Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 1 of 92

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 2 of 92

 

“COS
uOUNUGD,,) azeqs Jed 1090'S onpea Jed yo0js TOUMMIOS jo sameys PROLEN'ET SUTPUEISINO pry jUeySIssy aM “L19Z “EL JeqUIaAcN] Jo sy

ON 62 524, C] (Goy ssueqoxg stp Jo Z-4Z] opty Ul pauljop se) Auedutoo [joys & si juensrFox oxy JeyjeqA sreut Yosyo e Aq eqeorpUT

OO PY ssueqoxg ani jo ()¢e] Bonesg 01 ;ensind papracid spmepuejs SuBUNOSoE [EIOURTY paslasi Jo Mau Ave Ty Surdpduroo
Joy poned USHISHEH pepteyxe et} ssn 0} 10M payoo[s seq ERsIsel sty JI Frew yoyo Aq syesrpur “Auedtace ymodss Surdiswe ue Fy

o Suedmoo yywors Sargisury
Ba Auedwoo Supiodersepemg —- (Aneduioo Sutodoriojeuis er yooqeiouc”) [sep payezeyeooe-uoyy
Ga reg parewspeooy CF  taTy pererspecoe ofr]

yoy ssueyoxg 3} Jo Z-G7z] amy w , $uednies qyaois SuiBs0ure,, pue ,,/Aueduoe
Sunpioder sypeus,, Ie] poreryecoe,, ,, Is] payezapoooe oazey,, JO suogep om seg “Aueduoo Moss Suisiems We Jo “Auedures
Suypodal Jayeurs “Jepy peyeiapoooe-Wod & ayy payerspeooe we ‘1a]iy payesaysooe oSE] & Sl FIENSISSI at] JaqjoyM yreur yoego Aq seSIpUL

ON 11 S94 Bg “(S919 Yous ysod pu ymqns 0} pomnibor sem puenstsar amp sey poured
JSLIOYS Yons Joy Jo) s~puoul 7} Surpecaid oy Sump J.-S voOMEMssy Jo cop opry O1 wensind peysod puw poyrmaqns oq 01 pasnber syly
BrEc] salpoelowy AIsAa oysgam syeIddioo sy! Uo poysod ple Affeqtonoefs penltuqns sey WwensiSol oui JoTATM YEU ysoyo Aq sqeorpuy

ON (7 S9X BY “SAep 06 ysed of JOY syusuISIMber Su yons o} yoolqns usaq sey (7) pue
<(suodaz yons apy 0} pombe sem JUBNSISer oy) JEM} poLied ssyoys yOns Joy 10) s~PVOW Z_ Surpsceid om SuLmp peg] Jo wy ssueyqaxy
sopimoag sip Jo (p) ¢] Jo ¢] ToRIag Aq payy oq o1 pormber syodas jye payy seq (1) Jwenstdar ogy Jomjoym yreUt yoayo Aq syeorpuy

(spoo vare Sarpnyyer equ suoydeyay s juensiBey)
IPDS Te)

(s20q]J0 salqnoexe pediound Jo sseippy)}
STOOL AN HOA MON WOOT Wig “ONUSA y UOsIpERl SET

 

(Gaquinyy uopRSyTuSpy (WOReZTUReI0 10 Wopelodroont
indqidug ‘sup Jo woporpsiiml rage 30 aye19)
O8E9L87-02 aTeMzaC]

 

(zayeqo SI Ul pogioeds se puenstgel Jo sureu joexgq)

D0] ‘STMSEaO

 

FICLI-O JaqumN ofl A TOLSSTEHIIOT}
L10¢ Of wequistdss ‘pepug poled Apreyent) 94) 1O5
+E61 JO LOV SONVHOXE SULLPINOSS SAL JO (P)si WO £1 NOLLOSS OL LINVONSHNd LHOdda ATHAIMVNO
O-or AMOd
6FSOT “O'EG “WOLsTTySE A,
NOISSDAINGO JONVAOXG ANY SULLINDAS
SHLV.LS (aLING

LaOdTa ATATLAV NO emrpomemsemo™y TE60bO yy 1 O-o1
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 3 of 92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

108 SHHCIOHMDOLS NESTON VED. JO-INANGELY.LS Ca Ly GEIOSNO

 

 

 

 

 

 

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 4 of 92

i

“sjueAs poyedronueun Jo eauerm990 au} JRTel Of JO JooIsY sep sty Joye ssougjsTMan
30 STUSAS JO9[Jor O} SJWaWa}LIS SUN[OO]-pIeMIO} asay] OJ SWOIsTASI Aue oseayal Apor[gnd 0} uoyeSTpgo ou sayZyepon Aueduio> sy] ‘fooiey
azep a Jo se Alto yeads Wor, ‘sjusulezEys FUDj[OO]-premsoy Yons Ave uo souBijsar anpun soed oj yOu panoNNeEs oie siOjSeAuT FEUSIOg

"sooAo]duie pal[dis Uiejel pue ene o1 IGE ote
Jo ‘worseyy YA 20) Ot Aagiqeysin Peontod 40 wistio1e; Ysarmm jeonyod Jo [LAIO “rem Jo sjoe SaloSuo pue peusyeam =e
fsuoneniony ATE}OLOUL PUR 1SNIEU Sal|LINoes *saqel |SeTaPUE Ul SJUSWISAOUE ‘Sayel {SAISNI “LoyR YO we

SS}RPLUL TEUOYLLISUL UO Tio spits Jo soud oey wi onyoep
pide yms0e1 a} Wim porelosse srojoey SUT IqQuyssp SuMUTWOS sip FULpN[su] ‘suORIpuos ofWIOHODS Ul Sslepeu! Jo BoaEIOUE}Ep oe

STEN ITRWIC) 9U} UITALA Suyeiedo sarysnpat
Jofeur Iayj0 Te pie NENIC Wi SOSsoUISHN Sed [EITU PUE LO Sq) TO TEC OUI Io MITIM WisLmol wo ‘suonEiodo Jo ssouisng 8,4 T7120
‘fGIOUOOS ULC 3) We (SIe|sesip [EME SAipHfoUs) spore SIN JO/pie soTMtoniess [etolwiiony Io womsy YWNoW 70 }edur ow

SpoyTeu
TONS UE STOLIpIOS asIaApe Jaq} Lo JoTeUT oyEISa [Rol UEUICG oyy Ut Arojusamt Apradoud perssoummes 10/pue jepuapiser yo Ayddnsyaac oe

spalorg
SULseIQ oy} ly SMouEULy weford Surpnjou! “Batoueuy TeuoHIppe amos 03 spoys s,TyT] Pue s,. HVC JO SMylef Jo ssooons ste

SMOIsay VNSIA oUt Wl sebiaroe Arey pate Jeprosip [Ato guyosuo
ou) Suypupout Teraued ur (Woréay YN. ety) BUF Y YON pure seq S|PPYAL 9y} Ui syusas [eotpod yl poyeloosse AYUTELeou oye

STOREY INO, SphlOUT syeoUIeeIs SuNTOo]-premioy Yous Aq
paqedmezuos asoug Woy AT[eLowUT JezIp o3 ‘sxNsex AsNpUt Jo ‘“stMeMaAsTyoR 10 eoteMEOjIed mo ‘synsel eTYse osnEo ABUT EUR SiD}OE.F

“syllsAs payedionne yons Surpmesol opel Beeq savy ety stuotezE]s
SaDOO|-PeMIog oy Surdpepun suondumsse syy Jo ssneseq sjusAe amyny poyedioyue wo IBID AU syWsAd aINgNy penyoe pie ‘ooey
OM SISILIT} JO Insar & se sysar amyny powosloud mo wioy AeLsyeW JeyIp ABUL s][Msed perjoe Ino se ‘syNsoI amNY Jo TemeAsTyOR oUL
Surplesal uaals sq WES SooUeINSSE ON “PSZT[ESI oq [LM suoydumsse Jo sucHoeloid ‘sjseoai0y TONS Wey} UAaAIS oq UES aoUEMssE OU Pu
Fons s Auedwo: ary puosaq re yore Jo Atreur ‘satoussurm0s puE seqUTE} aon THeoy Tass 0} oolqns are sucndumsse pue saoryss [oid
‘sqsB09I03 Yous [y¥ Yoder smq} Jo alep stp Jo se pure pays os ouy sty ye Amedwac| oy] o1 a[qejleae MONEMUOTUI uO peseg Ajquuosesl
ala, Wlaley pessaidxe pus pamreyoo snondumsse pue suogosloid ‘sjseoa10y “sjueuiaqeys SuTyooy-premioy yons Aq parjdan 10 passaidxa
S]UetlossTyoe IO ‘aonemojied Surpesedo 10 pelouwuyy ‘synsel smn] Wo app Oo} siusueAsTyoe 10 souemoyied Fmyeiedo 10 peroueug
‘synsel emoe s,Auedaro oy) ssneo poo (IM) pue “Assreqs Mois pue suonetede mo Ssunseye slojowy Jeyo pue ssyureyiesun ‘sys
TMOWIM pue mmowy ‘of josfgns are pur “sazoATT (11) ‘syusas amgny 07 edser YIM SFeTjeq JUeLMO Mo Joopfel {1} sMeMayEys Yous sos
suonEedxe JO S[USMIS}EIS PUE SISEISIO} IEMs IoyJO ple suSMayE]s SUD{OO}-PIeMAOT sty] JO smONMES oq 0} NOA ab.m oy “SyWOMSTES
yous Surdpiopin suopdunsse (a) pue ‘sourwoyied yerouruy Jo somos ainyny (Al) ‘seotaras Jo stonpoid ‘sueyd ssouisng s,Amedmro5
ay (HY) JoarsyA sucwanq jo sprog Jo swwoweseuem oy) Jo C.OTTL.) OTT suiBemg Areipisgns sy 10 (.QVIWO,,} OU] ‘oulseug
Jo suogepedxe pie seanos(qo ‘sued (11) ‘stusyl jermoueny 2eq10 pur amyongs yeyides ‘spusptarp Jo jramAeduou Io jusuised any ‘omeys sod
SSO] 20 SBurues ‘MOT yseo ‘ssoy Jo amooul ‘sastadxe “sontaaer orngny (1) 101 SUTEpax Jo moge spentayE]s Of pazrtay OU a7e nq apH[oUl
STUSWIS}EIs BULOO|-Premioy Jo sajdurexy “S|UsIsTes Yos SULATMWSpl JO sttesttl salsnjoxe st] JOU sre Wg sWSUE}EIs SuDpCop-pseM Io}
ApQUsp! 0} pepusyn ore “(syreq mores YNEIA TRA Sutoweny jequojed oy Jo OT] WH S10jSeATI Jo LOISaATT Mou JeNUalod ony se yons)
SONUIEPISUN PUL SYSLI SATOAUL Jey, AgopeNs JO suotssnosip Se [fam se JooIey, SUOMELTZA Ioqyo 10 saneSou om Jo ‘swotssosdxe repens
JOO pur , ABUL, ., PRAOUS,, . HIM, , MEME, ,anUTNOD,, ,,‘psyoSIey,, ,,‘SPUSIUT,, ,,“saecionuy,, /ssadxe,, ,,/soastpoq,, ,,suejd,, ,,“sjafoad,,
_SSyeUINS,, SPIOM SU], SHTOAS sunny jnNoge suoHosloid pue suoMEoodxs WUSLTIo Uo posed aie SpISMaTEIs SUIOOT-pIeMg] osaq] “YONs se
pounuepr Apeoyproods jou ore syuetieyE}3 Yors Jey) Surpueisyajon “eg 6] JO MY HLCFay doyeSyry] seyumoes oyRaLy oy] Jo Summer oy
TIM ,SIUSTOSIE]S SULOO]-PMIGJ,, SUMPLISMOS SOE] [LOLIOISTY JO swSta7eys JOU Se Jey plodsa sap MN] Pome susuleqEys 34 Jo suIOG

SINTARLVIS SNEIOCT CIV MA0T
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 5 of 92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOY SS SIL

 

 

 

 

 

 

 

    

   

“OSFRROL6F © 6L8 6L3'06F S]assy JUALIN [EIOL.

 

 

 

SLOUSSV

{pexpneny)

9107 L10Z
"1g reqmiesag] ‘og Jaquieydag

 

 

SLATHS TONY IVa GILVALIOSNOD
SAMTVICISANOS ANY “ONI “ANIOVIALO

SENAAEIVIS TVIONYNGG -T NEL
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 6 of 92

 

“Sir cet or

   

 

POUSEL STL

t

“SILSIRapE)s [ELOMeUT poleprposues o} sajou Sursuedurocog 30g

 

 
8 Filed 03/29/19 Page 7 of 92

Case 1:19-cv-02695-AT Document 3

 

 

 

z

“SULOMIDIEIS [RIOUEUY payepyosues O} sazou SuiAuedutoose seg

 

 

eho NY OISVE~ .

 

 

CL8

e

6sle) $ (ies ese'D)

$ (190°00S)

 

 

 

 

 

 

 

(Te6EED)

 

 

 

 

 

 

Aonti200

 

 

 

 

 

 

 

S10c LIZ 9102 L10z
“OE Jaquis}dag "0¢ toquiadeg
papUd STUY SuLN poparl SIMO saNR],

(poppet)
SNOLEVYddO AO SINSNSLVLS GALVAIIOSNOS
SOMIVICISANS ANY “ONI “ANIDYWIO

 

 

 

 

 

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 8 of 92

 

 

 

WT Syserozul
SIypoNTESTON 01 sneunsnlpy

 

 

 

 

[sPrrs9't - - - - (£107 ‘T¢ Joquiesaqy Suttdxe
oco’ssP'T) sshy uoneaddy
yposg - ssusdxe nondag yooig

     

 

 

 

£6P'S6 - - £6r S16

S10 “Te tequisosq
o sucndg orsarens 000'S96'T
jo Totsuarrg ~ ostedxs uondy 3015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

peo. DTI BeAQ ~ IHySC anyeA Jed anyeA Sales
Ur sysar2q0] fosssoxg Fed 100'0$
SuToUosIN myeide «-STEPURISMO pus pens]
yous woUNMIA>

(DIM) ALINOT «SHAQ IOHWOOLS NI SADNVEHD JO SLNSWALV.LS CELVOIIOSNOD
SSIIVICISHNS GNV ‘ONT “ANIDVAO
AT Document 3-8 Filed 03/29/19 Page 9 of 92

19-cv-02695-

Case 1

  
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 10 of 92

 

 

 

 

€

“SqUSUISTeIS [RESULT Payepl[osties o} sotou SuATEducese aag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 11 of 92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

910E L10Z
"Og Joquisjdes
Popag SHOAL SUN,

 

 Suigeiado AQ pasa soy Ysera wu o $80], pu afpouooas ct suemnsnlpy

 

ALLIALLIDY ONTLYHadO WOW SMOTI HSVO

(peupneus)

' SMOTABSVO JO SINSWALVLS CALVArIOSNOD

SARIVICISHOAS CNY ‘ONT “ENIOVINO
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 12 of 92

 

 

¥

“SJHSUIDIEIS PRIMED poyeposucs o2 ssjou TuLAnediosee 309

- $ oosss = $ parmboe 2q 0) TT Sars ut ysorsqur Limbs o4¢] A0y
suondg OVI JO ssisioxa 4 10¢ “¢ Tad y 07 Jaensimd weUig-O90 ple euwieg-DID 01 anp unouy

 

  

Ig.

00S i t i
aTqeded squnoosr Jo queuited Wi Juss y SUOTTE[SY SISPPOUPparg Oo} YIO)g WOUNDS Jo soueNssy]
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 13 of 92

 

“SOTRINSUL DICLA Aq Possa0o JOU poe Ye HENICG Ue Tt ApaAHoadser
OOT'ZS PU OOS AjereuNxoudde popnyoul yse “gTOZ “LE Joqusssq{ pue LTOz “OE Jequiaidag ty ‘sttepeAmba yseo 9q 0} souETISs} JO
SUT} SUp Fe $S9] JO STON s6103 JO AILMIBIN B ILM stustumasal pmiby Aysry [je steprsuos Areduios ony ~ Se Rahidg sey pur ysey

 

JUSTASSETEUI 0} SYQRITCAR VORSULIOTUT yo eUE WO pasaq “SoN[eA Nez Iu} JO stoneunxcidde spqeuaszel 3q 04 parepistiod sue syUSUMLySUT
[eIoueuy Jog psodes syHMOUIE ON], “SSTTIGET] TuaLMo Joyo pur sasusdxs potuioce pur yoked ,susonyo panisse “ajquéed syumoose JsazoqU!
pernor pue o[qecded sajou Ysera) porinse pue aqeded sajou o[qipteatios “Ys2o SpnOU! S]UAUIMASUL [RIOUEDLY ~ SPUSTITASHY [Shear y

“HOREPTOSHOS
Ol peeEIULT[S Useq sARt sHOtjoesURR ATEduIOD-IaqUI [[Y “URWEC JO sFeURTNG Sq Jo smezl ot] op pozmes1o Amedmos Giqey powtaey
TED Ue St OTT OTT Pte TOL “VINO 39 Suncoce am apnfoul SHiouleye]s [elouEly poyepTosuos sy], - WOheprosucl) Jo sepujourd

 

“LOZ “PT
Tudy uo DAs op MAS PSIG 9107 ‘Le sequracaql paptis teed jeosyy sy IO} Y-OT Woy Ho poder jentue s AreduroD ayy UT popnyouy oyI8Ry
SOU PUE STUSWISTEYS PRIME Ot YIM Lonsunfaos mI peat aq pNoYs sTusWsyEIs TePOUEUy ss9q 7, “(.OFS,.) DOlsstuAOD osueyoxg puz
SOtIM 20g stp JO sMOHE|NBar pur som paysitgqnd ary WIM souproe Ut peHMo Use oneY (TVW Sf.) SS PHHEN om Uf paydaose
ATyeroue$ sojdiouud Seymnosce yim soueplosce mt psredeid syusweyEys [eIUBUy sty Ul Papnpouy AjyetioM sainsoposip ayCujOoy urE}IS})

“sIEsd [ME sAToadsal 3g} 1oy syynser Surpesado
ayy jo saeorpmr Ayesssoan jou exe paymasead spored may ayy Jog suonerado Jo syNsei ay], “epeul ueaq eary ‘poyuesaid spotted
ye Jo} SMO Ysed pee suopwiodo Jo synsaa “‘Tomsod yetoueny aty Apmrey quoseld 0} Aressooen syusunsn{pe SuLuMoel [euow Afuo apnyour
Worms ‘srsunsnipe ye yusueseuew jo uowrde sy uy paypnenn am sjusmowys jeloueay ietpe pry ~sesodind oareredwioo Joy wazy,
pomesaad st pre o10Z “1E Jaquiacaq] popus Jead peosty ot} Joy 3-H] WHO] To podar yencue s,Ameduio_ stp Uy paureyios o}ss9ry 59300 puE
WeoT]s SOURTEY Psp sy) Woy peavep useq sey Jest peosy Surpsoosd any fo pus ayy ye AuedioD ay} Jo} joys souBTEq payeprjosugo sy],

SIPUBTS PHUeALY OTT

*(.goaforg suiseug,, —- LE SION 299) weyecieyy Andwioid wieq 0] pojsedxs ore sopAnOE
aseyd ysiy sosfory suTseuIg sy} Jo wWomscusTMUIOS HDD onder OF DT] ON Tetyseatl UE jo FuIso[a amy dodn juesuHUOD “OTT Aq
PeZIpON oq AOU JOU PIM UEC] PUR” UeAEY Py JEISEIA] OB PE MOS0 JOU pip N “spunsssyy IMeZap $99] uodn ing emesis y Jeppoyaeys
SU JO Sua} 30) 0} jUENSMd popracid 9q 0} sea Nscdep YSes WOME oes STA, “UE wEkey Py PRISE] ye ]MOIIE FT] ue UI jsodep yseo
WOH] ogg e Aq pomnoas aq II FEI Sem TeO'] Fue URARY PY 97 Sursojo oF Uapsceid WoNIpuce Y “sjep SuIsopO acy Way sad suo arqeded
aq prom pie a7 snjd oyel YOU YOM ZL stp 09 penbs ayer penaue ue ye ysoleq] Jesq prom. Suisop 0} wepseaid smonipues UIeLI99
yo Woysezsiyes orp 0} Joolqns sem Yor] “ueO'] yue’ Dedey [y oT, “SeHLAgoe TOpoNySHOD yenrur pus jwomidoysAap “UBissp Jo Fuysisucs
polorg suiBeulc amp Jo oseqd ysry orp someNy 0} (,.UeOT] yueg uedry Ty., om) Teo] OULU Seg Bog (TED) YoEY weve [y PeIseA] ALM
qususesy ATOey BYEqeMy & PamMoeXe DTT “SLOT ‘6Z IoquissON UQ JasumuaA0D sty Wl SUIET $57] Ht poueysioar sem (SER
puery,, sU}) puel youyyorag fo sisjeur arenbs vorpu suo J9A0 jougnsn B ‘CT OZ *Z AMy UO pslolg suiseug sy Jo quetdojaasp ayy 105
(,JUOUMISAON,, YR) UEUIC JO TSMMISAOT) 9G HM Wess y Meudopssd e pousis DTT *pi0z *Z eqowg uC “(Mole VNAWL, 9H)
BOTW OUON Pie seq S[PPIA] ouy ul sagrum.oddo yroudojsasp syeyse-yeau pue Aneyidsoy ‘uanmuepiayus wo pesnooy $1 Auedwo_ ary,

“URWIC}
Oy ssoutstig Op 01 QYINO Aq paziuedi0 Aneduoo uoumde]sasp s1zjss [21 MEMO 3H SI OTT "S007 2400 HE OVINO Aq pesmboe sem
Jor *Awedmop,, auj se UlerZeT] 0} pariogzad A[eAQooTJOO Be DTT pues “TOs ‘Iueysisoy Gt PUe .OVINO,, S& WsIsy OF peliayed ATSANOST]CO
Soumodios ae [Or pus wensisey ay (OTT) UeWEO Jo omens amy Jo smey ayy Japim poyetodioouy Aueduico Ayiqeiy pay &
“TI smSeug Arerpisqns poumo Apofem sy pure (,/ TOL.) dopezodios yo 7%, Mon 2 “oUy “WYSIT Jo Aeuumos “AreIpisqns peumo AfjOyMA $31
ysnony sosedo TONY FOOT JOqOG Dl eremvfoc] U! payerodicom Auedmos Surppoy & sy (.AUENSTSaY,, 3 JO .OVIAO,,) “OU “otsewIQ

SST SH FO SIIER]

 

SHIDTIOd DNLINNOOOVY INVOLINOES FO AUVIATAIRS (NV SSHNISU9 SELL JO Wai VN - f DLON
SINAWELVIS TVIONVNI CHELVYOTTIOSNOD OL SELON

SATAVIGISANS ANY “ONT “ENIOVIO
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 14 of 92

 

*(.Apadorg pure A1O\MeALY,, — Z BON
199g) “SSAT] SOLAIss INZasn saTOsdsel Heyl Js siseq auy-1sIeNs @ Wo payeloaidap am {solares oy nd pure persjdutos am Ast] aye
SAMJOUYS PUE SSUIP[ING SuIpnpout} qw_{q Juomdmbs pue Atsulyseut acyjo pur ‘saimpay puw aMyMLMy GnowseauT 10g Pay st YONA
yuoudopeasp Jepun pur] Jo sysisu0o Aap Iso ye payeys axe (.APdd,,) usudmbe pre yweyd “Ayredorg -FuoudM

 

*( fuadory pur Alopeauy,
— Z MON +996) “(Gonismboe Jo oyep orp ye Apradoid aq} Jo enjea Ney oy ye poysoo sem YOM) CTOZ “Z Aime uo pammbor yeowdopaasp
Japun pur] ot Fo Amo syststos Arojueaut ‘OTOZ ‘TE Jequiececl ple AL0z “Og Isquiasdag Ty “soo Je poqeys si Alojueauy ~ AIOWWSALT
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 15 of 92

 

9

OE[NOTES Up WO pepnyexe o7e areys Jed (ssoy) sdurures pomp uo
Os]}o SANNP-Hue te SUAey seyLMoas sang “poled presser au) SuLmp Suipuejsno (so}ou opqieauoo pure syst nopEseidde yo03s
‘surerrem ‘suonde 3o01s) SouLMOSS SARHIIp pUd SolBGg DOMTUIOD Jo JoquMU VSeIoAR-poyysiom oy uodn paseq si sreys red (ssop) séuruea
pamyict ‘poled queag[aI sy Surmp Surpursyno (,,seeYg TOUNNND,,) YooIg UCUMUOD Jo soueTs Jo Jequma SSEIBAR-Polysiam 9yy wedn
posed st (301g OUNMHO:,,) YooIs UoUNTIOS anpea Jed 199°0$ SOWING Jo amys sad (ssop) sSumums oiseg - Begg Jog (Ss07]) seule

(6 M10N 93§) Afoantoodses ‘cops PUR CEE 'BPTS 919M 910Z PUR LIOZ ‘OE Jequieydeg papas stuoUT sur amy JO
asuadxe worde 301g "JS9A OF papedxe A[oyeUNNIN oue JET) spreme uO peseq oq ssuadxe NonEsuaduics paseq-yoojs Tey seuMber 31L OSV
“porzed coriss siisiniber ou] J9A0 pore UoNEZOU suT-steys @ Fatsn ostadxa woyestaduios peziusooer sey] O YIN ‘spear uondo
YOoys YONS 10,f "[SPOUL WORENPA sepoyos-yoelg ott FUISH POUSMl SNjeA NEY oJep TES psyeuNse sty WO paseq esuadye wopEsusduoS
peziuSoosr sey OVO ‘poe suondo yoos oy “(.81L OSV.) onesuedmog ypurg ~ voyEsusdmD,, “gi, woHPOgIpoD
Sprepieyg SUTUMCAoY YM Soeeplooe UI ONpEA Mey ye JOY poynoose st uoREsmaduroa paseq~yoors ~ TohEsiodMoy peseqpoog

 

“"pazlyeal oq 0] payedxe qumoure ay] 0} Sjasse Wey perlayep sonpar
op ATBSS9OST WIM. PSYSI|GEISe cue sodmemoTe wonENTEA “potted iaesopor otp 10g “Aue JE “SUIOOUI O[GEXE] O] SMB! XE} PajEUs apqeordde
at yo suorsiaoad ony Surdjdde Aq soxe4 SUOIM] “§"fF) 10} worstacid 2 soysyjqeise AnEduoD STf, “sayeI xey SuIOONT pajowns Apuosoid Suysn
saniyiqel] poe sjasse Jo saseq XB} Pu food |} Usemieq seolalayip UO paseq peziusooal ore Songer pue Sjosse xz} peLayoc] ‘asnadxa
xe} SULOOT se sanyeuad pue ysousym spoder ensiFoy sy L “ANUMeS BBpar0y Aue Uy ssxe} swOSUT OF elqns Apuasaid you sy AuedwoD om
‘TT 03 Wodsar YIM Tet JOYIO “WeMIO Ul Winjos xe} suIOSUT we SaTy GT] Wonesodics usiasgy e se penrenb Jo psyiodroout st DYIIO
yo Areyprsqns Aue 10 SYIANO YOM UTS ot Of ete]s Goes YPIM pay oe suMYAI xe} OWIOOUT ayeys oyeredag “UEC UI SOX} SUTOOUT OF
oolqns St YT] pue [aa] oeIs ple PArapsy aT Yjoq ye saxe} ouICoNT (,,,°S°1),,) SvEIg Pata] 09 }elqns ae TOL pe HVA ~ Sexe SUC]

“poptaoad syonpoid Jo sssialss ou3 Oy
sendordde spoqyaur Aq pemseemt yoaforg suseurg aul yo popied qustadoysaap Sut Jono Ajqerel ontsacl azMsooaI [JIM pur “PTZ IegoRO
Ur WENIQ Jo WeUTUSAOD oy YM woslorg smMFEUiEH oy soy quowssewSe oourdopeasp E poudis JTL (LOL AVS) .suewmereS POUeULy
ul vOmToosy snuDAeY,, ‘TOT “ON UneTNG Sununcssy FRG DAS JO SoUTTEpMS oy) smoTTOF ]ENsTeoy sy - HONMSo.y sNvsATy

*(Anedorg pue AI0yaAuy,, ~ 7 SON 7398) “SLOT ‘LE Jequieoaq] papts Ieed of Joy syuettiogess
[EERILY payeplfosuies ot} Ul payeorpul SUMO IIe ay} 0} PopUSSMOD SAey PUL YAM JUSMIASISe Wl oie JolIpne wepticdapmt sOVIO
pue ioupne uepuedapt: sO TI Mog “smowsyeys PMeNy s,Q 7] Wi onfeA pur] ety picosl 0} SaMOoDe zedoid om 10 WI sslape
“17 Aq podeSns wing Supmmosse yueptiedeput yedxs ne yo womido newt om wodn quayxs years & Oy peljal jUsMeSeneUt quoudopasep
JOpPUn puRy pus ALO}WaATT oO} anyRA, pUe"] Yons SuyRooype Uy ‘azoulemny “sGshY pue’y] Yons snypea O1 STI Aq posedue sug Toyenea
yadxa samp yo suommdo toy oyy wodn quays yeord & Oo} paljel Wismmedeuw ‘sys pueyl se OTT Aq pealeool WOLBIeprsnos Yses
-U0U BU JO SNYRA aT SB CLOT “Lg equreoeq papus weak ot Joy sjuoWIsqEIs [eIOURNI, pezeprjosuas SuiAceduroose aM OL QOOPIO'S TLS
Burpsooel UY *‘safeUTss ssoqy WOY Jayyrp pyhos ojep Jey] eye peufiisjep se syusad jeoy *poned Suproda: sy} Buunp sesisdxe pue
sOntsAed JO sytnoue payodal oy] pue Stiolayeys [BLOMEUYy st) Yo ayep ot 18 SOMIPIGeT] PUE slasse JUSsUUOD JO amsoposip pus son qel]
pue sjesse Jo symome papyodax oy joage yew suondumsse pus soyeuNss yeu o} JuoMseuEW semmber (.AVVO 8f..} S181g Pema,
ary ur paydsoor ATTeusua sepdioaud Sunmmosoe Tim AjTuoyuCo wi sjreMe}eys peroueny Jo uoyeredsrd oy 1 - SeuuisISSey] Pae Soe wTSy

-( Auiedorg pur Ai0weauy,,— Z SION 2998) “(OTT Wy sysaxaznt Sar]fonuco-uon Ut aseaDUT OOO" SHrP'LETS © pae Ambe suepjoippols DYNO
Ul @SESOU OOFBOTTEPS B) SUB puey stp Jo uomismboe s1oz Z AME 8.OTI Moy Saymnsay Abe ,stoploypooys UT OOO FI SILS
JO asesiOul UB Poel STOZ “TE Jeqmeced] pepue seeA ot} JO} sjueweyeys PeloueUy peyeplposuos s Auedwoy sq “YI Ui syseisyat
FayoNues-vou pue Sioyp ‘onpea sed Jo ssaoxe UI peydeo Yooys TomMMOD Jo sysistioa Ambo ,stepporpporg - AMD SIsppopPas

*ONTCA TIRE POeUNse Sip pUe WMONre SHLATIES 9Y} WseMjeq souAleyIp ay} UO peseq SSO] yusuLipedun on} samseen pur
SMO YSeo payMOospun sy YSnoMp s[qeisaocoes jOU st pMoUe SHAUL SH HL syne sso] rountedun te sozrugoces Anedino-y ay} “pasn pug
PISY 9g 0} Stasse PeAl[-SAO] JOT “a[qelaAoceI JOU Sf SJesse JO dnozZ 10 Josse Te JO MOUS Fartrres ayy yep SyESIpU prom yeqi esueyo
asisape JUBITISIS © JO ‘post SI jesse Ue Gorgas Wl IOUHU 16 Tope oY} Ty SSUES JUROTTUSIS B Jesse U2 JO oNyeA Joye s[qearesqo
ati Ul SUyISp JWLSTTUSIs B SPNpOUT JSTUSsesse WUEULITEMKAT We oFEYSSIOSM Ppnom FEY] SUONIPUC “SpqRIGAOSS! 3q 100 WS syosse
BI JO JUNOUTE FULAUeD Oty PY} SfLOIPUL ssouRIsUMOTC Wy SeSOLTS Jo spars Jessy quoMATEdUY 1OY POMSTAel ale sjasse paal-Su07]

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 16 of 92

 

é

“TeLISTEU! 9q 01 pajoedxe JOU Sr SpIEPTE)s ssaT} Jo Uondope Woy suoyeusdo
jo symser pue uonisod yepurny sAuedmos oq} uo joedon ayy “AuedtmoD oy) Aq perdope weeq ied JOU Sart aigjouey] ple sanoaye
oA 100 97e YOM SHoyEZIUEs10 Sues pIepURIs IIo pue qsya sR Aq pensst Geeq SART syustisounovoid Sanunesse Jogo wep

“SgINSOPOSIP JUAWIele}s [RETUKUT, Mo Wo Today [eLsyeu & SABT TIM Jc pey sey juosomnoucld sry} FeTy DASTIOq JOM seOp WeNsFoY oy
~igyealayy sported wuyut pue ‘910z ‘91 Jeqtiecec] Joye Suupus spowed yenuue Joy satogye St CT-P1OS ASV SHLL Jagip 0 onupuce
[4 SUL Pue AV 'S'O Jepan sproysany smsoyestp om pur (pouied premJop-yOO]) Weuissasse stp Joy LoZLOY aly aT} “Tosemoyy
“(usunssesse Ug9UCO SuTOS ay SutmMopted Joy Auyiqisuodses sjuoweSeuem sziseydws yor) Sua] YM soussIeATOo eacudun pue
SaMSOpOSIp payee jo Aouajsisuos pur Ayreyo ‘ssouT[SITy sq} souByue [jl Juewssasse om] ULIqyied Oj jHaWlaseneM SaLINbal jem SSASTpSG
ASV LAL Wiroll0s Fug & sz anuTT0 oF Ayyige s AWhus 309 MOgE IqnoOp [EYURISGNS,, $1 S1STy J} SeMSOLISEP HTELSO epraoad ysnut Ajrjua
oe ‘emmy -(otqeoydde ueqa ‘pansst 2q 01 s[qeTeae ore sjuameyeys JEOUENy 9Yy TOT. BO Syep off Joye seed ono UM Jo) sHismeye]s
[eIoueUT $, Aso Of] JO SOWENSSI JO sep aty JO Jesd BUG UTM meme SUIS B se SMNIIOD OF Aqige s,Aqrus we Jo syuemssesse jenuue
pur corey wopied o1 yrsmeSetrend soumber prepueys Aiou SI], “SiotleqE]s [eloUBUL] Hoty Wl SoNMeyeoun Wisom0S Sulos ssopastp ysnus
soynue Supioder moy pue ney Supurutisjep wo sonepmd sapracid ci-ploz OSV “L.ST-FI0Z NSV..) .souED SMODH = se snuTyTOD
o Aupqy s,Aqnuy UR mnogE saqHTEpAoUL) Jo amsopsic] :(or-sOT sdowqng) wreotlOys Smos—swtomsyeIg [elOUeULT Jo wonewesaly,
*CT-PI0T (lS Vn) SPAN, Sprepuerg SupMocoy ponssi (.ASVA.,) Pleod sprepueig Sapmosoy PpUEUTY 1B “plot “LZ HEN UO

 

SHIOUISIUNOLOL] SULIOOOY juss,

 

 

 

 

 

 

03910,

TSMOTOL
52 Oke WeUIC JO JWeUNLIEAd 99} UTM paloysisei se DTT JO seseyeciod drysioume oy Josrey syep oy] jo sy “popuswe os aq [LM UEC
JO WWeTTMBSZANH oy} YIM sieployoieys TTT posorsidal oy pure Ay YT JO Joppoyareys B oq JesU0] OU [TIM DOD UoHoestey spp yo Sursojo
ayy oF juanbasqns “DD Aq poamo soreys OTT Jo Te eseyomd 0 sO “e Edy uo (,suondg OVIWO,, 1) MeulseSy Jepjoqereyg
ayy Jepua snogdo sy pasiouexe OVINO PUE Imamsalsy Jopjoysreys ot Jopun woNesyQo JuetmssATy sy UO paMEep sey DIO

DOO n ‘AISATPOTIOS) ,.URTEO-ID0,, PUF .RURUET-DDD,, “Tv ‘Auedmo} peropewayy] sropeque} poyeplosueD Fo
solieIpisgns omg pur *(,VY,,) WEUIO Jo Je[NA STR ‘preg Urq sooged) TayEg AysoleyA STL JO sysasoyey Feuosied oy; Suguosaides UORETPURSIO
Tweug ue ‘sqeEy ymed [ekoy Jo 2oNGO oP “TOL “OVINO Aq pauls (.yueMeslsy Jepjousieus., oy) wemease szeppoysregs
® of yuensmnd %N9 Oo] peonper seM JY] Jo diysionmo %NOT S.DVINO ‘“I107 AeW BI DVINO 44 %SL PoEMO SI OTT (s0RdD
DVO ays FO aslozaxe aq Jo Siisojo ayy 03 poofqns pure) yoder sri Jo sip sy Jo sy - ATT siisenig UT syseiayay: surpoyMos-aoR]

 

 

 

TSADN[p-Hoe oq P[NOM TOIsnOUL sq] JO joop{s OY} Se SUIPUESpo SaleYs pomNpIp Jo MorEMayes at WO] papnpoxa
aIOM SORLMoas SALNIIp SUIMOTTOF otp SULA[ZapuR seseysg OUND; eI “9TOT pure ATOZ ‘O€ Jequiaydeg pope sponed yum surn ay} Oy
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 17 of 92

 

 

653'T $ O0FL $ - BL

 

 

~~ 910z Zidz
*[Esaquieceqd “Og roquiaydag

{FO ISISUOD Sjesse jae Jeqo pue sosuedxa predalg

SLOSSY INGA WHA LO UNV SASNYdXe OiVdadd — £ ALON

“sA0ge poqiiosop quetadojsasp Lope PU] 1 JO SHIA COO FIO RTLS Si IeAcoal O1 o[ge 9q JON Aety pur
pofolg suiseuny 17} s337¢dur0s 04 ayqe oq Jou Aem ST] ‘pourenqo you st Stjourny yons J] "paises weed jos Jou sey joeforg suTSEUICG ayy
i0y Suroweuy (] 7 AON Jo Worses .jWowssls y Joppoqereysg DT] emSewo,, ay} :90$) [| SION Ul pue ] AON] Ul pequasap Ayiny sao sy

“sassoooid nogomysnos pue Summed sayseur oq] ssye pur FuLnp jeredde suroosq sasn puey ostoaid
sioul St]} SB SHI 2840 paylpors oq AguI suonBIOYE eSequeqied assy, “(AaFdd) JUSUYSSAMT IO} py St yor yooudojsasp tepun puEy
pue (AIO}ESAUT) OTES JOf ploy SE UOT yauidojsaap Jspun purl weemjoq sYSTY pue’] sty psptarp sey Aueduio; su] “sJoyeisy] swaulsyE1s
Teloueug poreplposucs su wy “Zeo*OOs LZZF equ puel om pue Co¢*ely‘OGr$ JoqunM AlojUsAN] stp Supjeu Agarary “oge"g9 Oo}
jenks aq 04 (x) payemoyes juamaseneUl ‘JapOUl [IOUEUY [EUIS]UT Paplejep Si Busy) ‘OOO'T19'SIL$ Woy N Supsengqns Aq payepnoqeo way
SEM, PUL] JOT ISquNU yoori0s Sif], “AIOMSAUT Joy (NI) JOQUINT 91109 941 199 0} QOOPLO'S ELS Aq (x) aSequsorad yeu) SurApdan usu pue
‘alg SUISENIO oy SUMNSUOS puK[ Jo Bare [B}O4 o1y (Z) Aq “TJos 0} popuop Tt Mowy APANTUGOp OTT PUEl ou) Jo Bare om (4) Barplarp Aq
payetnoyes (x) oseqmaoied ory Supndaroo Aq syropaq] Jo SolApe sy PSMoy][oj DT] “Pue] 0} pue AIOPWEAT! 0} SMOGESOYE 343 SUTUIEUS}p OT

‘purl pue Arowsatt ‘Teydeo se paplocal oq Ose plnoys sIqsry puey op “AVVO Sf 0} yensmd
‘Jeyl pelmouoce sswmeyl[ SEY “Sf OY] Ul JoUpne yuopuedepmr s,Q VINO “slueutezE]s peIoUENY pereplyosuoo s.Auedmos om of poadsal
WA, SWowems [EOURNY $c Ty Uo puey pue (Coynsaul) ssaoord-1-y10m ‘Teneo se psploosl aq pynoys syysty pue’] sty ey) pspuyouce
Aquepredepay snioyeq puz Qu Gog ‘vorndo jag amp TM Sursaise comndo nay s,aylopec] paatsoal pur Jape ayy 0} joodser yu.
(.aH0 RC.) ITI 0D CHD SpNOL, 2 entojeq “Aoypae ywepuedspuy si WM poyfnsuos way DT] ‘worjdo wepum sag Sparooor
DYY “ssjuswewys jeoweuy yoeduia gyJl SW Ut swysry puey sf Jo anpea aBelear OOO'PIOSILG a Sarprooel Jo pompour yoa1109
aq] susp Ajesnaep 0] yreyNsuoo SumuNOsE SyTT SI se (.Md,,) TT] stadoogesnoyeyemacug Jo seotales aly psseSue oT]

*(000°F 198125) SEY Mmemp L99'ogo'o/ 7 Sem SUOTENPEA SIySry Pury senp ay] Jo esereae oy, “(SY AL,) SPRPUEIS
sutpodey [eoueuly jeuopeumy pue (.SOTe.,) siodeamg peropeyd Jo uoumansuy AY amp Aq pegroeds sprepurys peuorssazord
ayy Guim, Souepicese OL ssn pur, om onyea Apuspuedepur 0; oy Aq poFeSus com someduroa woyenyea opeyse feel Wadxe cay

“SINSTY pre’y omy enpea of Aressooou sem 4 ‘saleys QT om
Joy jusunded yseo-uou & paynasaudar surg puey aq} sourg *(,.Sameqg DTT, 9) sreys OT omzeUg E¢L*eog Jo Jepjoysieys ons 04
SOURDSS] OB 1Oy aSUBYSXe UI TT O} pUE] ToIFYSeag Jo siajem ezenbs WOT suo Jaao sIySHY PUL] 9y) JaJsWeT o} pasise Joppoysseys
CYTT ue AqomyM jottlsusy Isppoysreyg oy} JO sus} oT OF yENSsMd croz ‘Zz AME Ho OTT Aq peseyomd sem qusmdojssap Jepun
PT] JO QOOPI9'BILS STULL “(LES OOR'L7ZS) Aedoid pure (Ege El S‘OGrS) ATooATL o} psyeoolye sey Amedato> om4 yor Juoudosaap
JOP Paz] JO OOO FIYSILG Moe! LLOT ‘Og equieideg papus syyuOUT oUt atp Joy syroulsyeys [eSULUY payepyosucs s,AuedMOD oy],

ALAYdIOdd UNV AMOLNAANT — 7 ELON
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 18 of 92

 
 

 

 

 

 

 

pmoosid 199C pezMouRU

 

ZI seqmiaydes pas {1 0z “E1 Iudy payprpow se) areyg uouraI0| ted ggg Jo sotid woysisanoo & ye
YoOIS WOUNMON OFM s[qnjsaucs “g] Oz “ZT PouRPL Wo onp ‘Tanuue sed 949 Je JSaleqM “IOWSsADT Ue OF St]

 

 

 

 

 

 

 

9107 LT0G

*[¢ Jequisceq «= ‘gg sequiaydas

 

“TENS
TOUIUIO O}UL S[QIISAWOS ‘puediep uo anp ‘wnme Jod 9407 Fe JSoz9qUT “guiseHIO) JO sO}OTp & O} oTCT

JO ISTO Toalayqy sels ponsose paz epqeded seqou ayquyeaton

 

LSAERINE GUIS ONY PITY AVd SALON FTELLASANO)D —# LON
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 19 of 92

 

ot

“L10g Iequiaydes 07 2107 SEW stpUON oY JOP VA oNp spromTTRISUT ATOM spenx Jou sey OWIIO

 

 

OS LHP

(00SZ1)

 

 

JO ISISHOO YA O] WNP Mosse] JSaleIMT paniose pue ayqudérd sojony

*(.MeOT VA 9107 9qteseC],, 9U]) Ueo] pomoasun YrXIs ¥ BIA VA Woy oEOOSLS jeUOTIppe ue
POMOLIOY OYA STOZ *L sequascac] UC ‘TMy Ul WoSLaG JseieIUl perisse puE sooUelEd MEO'T OT OZ SUM Sty} PUE MEO] 9107 ForeyA| ou GIOq
pred OVO “C.ueO'] VA S102 2ung,, om) Teo] pamoasum YYY # BIA YA WO OOO'OOrS EUONIppe Ue pamoliog DYING “OT Oe “Ze aU
HO pie (,,GeO"y VA STO? Tze, am) Geo} pemossun, TRmOF ERA YA moog HN0O0SS yTeuctippe We pewolog pue TE} Ti Goss} aleya
ponince 97) pue soueeg EO] S107 Om pred OVO 9107 “SI WOE UO “LUO VA SIDZ,. 9) NEO] pamossun pI] e EIA WA Moy
O00'DOS$ PUOTHPpe Te pemoreg OVID ‘S107 ‘OZ ABI UO “TiRy Ul Wosssyy ysozeyut paniooe oy pue souETEq BEC] VA PLOc ou} pred
DVINO Slog ‘ZZ pdy uo pue (.e0'] VA F107, 2p) Teo] pemoosan puosas & BIA WA OL POY 00SS TEDONIppe Ge pamouog pue [ny
W $l0z ‘Ez [dy Je oNp uoaroy} ISelaIUT poriose pue souEyeg ueO'] YA C10z aut pred OVO F10Z “Ez Idy Uo pue (.ueOl VA E107.
atp) Uo] pamoosun ue BIA (Prd ‘AdS 4e1seVL eID VA eyd) (.WA..) “PYT ‘Nd HVA WO 000°G0Z$ Pemoziog OVINO “ETO Aime UT

 

“GL 1 Ads UEISVIA TVEO TD VA EPO) “GL T Nd TVA ~ LSS NT Ga dOOY ONY TTAVAVd SLLON ~S ALON
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 20 of 92

 

 

Ii

“pajou os aie palepual
SBOIAINS JO SN|BA Jo spassord ayzs ouy ‘send payeqozon uodn pselde ye paLmooe sareys WOUNROL PayOMSSl FO SSOUENSSI GIy “fp

“PIMOSSIp Wools PoyoLysel ze
SSO SID JURARTSE 9 Wo aleyS UOUMMOD B30 solid Smsops oy] UO paseq poms] ApoUUTY oy} SuIsn paye[nojeo alem stoyenteA
payumoosip yoRs [Je pue payou os SI iI “SKOteNfEA popiMeosip je PSLMSI0 SAIEYG BOMMUOD Po]OLASeL Jo Seonenss! s1oyM “E

‘OJep JUBAT[SI BTR UO sleyS UOMO BJO aaLId Suysojo sup UO peseq siom, suotTenyeA
PsHUMOISIP-VOW Tons []e PUE psjOu OS ST 31 “STONENTLA PAUNCASIP-UOT Je PeLMI0 SeseYS UOMMAOS) PayHyser JO SSOURNSSIaIEyMA “ZT

"(WO F107.) Womeasy woungiasig Amby Aqpueyg om oy wensmd (,,¥'X,,) CPT “Ads Joaseq feqo[
WA Ed) “pri ‘Nd I VA OF Opeur sores woUNMIOD Jo soyes 0} yoadsaz WIM. , stoulsaie y soueuly Aimbg,, Jopun [1 SION 99S “TY

UMOjaq Pals] Ses HOMITIOD oA Jo seouensst amy o4 Joadsar TEA

MOOLS NOIWAGD — § 2LON

“(BION ALOSSIMOIY s[QHIBAUSD UB ‘GH 'OT NOMRE 7998) “(erect souenesy ap Joye sAep OST OF [Z] swwemAedesd Jo aseo uy)
worl pue (seq souenss] om Isye Shep OZI O1 16 siteuttedeid Jo seo ogi UE) 9SET ‘(ieCl saueNss] 3g) FO SAEP OG URGIM syuourtedeid
Jo aseo atm wt) wyozy_ Jo UMpMerd Londmepa Yseo & TYIM ote] souEnss] ay Joye skep Og smoo0 YORAM sec] wourkederg oy} szojeq
qsara}uy periods ADR WILMA JoyjesO} [[ny UE 2}0N omy Aederd Aew quensisoy omy ety popLaord sion OTT, “Torsusanoo o7y O7 1oL1d ported Aep
Aon sup Faump yoog uoumMED ayy Jo sound Farpen wsamoj Sy} JO %9 03 yenbo aoud TOIsISAUC B Je afRc SouEnss] oy Won Shep OST
TYE YOOIS WOMUOD S OVO CPN a1qHTeatios pus g TNT “f Arenigag onp “umuue sed 47] Je IsaTSITT AIM OOOO Jo IMOWE pedroud
21 1Of “FOWSeANT poypsioce Ue “OUT SMSINYSAAT] (Sf WM aon ALossTmioId s[GHISAUOD & OFA pesaztie TURYsTeoy sh “L107 “8 AE UO

“ONE S.LNAJALLSHANI CSE ~ HTAVAYd ELON ~ 2 EON

‘syoanjoadsar “990°S$ PLE 000'8$ “000°8$ JO AEI0aD Ig Oo} pred saaq
uorsia}xa Jo uorpelepisuoo mt ‘Ajoanoedsax ‘L107 “LT eqoRO Ue L10Z “LI Jequeidag “1107 “LT ysusnVy 03 sJON Arosstmorg a[qyTaADO
aIp Jo arep AyLmMyeUT om) SuIpusrxs sewpueure [eUOLIppe psmsexe S8109H 4g pue OVINO “LLOZ “G1 iequeideg pue LT0z ‘pT
wnSny ‘L107 ‘ZI Ams UO “aB108H Wg 01 pred aay uotsuayxs OOO'OLS BJO Woyesopisuos ul {107 “LT AMMg 0} a]ep Auyeur arp Supuayxs
SION] AIOSSTIOLY FIQNIOAUOZ 0} WetpUsUTY Te payisexe S819) 4§ PIE DYNO LIZ ‘OT ABV WO “9TOZ “OT JsquasAoNy TO O00 OST$ JO
spaadord Jou petooel prensiSey ayy “QON'S$JO Say feFa] pus (CIO) 1MoosIp onssi [BUS YOO‘OEs BJO MONONpep soyrY “Aeusd Moy
om Ane ze ped Ur 10 sjoqm WI aon amp Aedeld Aem NYO ‘WorsiaauoD om) Surpeserd Ajsyerpemmu shep Surpey Aytomy oy Sump
YOog MOURNED SOVINIO JO} dL OSBIOAY parley, sumo, Afrep Jsomo] soit oty FO 9409 03 yenbe sourg uorsIeAuoD & ye INByeq Jo
Wag ue jo osu ou) HT Apo yooIg NOMTIOD s JURNSIS IY Iu} OMT apqmaAwod “2 107 “ET AeWL UO sup COO’SST$ fo TMOULE [edioutad oy roy
JOSOATI Paylpedose Ue PL ION LiossTMOIg SpQeATOD WUON XIs sou ISAIST We OFT! paleqwe WeAssey op ‘OLOZ “PE Jequencn] UO

JT SINGALLSATANT HOoaOdS LS — TTEVAVd ALON ~ 9 LON
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 21 of 92

 

 

2porg
wourNt,) JO SAEYS ZT PZ ON ISaxeqUT poroow pure pediontsd Jo pgG‘OEF POWSATOO HON S[GHISATAD ® Jo Siappoy aq “9107 ‘Zz dV UO

“o00*rOs$
JO sposoord Joy J0]S2ATI Paypsloor He st OYA WosIed "g"-WOU B 0} SS7EYS HOUTUIOTD PeoLAsel GOO"DOL PIOS DVINO “O10Z ‘ZI tEdy up

"siojooIp Juopusdspur
9U) JO yoRe 07 yuensisoy sy} Aq paao sazf Ss Jo}aIp pauioseE Ul WOHONPS! HOO'SZS ot Aq OVING 01 pred sean 00'S. g Jo coud oseyomnd
oyeSousee oul “peseyoimd semyg wounuo pre‘¢g Jo aeBeaBSe ue Joj 91 Oz “Ss [ad y uo yourg uOMMOD s,.OVID jo sond Sutsojs
060 OU} UO paseg SaTeYg UOTMMO:) peionnsel g/ /‘/7 poseqond yows wEeNsisay otp Jo sioyaNp wWepusdepur samp syt “OT OZ “9 judy uO

"yOSpisaid Sit 0} JueNsisey ata Aq pomo sostiedxa pre Aes poriose st) ul Horonpes
oor‘oss om Aq uensioy om 01 pred sem QoF‘OSg Jo ecnd oseyomd [ejo} sy] ~eseyamd jo ayep Yons Wo yoorg WoUMIOD S.OVIO
jo sond Suisop 06 0S ay) UO paseq saleyg TOU pejoissl QO'9s peseqomd weNsisey ayy Jo Wapysead amp “9TOT ‘s Udy uO

“GOOOSTS JO BURA ayeBarsde we OJ OL NZ “TE Jequasoscy 1 OTN “| Avenue Woy
PoIspusd Sq 0] SSOLAISS JOF s10p;OsITp quspusdapul sami Jo Yous of Saleys DoMMMICD poyolysal Zop'ge penssl OVIAIO “9107 “ol Amnuer ug

“weld CY LOp ou] “ouEseME oy} Jo ssadojdims opqistya [Te O4
OSZ‘9LG JO MORENTEA popMossip-wou sy} Ie SSIBYS MOUND peysLsel 190'19 JO sJedarSsse ue payngiyues HYWIO “SLOT “OT Arentey UD

“$L0°E$ JO spseoord Joy O\saAT] paylperose We O} SemeYS WOUNUTOD popoLysel QQO'OT PIOS OWING “L10Z ‘zZ eune IO
“0001S F9 spasoord Jog 1ORSaAUT paypaiose We Oo} SoleYg WOUMUOD PsyIISsed //6°F9 PIS OVO “L107 “9 sun 19
“Q0S‘ZS Jo sposcoud 10} JOPSSAUT paypotooe Ue 0} sarEYS UOUTTIOD pawinses EC7'CZ PIOS OVINO “LLOT ‘OE AE UO

“900‘0S$ JO sposooud 107 WA 0} SaTeYg MOMMIOD ¢/Z‘°ZE1 PIOS OVINO “VAAS 24 01 wensind ‘7107 ‘21 Tudy up

“000°08$
Jo spasooid Joy JoyseAu peylparsoe ue st om UOsIed “g"F)-TOU E 0} SaIRYS MOMMA papIsel £99°997 PIOS DYNO “L107 “p Edy tO

"LOZ “TE Jaqutssecy
ysnonp £107 “| Pidy pousd aqy roy porepust oq 0} soolates Fo GOS'TZH IO} [Tg WI juourted se JOpUsA sures S17] 0] BOOS WOUMUIOD Jo
SOIEYS PapLyser OST OS [EVONIPpe Ue ponsst pure “LOZ “Le GoW YSNOM oT OZ “] Atenuey ported sq Joy parapuel sactases Jo NOS *LES
Jog [[ME ul owed se JOPUSA SUOIE]SI IOISAUI SF O] YOOIG VOUMOD Jo saTBYs PajoUIsal YC/"ES Panss! NVINO “LIOZ “LE WW UO

“000°00T$ 39
spasoord s0f IO0jSaAur paliperooe we Sf OYA, Wosied “g"/)-Wor F 0} sareyg WOUND peloLysal 000'00Z PIOS DVING ‘L107 “Tz 4seigqey 19

“Q00°SLI$ Je Spasooid ayeSarSSe 103 WRT Jo Wmoos]p Apouaty ayy suMOE 117
¢y ATEMIGST UO SAIEYS WOUIOD SO VINO Jo coud Suisops FL79°O$ ou} UO peseq somyg TOUNTOD pawrysel Of ['Lp paseyound ywapisary
201A S.OVINO pue sareyg wourtioy poiasa Qrc'rs paseyomd yore siopenp OVINO wepuedepur samp omy ‘L107 “Z AretIgeT UO

“000°IS$ JO Sposoosd 1OF 948] Fo wMoosTp ALouNTy ayy snUTOL / [Oz ‘TE AtenuRs HO YooIg UOUTDOD s.DVNO
Jo sond Suisop z9'o$ op ue peseq sareyg BOUNCY papUyser NOO'OOT psseqound juensoy om Jo Woprsary ayy “Z10Z “I ArenageT UG

“000°01$ 30 spoedosd 10g 109saAur poyrpasooe UE 0} SareYS NOUTMIOD PoOMysa! 0000S Pls OVINO “L107 “sz Arenes 1G

“QOS*TI$. Jo spesdord 10g JoWSeANT poyIpoiose Ue OF SareYG HOUTTZOD PoOLSar Q0O'ST PIOS VINO ‘L107 “Oz Azenmey up

“Q00°01$ Jo spssoord 107 10yS.AU] poypasooe De OF SaIeYg WOUIOD paIOLNser [60°81 PIOS OVALO “LI0Z “EI Arenuer ug

“HOT ONp JoUiEas JEU YHOOOTS sq1 Jo qousAed yseo-uon 9495 aT} 07

OLOZ “DE JaquIssec] Vo YooIg TOUNMMIOD s,jUENsIFey amp Jo sor Sursoyo O71 9°OS 9 Uo paseq SOMeNp wepuadepm saNy sjmeNssoy
oq} JO Goes O1 OOO'OSS JO WORANTCA payMoosip-ou E 1 SarEyS VOMINOD psloWysal EOT"TS Pensst OVINO “L10Z “y Azenuel uO

“UWA (HLOp “OUT surFeuig jo seafoydus
agian [Ie 01 OSZ‘OLg JO WONENTEA porMorsip-NoU ¥ Te SaEYS OUND perINsal [es “EZT pemaLIUOS NYO ‘L10Z “y Lwenues uQ
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 22 of 92

 

ei

“yOoUg WOUTHIO) FO sazegs CONT sseyomnd of Seng 12 stONdD Yoors pesiosexe Jopelq wepusdapry ue “oT OZ ‘21 AEP DO
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 23 of 92

 

“Q00°OTI$ JO Spssoard IF IOpeITP pUe Is01L]JO Ue 0] SAIBYS TOURTIOD PeyLYSST OO'OOT PIOS OWIAO “SLOz ‘ST AE UO

“Q00°01Z$ 39
spsscoid 1oy JOUSSAUE poylpaisoe We ST OYsA WoSsred *g*-WON  O} seIEGS TOUTTIOD paoLyse: HOOOdT PIS OVO “S102 “OZ GOAL 10

“000°O1$ JO spacooad Joy JcysaAUT pompasose We Of SaIEYg WOUTOD paroLAsAl [8Z‘9 PlOs OVO ‘SIOZ “9Z HEAL UO
“OSP6$ JO ROLENeA porMoosip su} 7 sameYS MOUTTOD peruse 9O0's wEYNSUOS B pred NYO ‘S1Oz “Ez AtenIgag 19

“Weld CDLOp ‘ou] ‘sursemg am jo sssAoidume ayqisys
Te 0 OS7°92$ FO NONENfeA poymoosip ayy 72 SarEYS TOMO pelomNser ERP ‘OE Jo syeSaIsse we pomngiyuCS HYAIO “SLOT ‘s Avenues UD

“Yseo UL YIN 01 pred sem aonid oseqamd em yo ono'szg Saparema: oy} pue (eaoge ydersered Farpaceid

IBXIS 998) OTT ‘LT J8q0}9O PoTEP HON AsOsspMOIZ YOO'SLS SAUENSISay op Jo |[ny UI jauéed pue vopE|jaouR. ap Aq DYIO O1 pred
SBA HOI. OOO'OSTS J0 Speesord 107 1O,SOATT popes Ue 0} Sareyg WOMMMIOD paroinsaz OOO"OOE PIOS VINO “9107 “s Iaquaceq UO

“910Z “OT
JOTISAOHT UO 0O0'OSTS JO spacooad you pealaoal NYINO “N00'S$ JO Seay [eSal pure (CIO) JnoasIp onss} jEUISHO QOO YES BO UoHSNpap
inary ‘Ayeued moms ou Aue ye wed wt 20 spoym OF ajo oq} Aedaid Arm DYNO “EoTsIaAUOD om Surpacsid Ajoyetpounnr séep
Supe (cen 94} SULMp yoorg VOMIMIOT s,JUBNSIsay sty JOT soOL SSEIOAY peryste Ay STMPOA AlTep ISOM] DOIG O41 JO % 99 OF fenbe
DOLLY UOISISATOZ B Je YMEJaC] JO JOA ol Ul Jo yrouAed-rou Jo aseo yy UI AHO Yoo}g WOUNTO;D s JUEsIsTY oy OMIT S[QH-EAUCD “OT OT
‘g] JEqUIDAON JO STep Suipary om wy sepuour xs ‘fz “Si ARIAL UO oNp QoO'SgTg Jo Tunowe Jedjouud aty toy “1oysaaul peypesooe
ue “y"7'] suOUseAN] BB10er) “7g IPLA ION ATOSSTULOLY a[QUISATOD 90 ISSIOP! Ue OT] poleua JURISISSY WP “OLOT “pl Ieqteaop] IO

“900°S$ Jo spascoid Joy 1oysaAnt poypersoL Ue OF SOLETg TOUNOD PayIENser OOO‘OT PIoSs DVINO ‘9102 “pl qtenoN UO

“00001 Jo
spedooad areSai8 Se JO} SIOPSOAUI PIUPSIOIE OMY OP SABYG MOMIMMOD payLysar QO OZ JO aeFaisse Ue ppos DVINO “9107 ‘g JequisAGN UO

“000°S$ JO spazooad soy 1o}s9AUL PopaIDse UE 0] SSTEYS BOUTON PaONser QOO'OT PIOS DVINO “910Z *p JequraaoN UO

‘00G's$ Jo spsaoosd toy JOISoAM! PoHpaiooe Ue Ose St OM JO}aTp jspuedepul Te O} saleyg BOUTOLOD papoLysal OOOOT

PIOS Os[E PUL OOOOTS JO Spsovord 10y 1OISAATE Paypalooe UE OF SaIEYS WOWTIOD Pe}Lsel NNO'NZ PICS OVINO “STOZ ‘1 JequIeAON UO
*(no[2q ydegered Surpscoons yas

aos) POUslies SEM B}OU QNO'SLE SY “O10 “¢ Joqmsseq BQ “ere eSIOIEXy Weasel oy} Sutpscsid Ajsyerpsunmn Aeq] Super], sy] GO sor
JOTEY ay Fo 9408 (4) 10 ‘Ogg (2) Jo Jowerd ot ye BEqEstoIoXa SiueLE A, SSE IMA YOOS TONNACD 900'OST JSPIOH SION SUP OF pansst
WUBISIS oy OY} “SION of) Jo Moure jediound ayy uo s[qeAed pue onp ysezey Aue Jo nal] UL puR “OL OZ “EL Jequiscag uO amp “0O0'S/$ 50
qumoure [edrounid 94} 407 JO[SSAM PoyIperose Te YALA SION] AIOSSHEOIY FAL{ ISSISU] We OWT posse yuensisay oy] “Oz “LZ 1 8q0O 1O
‘arEys WOUTUIOD Jed c9"Ng JO

go1ad LOLS ISAUOS & Fz YD03g TOMUIOD $ {UeHSITay 9G] OU a[Qrueauos pue £107 ‘pT fudy wo enp Mmuur Jad y% ¢ Je ISaLTIOT TAMA OO0'OSS
jo yunowre yedround ong 107 soysoany payrpaiooe Ue TIM s}ON AlossTuIorg a[qHISATOD & OW] parayde WWeysesy amp “OTOZ “pl AGO UO

“6107 ‘1 Azengag 01 VCS PLOT SHB JO Dolstiarxe ap YIM VCH eUKOD
Ul onp sox JOURS OOOTOSIS BJO VONIRIsHEs Ul YA OF SOIRYS WOMNUIOT POPLUSAI Y6Z*TOT PONSS! NWN “9L0Z ‘IZ Jequiaidas 19

“000°SZ$ JO ONJeA B Je sarEyS NOMTMMOD polLysar OPE‘oE EYNSUCO & pled DYNO O10 “61 Jequiatdag UO

“000°SZ$J0 spesoord sox IOYSaAMI partpeiose Te OF sarEyS WOUIMIOD PsHoUysel /P7"pE PIOS OVINO “OT0Z ‘91 Jaquiaideg uD
“000°OTS 39 spaaoord 20y 1oysoAm portpazooe Ue o} SereYg WOUNMOD PsPLyse! ZTE‘TI POS OVINO “9107 ‘OE ssnNY 1H
“000°01$ Jo spesoosd Joy JoysoAMT poyparose UE 0] SSIBYS HOUNNOD PHOLNSA SHZ'EL PlOS OVINO “910 ‘61 NBN UO
“DOO'OTS JO spasood Joy JOISAAUT por[pouodse we 0} SeTeYs UOUITTOD parser FR9'OT PIOS OVINO “9107 ‘6z Ane UO

“Qoo’seg Jo spesoord Joy YA 0 SIRS WOUND 6EZ'TE PIOS DYIAIO “VCS ou) oF yuensmd ‘oT oz ‘s] suns UD
13

Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 24 of 92

 

 

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 25 of 92

 

 

vt

“UT PLOT Popusury Ih Jopun postorexsun jng
ponsst (.SWVS,,) Sry woneTsaddy yporg oO’ssp‘L pue suondG yous pandxamm noo‘ oPE'z arom aiotR “L107 ‘O€ quIsdes FY TET
PLOT pepusty st Jo DOVINO 4q nondope oq} fo UoneOg HEI .sloppolereys Sif Yass 0} Spueyl OW “CXR 10 POpUEUTY eq],,)
SWS Voypiosidde yoojs Jo sourNss! yaed oj pur sareysg WOUOD NNN'OOO'S O} SOUENSS! IO} samyg UOMO ono‘OdO"E FO ToMeAIssar
SB SsesIOU O} pepuaule sem UST FIOZ SY, “SoueEnss! IO} PSsAlosad azsM SHIEYS TOMTWIOD 000°O0C'S Ted $107 2 oF JUENSMg

-oyep worendxe 10 sJep aslorsxe M94} JO JsIpTes op [TUN pryeA upEurar suarjdy yo07g yons [Je pue uel EO ap Ispun
pastorexenn jngq pensst suondg yoorg pamdxann QOOLIT'? o7am asath “LOT “og Iaquiadas Ty “g-§ WOT UO OAS oH HIM JomsyE]s
porensior & Sua Aq Weld COT SY} JepuM souerss, Jo} poarasel sameYys VOUMMOD WON 77 Sty spesoy JOF parist#al sey OVING

“sqreyg LOUD eseqomd 93 (,,stondg yo0Ig,,) soRdo yooys Jo souenssl ay YSRON OVO UT digssaumo
yoors sumbor 0} Aranpioddo ayy swuatdioay yons Surats Aq (,sjuerdiosy,, om “AleayoaT[09) setmeipisqus Sy puke HYWO JO SIcsiApe
jeuoyssayoud satg0 pue syuEynstca ‘siojsaup ‘seeAoydure ayeaNour pie Nrejer Joeyye O} pousisep cue Wey FOZ sth pure eld COOT oy Hog

Bd $10T, 24) Teg uondy yoors “ony ‘omSeug pT Oz 2 Jo UoRdope ap
paaoidde siojenc Jo preog om “p10Z 9 HRW UO “ETOZ ‘Te IsNSNY HO pordxs ET C007 OYL “CUE £007» 7) Weld TondG yaorg
“OU ‘aMBEMIO £007 Fi JopuR souENss! JO] sereyg UCUIOD oon'00S'Z JO OVINO Aq worearese oy penciddy sxoproyaieys Ss. OVO

 

SSIY UDA y POOISPUOTAD YOOIS

 

SLINVOUYM ONY SLES NOLLVlOdsddd? SJO.LS SNOILAIO SOLS — 6 ZLON
“o0o'szs yo OVID 3 spasooid IQj IOSSATI Pep psloo8 GE oO] Saaeds TOUMMo7} PepPLysal 93307 POs DVO ‘¢ Toc “oF Faqusaon] WO
‘000°09$ Jo UOyeNTeA payUNoosIp sq} Fe penyea sareyg

TOmwIO;) popLyseL PEC Ee aapury Ss" Q-wed qons SUINSST &q persnes SEM 3] $,Jopuy yong ‘SaIEqS DOMMIOT) PIPLysel C0007 T ze
ayes pauorwowtazoye STOZ ‘OZ JeqoI9O OY} ALM WOTSSTMO UT JepuLy “S"]-WoU & o} 99 s_Jopuy e pred OVINO ‘STZ “9 JaqusAoN UC
“000°0071$J° OVINO O1 sposcod ayesonice

Joy (OWSAI BO 0} Sele UCUMMOD pa}oLHyss1 GOORNT PUES SIO]SSATI Ov] 0} TORa Saleyg UOMO poloLisal OCOOGS) sTOIssAuT
peliposooe re oy suosiad "¢'Q-Hou samp 0} Someyg UOUIDIOD peyouyser 000°OGZ'I Jo oreSaxsSe ue pjos HYIAO “S107 ‘97 49q0190 HO

“Ov0°ES JO OVINO OF Spseooud toy
aregg woune; Jad g7"1$ Jo sod asiouoxe ue qe syrene yy oduiay ¢/¢°7 YONs pasfosexe syel[UTY “S M-WON Yons *e10z ‘8 qONO UO

- SIRITETY "S‘O-WON,, & YOISIAUT “S*N-GON ou} Jo SyeITHTE ue 0} patigysuwy wo9M sjuEHE My ysadmal Sie°¢ “SIOZ “8 JaqoRO UD
“GOL PIG Jo Sposoord Joy JOJSOAUT Paytpsid9e Ue Oo sazeys VOUS PeoLysal YOO'OT PlOs OVINO “S102 “PI Jaquiexdag TE
“000°SZ$ Jo sposooid 10g YX OF SAIBYG WOMIIED 969°LT PICS OVINO “VCS otf OF prensmnd “c 107 “¢ soquIardeg UO)

"S1OZ “EE taqMacecy OF S10Z “T Jequiaideg uloy pesepuai sq 0}
S9OTAIOS JO} Yes OOO'OSS JO SNJRA = Fe SIBTS WOMTIOD psonysal NOO'ST PANSST YORS aioM, SIOPOATIC] MOU OM} “COT “T isquiodas 19

“0ZO'LG JO spsooord soy suordo Ysois HOGS PesloIeXs JO}oaTTp AMF BELO ‘og stm uD

“o0S‘Z1$ Te Potipea sareyqy COURIO) pspLyser 1l6L Jepaly “Ss -aer Tans Sumsst &q Posies SEM 3Oy $ fepuy Fons “SES DomTmoy)
palsenser g27‘g¢] Jo s[es pauONUsMaIgyZ olp WIM UONSSMUOS Ul Japuly “g']-oE ¥ o} say srepay @ pred OVINO “STOT “6% @UTL UO

"000°0SZ$3O spesoord Joy go-Tg Jo oor ostozeNe Te ye STELTE AN
ssodural, SZ7'RST pasiuexs (UONSESUR PLOT “PZ SUNY @ YIM VoRSSHUOS UY Mo[sq Paqis9Sep) JOWsAu] S)-TON 3H “SLOT “6z FUME UO
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 26 of 92

 

 

$I

“prenssey ays O71 WeYUsUSd B OSTE SL “ZLOZ ‘LE 2equmeceq uo Suprdxe juourssiFe FauMSUOS 1007 YO
@ op joensimd ‘oqa JT] Jo open Suiseuwep] Amdo oe of pormess oom oon os pue siowenp juepuedapul s,. yO 0} payed
aM 000'SL ZT JO seseisoe Ue “sISOTGO se 5. OVINO 01 porters s20m QOO'SEP'z JO sIesoreSe ue ‘suondo siSejeNS 900*SoR'r SIO

“( Borsneixy puosesg,, 991) £ LOT ‘TE Aaquiscaqd] 0} OTOZ “6 Jeqmssecy uO
pure (,.WOIsuayxy ISI J,.) 9107 “TE 2equassacy 1 SLOT TT sNENy Uo papuayxes sea PINT “EZ JequIsoacy ponsst sucndg oSaeng o00OS6
ey JO sep uonendxe c1oz “Te Jaqueaaq] aq], “(DOIsuoECY UYIL, WP) LI0T ‘TE Joquiasad 02 910Z “6 Joquieseq] wo pue (.MoIsuapy
Tpmo,y,, 21) SLOT “1 Tequiasec] 01 Slog ‘ZT wnsny vo pure (,.WolsusIKY pL. 9) SLOT “LE equecacl G1 yLOZ Jequsceq MT pue
(.,BoIsteIXY pucses,, SI) PLOT “TE Zoquiacac] 01 E10T Jequieoecy WH pus (, MOYsUOIKT IST, OY) €10Z “Le Joqueseq oF TT 0g wequiacsq]
a OVO Aq popusrxe sem Z10Z Amnuer Ul porisst stondy as2N¢§ OOO'S96'T 9M Jo ap UOWENdxa oT ‘syeYMsIOO pue sactoyduns
JEOTLIMTOISSILN Stf Jo AtedILIO7) SIF] OF SOLAIOS POTHBISNS PIE TONUSISI sy] SZLANMSSNT 01 SHETTIOD OL “*STOT ‘OE suMe aNdxe pus cy-og Fe
a[qestouexe are suondy we1ens QOOOS6'E PEE SLTOZ ‘TE Iequiscac] amdxe pue co-zg Te a[qusiorexe are NNNOS6 “LIOT “LE taquascag
audxe put OL‘ Lt 12 ayqusioiexe ow sucndy oarens stp Jo 000596‘ “aimeay asiosexe ssepqseo @ I0y opioid pure peisea Ayjny ore
snondy WF a}eNS VY], ‘paoAsq pus p[ OZ SHLMp spoyze ss0] Fo WoITasoOceI Wt PU TeNIC JO JUSUMISACD sui WA (VC) wettiooisy
quacadopsaacy 24) SUIISIS JO Rod OIsaTES Wot] $, TT suiuTeye oy Rion Ajremouued oq 0} siojpeneT Jo preog siy Aq paulsop Sem solAtes
PsRUHWOS 2504 HYCO JO STWE]NSUOS puE siojoep ‘sasST ZO 04 ,SUOTIQO Deafens., se /10Z AHL pur “pI Oz Jequissaq] ‘Zz O¢ Auenuer ui
OVINO Aq ponsst atom suondg yoorg yons Jo ooo'sos'y ‘210Z “Os Jequardag ye Suppuessino syysS pur suondo ysog OOOTISD 9HIO

 

 

 

- er SFI $ 00 cis LIOZ “O¢ taquieydag ye o[qestorexg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oISuLaNy ula y, OSIOIOXT jo squInyy
opesaissy yenqjoeqU07) aseIAy
Surpeuey = psHysIe A
adeloaAy
parysia An

*SMOTIOF SE SI URL P1OZ popuowry omy
pue weld £007 Sy} yOq 07 jwensind 91 97 pue £107 ‘OE Jequiaydeg popus spouted erp 1oF Aanoe syys paE DoNdO yours Jo Aremums y
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 27 of 92

 

 

 

ST

LIOZ ‘Og eqmeides popus poned Apoprenb om uy ENF
OI [fry ul pasuadxa sem pute ayes jsorszul aay 4st (utisy Aep GCE) 96771 (AD “Aiea parade egg Zyl (Wp “wuey Aep ge (HD) sond
ales 6prl'Os (1) ssuondumsse Zummoyjoy orp pue yspom Susud uogdo sapoyog yoelg sy Suysn pawmoyes suom (O6S‘6rT$) SuoRdG,
Yoorg sys Jo onjea sLT, “EO0'OOS Wesymsuos “NyRIaJ, voy pue OON'DOS ‘OTT suBeNIQ Jo 1opang Suseury Amdaq] poe yoeynsuog
‘reptaepy tres ‘smEpy JA UePY PUR “WITS “y xoRL “OpzequICT ‘f sino’ ‘siojooutp Uspuodspat sayy 30 YoRS OF OHN'NS “O00 OUT ZILOnUOD
‘Kapue EL WRTTLA, SOCO'O0Z ‘AteIeioes DOE A ‘DisuéZONY “a SAEED [O00 OOS JuspIsazg “MeqoIq “{ Yury -e7e suondy orSereng Amy ou
jo spmerF SuLAISoal SPENPAIPU WSs ML, “RIOT “OE SUT TO SUNLL, Woyseq tadg ye andxa yyeys [Te pue seq Wert) 9) JO se o[qusiotexs
are pure passa Aly ame suondo o@sqeng Aine Irv “eq weIH sR Oo} Joud AjsyerpouruR Aep suIpeN oi WO Joes HOMMMIOD S,OVIIO
jo areys B roy sorid apes Sutsopo au} Jo w%CT{ Jo sseoxe Ul ST soud aslaiexe WOM ,.oiipeay aStolexXe S§S[YSeD,, & BIA JO Yses UL ares
Jod (S$ '9$) S09 Bao Y Jo soud asiorsxe Ue Je YOIS POUMICD § JUeNsISay SY] JO sreys BuO FO osetjoimd at} 107 o[qesioiexe az suondG
oereng Any UMS [TY “ToRNposar s3opanc Jo preg & 0} yuENsInd syue}MsuOS OM} puE SIOWSTIP juepuodepur say ‘sisogo oenp
01 (,suondy orSerng Amy, 2q7) saondo yoors 00‘OSS'! Jo syeSouSse amp powers yrensiBoy amp “(oe WEIN, 9) £107 “4 AML TO

“S107 ‘LE J9qm200(] papus poued Apeyrenb ouy wr [Ing Ut pestadxe sem pure oyes WSSISTUT Say] HSL (at1ay ABP £3¢} 9458°0 (Ad) ‘AuTHEICA
poqoadxe ogc’ 16 (tit) “wey Sep zge (1) ‘ooud oreys 970g (1) suondamsse Surmoyoy ou pure yapom Supoud uondo sepoyog Yoel sp
SUIsn poy!e[NoTed Sem, UOISUAIKY pucoss oY FO oN]A poyeUMse QO'GSS FUL “(.MoIsueLCY ptioseg,, 34)) LOS “LE Jsquiscaq] O1 9TOZ “TE
JOquIaced] Woy peptayxo sea FI OT Jo Joquisoacy Ui penss! suondy ovsayeng OO0'OS6 9UF JO sep ToneNdxa amp “9107 “6 JsqmaceCT UC)

“OLOZ ‘Ig equaceg] papue potied Apoprenb op ut Y[ny OT pestadxe sem pure ayer jsaloqOT sayy ystI (unre) Aep Age) y6¢a"O (At) “AuTTEIOA
poodxs ogcp'ig (i) ‘ute: Aep ge (1) ‘sound ameys 979g (D :suondumsse Sutmoyjoy sy pue jepour Suoud wondo sajoyos yoelg
omy Sursn poyepnspeo sea uOIsMAIKY TYLA 9 JO ONpeA poyeuse EOT*CETS MYL “(.MOIsuIIRT YY, UF) ATOZ “TE oquysoac] 01 9107 “TE
seq uisrec] Woy, papuorxs se Z10z Jo Atenuey ur pansst suondg Goreng Ooo‘se‘T 9m JO sep uopendxe oq “oT OZ “6 Faquiscsd UO

"SLOT ‘Of Jequiaydes papus porred Apteyrenb oup OT EN Ut
pesuadxa sea pur ayes Isasaqa] 90g YSLI (BLIE} Aep ¥OR) %BTO (Al) “AupHEpoa payoadxe %/ pT (Itt) “ULrar Aep 7¢g (1) “sorsd oxeys O9'1g (1)
istondumsse Sarmopoy at ue yopow Smroud uonde sayoyog Yoe|g stp SUIS payeqnopeo seam SYYS OG JO onpea Mey poyetanyse [3HHSO 1S
SUT, “OTT Jo Jopenq SuSeuepy Amdagy om o1 payed orem 900'S29 pue Jo}SeNp Juepuadspul QYIAIG SUO 01 PTET o3om OO0'ST
“YING JO SIOUJO SONY 0} PayUEIs azaMm OOO OSL Jo syeBawse ue ‘MTYS OOO'SSH'L AMLIO “LOT “TE Aequissoc] Uo Zaidxe pus axeys Jad
OO°T$ Ie a1qGesIOIexe stosied xis 01 (.SWYS,.) THY wogesuddy yoors ogo’ssy'] Jo yesatose ue poymers NYO ‘S10t “TE sasHYy UO

~areys Jad [¢°9§ 32 suoTdo yDOIS 000'Z PASENONXs JOIST OVINO JemNOy e ‘STOZ ‘OE aUME TO

"S10z ‘Og Jaqmaydeg papus poped A[1azrenb ou ur [Ny wy] pasuiedxe sum PUE ayer ysosoHT] Go YE (TAY Aep 19S) %ZEO (AD)
“qrmeyoa payoadxe %/ pT (Hy) “tan Aep sos (tH) ‘oop areys 161g (2) ‘suonduumsse Supmoj[oy ayy pue [ppout Supopd aopdo sapoyog youpg
ou Suisn payeynayes ses WOIsHaRKY ISM] Sty JO ONjwa ITY poyeUse CIT‘ TpS$ SEL “(MOISSY ISM, SP) 9TOT “TE Jequsseq] 3 S107
“PE equissac] MOY popuaixe sem pT OZ JO JequIaoacy UI ponsst suonde siZs7eNS 000'OSs OHIO rep TonENdxs om “C1Og “ZT IsnenY UO

"S1OZ “Og 1equieides popus poued Apayrenb oy Ul ny ut pesuedxe sea pure ayes ysaraqUy Soy Hsu (UIs, Sep £06) %ZE"O (AD “Apes
papedxe %/p7 (in) mei Aep 20¢ (11) ‘coud azeys [61g (1) ssuondumsse Surmopoy op pue fopoul Zurn moydo ssjoyog YoRTY op
SuISn paye[noes SEM WOIsusIxy BHO stp Jo onyea Tey pareumse egy’sl6$ SUL (Molsery Ymog,, om) OTOT ‘TE Joqmissaqy 01 S107
*[¢ Iaquiecsd WAY pepuspe sem Z1Oc Atennel oH ponss; suondy oiseyeng 0NN'S9G I 7H JO sep UoHeNdxes amp “CTOs “ZT Itsy UO

“ITT Jo Jopang Surseueyy Anda sy 0} pages adem OOO'SL pus Jo}eNp zepusdspuy amo
01 paytesd o10m. 000°ST ‘DVIND JO s1s0 MgO sam 0} poyMEIT 19m QONOSL JO Sage we “sYSrY VopEISoIddy yoorg OOO'SSP'T SUFIO
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 28 of 92

 

 

Lt
-Aymbs ,Srapporppooys Jo weuoduioco & se paynasaid ueyE oyyes (poqussaud si joays sovejeq e ou yoee oneA
Wey ye waMemsesul-o1 0} 300[qns) SeUTIGEI] Se POLISSETS 3q 0) WaT sunber ppnow. Fey} suoisiAoid uopsejoid send Ane arey09 ton Op
syaeLIEM OY], “SAIpUE}SMO pue pons] (,,S;UELIE M.,.) sfUBtIEM asetomd Yooyg WOWWED $Z1ZL9°9 peY OVINO “L10Z ‘Oe equiaydas jo sy

SUD LDA

"L107 Ul peztusooss 9q
0} porsodxe si qeq] ‘stondg yoorsg pardxam 07 Sipepar sys0o TORESteduIOS pazIuSoOIesOM Jo CET S$ SBM BOM “TOT ‘OE Jequiaides yo sy

 

 

 

 

 

 

$ boots" zis 2 $ ooozIs" s? STEIOL

   
    

00°7$ - [Ol §
2 “OOF $F 00 0
sold astaiexy sareys Se0Lg Istlexq

   

 

     

   
  

  

 

39H
SSIQIENY SHRIOAY adRIAY Jo s9qumy, yo sdury
peste Tenpoeyueg paysie
Suuremey sFelay
PerysIo Ay
O[qRsialaxy SUpUESMO suOLdG yous

SMO[[OY SE SL /TOZ ‘OF Isquiaides ye Stpuejsno HYYS pue suondy yoors moge uoTEMUOIM Jo Areuruns Y

 

 

 

 

000 cis" 2 oog'zis’9

     

 

 

      
 

 

sec] nopendxg Song asiaiexg SIqUSIONXy

Jaqumal

ISMO[[OF SB UE £107 ‘OE Jequisydes Jo se (pagipenb-uou ye) sys pue sucndy yours Fmpuejsme pue penssy
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 29 of 92

 

81

“sIspjoy TELE SIsayeNg oy] O} eon0u UsTEM sontd sfep og uoda DYIAIO Aq
ISILIES pomMsopsr SsOPON £1 OZ ‘TE 4aqusoeq] Ho onde smmeiEy oLeyeLG [Ty “OWS OY] PoUrRUIOL SUBIIE YY OIBSTENS oy) FO STONIPUOS
pure sunIs} 23uH0 TT¥ “L10Z ‘TE Jaquascay 0} popusrxe Ulede sea sje yy oIayeNs [Te Joy erep Noendxe emp ‘siowan Jo preog sq Jo
TOYNOser & o} quensmd “91 Oz “6 Ieqtesacy Mo pus oT OZ “TE Jequtasaq{ 01 poptiayxs Uieds SEM STURLIE AA OFeazeS [[e 10} ojep uoneudxs
om ‘slope Jo preog ou) Jo WoNNjosal v Oj yensind “c{ Og “ZT PMNSNY UO “STO “LE JoqMiececy 0} pepuayxe sem symeLe sy otsoyenS
[ie 40g syep wonesdxe oyy ‘sioparicy JO plwog otf] JO ToHNposei z ov yeensmd ‘soz “¢ Avenue wo wrede pue clo ‘OE SUN oO) eu pu e
JO} papueixe Sem Smee A, o1Sa7eRS ]]e 10} sep DoLendxa sup “s1o}aMC JO prwog 9] JO MONNTOSeI B OF yuzneimd “pi gz ‘g] snény tO

“somtds 45
*LOTTeEZIMESIOS “HOTBOISSE[DaL “PUAPLAID B Jo yoog HOMMUOD oy] JO WOIstAIpans Jo BOYENIGHOD “yds 303s B JO JUIAS ot] WI jeusnfpe
0} pofons ore symelE yy OTBayeNg sy JO ssloJoxe Lodn ojqenss! sozeyg WOMMUOD JO JsqUInU Oty JOU SPIELE, ordaqeag sup yo seoud
gsto1eXa Oty JOPION “SIMELIE AA SIFayeNGg sy] Jo sslosexe oy] HOdn o[qenss] sareGg TOUTHIOD aq} Joystdal Urese 04 Jopse Ut Gas oth yA
JUauISIEIS HONESISey Yous 0} WeupusuE sanseyje-jsod e apy 04 spusqN mENsisey op pur paldxe uonensisey WeLe parepdy auto
STIEIS DAITOOTIO OU} JOIsy rep ap Jo sy “(,WopENsisoy jee, perepdy,, 949) 9107 ‘sz Arenues oo Sys sy} Aq sancaye parelosp sein
YOUU 9107 ‘py Amenuer uo woyeNsiBoy jue AA SY} OF JUSTUpUSEE SANSAS-qsod JaqOUR pay OVO “paildxe smeqs aagoayye sit pue
SIOZ “E1 Ange; WO JAS on7 Aq DANOAS pereppep sem YOIMA CTOT “TT AINIQST US DOPCYSTSOY TULLE AA St] OF JLSUIplaule SAtoays
~sod so(OuE payg OYIAO “pesndxe smyeys sanoaye sit pre DAs op Aq sanoayye pereppep sem VOLESISoy TELE SUL “(, UOnensisay
qere\,, 2) OVO 4q poresiBer suom syueuem oSoeng oy} Sa{japon sexeyg wounneD PzI‘¢zp'o 2m) PUY sjuBLEy oISoTeENS
ayy Aqaramas (TSSERT-ELE “ON OTL woIssTHNTIOD) [-§ Wo Uo TSMATEIs MoNENsTaaL SU OF JUSTIpUSTAE sanoeTye-qsod & pay OVYING

“(Seem Sees, oy “A[PANos|{00) OY OG JO oud astesexe oreyg
Tote: 16d B Je aIEGy TOUT) su0 Jo sseyomd ayy soy opqestoraxa are YORUM $0 ZOO'TIT € PUE GO'S$JO sold ostoJaXe sIeyg NOUMO
sod @ ye azeyg woumue;} suo Jo eseqomd eTp Joy o]qusioiexe are YOM Jo ZgOTIZ'E “SuIpueysmo swwelEM PZLTcr'9 Sey OVINO

 

SHLO GY CMaogy oY T

“L107 ‘TE Joquiacaq] uo endxe sje 4,
ayaeisnipy aU], “Jo\saAul paypaisce og} 01 sitter yy s[qeisnlpy OCO'OOT PatSs: Wehsey oy FON] UsLOUE XIs oTy TRIM DoRssuaO uy
*LLOZ ZI] 2840190 Sp 10}S3ANT payipaisce UB 0} ayou ArossToMOAd spqrzaaT09 YON OOTS SuLIeaq IseloqUI-WoU B ponssh UeNSISoW ST ‘LT OZ
‘eT tudy ug (siete, sqzIsnIpy,, ou) avec aslorexy Raspes ou; Sappesead Ajouerpounmy Aeq] Supper], ayy Wo aoV1g yep] 2G} JO
9498 (q} 10 “oIEYS WOUUTIOD Jad 96°05 (E) Jo JoyeasB org 0} yenba souid aseyqoind omeys wowed 1ed v ye ereyg UOTMMIOD payoLyser o0
Jo aseqomd ony 1oy oyqestaiexa ST YOTYM fo toes “sydaouoD yemy 07 sme POOOST Penss: OVINO ‘(,s}desue yemry,,) woreods03
YSU & “OTT sideouos pemy Fo 1oaey ul sou Atossnmold s[QysATOS SULIEDG Jsesa]TI- NOU & TUM WoRIeUuos OI ‘OT OZ “pl JeqosO BO

SUDLIO BGO

“SUIpLEyso JO ponss] syueue A, ssduiay ou stam Sisy yodor styl FO syep sy} Jo sy “9LOZ ‘Ez suNy uO
posiozexamm patidxa swwene ay sede] /6¢ Gre SMMTEMSL SU], “OPS916$ JO DVINO spoooold syeSeisde 10} pestoisxe siem SPURLE AL
ysodway, co9'0¢9 Jo a} B “Wonendxe mag 01 JOUg “(siueuEy, Bedwey,, a1) sep asTorexe JURAS[o oy Surpsoad Apoyerpoumuay
sep Surpen vty) no ays wouaie;) & Joy soud ayes Smisopo o1y Jo %gg (q} to ‘ares BonRNOD tod go tg (2) go spear ouy oy penbs aoud
aSiIexa seq LOMMOD Jed 2 72 sieyg WOUMMIOD pajonjsar suo jo sseyomd ayy 107 a]qusio1sxe oom YOR JO Joes “ZoysaAaui Yons OF
SIUELIE MA 000‘000'T PSUSSI DYNO “IOwsaaul Te 0} saeyS WOUTUOD PayOLYysel gOE'Z9E JO TES SH TAL TORSsUUCD UI “POT “Pe stm UO

TMDL sediuay sify
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 30 of 92

 

 

61

“Appanoodsay ‘cop seg pue CCTSZI§ JO Juspiserg sy 0} anp Uonesusdmos sss9I0 peniooe predun
Pey OVANO “9107 ‘1 Z9quaceq pue L107 “Og Joquiaideg ry ‘IlexAed s,rsoLy0 poruiose Jo OON'TS pred sem 2107 “g Ams UO pue auegs Jad
LS 0g Jo sotad oseuomd z ye yoors ~auy “auLseME Jo sereyg WOMIMED pause! YOO"NOT FO eseyomd oyj soy esuEyOxe wi yoked s resoTyO
pansoe Jo QOOTISS pondde quensiioy oy £107 “1 AreTuqey uD yorded s.rooTjo penzooe Jo ToO‘SSg Mopisolg su pred juenssoy
OT O10 “pl STE WO ‘sreys Jed Og gg Jo sand sseyomd ze Je yaojs “OME SUsEWIO Jo sateyg BoUMOD poise! OOO‘OS Jo aseqomd
om Joy ssueyoxs wt forked srs0gFo panssse Jo pop oss pondde wmensisoy cmp 9T0Z “¢ dy up ‘areys zed 071g Jo coud esenomd z ye
Yoors “ouy “SmiSeUIE Jo saleys UCUMMIGD paloyser NO OOT JO sseyommd org 107 oPUEyOXs UT Posed 5 ,ra0gZo patusse Jo OOO'OTIS peydde
quRIsIsey SUE SLOT “OT Avy Uo pure pjoiked sz9oTo poruooe Jo [g_‘8F Mopissig su pred wenssoy omy STOZ “1 ABI UO “O00'STZIS
JO Aleles ENUUE UE Jo SIseq SI UO UEqoI, “WAL Oy a[quAed Atefes oniooe oO] ponulywos wensisoy sui SOT PUE C1OZ “TE Jeqmesacy
papas sxeak oy} Joy Wwopisszg sil o1 anp syuetuAed Arepes paniose pue popuadsns ATjenied Jo Ayny eumy o} sur Wo sey OVO
“PoULUtiagep T99q 394 JOU aaEY JusMISeISe jnomoldue Yons Jo sus} sty YSMOUTS apiseig spl YL qatssise jeMAojdma Mou B
OU Isy09 OF suET QYIO "Soxe} s1oyeq ssuTues pure sayes ou Jo LoNEMIQuIOS e nO poseq JIMOMTE peuCHIppe ue stud ago"’sz1$ Jo Arepes
SS2q [ENUUE We 7 ISOC sagnoaxg JaryD pure jwepiserg sy Aopdmre 0 payesygqo sam HYCO Wewsaise juoulAojdure soLid # 0} jens

‘aosied Aue TL syaewiesiée yuomAojdma ou sey Aquoeseid yrensiioy oT,

Bote y JUSMAG Au

“kppanoodsal ‘,co"cp$ PUR BSP'pyS SEM LOT PUL LTOZ “O€ Joqtterdes pepus sported yuomr emer orp Joy
astadxa Wal $,JURNSISEY SUT ‘OSeSeg fo [equO2 [ene oe Joy sapraoid yor /10z ATENUeL HI peouetmwTos ToOryM eases] eeA oud @ Jepun
Avred pamy porel[gyeun ue wey ueMO Feasnpy ur sesteid soseay QT] “Aued pany peyeyyyeun ue Woy esesy ytow 0} YuoU e Jopun
OVINO Aq poses] cue sastmmoid ayy, “91001 AN SHOA MON “OOTY Yr “ONUSAW WosIpEy] 9¢] Je seoygZO eyerodsoo su susEIUTEL NYO

 

3aces"]
SAI NWALLDATAQD — TT LON

“9107
*T¢ aquisoe] pure / 107 ‘OF seqmaqdeg ye siaueq xe] pozigoosman ou puy suonisod xe] urEpsOUN OW SPY TE EIR soaslsq WeNsiBeY oy],

"sn900 drysisuMo
Ti SSURYO [ETUEISGNS B MOM SMIOOU! s[qEXe} SINy JSUTESE Jos]ZO 0} S[GE[FEAT SSO] JO JUMOUIE IY SIM] MET XB} SMOSTI -g"/} WaIMD

"LEQT TAA [OST 04 /10T TESA [Rosy Wow symmome snotrea ti SuEmdxo
000'S66‘Ozg Ajareumxordde yo spremioy Aureo ssoj Sutesodo jen jelopey “Sn pe juemsSoy om} ‘/L1OZ ‘Og Joqumeidss Ty “LIOZ “OF
Joquisideg ye oyeuidoudde si sourmoyye WORENTeA AMY F ey “WoRIpuoS yuSIMS § JUBDSISSy OU] UO peseg ‘psummioiep sey yuswmesSeuepy

 

 

SOTVMOTE LOONIE A, :8S9]

raquiscacy Jequiardss

‘SOIMOYOT sy}. JO pesudmoo ar syasse Xz} “g"f) paLayeqy

SaXVil WAIOONE "S1h~ OT HLON
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 31 of 92

 

 

0c

ABC] SUIPEI]T, PONS to aIeys wommmtos e oy dV ALA 9tp Aq Aeq Sunpery, qons 49} soreqg
TOUIUIO?) Jo auMpOA Sumpen Apep sy] Sunuesosder soqun ay ForXydqyner Aq poureyqo jonpoad sip st popery oped ATreq] azoqm “sonoNy
AoTeAPY JeAg]sI at Jo sep ou} Surpeoaid Apoyerpournmt sheqy Fmpesry (¢) say sy} Jo yowo Joy ,popery onpeA Apieqg,, ao eseraar amy (q)
40 *(900°DOTS) SElOp PHesnoT perpung ony (2) Jo Layee am posoxs jou AeUE SOON SouEApY Aue Ul OWA Aq peleusisap sareyg Jo
ayes orpolsed yenpiArpum Aue Jo anyea Jeyjop sip (4) pue ‘shecy Sutpely sag seo] 3 Jo pouiod amy v Aq payeredas aq yon WA 0} Sous
go sayes oxpotiod (al) ‘VOHS F107 2u3 Ul peurei0o suompuoo pur suoTeSrgo [Te TIM poydmos sey pue poutrojred oq 0} sjromscuze
pure sjueusaco [je poungyted seq QVWIO HY} SHON soMEApY yes Jo sun om) Te VA 0} SuIAgO IES OYINO (i) ‘(ere eamayg,, op
Su1aq Ogs om Aq woreIZ[Sop Yons Jo sep aq]) eaToayS MswaIRIg UOLENsIFey Yous FupEpep Ogs sm (7) “Cauemayg uoyensisey,,)
VOUS PLOT 94} Jopun WA OF pros sereys oy Jo WA Aq apesor oy) JoySTss1 0} DAS ou) WIM USHERS UONesiiel & Sa OVO
(1) Surpnyour suoprpece urepiso 0} poalqns OYINO Woy sareys yous aseqound o} WORS LOZ OY Jopun poyeygo st WA “oywsalsse
amp Ut (000'O00'SS) SIETIOP TOTUL cay o} dn sjenbo yey yoayye Ul Suny 0} SITY Woy song oseyoIng oy ye ponyea sezeys Jo Joqua
EM. VA O} [9s “Uohatostp o[os su UE PUR YOAS PIOT y2 FO Uris} oup Isao ‘AeCT ING WA 0} Saregg Aue TJss 0} payeay]qo OU st NYO

-(,ponag Suroug, out) sonny souBapy IEAgTAI ou Je step oy 0} JUonbasqns Ajorerpoura (VCS +107 4? UI Pousp st UuIy Yons se)
skeqy Smpery sannsssuos (5) aay ayy Saump ~{"] “Srequooyg Aq pozonb se exeyg vou: F107 (AV ALA. OG) coud eSeraae payysiom
oumypos Ajrep ISoMOT 94) JO HSH OF fenbe (sou oseqomg,,) soud amy sod & ye (,,so7BY,,) WA OF SeByg uOUTMOD Tes Ajeorpouied
*( SONON] SoTeAPY,, UB} VA 0} SOL00 exp SuTAid todn pire “Wotstosip 9]05 su WI ABT OY IAI “WOES F107 A JO SUAS} otf 0} jens

(8 210N 298)
“SHRIATY WA Sq} 0} Sareys HOUT PoImENsel O67 TOL SESS! OVIAIG ‘etupusuTy YOHS pucces om] 0) JHensmd snp coy prsuNTUMTOS
0000S Ig BJO WORSEsuES Ut OT OZ ‘1Z Jequiedes up “(.sIeHOTY,, 8U]) WA JO srETEE we St yop “OTT “AS II QD VA OF Sozeys
WOUMO-) po}olNsal ZZg‘Ce pansst OVO “WCAS PlOZ eg) 0} Juensmd snp saj JUoUBFUTIOS GON'OSTS B JO ToNsEsHes Ut “PLOT ‘Zz
Jndy vo *(.4lsupueury OFS Pues9g,, aT) O00°D00'S$ JO WhourE opeHasse oy} Ul YOAS PlOz MH OF Wensind ssourapy JO OVID
quoused speur saey [eys WA, FHM WO step Yous 07 10 ¢T OZ ‘1 Aremamqey o} WS F107 947 JO Was} sty Surpusiwes YCAS oy} Furpuoure
jWotiaaiFe ue OFT pascius WA pUe WENssay op “9107 ‘OZ oquiadag UO “Odd ‘O0O'S$ JO WmOUIE SeBsssSe oT UL VATS p10Z eH OF
quensind ssomvapy JO OYWO 03 HoaLked spent aazy TeYSs VA YOrM wo sep out (i) 10 “(2102 “[ Atenigey “eT (peugep Joyemtoreq se)
2B] SATAY, sy) Jo Aresisatue YUOUI-pZ 3y] SuPMOTIOS yxoU PUoU sip Jo ARp sy otp (1) Jo Jaypwe oy uo AyreopeMomnE szEN THUD}
OF Se VCIES PLOT 2) ‘StLIO] SHE JIM souRpioooe UF payZUTMe] FTES ssp) “(.VASS F107, MH) VATS L10Z 943 se suonIpucs
pie sui sures ayy Alpeioued mo yume y ToNngInsig Amby AqpUeg MOU e OIL psisjus WA PI OVINO “b10Z ‘tz Id TO

"VA. Pue DVO Jo wesuos yenynur ay Aq pseu} sem WOTS L107 9 “PLOT “TZ AIM UO “*PLOz “TE sequiaideg
uo amdxe 0} onp sem TOT (.VORS [10 94) Jusmeasy nonnginsiq( Amby Ag-pueyg & 03 sored alam WA pue “ou] “sutseuC

 

“Apagoodsar ‘GOUTSI$ PAS OOT'THZS JO Jo|TONUOD sy 01 onp woHEsuadmos s_Jeogje pomsse predun
Feu OVINO “9107 ‘TE Jequeosq pur Z10T ‘OE Joquajdes yy ‘T[osded sss0gjo pommdoe Jo Qe Lg seTONUOD om pied meyswey op
9107 6 taquiscag] uO ‘TToMed s_rsoqgo penssoe Jo OOO*S7$ JaTJONUCD sy pred yuenstsoy om SLOT “PL Arenuer UC “ONO"OS$ Jo AreyEs
TENUUE We JO SIseq Sty Wo JaTjoNUO’) sy] 0} anp sywouded Areyes panasoe pur papuadsns ATjerued Jo Ayny stay 0} sul WO sey DYNO

“Ayanosdsas ‘TZ [“6P1$ PUe ZLO°P91$ JO Wspisalg-o91A, SH 0] eMp UOTTESTAdmOD s,J99q70
paniose predun pey DVIAIO “S 10Z “LE seqmisoec] pue 4 10z ‘NE Jequisides yy "9 Ame TO QOO'ZS ‘OE SUL HO QOD'Ss “a SUNG UO NCO OLS
‘oz Arenigag Uo gog‘s$ “9 Tady co Coos “Tz Aetuqed Te oce'zg “TI Arenuer wo ooo'es Jo ToMded s.ss010 pons Wenstesy ap
Loz Zuemp wourppe uy “ezeys asd eg gg Jo sound oseyomd ¢ ye yooss ‘oul ‘snueng jo sereyg UOUMMOD paloLyssl OLE Lp Jo aseyomd on
Joy aSuByoxe Oy yporsed sono paniooe yo YOO'Szg parldde wensisoy om ATOZ “z Aremiqed UO “9107 “6 Jequisveq] HO YOO OTS pue “p
JaQUIOAON UO 9909S “OZ 4999700 UO NNO'TS “Bz Ains UO HOL'TS “EZ SUE BO ODN'TES IO NOrked s sooMJo poriooe Waprsary sora sit pred
puensFay op 9TOZ SULMC] “STO “L Joqmaveq] UO OOS ZH PUR ‘TZ JoqoG 4O NOTES “6 FoquIdeg UO OOO'ZS “Oe HOR UO OOO'EES J°
[Torked s ysougo peruose rysudzony “yA pred jueysisey aay $107 San “NOOO TS Jo Aleyes Pere Ue Jo stseq oY WO WapIsolg-soLA SI
opanp stuoumded Amyes poniose pue papuadsns Ajyenzed go Aqpny aug} 0} SUI WO Sey] HYIAIQ “PoUlMolep asq Jos jOU savy juoUIse Ie
queuiAojdme Yous Jo sais] ary YBHOp[e Waprssig-sorA SH YIM JUetisalse Judie wou & OR! Joys oO] sweld OVO “000'00T$ JO
Areyes aseq enue we w Amelneg pie wuspisaig-so1a, sqrt Aojdias 07 paywsyqo sem OYWIO weuseise woulAorduta Joud ¢ 0; juensmg
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 32 of 92

 

 

Aymby Jeuly DVO, 2) VC 2g} FO woRNsexs amp EYE (QOD PSS) STERY TUEWIC. NNN DIZ JO OTT Cit JusuNseAuT JeuoHIppe Jey
B oye 0} pasude pue TT OI (o00'CS 1S) SIeFa MMIC OOOO, [EUORIppe Be psisaAnI HY]AIQ IWoemeedsy eppoyereys oup 07 jUENSMY

“(_gmeurssisy
Japjonsseys,, Sua) YT] 0} FUNElSI Tramsswse soplorsmys ¥ OFM poste DOD pure You “Tor “DVO ‘Tloz ‘oz mdy uo (o00'tss)
SeMY Taewic (90007) presnom Anew Jo yusunseAu: PENI we Yim 1 pezipeydes pue weMICQ Ul DTT pezwedio JO pue OVINO

 

PsHaaisY Feppoysseys TT] Sulsewig,
“OFS OU) HIM prENsioy ou} Aq poly se VQ pue YC stp Jo syxay ayajdureo aq] oO} aousrayor
Aq Ayerque su ur pouryenb st par ayoduzoo 10 sAnTazep oq 6} JMESUT JOU SI WO pue WC sy] Jo SUList aly Jo UoIssnasIp SuIOseINY sq],

“sooe}SUMorIO
Yous Ul YC SG} JO StI9} sy} Jo Woisueyxe oy} 1Oy sysonbel sjqeuoseal jue3d 0} pambel si jsueA0y syy jeu soplacad ya sy], “sep
STO SATU Yous Joye sep OO Wet} Joye] MIO OF YOM JO JUSUISASTHOL [EHULISANs & Ul I[Msal PPO TEU} oyep auojsajrul poedionue me 1
ASUeYp F. OTT $8 Yons ‘sooueIsUMMOIIO THELISS Ur JASUIMISAGL) 31} 0} SO00 DeyLLA epiacid oj pemnber st 77 “aed sanzuedg oq] jo seed
SUC UII PSTNSSXS 3q PMOYS sJeGOD UOHOMysSIES Tedrouud aig yeu segmoeds Wa st], “Wd 943 Jopun YMEEp JO JWOAS Ue BINAHSUOS
PINOM OM 9 Moped 0] uoTESt[qo sizjo OTT Aq Goeaaq yensyeur Au “ore saneIedy amp jo szead ¢ UIM (.OGAL, JO .UOnBSIIO
PAM_ TMMOTUNAL,, SUT} [9207] suo pure sduIpying pweg Wsaas 3] Jo UONSNASTOS ot ayeiduos ATeHueIsqns Isat OTT “Wo sq) 0] pens

wauIMaAoL ayy Aq pojwesd Ajsnotacid
Apeaye $10Z "1 é[ee 0} req eayetedyg om} Jo WoIstsyxs aq] 0} Ie[PULIs seyep oMp YOns JO AUER Lo SMHS fo Wolstiayxe we poyuRId oq
[M4 ITY soodxe yuomageuen ‘Iojssaut sy 77 we se O99 soupdar oj 10 quasars y Jepjoyamyg sug ted yO Wl Tonoesuen Aymbe ue
SUISO[O LA Spasdons TyTT SUTMTUSsE PUE STRIOQFO JUSUMMIACS psulsouos St} WILK SUOISSMOSIp FEULIQTUT pey set} quswaseuem ATeduros
‘ayeq saneiede su} pepusyxe JeyMy 10U seT] WisLMO], Jo ANSI] sy, “sted eaAneedO am Jo squoM Zj UTA Auedizos yoors qwtof
BOM OTT Jo woyenuoysaey op (7) pue Goeforg suréenag ayy soy werd joutoo puowdopsaop amy Jo ayec] saleiedy oy] Jo syyoUt Z]
enquim peaoudde = jusmmuaaoy om (£) ‘aye sanered¢ ayy Jo samo 7] OltpIM Jooremp peacudde s yneumaAon any pie syeql aageredE
ou Jo SITU g UNGIM Wettssesse Joudum persos & Jo uso] Jo AQsTnA amg 0} UOIssIUNqnS $4 TT (Z) Joslo1g aM Jo ][e 10 sseqd
Jomo Aue ‘aseyd ysrzy on] Jo SuouEuy oy Joy sispusy Yl Js9ys THis) e JO ajeCl saqEsdy oy) Woy sypOU SAO} DEGIIM FUSTTLIGADL)
ou oy AiaaTp $.OTE (1) -Queumesoy ap fq peatem JO pepuepie oq ABU Gorgé Jo je Jo Aue) posenjoe Suisq sayep suojsoyiul
SuLaoy [oy ay Uodn yuopredap st ayeq oaresedg suj 0} JUebesqns YC tf JO ssotsaHoaye [ese] ponunucs ay], ‘pemseam oq 0] are YW
oUG Wl payers sysey snoies Jo DTT Aq vornoaxe auf 30f spoved gum [je YoTIya WOR, yep am Si COZ *] AME Jo aye saneiedy aq,

“YC sq Jo Ts) oy Jo uonerdxe oy SALAM VY) 9G) 0) JUeAsTAI
snorstaoid Wau} pue WO SUL, “oe sanessdy oy; Moy SulouetMMos (a}qemouas) stead Gg SI WO] OY} JO ULIs} on} pue saad OZ SI WC Ou}
yo WI} OTL, “(8/0$) STERA FIEMIC NEO JO 995 Jayour arenbs ted [enue puarmo oy} Uo poseq 294 ed (QOO'LII$) SETA MEMO 000'Sr
Ayo yecmrxoudde so (srejour srenbs aoo'ost Ajstewrxoidde) yooforg sutBeurg oy} Jo ware yelouaMIULOS pposuN mq WIM stp) ATO To paseq
JUSUBAOL OUE 0} Yad Jee Ked [PA TT Jeyeoiow] pue poued say quai & st seq saneiedy ogy uo Smfowsmmuc popled meaX aay ayy,

“SHySTY PUR] ayy JO diysreumo s.OTT poesied Aypesoy uohensiBez yor “(S107 “OE
Jequiaides popus sqyTOTE samp sun to; saoTEIedo Jo sTMaMazETS PoFEpIpOstos ot UE pestiedxs pus) JUSMIEIOACH IY OF DTT] Aq pred se
(oso‘zes) syeng meen 0$z'0z Jo 20g DoNeNsiza: syysry puey e pue jeumssoy aqy Aq pasoysTBai sem WO OM ‘SIOZ ‘Z Aime UO “stseq
ployesy & Wo purl Yons [ss 01 7YSL oy) Fmpnpout sys surseMC ay SunMNsuos pur] sty IsA0 SIPs oalsUe}x DTT SAIS SIPSHY puey] ogy,

“SUG SUBeTICg sty FuANsUOS puEl ot OF oodsar
la VN) sty OY porsyua YT T pur qwounuanoH 943 ‘(.27eq sanesedy,, 94) $107 “1 AME UO “S1O% Wore MI permoco noREoRHEY Gor
‘soueniy JO AIST] s,UeWG Aq woTeoTyeT si Todn emoTIpTOs sem Yq] ap FO ssauaaT aye pese] sy, joolory omsewg ey fo DTT Aq
TEMG Ui qentdopsAep 318 JOY FLOZ 49qoPO UW WENO JO WeULIEAOD oy] WA Wo] E peusis ‘OTT “Aeiprsqns poume Aokkur s. OVINO

 

WeUssIsy DILYS] pus wstiosiny jsmds SAS

“SsOUSPIsa! NOE A[sTeuoidds pue swemejser ‘sysUTstiqesse
[reer pue Surddoys ‘sdurpyng pow posse pur sped sworpy cmmmo-yary & SULpn[Sur syuoulodizos [eyUepisaz pue JUSUTUTEYSyUS “sSepLTay
<jemmajno JO worEISsyNT we 9q Oo} pauuEyd st yooforg oMIsemMQ sayy (Mojoq JWoTIAsy jonyMsy] poe yaswsasy wemdoprsc,, 25)
“WenIC Jo JUSIATBAOD OF YIM wolorg eusem_ eqp Joy (.Vh..) lowes y jongnsy) & pur (..¥C.,) Weweasy weudojesaq & pausis
Sey DTI Caus saSeno,, op) podry jenopenrey yeosnpy Aqresd pue yeosnyA] Jo Ato peydes oup jo ysa psf ueUIC Jo #NH op Supoey
PUB] jogyseaq Jo (sane opz Apoyeumoidde oy yenba) stojeur alenbs aciypIor ue wo padojasap oq 4 pauneld si yooloig suigemQ sy]

polly SUBeUIG
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 33 of 92

 

 

Té

“SOE °C ATty UO DTT 0} uo_nqiATO? Teldes , pupp-ur-quomsed,, Yseo-T00 2 se SPISTy puey] st Jo onyea sy poyssali Yay Twousssty
Jappoyaseyy oy} 0} WeNsMY “TT OV! (0000SLG) STENT IEW OOO'OOE POISSATT pey OVIAIO “£107 “OS Jequisydes Jo sy “(,quemnssAuT
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 34 of 92

 

ce

“poyipoul eq Agul o5,7 SSe00ng ot} pue
ymmoury sstiedxq quamidojassqy-sig st roy sta] womAed sup yeu ayqissod st yy -,Juemeais Y Staoteuty & o) juensInd Fatsaeuly qacqjjo
UNCUT FSI oy SoATSOaI pure smeIP OTT Yorn aodn sep sip, se pouep st aed MEIC aL, “SHeC] MAIC] 9} FO ATeSIOATUME ISI aq TO
SuRMMaq Syuow]PERSUT [ENTE [enbe say OT 940g pure weq Meg oTy Jaye skep OT UNUM Jo HO yOg o[qeded (HITOZE'LIS 12 PoremMse
Apussaid) pouemusysp aq 07 JnOury esuadeg juamdojsaag]-org B ple Seq MBIC] Of) Joye Shep QT UIQIM Io uO FuTmOTsaq syuOMT[Rysuy
jeanue jenbs sal} Ut 900°000'D1S Jo ea ssa0ong & OYWO Ad 0} permbas st QTT Pustisawsy Ieppoysseys oy} oF ywensmd weyyMY

{Z SON 98S) 9107 ‘TE Jaquuscac] pur LTO “OE Jequieides 12 seg soured
palepipostto} sJUBIsISSy stp Ul pophyout sIgSTy pur] ou] JO STYLA HOO'PIO'BILG 27 JeAcoel 03 9]qQe Sq Jou AvM pure yalorg SUSE
aly sqepduios 07 a]qe aq you Aew OT] ‘peezSe jou are symameduene Joppoyareys salewierye JI Jo “peupeyqo 3ou §1 SULURUY SAETIATe
Ji 10 “TOJSSAUT YONS YM UOIssnosIp Jopun Apyasaid sisyeur 9y} TO HYWIO Pue VOY Aq poyseas you st yuouoorse yy “Waddey yas
JE yep soueMsse OU ST TOUT 1ORSSALE ZT] Ue se DDD soe[dal oF 10}SeANT Ue Ipim Sunenosen Apussaid sxe HyWO pue VOY WsnoMy

“YOU pure OVINO — Sleployaregs omy ATWO sary UaTy [js ITT aseqomd uondo oq jo smsopo
OUP Jey VUrEUeYg-QID pus WENIQ-JOD Aq peumo SyYT Jo sazeys amp Jo [Je eseqomd 07 wondo syt pasiosexe HYINO L107 ‘€ Indy UO
nord DVO 3y} fo asiozexo ot) 0} Ens apeul apes B UT “ony ‘sUfsetC Aq payeusisep Jesegomd & 0} 10 “20g ‘sufsEUC Tey eyo
wosiag Aue ot / [OZ °Z Aimy 01 201d WaT Aq powmo Apuasaid soeyg ST] yous Jo Aue [9s 0} poyrauied st euleteg-JO9 10 WEMIO-]9D
Jay 9U QuawesISY Lepfoyszeys stp 0} Juensmd ssouuewpMA (00S‘sS$} sera WeUO oNS‘T7 Jo eon eseyomd yemsLe 8.593 9} penbe
cond ee £102 ‘I Ame 03 tod Surscoyo s,Q YINO Jo stn Aue D5 Aq potimo Apuasaad sareyg QT] [Je eseyoimd 0} C.sondo DYNO,
atp) ‘our “oumseuIg Jo 70AR} aI Mondo we OT OZ *Z ARE UO payeatoe pre pole3py ‘ued Aue Aq pasmnbal uoyoe ssquny Aue OYJ pue
Ayreayeumomne ot oz ‘T Atnye at0faq Jo wo m990 0} PRYTOD-DD st} Jo smMmjley YoUs “WIsmeaisy Jeployszeysy oy 6} qoensimd Ajjeuonippy

“OTT OT FHSRHSSAUT Ponsa]
wOTTTM gFy A[steuxordde sy] aye 0] wWowealS y tsploysreygs oY] JapUN VOHesT[QO Sil FO NOD easter (suourpuce wrejiss Jepun) Agcy
qng (OTT o1 wrewnsoany porayecl MOTNTN OZ} Ajsreurxordde s, yoy syew 0} (emp EQUOD-]I3 Yous Jo sAtpadsant) jusuIsay
ISp[OysWYS 9) Iopun WoREdT Qo FUMMIYLOD sy Jo YOY Sasol JOU Ss0p 910Z “1 Amp &q eHN0D-77D 9U} BNoexs 0] sM[ey sayy,

+ Juetiselsy Jepjpoyareyg
poye]say pus popusury,, Ue O} pes] Ae Yor SIOISSAU YIM suOTenOseu ul ALTasold ore HYIAIO pue YOY PUE pomoexe oq I []IM Jou
OLOZ ‘L AIRE B1O}oq IO TO paynsexe JOU SEM PRNLOD-DD SHIN SLOT “SZ JeqUIBAON Lo pamsoo syeql weuleeLs y SUTOMAUL SIL OMT,

“(ated Joouseisy Supuenly stly,, oy) panoury sstedxg yuoudojaasc]
~aig Put 39,7 S8500N§ SH IO] OVO 0 oup sueunted jusuTeysty sip snyd uoRNASHOO sjoefog SUISeNIC om} Jo eseyd ysmy oT} eoueTy
O} TUSIOLENS UNOUTE we UT eforg euFeMUg amp Jo soseyd [ye 10 Ace Jo oseyd JsIG oy Joy SupouEUry acy Splacid o7 soaiSe sepusy yons
Wong. o] Juensmd sapuey B pue AT] wsamyoq JUsteaie Surprig ATesey & FO WoTNIENXS (7) pur (.JOENIOD-]O,, Gi} MMIQ-9DD pue
TT weemseq 9107 “1 Aig atoyeq Jo Uo JoRBUOS UORONASUOD B JO VoRNOaXe oUF (T) SPNPUl OTT om (.siusmssauy AMmby pelea,
stay) s|LOUNSAAut [EUONIppe sweFexsse S71 “ECz’gog psalse Tap aye o power Sulsq YOY pue DOD 07 Juapeoaid suoppuos aq],

 

OREO OFNO 8Y? PUL UORRSHIO jMeusaduy PaLlafad, QOD FYE

-(] MON 129g) WomseaT] yseD pousqoc [Sz9°s98'6I$] SZ9OFI'L WO Su HVUY [TMA YOU POI 0} jeNsNG .qusuIEaTSy JepjoyaueTgs
porejsoy] pue pepusury,, Ue 0} JUsulseWde sedionme You Pue OVINO “9107 “LT Aime Aq onp sem Gorm DTT OO} JeuNseaq] ysep
pattayoc] SH spzum yeA 200 sey YOU “DOD Aq poumo sareys QTY otf Jo re sseqpind a} snondo OVID sy pesiorexe sey HVIAG pur
YTT 0} JUTUNSAAT] YSED peLtaysc] SU SLU G} VOURS GO SH Uo payNEpep sey IO Joosey sep sqrgJo sy “(CzL‘cez‘69g) sery EMO
SZLRZ9OT JO JUMOUE sjeBaIsde a UI DTT ow smemyseatt peuoyrppe JoqpITy eyent 07 Guepeoeid sucnIpuoa HyELIe0 0} os[qns ‘peaise
pue OTT omm (900°9$1S) SETA WHEW 000°09 Jo sesa18se ue poyseant OID pue VOY Jweweatsy seployayg 203 0; wensmd soy
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 35 of 92

 

 

 

£%

“WOISUAIXS SU} JO WOLPEIOpIsuoo Ul sTretgseAuy] oF 1080) 4S 03 OOO'RS pred quensisay sp pus {107 “ZL Ieqmesecy
0} seq Aumey] sy) FIpuyXs JusuIpusUIE YEXIS B paynsaxe DTT sMoUHseduy WICeH 4G PUR WWeNsIsey aH “L107 “€] JequieACN 0p

‘000'Org JO WMIESId UoNdueps: YsEd oI) poe JsarOp pattiooe mt Cgeeg OMOoure jedround gNg"OQTS op Jo Supsisuos
SION AIOSSTMIOLY VGIVATCS “OUT SITAMSOAT] (Sp 243 0} ensimd enp cgee’cp1S ot yn UL pred ~ouy “outsewy “/ 107 ‘¢ Jequssaon] UE

‘areys Jod og og Jo soud estolexe we o1 (oreys Jed QC OF 10 ‘alep sstosexe JUBASTAI tp Sumpsasid
fap Suipex ayy uo soud yoweU atp JO 9409 JO years om) SINE] SQELILA & TIM sou ssoIexs sty Surgueqo pue GUEHEA, 3p Jo
aslozo Xe SSopyseo & Joy SUIMOTTE “S]OT “OE SMM OF ATOZ “TE sequisceg Mog ayep asiozexe oy} Surpusyxe Aq ene L107 “EL [ad op
peyrpout (ii) pure ‘sregs rad QT-s OF SL 0S Woy cond UoIsIeATOS ou] SuISNpez Aq ejou Asosstuoid 110% “¢ Aqny eq peyTpoml (it) “exeys
aad gy og 01 ameys tod oz'og wog soud worsisan0s stg Zuronpei Aq (, 107 “ZI Jequiejdeg papueure se) ajou Axosstwoid / 197 “ey judy
(1) 8, J0S9AuT poUpesse SY] PIPIPOU OVW ‘aI0u OOO'SF 1S OT TM UoNssum0S uy ATOZ “Z 9quIsAON UC toayjs UT Uagy aon STE TO
90nd WOISISATOD 6O°OF JO OLOS 909 MOTSq [Tet Simetie 10 stondo yao}s Auednas Jo astoroxe Aue Jo ‘Auedmio; eq Woy eseqomd xo0}s
tounmos sire pynoys aq Aeon sseo afl se CONS JO OLOS TerR Sse] Fo sold WOIsIeAN0S B ye aJON] AYA LOATos 0} pape eq [TeYys IoyssaTy
peypasxooe oxy ‘aq ABUL ose0 OTL SE LEQZ “CI Jequiacec{ 10 {107 “8 Jeqmesac] Joye 10 HO “S}ON] 9G} 30 pousd WoIsisATOD ath Sam
“areys od coog Jo sotld UoIsIoATOD & ye yOORS MotMMIOD s,AEduO7 3} OJ S|GIOATCO SI 3}0N] SUB WO Iseley peruooe syd souryEq
SuIpuEysne ay‘, 1 OZ *¢] Jequiscaq] wo Summuiseq pure ‘aiwys UoMUED rod oT O¢ Jo cond dorssJoauos & Je / LOZ *g Joquisse Wo Summiseq
yoog wow: ¢ Aueduio> on oft syqeAToS pue umuUE Jed YZ] Je JSsISUI IM LTOT “g Jequiecaq] onp SI SION SYY, “QN0OPTS JO
qunowr yedisaud on 10f 4 107 ‘Z JoqUISAON payep a}ou Azosstmioad oyqypsan0o & OFUL palayla JOISSAUl peyipelooe Ue ple “oUY “SureeG

DOISMaIXe Sf] JO WONLISPISMOS UT SPWSUYSSAT] ASICS) IS 0} OOO'SG pred wensiesy sp pue £107 “LZ 1 TequUsAON,
o} steql ALIMEWL oq] Surpuozxe jusupuswse yyy e panoexe OTT sitampseagy sf1o0ag 3g pue mMeENsBoy sm “2107 “LT 9990 TO

“2TOZ BI 8qoNO UC s1ON] oy JO sposaoud jot OOS*PPS OO) poatooos
Auedmog ayy, "aoud pig Suyso[s a) 10 ‘arery DarssaAu0D at SuIpooard Ajayeipetiult pie SMIpHyoul shec] Supery sarnossn0o ong-AjUSMG
ou} SaLmp yyIE] PedToULg syy UO Yoo}s WouMACD 3yp 40g solid apes somo] oY Joye Jo quosued AY pur ‘ajeq Surso[D sip Surpeseid
Ajaverpouna Aeqy Suppexy, oy uo yy] pediougy ayy wo yoorg wownoD stp soy acud ayes Fuso sty Jo emo] om OF Tenbe coud
MOISIDATOO E Je SEG SOUETISS] OW WO SdEP OY] eye yooIg uoMNNOD s AtedwoD sayy OI S[quIeAuoo pe mmuUE Jad 947] Fe jsai9;U1
WIIM 8107 ‘87 aquieydes onp st SION OUT, “OON'SSg Jo PNOUTE Pediounsd otf JOY (SION, 2H JO SION BGHISATOD VINE, 2B) L10Z “87
Joquiadag parep sou Arosstamod apqnisates # OIOT peszeque “IOpseAMT poupazooe te “(VHL.) OTT TeSuenly Vg pure “sy ‘ourgeng

*LIOZ “OT 19q0190 Ue s0n] STB. FO spasooud Jou YON’ SPs STP DsATacal Atredalo| st] ‘syec] WolsIeATOR sty 04 Jond Leq Smpery,
ajeduros jssqz] aly uo Surpue skecy Surpery, sarMosstiao saQ-Ajemy onl SULMP Yo}s UOMMGD stp Joy Song SaIpery jsamc] oy JO Wasted
AYY, pue s10N ST JO sep omy 0} loud Aq Supery ajajdutos ysoqe] amy UO soit SurpEIl ou Jo JaKo] ayy 0} penbe soud worsreAnoe & ye
aFecl SOURNSS] 9G) Mog Shep OX] Ise yooIg vOUNOT s_Auedee; ory OUT o[qQIpAAUCD st BON oYT “Fedpoutid amp Jo yO o} 44GE MOT
sursuex soqpened yususedaid pue ume Jed 947] te is920TT WIM g10c “9 Bidy suogeq Jo uo oun Ace qe predeid sq Aeut sjoyy ou] pue
R107 °9 ATRL St SION OTB Jo oFep ALMIE eUT “OS4‘LS$ Jo TOUTE pedionmd avy Joy (..3}0N,, AY JO SION] BIQUIEATED sTuONY,, SP) L10T
*9 13q0DO Pslep sou Arossrmard a[qnieauoa & O2tr pessqus “oJsaaul payperlooe ue “(smony,,) DT] ‘puny smony pue “ouy “ouseug

“QOO'OOTS JO spescoad 10y YX 07 SarENS WOUND OPL‘OPG PIOS “ONT SUISeMIO “YAS oI 02 wensind “, 107 “y ZEqOHE 4O

 

SENGAd LNANOUSHAS — EE ALON

“9102 “Ez AR 8 9102 “61 ABW WOH ALD OX MeN Uy siepenbpesy NN ye suoneN pert) op

&q pasoy diqsmeucidequg pie ToyeAonny uo TMM PUOA\ 9707 ITF JO JouRY 1ostods opty, of) se oaTas Oy IENSTIIY SG} 10F OTT
aMFENIE Jo Joyo Surseuey Andac] sq} £q paypouuos Asus yous sures ory 07 sax dryssosuods gQo"NOEs = Pred OVO “9107 IEC UT

“YTT Jo Joe supseueyy Amdeq oy Aq poyjonmes Ajjua te 0 pred sooy
Sysco soy *Ajoansedsar “OGN'S9S PTE ONS TIS IO [F101 B pasusdKs OVINIO “OTOZ PUE LTOZ “Og Jequieides popas stom suru oy; J07

“SIOSOND pile szs0HTO
SH OF SMP OOS*SsS PUE ISO'ZLE pepryour s[qeced sumoose s,.O VIO “‘Apanvedsar ‘o10z “TE Isqutesecl pie L10Z “OE requiaideg Ty

SNOLLOVSNYSLL ALHYd G2 EV IIa — Cl LON
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 36 of 92

 

sjojduaco 0} a[qe aq yOu ABD ITT ‘VINO Due OTT Hog Joy pouteygo jou st SuoueNg sAgEtieye J Io “GoIssnostp Jopun Apuosoid sioyear
21} TO SIOISSAUT Matt OU] FO alow! 10 site JO/puR WOW Jo/pue OTT Aq poyseal you st quousesse jy Uaddey op Ayrensee Aoi oom ueddey
[IA SYWOUTISSAMT eset] JO Aue weIy SUEMSsE OU ST aI9q} ‘suoyoesueR peqhiosap Zmoser0y oy duyeposeu Ayueseid sl YTT ysnopry

~payemtumsuos A[TEUG oq []IM WoQoEstey qWanyssant Tons Ate jet} Stal) SIy 72 USALd 3q Teo souEMsse OL pire pololy suideug
oq] Bo WOM sys [ETT pue Sormmeydisjseur “‘Wsisep uLdaq of eo yas Falpuny oy savy JOU [A OTT sesops Aypenjoe saoqe paquasap
Aqperousd se Uoyoesuey JuemIseATT Aynbe we [gun Jey} pevolmes are sioysaaul pue szep[oyoreys ‘BuloBaloy sy FupueysyIMjoN,

“OyTT] OF TESLEYSOATI DOTA 97S B PUE peop jewdo[saap-co & Sutpredes sedopened feqn¢yam) Ar

pue ‘oy [] Ol mreunssany wor Qzs & pue yeep memdorsasp-oo e Surpresau Jedopessq suodesuis oy
pure “IOWseAuT jelouRUy VON OZ & Se QOD eoepder o7 puny smMISA-VNAW AL

PuE “TT Of DoneSyqo WSsMYSSADT WY oN - sed VON 67S 8. VOM moge WOU

TJM STIOISSTOSEp asusqU SuumAyuos ut ApNasord st jramaseuewl DTT
“(dos M990 TL HY} ~ SayTETENs jours nq — sqedroryue am YsnoypyE 104 pousddey jou seq gor) sasoys syoodsord yuounssau uasaid
S.TT Jo ato ipl uoysesuey juSUNseAUT Te JT pue Ways JO “BoleST[Qo juouNsaauy WOU onq-sed WOYTRU Og Sit sked wOu Fi pur
Wogan Jooforg earsem¢g a1 Jo yeudopAsp pue Surunedisseur oy] WS9q WED ITT Oog BoMAUOD OVO sui uo omssaid preaumop
qnd saey arep 07 sdejap yooford orp puz QTY Jo couemuozied om soy Axord v “‘saq sey shemye pur ‘st YooIg UOMITICD HYWO eq]

pofoig suseuig ay pre Avedarog sy oy
JUBASTAs Ble Se SUOISSTIOSTP [EIUSUMTLISAO PUE [BHOISTAUK Yons Uo payaliq q O1 yPZ JequsAON sojeq SUIySuos aagequasaider yy sy
TW WOU OF PIMpoyos s] LaMASsULUT DTT Iq SuoISssNasSIp PISUIMIAAOS JOAo[-1] VSS YO syed yowxs oy Oo} AaLid 20U ST jUSTIOTEUMSU
‘pajoodxs aq pliom sy ‘SuloSerog om yo Aue oy syueunsulpe a[qissod pure sIO}SOAnT Aa eyuejod uamyssaly Woy onC-seg WON] 62S
atp ‘sredopeaap ‘sourjourp s,yosforg auiSewig om StrpreBar sooged ueyng Ajseley] STH MIA EWN UI Osye st (QYINO Jo pue weloig
suySeutc) sty. Jo Jejioddns Suoys panuyuco e st Apueredde YOTM) WOR 720) pue sISPEUI Joyo pue sIOpsSAT; Mau Jeouejod GuouyssAUy
Vo og sed UOTPDA OZ$ ap “WH 3 “VC emp ‘seuysnty quoudoyaasp sit pue josforg oulseug om 01 joadsel Yas souapuodsanics
pue peEGCS TE ae LOW PHE YOu Twp aanejussaider yOu om) mOy spuestepun quewABeurpl “DOD sae[dei oO} 1Ojssaul Ast &
JO/PUE PUSWISSADT Wey SUCHE VOU! OS OTP 9M1!> Jo SuIsopo ayy se Yons syse} UlE}IIa tuopied 0; pamnbas stoystiagxa Sur oy 10y
seduio> ay jo sisonbas ejqenoseas oup paquets sey LOW - Moy B 310M aust} POI JO - sytena ond Terms Yous ye UL Inq Pepnyouod 10
sea]O JOA JOU SI SHOISSNISHP PI}SoeP HMM ssaty JO ausoOoMo sy], “aM Se WeUIC) FO JOPMT tH ‘sooged meng Afqeqoid ‘mou Apiaoal aot
pire sarge pur soln PyTaMMTwA08 *S"/) PU eMC Ieq}O se yjom Se SOLNSTUTUT JUSUMIGADS FRRUIC) OM} ISEST FE SA[CAU] PLE Jooray
STEP st} JO Se aNUTMOS suoissnosIp xajdimoo sso], “LOW 4q payeuywnsy Jo pesetder ‘popuayxe ‘popusum oq eur yq sip yy Ayiqrssod
ap pue oefoig ourSetig om} Jo wonsduioo soy sours ay} ‘ODD solder 04 siojssac] Mou arqissod om Fo snyeis om “(oToz Amc a
S71 0 o[qeded pus onp sem yor) OTT omy quouysoaut Amba vor OZy SH ISeATy O} Ya JO Vos T|QO onp sed yyuOUT gy JsouNTE
Te MOU ST USM WSUNSAAD] YOY onci-ised sut ‘sBuNp 1o~0 Suoure ‘oy oodsal Ts pounce YOY pue LOW Suomesenem Suouze pue
nsemjaq souspnodsetion pre SUOISSnOSIP paysousT NUN Foley ayep oy} 0} dn SumanMos pue £107 JO isyrenb pig pue puosss sty Sutmqd

peqtios wi st Aneduro-) 90} TOT WIM JoIs|AT] eaToedsord Jatjo autos WyLM Jo siado[sAsp-o9 Jo/pUuE S{o}SeAT] Tenusjod essuy.
Jo S100 20 9U0 TIM o]qissod suisep 7 Teap siosseieApe JSOUL STP 2S0[o 0} SpuazTT PUL sodoy OTT auiseuig *(,sedopaaaq requ, aq)
YON O1 WMO] [fos ple TRIE TE sane AJsnopseud sem Yorn Jodojsasp pose Teqncy # HIM SMOIssniosIp SUELO BI OSTe Ore HYIAIO
pues Woy vorppe oy vedojesaq azodeBurg omy Tyla sUolssnosip SumMURwOS UE st pue PUNY SITUS A-YNAW 3p pls Suolssnosip pedy
ty Apueseid st QT] “(.zedopacc ssedesing,, eq) uoisey YNSIAL 9G UF puedxa 0} Supjees sl pure puepeqy pue sodeSurg wi aaloe si
Gory daors jHonysoAut oyejse-[eal POseq-UeIsy IsesyMES & WOT JUS] FO Teya] pousis / [OZ tequiason] Surparg Ayypesay-uou v sAey oA
“Sujesp wesq Savy SM TOTYM WIM pury uesdomy ¥ Jo sieseuend JeAosoy st Aq peziuesio (, puny Imus A-YNa,, st) suonorsuey
ayeyso-[eor woay WN Io} puny jUSTAysSAU peo; Apusoer WO FUOTITOMUIOS TEquaA @ SARY OAL padder 0} joodxe MOU JOU Op OM
JUSTEISSATI Yor pue eae pessed sey OGM MOTSq PSTOTUSUL IOPSSAUT ITEM [LOO] OY WO WMevissiSy WSUyssAU] USHLM & SAet sy

-(, gUSUNSeAT] WOU NG-4szq,, 34) anp-ased 08 st puz 910Z *Z Ans WO DTT O1 pred aq 0 onp sem
Vy WO JUSTAISOANT poUsJoc] Ysws WOT ZF SMT “OT ] oF! Juseseary paxtezecl werpur ozs Ajeqeurpeordde sy yeu o} omeeIsy
Jepjoysreys sy spun uoyESyqo SumUpUo sx Jo YOY seater you pip 91oz “1 Aine Aq PeHUED-DOO WH snooxs oO} SMpEy SEL
"10}S9AuI Avan & Aq pose[der Saraq si pue Jepfoqomys DTT ve se pesca: tesq MOU ey DDD PIP Aoty yng — WoeS Qo JUSUjseAU Tey
WO FAByep POM AOD HET Auedos uoyig $$ 8 yu) poyoodxe Jaaaw 344 “pedejop Ws0q sey pofoig seep op Jo juoudosasp sy,

Treg

SHONEIIA JO S}[NSSY PUL VONIpUC’ {EPUEOLY Jo sisd[eIrY PUE UOESsNIG SAusMNsEDE A] - 7 USI]
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 37 of 92

 

re

Josey Step
om FO se yuo syvads Tory IseosI0y 10 JuSTISTEIs SUDpOO]-pleauiog Aue Wo aouETer snpem soR]d oF Jou peuoynnes ale slappoyereys pue
Siqjssany “JUawysnipe sunbex Ajourmor soqetaysa ysaq ayy pure yseoooy se ABOEXS dojaaap Ajazex sqr9a9 aman; TET suORNeS JusMIAseUEyy

"910Z ‘TE ZaqMscaq pur / 107 ‘OE Jequiadag ye Jeoys souRpE polepyOsHOD sJUBTSISAy op UT popnjory SIysTY PueT Hy Jo
ONfEA QOOPLORILS 2Y) 19A0ca2 07 aTqe aq JOU ABT TT pur ‘suoperedo onupos 04 opqe oq jou Aewl AuedmoD aij Soolorg sutseUIC sty
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 38 of 92

 

Smiusis uy sAejeq “(psusis Yq of} SUNS) wsusa0yH op 01 ANPeis pue Anpgessep sjoalord ap Supeysuowap (I) (DOD) Ayoedes
Peloweuy a Anypiqedes ussoid WIM IojoRqMOS WOON SUS sse[o-pjiom eB sursueLe (1) (DDD pue VOY) DT] oF emonys Jsppoysreys
Suoys ATEIoueUy pue sjqrpaso Apqellesseun we peyquiesse pure woprsmboe purl off) pozlpeuowlent jeq] Joma y Isproyamyg e
Buudis (1) seansolqo oayeys SuLMolpoF oy SUIpNpoM sHoys WC-s1g |e pesueug pue pomosxe pure josfoad arp pazipenjdasnos NYO

“saanoalgo ators aydninur sy zo MaLA WO-s0g
pre Vareid paxe-reepo & pel juameseneyy “sadeys pomidoysnsp S$ 1osfa1g siigeMg amy snows ou} payepountioose pie pamopeyssl0y
‘mesoroy (safes yooys yuenieowd ayeaud soto pue WA HUA YAS 31 Salpnyout) somtanoe Sursrer peyides Joyo pue sreppoqazeys
SH 04 WOnNALYSIP eLE A, S1S5I2IS ZIOZ SD WIALO Se [lem $2 DDD ple YOU ‘DVIANG Juoure wemsasy Joppoysegg DTT 1107 SAL

“GSN WORT sz$
Ajayeurordde oq [[l4 sastiadxe sop Yos Yous jeg sayeumse WoulsseuEUl Jooloiy SUTsEMD Sty JO assed ST Ul WoRONSUCO Jo S809
PIE oy soURUY of Pepesu sonTpOEy yqQap oq] oSueLe oO} syueq Youordde DTT wes “(TI Aq og pred aq 01 syse} s0D YoOS are Yor Jo
Te) Farunedioysemn oolord ouy pue soipnys Aoueymsucs mamdojsaap 2? Sulsonrsie Aresseoou oq ‘uontsmboe purl ary seqopduros (77)
redopeaap ou sae ApaG “Aymbs Jeppoysreys 8. QT] 01 poppe 9q 01 sHISKY ple] Jo uot ozZ$ pawonwewosoye ot Joy Sulguexue pur
Suyegoseu s.SYIANO 44 OTT O} papioyge oseieng] [eloueny pue aseymeape Jamod Supmonog jeOR USTs sip aopelatp ses AIpear Teo sug

“soatosal Useo UMC
sit Jo uoniod v Surziynn Aq Jo (joaload aug yo aseqd 10) yoofoad oy Jo wononystos ety Surmp tedojeasp ayy Aq epeut sapes Ayedoid woy
swouted yeug pue syusuted yusmmypeystr ‘sHsodap Jo ydiesor aug SurzyM Jodojaaap sy Aq poonpes so poyroddns Jeqyumy aq esos Jo eur
SSULMOIIOG YONG VOLTA OEES [HF St MOxLIOG 0} Jopio UT joys souEjeq sj UO AyInbs ssppoyamwys Jo vor QOL s Ajstetarxoidde poow
pimom (399 ford v yo eseqd noyyen o¢¢eg & Jo} y9eloud uo O¢es B loNNSUOS 0} Surysim Jodoysasp v ‘oneI YE /OL S43 Suisn s[durexe 104

“Aynba yseo oq 0} AjInba yer Jo doyz0d
2 Sumber puz (mbes yo¢ sa 1q9p %OL Futeq oryer yeordAy #) yooys aouRyeq s,sodojaaap am uo Aynbs oj yap Jo opel spquidaooe ue
S} Susy} Jem Jos SuLMsse yTeq ayy Aq peyuysel ATjeordAy sq iqep yueg “(sopes Ayadord so mbes wog) yseo sJedojsaap om pure iqsp
yueq Jo WONENTQIUOS & BIA peotenyy Ayperoued wor st UoROTsMOS stosford e Tedoyaasp amy Aq poLmont weeq BART SISOD Yos sy yy

‘OTI
&£q Aeyno qseo ou warn mbes Jeppoyareys s,Q TT] Oy esearour TON OZLg B OT pornsay pue YT] Jo JTeyeq TO HYCO Aq peyenosou
SEM YOOIS DTT 1oy oSuEyOXs Wl OTT Ag srysu pur] a~p yo wogusinboe ayy “y909s yous 1oy esueyOXe OT Waals (,sIySTY pue’y,,) puey 973 Jo
anes WON az ¢ A[semxodde syy sem yOoys TT IO sereyys yons jo aseyomd oy Joy you Aq pred uenerepistes arp sropessyy, “yoo3s
TL JO sareys Yala nq — Yseo WEA SyYsE PUR] ay} sseyond jou pip DTT Juswearsy seppoysieys stg Aq peeyeyouew Aleoytoads sy

Amba seppouerers s tedo[saop sy Jo IMsuodmioo B seulo|e TI “si0yereyy Josse Aue oyr] uodoyaaep ou Aq 7 307 pred coud oseyomd aye
papsocsl Due jsoys soueyEq s,redojeasp oq] wo 1esse UE $e pezieydes st 1etp lesse poalf-auoy B st Guemdinks 10 Assutyoed ‘ssaiprmg axIp}
JoAaMmoy pie’y ‘sestedxe Zuyyesodo se pro ueyUIM sae Ing Jesys soured Ss tedofsaap otp Uo syosse Se pozlpades Jou are s]s03 Woes ISO}

"Csomenyy 393 fo1g.,) suBO] eg VLA
poomeury Apresames ore (,,$3507) PIELL, yy) UOpIANSMOS Jo ys09 STL, “SSPIITIS §,7V TT] O} [IONIO Os SI WaMNSMT] YOY once VOI
OZS BJO DT Aq wool ay] ye] Woseal sty St SIE pur (DOD PUR VON “OVANO 2se9 m6 ul) Sraploqamys sy Aq paptAoid soomosaz
yseo DMO (S,)T'T S889 mo U1) sJadojeaap sty MoI psouENy [fe aie SISOD POS oy, “(.S1S05 Yos,, stp “Afoaos[{O9) sysoo ADueastiOD
quewdojsasp 2 Fupissmsus iowpo 1o/pue saay AJosiApe jeoueny Usisep pepeisp ‘Surmuepdisysem ‘soipmys yeu pue AWQIseay FENTUT
‘(oafoid ou 10g pus] ou] Suiseyoind -at) womismboe purl ‘Wweisep ieouca ‘(Coys “sagensimmupe “Sugimesoe TeBel) 9800 FeuoMEZTERsIO
Te 10, Sed pee sous (OTT “ese mo uz) tedojeaep stp yety semmber Aypeiousd sjofoid ayeqse eal Jo emyooyiqow peoueuy sy,

‘stoneiodo 1o/pur soles Suyelotied onttene: 0) Apeuty uerp pue
fOTONASTOS 0} MOMONASHOS Joy SUIOMRUY Iqop O] “UBissp poplejap 0} SaTaMEydis}seur o} “Doyisinboe puey o4 ‘sorpnys Aypiqiseay 04 TS ysap
ydeoros waxy sAcut Ajyetsuies Ao], “Tepums oymb Aypensn oz syosfoid mramdojsaap oye489 [esl JOY YIOMSWIeT LopMosxs ple FMLUEUE SEL],

ous y
Jep[OYSIEYy syp 0} Wensind uoSygo yeMseAM! SUTPUI ATfeSo] SH [YPN OF omyrey s,yOR Jo ynsai e se psloig eusemg ay
jo rourdojsaap urBeq 0} JUSTSOART WY ong-seg VORA Oz$ pesmmber siz ‘woseas Aue oy SUPAT002 JOU SOT] Wo Suise (n920 0}
sjsadxa Aquasaid suo ou YoIyM) seoURsTINeO premoyim Ate jo JUSAa 3} Ul IMSME] [ENTAOd Ane tt OYTO Aq Joncure weyo payadxs
ol} POE QYINO Oo} sesemep poyoade otf 9q alojoIOM pmnom CSN UOTTIIG Ty 03 UOTE OOGs Afereuauddy “9407 03 909 Teomreg
JO WY Jo aBequsored drysienme OY AIO Ue Surimsse CS] UONTIG T¢ FO Sseoxe UI aq PMO OVO OF ayqeooyye Moy used paysloud
yeiy Jo dowod amy Jo asoparsy) oyemyse queseid Y “or 9 Tg Aporeutrxoidds st Moly Yseo weyR Jo onyen yuosord yon omy pure GOI £$
Ajoqetupxoidde oq [pia oa forg sursenicg atp jo quotudojsasp ayy Mod Mog Yses oAnisod yor peyoy olp yeIy Sogewse ALMesad quamsdeuepy
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 39 of 92

 

 

St
sasuadxe Yq-oig JO LOTTI BTS SH JO} DYITO ssINquIS! “I

pue Spuomisnnbel Ueoy YEq souenLy
pelorg $,O TT Smoddns Apes Aqeiayy syysu puel ou BLA wOrIg T$ OF ORT gOLS Aq Atinbe Jepjoysreys S$. TT oseaoul “TL

‘ported YQ-sod ou ut alord aig jn0 SulAues Jo suapmg jetoueNy SapOsuo ayy euMsse QT] Ary 1
:sBump 19tpo uote “o} pottuouys Apeogioads sem yuomsslSy Joppoysreys aq], “soetd wi ind wseq pey deupeos yetouviedo puz [eoueny
ary sous payeor[duico ssa] se SySe] VWC-ISOd SHI PSMorA Watleseuey] “SISP[OSieYs 5] O1 SULAYO SSH & eLA pUe VATS VA eh Bors
WOUMIIO? SHE Jo sayes juowsoed syeaud TI own yq-alg sii Zounp oolorg emseu_p op pue DTT Jo poddns sy psouruy peq OVO

“poaanyoe
alow - WoLsmbee puey aug Surpnyour - seanoelqo Sayers yo-slg SuoFe1oy ayy Ajozeuny ing poyedxs wey] FeSO} YORU slam. WC{ aay.
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 40 of 92

 

97

“QUOTe LOTS STU} SNUTMOS 04 BUTPLM
IsSUo] OU SI HYWO “Suoyesedo s,Q T] Jo Sujoueuy ponuywos sy ela sIqelA Peforg suseMO wp pse OTT 1494 Alpepuey
~a[duIs yous Wl sey NVC ‘Peusis sea YC aT] Souls “siep Of sasuadxe Wq-1s0q Yons uy uONUT ¢1§ Ajspemxoidde pammony sey
OVINO ‘soualsixe penurpses s,josforg suisenig sy) pie sy] soueag o} anupues 0} premiog paddais HyIAIO Aue Taasmoy

“(910z *c AE
TO oNp SBM TOGA WSMASSAL] YOY sng-sed UOT OZ$ Sy) preuysaauy YseD patiafad worn ogg a pred yOu jp 9

JO “FO}S9ATK yeTUIAITe Te TBM pooejder sem 950 TO gq
Jo ‘poataoes JUSUSSAUT $7) pus paajosad Ajqeioagy oq pynoo JaHneDI DOD sy oe
JOYS [Gun Wo- so soussixe $,joolo1g ouiBeug oy} pues, TT] saueug oj snuyues o1 pey sucsmog = (z

S@AOQE
petonusn ySpnq 0D Pos open ¢z$ Ajoyeurxomdde ory 10; Sulpurg yLasqe woyepapua oq jou pfnos salprys suLissuisns
pue Surreepdisysewt Jo Syse} JSOO Woy Teoye sty ssneseq joudoyjsxap yosfoid omy FamMuissq UW yso] sem omy ayqenfeA {T

VINO 8 OT Bo sere [etsaas pey (estmiogjo Jo Tyyssodind Jeyeqan} 99D Aq YREzep paquosap SuroFa10y
SL “DTI FO %ET SUMO YI PUE OTT FO %SL SUMO MOT OVING PUR LTOZ Tudy ul condo sip pesiorexa NYWO “O00 4q NBep &
Ons Jo JusAa st} Ul TT JO dryssauao % 57 5,950 aseyomd 07 wogdo te DYING paqels osTz justiaalsy Iappoyaregg sip ‘AsyeumyI0F

“995 Aq peroucysip A[sieIEM siam spusurserde
pue sosiuord asyey gars Jo [je -———~- JouNNOS TONOTLYSIOS Off WEIS pue ISsAU 0] sletmeoise pur sestmoad aydninm quam Suope WON
Pur OY Sanys ATenuesse DOD - oetti0n worsnNsues ay) Jo suopRIEy TeIaAes UC peatse pey DTT pue JOD Ysnowpye pue - 1 0z
"67 JOqUISAON HO poLMooe pey secl jews y SuPHLULT ,.] 9 Ysnowye pue - (7107 [Udy aNp Tz oaq]) sqIMOUT fT Jxou olf JOZ

yusMssYy lepjotsseys ety Aq ponmber se weuyseaul YOY snG-sed VOUTHN OTS SH
Surked posepap sey WI PUE VOHIN OS$ 1 ISSA] 0} FUsMaaUsY Jeppoysmeys sty Jepum suoyeRs {go si Uo payneyep DO Ajereumproyay)

 

SSOOGU D S1OM YOM Jo UOLapauos ayy ‘aaogn pawuoyusut
sts02D Hos pajaspng fou uorpyra ozs Ajaqnuaxoaddo ay? J2A09 0] 2OINS PIMOMA SPUSUNSSATI YOM —JWEUTSSAu] Wa SNC sed Wor OZ Ss
oY} ISSAUT PINOM YOU PU UOTE Nog ISSAUI 0} PezESTGO 9q pom DOD ‘eq PEnOD pue sjeqy juoMeaSYy Fotoueutly «| oy iy

“NOWPU ST LS JO TUSTOSSAUT pUel Yseo-uoE
TEDOTUPPe $, VOU DUE NOODPSS JO TSUAISAAU! PeUOTHIPpe §,O VIO Aq paseouout sem Ambo Jappoysmeys $.OT] ‘Pousis sea WCE OP YY

“Aymbe yseo ITT IO
OOO'DSES BAOGE ot} pure sasusdxe yremmdopeaap-ord Jo MOTT 81S S.VIAIO BIA pled arom sosmadxe OTT Te pousis sem Yq ayy yun dq

“QUsUASSAU] YOY Mr Ise stp) vOT tur OZS [PIONppe ue weAul 0} powesy[go oq osje pom WOU ‘Vasog (9

“DOTA
OSS ISOATT 0} PePBBTIGO sea DOD JoeNUos voyoMAsMOS oI Jo SUTUSs w sec] wWeulssy SuoUBULY ,| Sp sJeye pue yqsog (¢

SUONTT STAG 32 Panes purl sp passat YOY ‘vase, (y
*000°9PSS [EUCDIPpe UE PasaAnl OVO ‘Va-sod = (£

(902 4q
pos'sss “Vou Aq 005263 “DVINO Aq G00PETS) 0006 ES SUTEIC] STHOUYSOATT UsyO} [ENN peur sIeppogereys € oy VCs = (Z

‘sosuadxs qusurdoyasap-aid yo VCH 91g ot pesueUa DYNO Vq-ug (1

of oynoexs 0] pammniber ssomosal peoneniy
atl Yu quoudojsasp s,joofoad oy} Jo spoow Jeloueuy otf weyye 0} pommongs Aymposodmd sea yor JUcuseIsY Joppoqaregs oy) Teg
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 41 of 92

 

Le

“STEP O}
sd2[ap aqeispisuos poouspodxe evry 3A, peTeUrumsnos ATTeUy 9q 7]iM Donoesie Jueuseani yons Aue yeTy SUI SIyp Je WAATS oq UES
SouBnINSSE OU paz fog sUISEUIC sy Wo YOM. ats PROTO] pue Supuueldiejseu “usrsep usaq 07 UoTOLTNs Suypuny oj savy JOU TIM OTT
sasopo Atpemae saoge poquosap Ajjeiauad se noyoesumy JUSTseAUT Aymbe we [HUN sey) peuoyNes ulede ale SAOSSAUT PE SioplousAeYys

"asojD seop Ayrentor 31 [yum asopo Ayjenqjoe ja UcoestEy yons Aue yey)
TAAL aq US SOLEISse OW ING {1 OZ IsquisosC Aled 16 JeqUIsAON Jo pus om) Aq apnpoude ABUL SUOTETOSAU [LUT Ul St OTA TEM, Putz
SEMUS A - YN ot) HI Loyorsuey ¢ yey soyedionne Apussaid yrowmasereyy “Sulsopo IOISIAM] MSU Su} pue ossedurt qwatyseAUl We Sq}
DAjOSaI 01 paioadXs oe (S[RIOTFO JASUNAS THRASTal JotyO pue OVO “LOW “Vu SurpnppEn) psajoaut sented jelsass ot) 3uowie pue
dsomgeq Ayatexedas pur aaoge peyguapl siedojsasp-co Jo/pure siojsaaul Meu [enuajod au LA suopeyoseu pue sucrssnosip Suosug

'SM990 VD Boefdol 03 1OISSATT YT] MOT & ULM WONT QT $ Ise] Je Joy JuoUsaADI Aymbe ue jo susop sy “EL

Jo ‘(MHOMMSOAT] YOU ONCE Sed WONT] OZS
atp) ITT om womyseamt Ambe woylrur OZS Si IseAUT O} JUsUsSITY JOploYoIEYS oy} oy Juensind TONERS ST STEM WOU

IaTyia usym poolorg sursewg uj Jo juewdopssep pur Surmmeydasiseut sy Wideq TILK.
yy] PreMuopysrens oynb si oefarg suiFecg o~p 07 adsaa Wim sMeye ro yes yuosard oy} ‘sAvjap sutuezAq Aq josaq wayo ysnOITY

“rodoyoascy equcy sy) pre Isdopsaoq siodedurg ayy woq WM suciyEnosan
pue suO[ssnOSIp psouBApe AjeyEispoUul WI OS[e ST pUe sACgGE palloyuaM puny sIMUeA-WNEVAL SU) WIM SMolssnosip Teuy TI St STI

“SHOT $ JOMSAU] 94] SUOUE possatiim SAB] SM, PIOOSIP 9t) WATS JsAaMOT
WORSESURY ST} 0} euoTNO sagised 2 syedionne Aquosaid jou op ov, “(peyeordunoo pure jeymesqns aymb 9q 0} PUEQSIOpon 3M WORM)
STEISS S JOISSATI Sq] JO WoMapes 90} SUNTEME oe om pue WoTTESISy ]UOUSSAUY 94] JO AUPHEA 9G} pespepMouyor SAey SIS S,JO}SSAUT
oyy, ‘heme possed Aypatoadxoun JojsoAUT ay) JusmsaSy WemTIscAL] sity Oy Supe oj yuanbesqng “1107 Areneel UL WeURsoATT
om Jo Sutpary suy poweyduapros pue 9197 JequaaoN, UI IOSOAT ot] pus OTT Aq pousis sem Juomsersy JuSMISSAT] SUTpUTG SILT
“9107 JaquIaACN] Uy Aeme passed oy JOISeATI TRUCE [B90] SU TPL (,AUSTHeIsY JUSTOSBAU],, Ue) pUNMOAIee VeBLa pousis & sey QTY

“LOW put Vou ‘DVO
+y]y] Suoure pue tasayoq saoge pauonuem suonEyogen Keyduros oI WIM dn punoq ere pue suyoSue osye ame OL Oz Ang Ut qusmsasy

Japloysreyg ot Jepun snp smwING YORPA uOYES GO jWeMyseAUT VOY onq-seg WONT ZS SH Surpresor YOU WL suorssnostcy

"papnyotion ATMESsssoons oq Tp
PUNY SINUS A-YNAT oy] TIM stoissnosip Surosae sy yeu} ‘ga]eIENS JOULES Inq ‘sjoadxa JUetISFEUEPY ‘pooteape [JOM ST PUL STOUT
Aue IO} Mou Fu0Fuo usaq sey ssavoid sry ‘posmssaT] QOD ay seeder 0} puny sma A~WNAW] Sf) YM WoaysoAMT VON O7s &
asojo 0} Sunduayye st reuedeuew cy 7" ‘eaoqe pessnostp sy “Sulosuo Apuaserd sre suoissnosip Woy WMA pony sine A-YNaIW Su}
powUcy MOU sey JuoDIeSenew s,puny Tey pue L107 ATE UF puny vesdomg v YyIM PUOUNSAANT WOTTON OTF B as0]o 01 psyoadxe we ay

“9102
JSGWOACN TH palp JOISPAUL FEU} Iq Z10T ATENUeL UT IOWSOAU WeUIG We YIM JUSUTSSAUI TT [epuErsqns & asojo 0} payoadxe pey 2/4

“BOTRS TEGO
qUSUNSSAUT SI} PeT[FTY JOU sey WY JOolsy sep op Jo se Inq uopRsTgo sip Jo sooyou [egies pUe WayLa juonbey YY Wears souUEUT
Ajoury @ UO sey TT “DTI omn vor zg ison] 0} poreZygo smeseq WOU “SLOT AIns UI OFe syuoU /7 Appyeuraidde Suomersy
qspjoyszeyg og} 0} wrensmg -soe[d mr Apeaype si UOTE QO JUOUASeAu! UOT OZs onp sed Suc] y “JueuNsean] YOY Mq-sed LOYAL
OZ 2 DTT Surked Aq Apueysur soyeur sip sajoser pynoo WOU “O'T] Wl yueunseaur Aymbe uorpur gzg Ajeyemmxordde we Suysopo st
joolorg omFenxg oq] wo ssazdord premiog SuyNoAeWd reyeud Apu sp “IEA SE DOD Wiles opozjoeds / eumeIp Suoy Suz yey] MOU ‘ssapaqueagny

“poptoae A[snorpnys peg A[snoseid Oyo Jo MemieseoeM Yom
IQop MMOUT Of JF pestes pue ssounosel SO YWINO Peureqs A[oisass sostiadxe Wee sed 8,YTT Jo Stioueug penuguos s.5yWO (r

“sreployazeys stl SUNTTIP A[NpEN OTIIM Yoorg woUTMO: sy Jo syantaoed syeaud esueE 0} 10 YCAS 2 szt[U OF
Auge s guouradermu Suniqh sn yo0Is DYWIO sR Ue amssaid premuMop ind sureys yeloueuy pue sAejep pouoyusuraigye
OL ‘ITT “aerpisqns s.OVWO Jo souemuoygred om soy Axord 2 ‘na3q sey sAemye pue ‘sl yOC}G TOUMMOD NVINO PUL {E
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 42 of 92

 

 

8¢

“op[Oysseys Ly T'] Be Jasuo] ou st
JOD FIP Ry stp Jooeu 0} papuocte oq [IM wenIC ur AnsnpUy I soISUIMIOD JO ADSI] 3y3 1 Slopjoyareys poxrsystsoy sup sseqound
nopdo ayy jo SuIso[o at} Ieyy “sioploysieys SulMTEWer Ong $,TT Se VOY Paz OVINO Susvel Aqoley} euEUEg-IDD pus uEUIO
~399 Aq POUMO TTT JO soreys ot} JO [ye aseqomd 07 wonde st pastoaxe OVO £102 "€ dy ug “Tysssconsun osem JusUIASI
Dppoqseyg sth Japun jueuyseaut poumbel s,. 909 puke PEYIOD OOD aT spnyowoa 0} spoyye joud mo TPE ‘pesopssip Afsnowwaidsy oy

DID, 52 Wodel sity Ut Apeanosyjoo 0} poliayas
SoMTSWOS 81e TENIQ-DOO puE BuTeURY-DOD “(Mofaq ,SUOMIPUOD 1A], °99S) DOLSAY VN OB Ul DIDO 19y STORIpUoS ssauisnq puE
gTWEUOIS SSISApe JO WNsal ¥ se poonpal A[jeoyeUleIp Useq souls sy saofojdurs Jo JNqUIM pue snusAS! $5105 Teg yea SI sty sy
ye UCLZULOTM Jseq $JusMaSenEW mq ssohordurs (000°RET) PRESnOm Aum; perpuny suo pug snusaed Jeneue Wi SieTOp “Sf DORE (s}
aay Apsyeurxcudde pey 9100 “9107 of ond Apsyerponmay steed [ROSE Sq Wy “worse WNEIA ou} UT Anus Aisae ‘seoeyd Jeqge Suoure Ur
sonerpisqns Surziedo pus IpIMppiom SULABY 909aIp ‘suSTPY Th polsyenbpesy Anedmios yetoned-yinm asoteqey plo ead $9 BSI DINO

‘nemg wi Lerpisans Zuqersdo 8.5199 “C.MeM0-090,,) DTI AueduioD uewg siojoequoD paeprosaey = -q
pur ‘9190 Jo Arerpisqns poumo Ayjoum v “(,xuremeg-DD9,,) “W's Auedurog SuyseynoD paepyosuc) =e
rare WOT (.1ID,.) TYS ‘AcedwoD eucyeueyuy s1oysenT0D poyeplposuo; Jo saLTerpisqns OMI “Il

pie WRLC) Jo opt
aip ‘preg wig sooge?) weyng ApsofeyA] SIE. Fo sysossyt Teuosiad su Supmessadex uopezrmeSio ue “(.VOe,,) STE Y imo yesoy Ht

pus ou ‘ouisewg =

7378 (siepjoqszeqg
porsjsisay,, 919) Ausnpuy a soem} Je ASMA OO) FE URMIC) Uk poleysides se OTT JO Sisploysreys Syl Jooisy sep oq jo sy

“paTUseoUl 3q C1 SI9M WC] 90) Ul payelemimila syse) WEISS JO TTT Aq uonnsexe oq] Joy spoiled ony qoupm Woy
srep om sem (,27eq anesedy,, amp) S107 “T AIte Tey) paosSe QT] pue jusumasoy omy ‘swysry pue’y] op Zo dyyssoume s,Q] Supogpiod
ApreBo] quouenoy omy Aq pesoystSer sem (V0) Wemosy pnygnsy op reye ‘5107 “Z Any UO “(mopeq “Jems y jongMsy)
a} pue jusuissSy uomdopsaact SUL. PUe 1°66 PUE LOL SHqMIXA -30g) yooforg oUTseMIE stp Jo DTT Aq weTIG uy uotdojaasp ayy JOy
CW CpJ0 ,gueureosy justdopaascl, 24}) pIOWease Ue peusts (JUS UNLISA0n,, stp} UEMIO JO JMEUIISAND ey) PRE DT] ‘FI GZ teqo1g Uy

‘Gaopsq ,juousosB y Jopjoyszeys OL. PUE 9'OT
HETYX 39g) SIOISAATI AWOUIU! ST] 490 ss1f poe TOL ‘VINO Aq poudis (susulseIS YY Mployaleyg,, 99) Wsuresise susppoysseys &
1 jwensind 9499 0} psonpar sea QT TIO drysssumo %0OT S.OVIO 110z HI Lo00'zs$] 00°07 GAx0..) Teng FreWIQ ye DTT pozrendes
Ayemivo OVAIO “(Mopq Jookug onpeng syL,, 2g) Joeloig suisemQ,, sw psuen yoafoid syzise [eal pue TsLmo} esn-paxam
2 — yosford yen mo ayesedo pre wo ‘dojeaep “usysap 0} JusuIeasy apeLy, sal] UeMIG~S"F) SY JO suoistaoid ot 01 yuensind pue
(_.WeMId),,) TRIO JO eTEteyNg stp JO swe] arp Jspum Arerptsqns paumo APO BOO SH $2 DTT peimes10 DYNO “6007 Fequieaon UY

"L107 “0€ equsides jo se Smpueysmo pae panss} 303g
TOUTULOD SH JO SAYS H20°C60'ET SET OVING Peforg suseuIO amp uo Ayjeoytoeds pue DY] Jo ssaujsng op wo spoyye S41 Fo Ayiofeur
ay soyequooues Apuesaid Auedieg sy “swoneUmsep Tistmoy sAStHsIp JO querdopsaep pus usisep ot) Do pur (Dosey YN. eq}
BOY HON pus jseq SPP, oy UE soprunpoddo yuomdojanep a7e}s9 [eer pue Ayyedsoy JusuMMepoyne UC pesmooy st Auedwo> oq

+ ftreduio-,, 34] SB Ulssey 0} poxiezal ApeaQosyjoo are DTT Pue TOL WensiSoy_ mp PUE OVO... se Wass] OF pouayor
APOANSTT[OO SeUNTATOS 228 TOT pur yreqsisey ayy (TOL) noyerodios yo 4 Mane “ONT WSL yo Aeumor Arerpisqns pauno-AJTOUM. Sil
per (TT) tonerodies AMqey peyMy men we yyy] eursemg Arerpisqns paumo Auofeur sy Ysnomy suoperodo sy ye Alrenueisqns
sponpuee yorym Awedonoo Sumpjoy e si pue FOOT 499010 UI aremElaq U1 pererodrooul sem (awensIssyY,, 7 JO -OVNO,,} oul ‘auzewQ

MaUtaeG
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 43 of 92

 

6¢

"Joos sep
ag yo se Ayo syzods Gora ‘Iseoosoy Jo yuoweqeIs Supyoo|-premsoy Aue uo soueyel enpum sseyd 0} jou pauonmes eae sleppoyareys pur

SIOSSAU] "Tuanysalpe sumber Apaunmos sayewyss 1S9q Sy pure yseoor10} se Ayjowxa dopaaap Ajares spueAs SINIMY yey] SUCTINZS JUsTSSETE PA]

“910Z ‘TE
Jaqulssec] pue £107 ‘OF Joqurerdes ye ooyS ooURTE” pareprfosuoD sjueNs|Soy 24 Ul papnpoul swgsny Pury] sy2JO snes OOO'FI9'SILS
ou] IBA0Ie: 0} BIR Sq 10U AeU TT pur ‘suoneiedo snumuos 0} a[qe 9q 300 Kem AmedmoD aqy oaforg suideurE ay} ajayduice 07 afqz
9q 100 Lent FTI ‘OVINO pote DTT Weg Jo peureygo jou st Smoueng sAHeMeYe JI 20 “Tierey poyeoIpUr se Uolssnastp Japun Apuasaid
sisqyenr ayy 1O GoIssAut Wat Jaqto auios 30) Jedoyaaog reqncy ay Jo sedopoaacy suodeSurg oy ‘puny smmusA-YNA SB Jo/pue DTT
Aq Jo WHUNseAT] YIY MNG-weg WOU OZ$ FY JO OTT H jaoursed omp 0} Joodsal YIM YOU pue OT] Aq payoeal jou sf Wewsaise J]

“teddey op AyTerjoe Asta [yun ueddeq [UA
S|DSTMISSATT a5eq) Jo ATE JET} SOUBINSSE OL ST S18Y] AOISSATI TYTY we S28 900 soujdex 07 isdopsaaqy reqney op pue Jedopasqy siodedarg
au ‘puny omgUeA-Y NEDA out WIM pue ‘Jusmsaisy oppoysreyg ayy Jo suoistaomd oy 0} Juensmd yoy Woy enp st yom uonEsyQS
HUSUNSATT WOW SNCT-Iseg UOITAL OZS 94) JO DTT of queurted om 0 oodsal gH YOY YM Sunenosou Apussaid si cy7] ysnomypy

“JOUTEU AJSUTY F UT SJEplOYSieys sf} 04 susMtoaISe pre syusmdopsasp JeLeyEU [je Wodas yum juaueSeLrety “proyun siayEM ssp sy

“S9S0[9 NOTCESUR], JISUNSSAUI Tons Joye ATUO upseq ues yoolorg
SUSE 2p UO SsHLAnTE TOTSIASHOO pre yHomdopeasp “USIsep snotieg “(,JUeTIEsIS y JOpjoyseYS poressay pue popusury,, te) sm000
It Jt POs Tels JOISSAT] Mau B Aq WSLASSAT] Mau Tons Aue ozTeLOTIONt o7 Aressacelt se PUSMISS Ia y JoppoySIeYys Sy} puowe Oo} pus Ay

“poreuramsioo ATjeuly oq {[A HOIORSUEN JUSUNSSATT Yous AUE Jey) SUID Si] Je Usals oq Wes souRMsse OU pure palorg sUTsEwC
otf UO FIOM oyls EOI ple Sunrueydisqsem ‘ustsap ulseq Of [SIOgINS SUIPUNY ot} aAvy AOU [[LMA DTT sssojo Aemow saoqe poquiosep
Ayerous® se uorpesuen quenyseant Abo ue [un ye} PsuonNes Ulese aie SIO|SAAUI ple Sleploysmeys “Surose1o} 9) FurpuyysyyLMION

‘Indopoasq Teqnay om.
10 Jedojssacy exodesurg ony ‘puny sms A~-WNCIA] 9G} IA Jususaaul Aymbs ue asojd aaa Jo JusMasid y Isppoyareys ou Aq poutnbol se
JUSMISOAT] VIF S-Ised BOUL OTS 8M) DTT sded you tye does moon oy WOLssnOsIp Tey 0] WoESN}SUOS [Mysssoons B Joodxe am puE
3ieq & TILA storssnosip soueng jooford jeypered Supjonpuds noaq Ose sey jUoMASeuepy “Jodopsasp oy} Aq pesueie suo] yuRQ ets (TD)
iadopaap ayy Aq toy pred Ayeords) ase yor sisoo soueng joaford rayeard yout oy) cy posoddo se Aymba yo mo (OTT) sodoysaop oy
£q soy pred Aypeord4y cue sysop Fos syl “aAode pstonlisnt s¥ "OD Joy JO[seaul jusuaceidal & Yim WONSESLE] & as0[o aM [OM J0/pue
yuamisaisy Jepjoyoreyg amp Aq pormbai se wemysoamt Ambe won ozg st DTT séed you [hun qoalorg suisem¢ 27 uo sananoe
Sus [BDL pue Surmmejdieyseus “usissp snories ay} uLdeq 04 JUsioyINS Sopung Jo wor ogy Apsteumxoidde oqy samy jou [LM OTT

“TONES QO WaMyssan] YY sa -seg DONA 07S Op
Jo Wow Aq qotded an) Joy WOU TPIM Furosue ose sxe suorssnostp ayeredag *210Z Jequeaon] EI OT] PIM Wop] Jo Iope’] e poncaxa
orm Jedojsaac] srodedurg amy wim Apoyeredas pre puny cmus A-YNAW ot? Ty onupMoS suolssnosic{ ‘si0gaq 10 g 107 Aye Wi pasueue
aq wee sodopaaaq eqn ayy 10 sedopsaeg ajodeSurg oy) 9q}o WLM Tonsesuey yoomdojenep-oo & yelp JO/PUR £197 Jequiscag] Ayres
40 JBqUIOAON JO pus stp Aq pasoyo aq we PUN SINUS A-VNGA OU) Gils SUNSSAUT] peIOUeNy zB Yons wy pAysdoy aq o} onTATOS am pue
pousddey joA JOU sey JER ‘Mou Aq JUOUTseAuT te sos oO} pojoadxa pey am Ysnapy “sodojsseq] Teqncy amp pue Jodopeaaq aodesaig
ST} WIA. SHOISsnosIp JO syels PooURApe te UT Ose ale 9M “[S]ered UI suO|ssnosIp Surpjoy Useq oARY am WOM Wb pony emus,
“VN SU} GHIM s@orssnosip [ea UT are om pu sA0ge psuOHUSUT JUSMIOPIES ste]s9 97] JO UOIsN[OUCS oy UO SULA[ex JOBTIO] OU are oy

*INDOO IAS ][LM UCTSESUEY JUSUASSAUT YONS TY] SISPLOYSIeYS Puy SIOPSANL Of USALS aq
Wed SOTEINSSE OU PUe TUSUASOAM SH} SsO[D JOAd [LM TT Jeu) Apap Apyaiq H stusep Apuasaid jusmaseueyl “ayep of ponuyuos saeq
sAzyap Inq — PISTON SEA WOMTATTOS o7e]S0 OT} yeTR sn OF payeoipuy AWuonbex savy sioy Oty sz ayeyse oY] Jo WOISNOUOS OUT UE
jnOGE SITY $,1O}SOAUT OY] JO sgotEMsse oy UO Ayer JesUO| OU UES aM JEG Pspnjouos aaey ofA ‘ouINDoI Misia] Jo ANSTUNY at pur om
STUY STN oly WI In990 F]LM } SASTaq 29ST0] OT Pie smUy aqenyea YOuUT ISO] SARTO ING O[ HZ JoqUIaAON Wi perp OYM JO SeAHI [ELIE
Sl) Ytim YUoulssis y USUUSIANT ou} Aq POZI[eLIOUISH WON SEsHER JHOMASSAUI 9q} 950} OF SLigtye SH peuopaeqe jou sey [WaWesenE}y
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 44 of 92

 

 

OF

 

 

 

 

asn wo asi Wo ash uO
SIOITENUOD poyepyosuo,) SEY HNO_ EAOY Su] USE

IY] smBemg¢ 937 syusunseany Amby ysey Srappoysreyg DTT - V MeL

*Y [qe] SuMoyjoy

aU] UL POOL se TI OM syHONNSeATT YSeD apEUr saey Slappoysteys Sy TT oy} Joolsy sep orp pue {107 “OE Aequierdag Jo sy
“DIO AG Palme OTT Jo sereys off Jo [Je eseqomd oj suondO HYINO oy

pasiuexe DYNO L10z ‘e Edy uO “GOT HIEXA se OlereY poyoepe MoUIssIsy Ispjoysseyg emp :89g) ‘DID Aq yuBjep & Fo qUsAa oy
ar (00S‘8SS) STERE PEMO O0S‘ZZ JOF DOD Woy saxeys DOO eHMT oOO‘szz 9m ssetound 0} suondg HYINO oy parueTd sem OVA
Snguieels y Jappoyareys sty JO SUOTEPUCO pUE SULIT] SIP 0} URNS “D‘]'T Aq poalsool Jou sam WY PUe wMMEUeg-DOD “MEMO-DI3
woy] WeMssIs y Jappoysmeus sq] 0} jaensind pamnbal sjwenyssau] st} ple pousis OU sem NVIALO-DD0 Us JOeTNOS TOROIASHOS ayy

‘Lo00'r19°S TLE] £99°999°9LT UO Je panyea suysry pue’y stp
JO Wy Aq WSUYSAAT] yseo-UON ot JOT VOMEspistiag UI says OTT O¢L‘£99 TeuonIppe ue peseyomd yoy “slog “c AINE UO “TE

par ‘yseo ut [000°9+S$] 000°01Z HOF? OVING Aq quouNssatt
[EMOUIppe we 10f SeIEYS OTT oNNOL‘T FeuoMIppe ae paseyomd NYO ‘PlOz “Z JeqoI0 Uo pousis sem VB yy

*(,.S21e45 DOO PUI 000°S77,, tp ‘ATPATODT[OO) Yseo tH [oNS*6 TS] OOS*L UO 10} suey
YT O00'Sz pasegaind meUIQ-7ID pue ‘yseo wi [9N0'6ES] OOO'ST WO FOF says DTI oooOs! paseqomd eureweggnD {0

paz “yseo OL [O06°L6$] COSLE WO IOF SMES DTT OOOSLE paseIpmd yoy |
pue ‘yszo ut [o00‘zs1$] 000"0d WO 1OF SaeGS DTT 00000. [euCHIppe ue paseqamd OVID

wsmor[oy se [ooo'sees] COO‘OEL WO JO MeuNseAT Ysed eeBowsSe We Joy SaleYS DTT 00O'OOE'L JO
oqeSar88e ue posetomd sreppoyaregg QT] emp usulsard y seppoyazeyg stp] LO WolNsexe 19 Jaype pug peuidis sem WO Sage” = 1

TSWISsis Y KPLOyseyS oth OF Mensmy

“sarzYS ITT 000007 JO DVO 9} souznsst am
roy DorpeIaprsuod UT [900'ZS$] 000°0Z WOFO OTT OM JuaUNsOATT YSES PELL We spe HVIO “6007 HL OT] sutsem¢Q Suzyresio wody

 

JUusosLEP lappoyoiwys aye
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 45 of 92

 

 

Te

“MOpog “Soto SUBUMOY FLOHHD,, PUE .SMSHE PUT PL,, POS “PLES TS

o} yuaTeambe Sitsq [eng raetig (7) ou Jo oyer aduEyoXs UE Je poreNoyso Sl YORPA UOTENILA pur] Sh Oy ydaoxe 09°Z$ 01 ToTeAInbs
Suieq [ey weuic (1) suo jo sjel sSsueqoxe Ue je poyemMoyeo oie podey siR UZ SIETIOC “S*(] OF STEN WRUIQ JO sucIsIsAUOD [TY

 

 

 

asn ao asi dO asa wo
SIGE PIEPYOSUOD) SHED W LMO7) [RAO Su] PULSED

JT] snsenrg oy spuanyseany Apaby yseD paar” DDD - Cede L

MnogS JOU PEP Jeg] Jaasmory
cL age, SUIMOTIO} atB UT pereorpur se OTT ONT sHrouNsaany YseD PaLaJoct [EMONIPpe o3eUr 0} pays Go seas IID OTOT “OE SUMEJO SV

 

 

 

 

 

 

aso wo aso. wo aso wo
510}IELNO7) PILpryosuo-} SME Y 1107} [BAOy “30 SOdEnG)

YT emseug opar yrauysaauy Apmby YseD parsed VIM ~ 91421

22 sfqeL SUMO]OF OMY UI payeatpul sz TT opt Guemysoany
Fo on-set am) yastrse407 set} patazayagd [eaonIppe WE SYED OF paesqqo SI VOU pooley] ojep oq] pue St0Z ‘t Ame eee) sy

 

 

 

asn wo asf HO aso. WoO
SIO}IELJWO~} PIJEPl[Osuo-} SUEY HN07) [EAOW 3H, SUSE)

JTL omsemg omy qremjssany A4ymby ysej-noy s, VU - AGEL

7 PEGE L SUMOTOF
ou} Uf peyeompyy se YT] 07m usMNseam pupy-of-yueuted yseo-uoU e speML sey Ye Josey HEP STB PUE LOT “OE soqmaydes Jo sy
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 46 of 92

 

ee

“(moyag ‘ JOsIApy [BOUL ., pe sage ‘,quomesisy seproyaieyg aq], 7999) arayduos
0} sowenry jooforg yenuErsqns sumnbes [i joolorg sursemg ony, “(.puery eforg,, 97) puwy Jo suajeua arenbs goo’gor' | Ajeseumxoidde
aspiduneo [IM pur] SUASEXY 24} WM soqjaSo. yorym .puRT] petitefoy,, Jo ssojowl oxenbs QOO‘9OT [euoMIppe you & Apeyuosdde
JO wONESIO eq) DoIstaus sued yuomdopessp qmeserg “yodmy feuoyeuIOy yeas, Woy sap xis Ajeyeuxordde puz Jeosnjy Jo
Ayo pepdes s rem Jo jsem sn! Bea Jo JM 341 Sapowy (,.pueyT Sunseg,, 9G) purl wosyoeaq yo (sie Cyz Apsyeummxoidde 10 seejooty
OOT o2 yenbs) sajeu erenbs voryptut euo uo podojasep Sureq si joslory auisenicg ey1, patmoce yod Jou sey] pue pedegjop Apueagiudis
us9g sett sep Wes sjosfosd om SeMTeeuSy Jopjoyszegg sup Aq ponnber se OTT OM Mounssaul worn 7g sl Fuppeu uy Aeiop
S. WY OF pae yuswscISy Jepjoyaieyg omy 0} wrensmd stowedyqo joeTUOS WOROMASTOS pue JUSUTISSAUT S]t UO IHEPEP $,.90D 01 on]
“ayafduzos 0} sep HEIs sy Woy sreek oA ATsyeunrxoudde ayei 0} popoadxe st joolory SUIFEMICG sy} UoKON sues puE quowdojsasp sy Summp
saducyo Surmpayes Areuiojsno pug [2mL00 o7 yslqng -joofoid syejso [Eod [ENUapisel ple WSLMO) asn-poXILA & SI joofoly sUIsEMIG 3,

jpelorg sus eae oy],

“qiaisey Isploysreqg poreyseyy pie pepueuly We o4 pes] ABUT Yor SIGISOAMI TRIM suOneROSad ur Apuesard
sie DYNO ue YIM “POL NIRA Se OFoIAT poyoene st VHS Sy JO 3x01 TINY OL “WHS Ot Jo 2xet PTY om} OF somazayas Aq Mounts sit Ur
pourenb si pare ajoyduneo 3q 07 podid jou saop pure jusmiesldy Jepjoyareyg ay FO SUD] ay Jo sos Jo AreUMS F SY SULOSS10} StL

 

 

 

 

RIOT, {astadxy smely qses AJEEIOMS
mond 39015
COnEZoony
SaoqeTeidoq)
suest]
ysen-uon

sandeapy pur survey ‘sesuedxy puamdosasq-31g - J {Qe

“0T9q “ZT0Z ‘O¢ Jequiaadag
JO Se TT 01 sa0uRApY pur sieo7y pur sesuadxg jwoudopaneq-aig,, pur “A aiqe] SaLAoT]O} at :29g (pepueue oq Azmi se) juomeasy
JOppOOIVUS oy} JO SUIS] SU} TIM soURpIOIIE TH “OUT ‘aMFENIQ o} spqesqual ‘OTT Jo ssONIGeY 9q [TM sssuedxg Jusudopsaaqy
-aLq Yous JO WON S21$ TY ‘Prewep uo snp pure HYWIO OF STT Jo soniqel] aie ssoueapy pue sueo7y Yons Jo wor “OCS TV

“YES og) 01 Juensind op 0} Joasosyeya DONesTgO Aue pey ~ouy “surseNIQ sesueApy
JOU SURO] BOT JO Jaupied ‘Suis; Yseo-DOU Jo WONT o4g puE Yses JO DOM cog Jo Suysisuco (,ssoueapy,,)} aqeded
sIMNOSIE puE SOMINeH YT] suse Jo -ouy ‘ouSeug sq youded paup ayy pue (..sue0'L,,) DTT emsemg o1 “our ‘oursemg
Woy sueo, Yses ela palorg sUTseUICQ om Jo Feysq wo (L10Z ‘OE equisideg Jo se} uOHTAD LOE LS UCMIppe ue Surpusdxs
&q syep Suruéis Yq roc ‘Z 19qo100 amp Joye joge ATEuEUy DTT] sulseug pue welorg smsemg om ydey Appspuey-oSurs (It)

pus “VHS ot} 01 uensimd op 0} pastutord pel OYIALO Se suey astsdxe YSeo-Nou pre yseo Ipod Jo Simsisuce syep Fursis
Wd FIOT 'T 2qOHO 3 YsnonQ pslorg sursemy sq} Jo FTeYEq Uo sosusdxg quoudopsssq-aig Jo wor EL 1g pepusdxe (1)

pure ‘OTT o7at yseo ar (000°08/$) SERA meMO OOO'OOE Palssam (7)

sey] (2 LOZ ‘OF equisides Jo se) NYO ‘sieys yuosard sq 07 josforg suyseuI sty SuL4q 9} JepI0 Uy
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 47 of 92

 

“oped “SITY Pue’y 94, 928) (QOOP19'SIL$) £99°999°9L7 WO SI sold pueT Yoris Jo
youl) SIGSrY puey] up Jos VOMENpeA sBeIae aqy “(20g pue’y,, om) Ared pay Ave 0} OTT Aq pros 30 OTT Aq Aposap peseqomd puey
yooforg jo zeyeur acenibs qoea soy (sg) sper Men (¢7) sag-Aqueny JuotTeaoy aig Aed 01 OTT somsiqo Ya aqL ‘sensed pam oF
Io Jjasil 01 pu joforg yo siaysur erenbs worped [-] Ajeteuxoidde ary y]2s 10/pue oyeredo “areze ‘dopaaep ‘paxuoo ‘asn Amur QTY “sTseq
ploqssy 2 no poe joolorg yons [Jes 0} 1st 9G] SUIpNoUT pu islorg op J9A0 SWISH sAIsTOIXS TE SAIS DTT Aq paumo siysny Pury ayy

“YC Sth Jo WIA] oT JO
Torendxe oty SALAINS Y/} StB 0} juRAa[aT suOTsTAOUd We ss0lR pur WY) ILL ‘seq sanetodc on} may FususUTMUOS (spqemaual) stead KC St
Wf op Jo Wag] OYE PUB SIEOA OZ ST WC Sy} JO OMIA YL, “(Z'GG PUE SOT “166 ‘LOT SHQM RA 998) folMos Yel ot Jo suCHIpuse pue suttiey
OU} “VE Su. JO StOnipuos pre suis, ot] Pur WC] Sty JO SUOIPUOS pile SIttIs] Of} Usamjaq joyyMOS Ate Jo JWSAe ou uy joslorg suTag
ty 0} adsal TEim suoueST]qo pue sjgsu sy TT] Due sjleuUssAL om pure ‘pre’ yeforg om JO OTT Aq ofes pue osn om oaforg
SUISZING 30) FO dyysietmo pue wemsseueT “‘TonIySUCS WoUdopsvep “UBisep 34} Wionod jem seNMOS oy ale WO pue VC eq L

“jueuysnipe
amber AJSUIMOL soTeUNISS 1S2q STL pue jseseroy se Apouxs doypsasp Ajarex sjuaAS sIMINY Fey} Iosamoy suOyNeS JUSMAsEURYL “OOO
aoe[dar 0] 1OJSOATL MOU Z 10/PUR JUSTANSOAT]T WY aNCy-Iseg VOUT OZ$ SY} Joypte Jo Sursofo aqj se Yous sysei UtEpIes wNOpied o} posmnber
SUI sty Fo sucrsuarxe soy Anedmoy amy yo sysonber aquadseat ayy powers Sey WoUNLsACH aty ‘sjteAs rp Ieylutis Yous je uy pue
sonld waye] GARY SUOISSHOSIP TONS STAT ISIF BUG 30D ST SIT “paa[Oaut sayted Peronss off) 04 Ieapo JOA JOU SI sMOTSsnoSIp payooRpHTNUL sssty
FO oMIOOMO aU], TOM SB WEWIC Jo 19 oy} “sooged uEYNS A[qeqoud ‘mou ApUsoss aIOUl pT sanNONIE ple SSUNTS JEPUOUMLIDACT “S"y)
pu WETICE) IeTJO se [Jews Se SoLSIMNUN HSUTLISAOS PeTICD OM] jseay Je SATOATI pue FooleYy wep oy} JO se sNUYMOD suoIssnostp xayduos
as3G], “LOW Aq payeunius} 10 poseyde: “pepuarxe ‘popusure oq sa WC sp eB Griqissod ay pur woflory suteuE v3 Jo woyepduos
JOF saurjsuIy 20) “9 souydar 04 sicjseamt mou afqissod org yo sup amp “(9T Oz Ane UE DTT 01 a[quded pue anp sem YyoTs) OTT ong
UOMSeATE AAMbe UOT[MT ZS SH ISSATI O1 YOY Jo WoNWST]gQo oq 0} yoodser YPM paxmcoo HY pue OTT “WOU “LOW Stowe pue
Taaijeq souspUodsalies pUe SMOISSNOSIP pelsoRINNur Josusy ojep ary oF dn SumMMyUO pue {TOF Jepenb pay pue puooas ayy SuLm¢cy

"MoI0 ATENJOE SPIGA TOMS
[IM papusyxe oq Aljenjoe ifm o7eq sanziedy stp 1eq4 JO pasos oq [fim woRoesues Aymbe we yons yey UasTe aq Wes Joaamoy souEmsse
ON “pepuayxe oq Of seq] saTEIEd aq) wedxe om ‘(peuaddey yaX you sey yory ynq yoda siqy UT aAage poze|dusagos se JOSSAUL MoT
@ TM DOO seoepdar QT] 40) jusweersy soppoysmys ay} Ul payjoads uonesyqo jusuNssauy YOY ond-seg UOT OZ$ 8} OTT sded
Woy Formmsesy “papesa se suotsuaxe Yor setdordde sip 107 TOW 0} yoRq euIOS TaTR puke DI-) sowsdar 0} JO}SsAl MoU e Yoes pmoys
DTI PR OVI poe WOU Pm pease AJsnotaard sey LOW Inq seq] sayeledO emp papusyxs JopMYy 10m sey LOW S41 “(766 pue
SOL stax 299) |. cog Apr I s7 mieusessp mmawdojaaap ay? fo atop mawamiaunuos sajzaffa ay) wy] pur ut Buideay ‘nod ynat ont
pedojue juauze.8p juawdojaasp ay? 4ad so joaload ayz Buinoexe 4of saumpooosd ueeq pun puny ayy adjaoal Of nod ysD a4, FEY TT OL
SULA UL ped jeASo? Ul S$oTeIS LOW SEL “Pamseent aq 0} sre WC] ou} Ul poyerstuMtis SSE} UiEpISS JO TT Aq WotMoeNs otf Joy sported
omy qo Woy seg aaTered(,, 74} 9g pInoM STOZ “T Aqag 1eu} Sun Wy posse OTT pue wourlteaog otf JO (LLOWL,) MsEMOl 30
ANSIOTAL OM ‘SISTY pue’] syi Jo dryssoumo s.OT] Supsapied Ayesoy Juermuerog ay] Aq paraisidar sean WO) op Jaye “S1oz “Z Aine UO.

“pue’] yoofory oy Jo
He 0} supSry pue’] yous puayxs yp pue YC sy; pue puey Sunsixy sup Jeo sIysTY pase] 9p 07 yedsor ym (V/).,) Weulsalsy pougnsy
B OUT paioye YT] pus wamuescy om “S1OT “T ATL UO “STOT Wore] MT pormeso vor NEY Yor souealy fo Anson] §,0emQ Aq
woRBIgHeL spi ucdn [EVOLIpUCS sea YC Sq JO ssousanoarye yeBoy ogy “oolorg oulgeMQ a Jo OTT Aq uewig my yusmdojaasp arp soy
PLOT 19qO1O UI TeUIC Jo WeuTSACD op Wie (,.¥CL,) Meus y jueudojsseq v pausys DTT “Areypisqns paumo Ayrofeu s. OVO

 

jusuaeLEy JOLYNS] GY] PUD PUduiea LOY JUuAoTaAa YE

Uemesecen Ayedoid pug yustaurepoqe ‘Apreqidsoy uoudojsasp aeyse yess
ssedmosn9 0} STH JsA0 pajsodxe cue suoqeisdo ssauista $47] ‘somes FIOMIMTeLENMS pure ‘essourios eqs “(sjai0q) Greudsoy
qUEoTTOSIs uiEWOS [LA josforg oMFeWQ am sculg ‘uosIed TaeEWIQ-uOU Aue Smpnjour ‘Tosied Aue 0} pur] yosforg at} Bo padojsasp
sotuedoid 4 pue pue] peforg amp 0} spy prousey. em yo OTT Aq syes om Summpuued Aqozoyy (,asu20r'] OLL, We) TI oF esueoy 2
panssr sey pue OL] Ue se peloyg suiseuig ay peleusisop sey TSUALOACH aq] “Hoforg WISeUIC oY se YoNs (.OL],,) efor Usp],
POET] Ue UQILM payeoo] $] pUueT yous ssapim Teurg ut pue] aseqomd of psypuned jou aze suosied jueniq-UoU ‘Mey [UeUIC} 0} JueRsMg

“TETIO JO STRUEIING JUG JO} , PIVUIPUL’] sy}, STIOIEq [JIM Seed 1p eu siedxe AmeduioD ay] pue jeurmeyame
pexeye: iq juesoyTa st psford sy Jo some ay “DTT Aq syes Joy pedopssap aq 0} seouapisar quRsoyo puRsnoT OM] Tey] arcu pue
‘sBurprMg sonyo [e]OIeTMMROS “syajON Sty ILM payersoqul sweUIGSI]quisa [rela pue Surddoys “[syoy Ieis-4n0} Io samy FeuoUTppe we Apqrssod
pure “[S10y 1w7s-MoF oO Loses 1eyS-SAT] B [soNN9A JUOMITTELIS}US pue seyes “sTueMEIsa1 JO AJSLeA @ isdoys [lew saniiory Sappop
pur sdits yeoq femreul pur Ioqiey pesojoue Ue “[eteo & ‘ssoeds podeospue] nears “oSe}s pus Joyeerprqdure ue ‘suonqnyxe jUSMIUTe}eFUe
powioosse WM spempreog uedo we Suope poyeooy (steed. 947) SBumpyinq (oyurerp sje oz} pedeys peed weses Surpnjou
‘sumatioduios [eYUSDISel pur FUSUMUTEPSTHA ‘oBepLIeY ‘oyHNsios emmys Jo ToyeISoy JueBaye ue oq 0} poumeyd st josforg suISseMEH o17,
33

Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 48 of 92

 

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 49 of 92

 

 

 

st Yq 31} Jed pepusrxs Jo pepusue oq Aeur ayep yous se ‘(,s7eq] Wons}dwoD OA, am) oc0T ‘oe sung Aq (,.09)A,, JO .WonesITID
PIG MaMATUypY,, soy) [e204 suo DUE SSUTPTNG Peed WoAes aq] Jo MOTONYsUCO au) aeTduco A[penuEIsqns IsNM DTT “YC op oO} Jens

“SHU9A9 payediogue yous Super opens WN SALLY TEN} sloTepers SUPfOo-prem soy
om Surspepm suogdumsse sq] Jo asneosq slusaa smn payedionue woy JeyIp APL sjloas ommng jenjoe pue “so8] OMA SSTPUTE} OUT
pUE Syst ot FO 7nseI B se s}Nsar sImNy pojoafeud mo Woy ATeUsyeUL sayFIp Leu SyMser [eTJOe IMO se “S][NSA SIUM] JO JWAULSASTYSE oth
Surpiedai word aq weo soouemsse ON “peziyead 3q [Tim suoydamsse Jo stoysefoid ‘sjseaai0y Yons Jey] UeATd sq Wea souRIMsse OU pur
‘jouTOS 10 sspeymouy s,Ameduro7 ay pucded ore yoy Jo Atenr ‘serouasuluoo pur seqUreyeoun TueogTusis O} Joolgns ee suordumsse
pue suoqoaford ‘syseoaioy yons [Ty “wodes snp Jo ayep ay) Jo se pwe peysTmy os ou orp ye AedmoD om 07 etqeireaw DonEMUOzUT
To poseq Ajquuosval alam Ulsley passeidxe pur paureitios suogdmmsse mo “LOW Aq Suave Ul pepusrxe aq JOR] UT [PLA aye] eanzadC
ou eH JO LOWY Aq SUMLIM 1 poalem 9q 30RE TH [Ma shefap Jy JoLd ag “Puresei0y oy) Jo Aue jo Ynser F $e Jey JO JOISSAUT Joyo Aue
Jo sadoyaascy reqne] aq) ‘isdopsaaq alodesuig ap ‘puny sinus A-YNaIAl 30} WLM HONORSURy 2 S079 [a OTT RG Jo DTT 9} Tanowe
UAMISAAUYT YOY SC -ased VOYTAL 07S op Aed Apdurowd YM YOY eH Jo mMoso [yim skefep DT] op Jo sisaye [equsa LOW penne
eM JO ynser ATojOBISHES & PPSTA [[LM STOISSNOSIP LOW-VOY Yons yewp ‘Ace jt Jueyxe Jey o} Jaasmoy WeAls aq Weo SOMEMSSe ON

“SATSSHISTR SUOTR seniss] AISA 3sou
Sussnasip Apoanp Spuassid a LOW pue (yOu) Ao RYE VOU WoY spueyszepun wromeseney] Jsouwe ul popes palorg sulseuiH ap
Jo Juomdopaacp om Samed pue LOW, Aq Sania wl popasyxe syeq] saneiadg oy Samed ‘LOW Aq Summ ui; poarens sheyep pur simeyop
oq soud ye supe wou) puz LOW Aq pensind seqymy Foisq vonoe sanedeu Aue jo Aqyiqissod sty ssoperey oj jueUISeISy Jepjoyseys
BUT ISpUn UoHEsT Go TeUysIAU] UCHPUT OTF SIE fed 01 Yow Suouranos wo pasnooy ATYSTY st yuemaSeueypy “sAR[sp penuguos oq}
Of preGar WLM TT] Wim sousped SuIsoy st LOW SAOgE PO}OT SY “OOD Joy JOjssauT JusMIeoR[dal & TIM WORsesueT JUSUSATI Ue asa]o
2M [VIM Jo TT Of WoTeSy[go weuyseaml Abe DeryNa zg ap ised sy s|Ssaul Ye TON LOW Aq peur oq ues séejap qustideysasp
yooford ay fo SzaATeEM TayLim EUOnIppe Jo oyeq” eanerado sty Jo WoIsderKe TeHIUA Oh ‘S[OnUOS JRSpnq WWeNUSACN yneseLys
pug saoqd jlo Suryjey 03 np Worser suB UL SjSUMONATS oIMONODS pue Supe jwosaid ot) Uo pesoduay stead May Jsed oY} JOAO suTENS
jeosij TENT Syl Jo areme Ajomoe osye axe (SSMISTUNA] WeUTUTACy Te pue) LOW SE “simejep VC Sanmses om poe oye saperedg
SY} WO pamisesul se sayep sucjsayim Yq Mepes Sussu wt DTT Aq ayep 01 pozapmooue sAvjep of 01 prewol WT se yJom se “OND
JO} SIOTSeAUy JUsuIsce[der aq Aewt opm puny aanqoe A~YNGIAl 949 pue spurg gueunseant pesodoid Ino ‘sis STq TEM Taty puz perp oma
JOISSATE Mau pasodoud ino WIM jueuiesiSy Joppogareys polejsoy pue poptlouny oyp OZITEUI, 0} SPOS IMO Jusmysaanl WHY snc-seg
HOYT OTS om 07 Dadsar IM UOHES]GO jSUNSSAUI 8, YOY WNBep 8.95 O} presar wi Joorsy sep op 01 91 07 Joquisceq| Woy pouod
OUy SULINP SOUT) PEIGASS SIOQUISU FAIS TOY] pe UISLMO YL Jo IopsTUyAL Sty OF uayods pur Wl jour savy Woy pue jUstIeSEneU “yT]

“LOW Aq SUntIM Ul os suop Ayyenjor oie sulonoe
asey] [un peptayxe eq Tim seq sapersdy ay} yet 10 LOW! Aq poate 9q 0} SMITIOD []LA Sayep JUSTISAeTYOR suCysa] IL Uyeyied Jesur
O1 SMF} $2) TT JEU ISASMAOY SUNY SIT} Je WoAId 3q Weo SeOURINSSE ON] “OS OP O} ATessscaul YT Weep Seq Ft sooged) ung Asa fey say
0} Joqeul sty astex Ae YOu yetp pue (oppoysmeys e st YOU Yor fo) OTT Jo sisassimy yr poe yd op Sarpuayap st Wu wep ssaatfaq
pue spuejszepan ing SUOISSHOSIP LOWE VOU 9B Jo amen exe oy 0} Anud 300 SI wamasemeyy “ojerow joadsar PIM DYING pus OTT
“Wwoa ‘LOW duoure pus neemjoq stopeyogeu pug suorssnosrp xefdeioo poulonuentocoge of} Se [[5M SE siexECI aseqy noge AyeoyToeds
WOW pie LOI Usemjaq souepuodsazios pure DOIssnosIp esusyaT otiios 3q 0} SoraTUOD pue UASq SEl] SII] yNsAI e se pire sAzlap
PONIHDOS stp 0] PASO. IGM OVINO DUE YOU WLM souened Surso] st LOL eM Speloyjo jsumMaadd soy WO puEsIepun oy UOT|sEy
A[SUIT} B UL QOD JOF JopseAul oursoe]dal eB SULMIES QT] 10/pte DTT O woUNssauy] YOY snqhised UNL] 07g ay Supked wow rempys
uodn wapusdap Ajazmua st anoqe pojou sz yoy — joaforg ouisenig oy jo Juamdoysaep pur uRydrejseu “Usisep atg uIdeq 0} 9[qR Sie aM
pepraoid TOW Aq pepaeyxe aq YTEM aed saneiedy aq) ey YOU pie spetogyo justMSANF) Aq jsed ot] Ui pue Apusoel pamsse wasq sARy
aus YNSAL BSB pu TT 01 WOUNSOAD] VOY on -Ised VONLIAL OFS om) Surded wi Aepop s, YOY pue yeep OID oy} JO yMses B se sAkepop
Acew porayns sey aT “(papas st ayeq] eaneiedy oy) oq poe fl cAoge peuoyTeM sz papusyxs aq 0} pojoadxe ese uopeydaico seu]
Jog pammbsi sayep sty pue psashyse JOA jou are sietyo pue p pur ¢ “z sajep auojsa[NM seat) OTN “Og Sune Aq Aueduroo yooys qrof e ot
77 Fo wogennogsien: anf (p) pue Jovlorg amSenlg sm JoF wey joRTos yUstdopsasp amp Jo 9TOZ “Pe sums Aq peacudde s.quounnaaay
am (5) ‘oto “te amy Aq joazow peacudde squemmseaon sw pre 9T0z “TE BOE Aq Jwoussesse jordan [eines B Jo wIsEMOL,
jo Ausnmypy stp of uotsseaqns sy TT (Z) “Es 107 equisson] Wl yURG Leyed 21 WO paaisoas OTT yor jueurease SuLuENYy pure josys
wisi sip Aq paastyoe sem ayep auojsoyrur sry] Joalorg omy yo eseyd reyyo Aue Jo ysig oy] Jo Suroueuyy mp JOY SIopusy YIM Ja94s Ula} BO
O10Z OE amy Aq ymouNTIEACD oy} 01 Ceatep SOT (1) -Sarpr pour “(Guemmueaory at Aq poArem Jo popueyxa aq ABT YO 30 [fe JO Aue)
peasiyoe SuTsq ssyep suogsoy (ed wrez9a Dodn yuapuadep st syeql sanesadg oy; 0} Juenbasqns Yq] oy} Fo ssaueANDays peso} panuyCs sy],

(9a
~qUlal cue ‘oqo ‘sseuZord-w-yom Furpymag [enuepisel-uon ‘speoa ‘souds usdo si yet pure] Haforg *et) SUIPpng PeyTapisar-uoU p2jatdues
ATresarisqns & 300 st aueqy YoryM wo (11) Jo “Surpying yeruepisol w@ st ozeyy YOR uo (7) puey yelory yo sjord oy yoodsar Im Sumo
JO anp 3349 $1 ftiey PUR] OU pue poreg sei wey oy} SUEMp SupMo Jo anp si MSY poe’l ON *(S/°OS) HOEO WO JO o0F Isjeum auenbs s9d
[enue Jusims stp wo paseq re9k 10d (Q00'LTTS) O00'SP WO Aperemxoudde Jo (srojert “bs OQ0'OST AfosetMoidde) poforg suysenio stp
jo (eore Jeuapisa oui Surpnjoxs) vare [eyoseurMHos pyosun Inq Mg sq Ayuo uO peseq (.JUsy pue’y, 9q}) WemMIeA0D sy} 04 yuer jenuue
Aed [TM TT isyeasyy pare (,portlog srg juy,, oy) poised sey queg & 3} areC] aALeIOdO 2m} UO SmouemMTOD pond Iesk aay oy],
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 50 of 92

FE

“eA0GR peqliosep $e “y TT] oyu worsnyur Auinbe warp OTs st} sAlosel 94 Jaye WC Sq} Al sie persaes 0} yosdsox
14 LOW Mog Suntim i suorsiea;xe pur sioarem YC] Ure}ico ember Apresseoou [PIM oa pug ayeq wonsdue7 OI Oz0T ‘OE Suny oT
aaaTgoer 0} spqissod 3q 300 [TL IT CONES GO plmg UMMM otR Joy SUTPEsp WONSKLYSHOS $, YC] 9G) Joour O} OIqE 9g 0} DTT 10g Jepz0
TH SAOGE patitymo sytouyseanT Ayinba Aressadau ay} SouMIMOes cy TT] Of Joofqns op 0} pesise A[snotald savy Aoi se (a7eq UoneiduoD
ODA 2tR ‘Wry Wr paz) areq sageredg aq) pusixe 6] LOI Joy Aressacou 3q TIM 3] “Sqep 0} J TT Aq paremmoons sXepsp YT ety Jo edoos
SUL JO alee SI LOWE pie syeronyo qwomrmzeaod syendoidde ory 0} SuNLiM UI pue ATTeq19A Tog psyestuMaos neeq sey sox Tong ‘ayep
SUOISOPI Yous ioe SAED 09 Tet} Isqe] Inoso 0) YOM Jo JWOUISASTYOS TEYWEISGNS & UI INSSI PAOM Jey) sep suoOIsepMM peyedionue ue UT
SSUEUD §, 7) TT SE ONS ‘SooDeISMINAIIS OlELISo Tr TUSUMLISAOD) 911 0} soNOU Usp spLacid oO} pesmber si JT “saoge pereorpur se ueddeq
qOU PIP GIES DOD mM OT) sIUL “STO “OE suME Aq paynosxa aq P[noYs JoRNTOD UoTONAsUOS Jediourd oy ety segloads Yo sy
“VC 9 Jopun ynejop Jo Teas Ue SITINSUOD plows, OA] ot ELoped 0] DONESITGO $B JO QT] Aq youarq Tevsyern Amy “os op of county
yaforg Aressaoou oy} UTEIqQO Oo} TT] eumber FIM OM Sy) JO ops|dutos oy ng OIA Bf UAY? 9x0 poolorg suIseWIO oy Jo sausys
JO Woyonysuos Jo qatadojsasp oy] SuRstduios 03 poodsas IM DT uo semysumy sougmnopied ou sesodum Woy sy], “sAcge pereorpur
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 51 of 92

SE

“soLTpUMOD
0% EI ssowyo gz Ueq) sioOUl ssoIse Suryezsdo soofojdura gooes sey ‘Fir “C.TT..) (eanp/WNAALOEsuoneso]-mo/sHolEs0T/q8
-Igeusuroo isu fammydny) yotkig reqnd “PeMET] AWN ‘eleSey Suey souog peBesua OTT ‘soc Awnuee aT oe

/ “soTTedui0s SoLAIes ay2]s9
peai Jerorsum0s yeqoys doy sup yo suo st MPD. .MPO..) (mor ppp Ta eMURLIySno MMM //:0)14) WENO Ul aoneliedxs sArsuarxe THM
(pawan'y [eTONSUIATT] pppoe MA | WeUN|SND -Mon) Way AYN ‘esc & “pry econeuy] TLC pssesue DTT ‘plot tequiecad uy e

‘Aueduros Xapuy OoZ AS.L3 & Si pus ‘esteyoxy
YOOIG WOPUC'T SY} Uo PsIsT] St “SplMpLlom ssoyyZe YO9 Isa0 Woy saolstes o1ejS9 [BST saplaoid s[ag “‘(mos|Tiarsamamydq) OTT
sTE}Sy [esy Weiqery se Sunetodo (,s71azg,,) Moo'syiaes man / dy) sTPLAeG Jo VOLFZO TRI sh paseste OTT “yIOT qMMON VT e

“SS@LIstiq LORenTeA
oyeqs9 [eal Oy} U1 puesq oplap[om z seq swIg snp oyt Jo yoeg “(.SuL,,) sprepuers Supsoday peroueuyy euopeUayy] (11) pue “puesta
‘uopuoT Jo (SOL) Sossamg paereqD fo vonnsuy pedoy emp (1) Aq wouenyza & Yons toy potpiosds seimpoooid pus sjusmiemmbal ayy
ULM, soTEpIONNF Ul! SUL Worenyes yemorssazoud poousuodxe ATysry sammy Aq STO TH peultitteyep teaq sey pu] joslorg 942 50 anyea ag],

SRY PUP y Oy T

‘UauIseSy IeUUdopsAaq
amp Jo WZ apes U1 poureyico ose pue 7 HG PUL FOL SUGIKA se Opotay potjoune st WowlooIy jonENsy) yy FO Ton MF SUL “1°66
pue £7 SIGIR se Opaisy payoepe sl yuomsarsy jusmdopsaaq OU JO Ixeq f]NY OY], “SploMisaise Yons Jo syxe} [IY 9U} 0} souatazas Aq
Aerqus sy wi pegyenb sty pre sejduros 9q 0} podmd jou ssop Wf) su) JO pula YC] SI Jo Suiza] amp Fo ates Jo ATeuUIUINS SUIOSSIOZ ITT,

“TIS, jongnsy Iwad yg sy) Jo uoHendxs oq yw saredoad prosun yons Aue 9q [[LM 31093
qerp oyedioque jou ssop 77] WUSUIISACND ony OC} peAeL I] Ula], joryNsy) Jeadk Og sy JO topendxe sug Te ppostm Fumrenisy sFarpymq
Jo puey psfoig Ary “OL te ur jou sopisdoid 0} sageror soud ummmaid e Aofis DI] ue up sopedoig “spiappiom uosied oysumf
JO JENPIAIPUL THeUIQ-OU JO Treg Aue 0} pueyy josfory uo podojaaap are yorym saqradord pue puey yaforg 0} apy proysay arp [Jes
© OT] Smad sigjo29y) DL] oe se posfoig auisemg ap jo Fuses pue UCHSUSISop 5 JUSMMUBACH VEL, “DLT We JO spismo Tema a
ssouspisel JO PUR aseqoid 0} Mey MeO Aq payruued jou er (weug uf FUDpAOm pue Smary soyeLyedxa se ons) suosied TreUIQ-uON,

“(mopag “OT 0} saoueapy pie siory pre sosuadxy jromdopaaacy-ary_, pus , S@UIANOY Peut,, 295) “Undeq zaX Jou savy Asmy Due SOTOT
ATMy Wt YLT OW MONIT ZY SIT WaALT 0} MOHRSTGO sy Jou YOU pet siqissod useq oavy pynom se QT OZ Amy UI Wisaq yOu prp Aowp pue
tpauneyd pey jusursseuew ASoreqs yueudopsaap yory-jsey stp Joy polmber se pur pomard se cy oz Jequissec] Wt migog Jou pip welog
SULSEM STB JOJ SepLANSS LOTSUYsUOS pre SoTuUE|M Ja]seNt “US]sop [BYUE}SqNs PUE SNOPES SI0UE Sy “aloyslalp Sheep ssaqy JO asneoog

*(spuUSTISSIgE JOLId Jot} Mo peBorel Joey pue
SHOISIOA STOUBA Of pseiSe ATPENTMT weyO DOD Yorn of) jrRyUS TORONLASMOS UEWIQ-DOD yh OD TEPASTSL DOD Blu suoyenoFeu spyry
AYU pue jo WAeIp YONA pue pepleyke $7] pue Os Op OF SUIseIse AEM Asye sjec] WemMeeIsy SuIsuEUL COT Jeqmason
auf raye parmber se DTT OW] VStSeANT] Yse-> PaLlazac] SI] OYEU! OF SIM|TEJ S,JDD seas UO] wekEY-[y VOT] C7g stp aziyHN oy smMyrEy
Wons Jo asneo ayy, “(JAS 24) YIM peyg spoder sod wy samsojosip snolserd mo :99g) UENIC UI suopELedo Sulosue $577] pue SoplAnoy
TEND] oq] souemy o} Meo] HRARY-TY WOrpIar Czg oty SzITN oF SNES SLOT] Gi parfasel YORAM YRS $050 1 Sp peziTelsen
yOu SARy Jeasmoy Aqalely pouled oq 0} WSos saseymeape yoen-sey eyT, Jueudopascp sjoslo1y suIBeMCD oy] YORA-IsEy 0] Vays Ue wy
(Sonny Penny, ous) SaIUsIs yo am oO} Rtenbesqns DTT Jo Jyeqeq wo seuianoe juswdopenep Aueul pooueny pre yooyepm HYAO
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 52 of 92

 

OTS SHE ISSATI OF YOY JO WONeSITQo ot] Oo} joadsar WIM onutOS YOY pue LOW usteseuem suome poe ueemjeq souapucdsarcs
PEE SUOISSTIOSID PoyssETOMNM pue asUaTUI Joos] sep sy} Jo sy “UETID UI SMOGIpPUOS oLmOMODS Sy PUE “ODD Joy Joyseaul yusuIsceyder
e Surmoas (if) pue Juemtasrsy Ioppoysieyg aq} Jepun woNEsyqgo wauyseam Amba vor Ozg su SaNTIgMY WOU (1) Jo poompay
8} JO SUT] OW] Je USUISsaSsE SJUSTISSeUEM UOdN yoIXe BSE] FO] pusdap TIM SarOS07 B YONS YSTPeISS 01 OU 40 JoTIOYM JO/pue spodar
paepdn qons ayeyapen of JOU Io JOJSYM 0} 5B LoIsIoop sjusMoseTepy “ounTEdun Joy salesal ¥ YoNs Jo ywoUTYSITGEISe oA sTMber
Apqissod Aeur suzsoties SMpoSaigy sy Jo WoyBIspisue; “pojeyduzoo siom, sodar VOTEN[BA sary sAoqe aq] SoUTs poumose savy AEM puey
pofoly o1p Jo ouyea ou) WT saBaeyo eusyeur Aue JI AJLISA 0} OS Op 0} SoSMOSel ST} SRY Y TeyM WoNENyeA puet se oyepda o; suefd a YT
"JD 10f 101SSA0 USTs] dal & SUMTE}GO PAE SISVEU D> otf) SULATOSAI UI SAPTOp oyeUIpPIOU! OTA Jo ssTeODg puE UOBoy WN] tsieers
SU} pUk URLIO UT }USMIONAUS OTMOTONS papesum ot] JO MoiA WI ‘Os Op Of parmber jou st et YsNONITY “eI Yons ye paystqelss sq oF
pest pfom iisuuredan yons Joy sArasal & “(squstemmbei Yq ep 0} Juensimd wosear TenjoRHOOo paarem-Un Aue SUIpHyoUr) Mosesr Ane
30} pettedmt ati0osq 0] atom onTRA SH JI Jasse Aue ayy] pure syst drysiauMo 03 Tuopeamba ATjenpiA cue sysry purr] sy, “siseq pjoysey
BHO pael YOts [Jas Of FO aq] spnypoul pue ssn drysioumo 0} une Ajssopp are “oaIsuayxa ome poe] woloLy sy JeA0 STYENY pue’y oul

“Hodal siqg Ut oxoge poquosap sz DT] OM
JUSISSALI UE JO SUISO[O sy} Io WSUNSSALT WI saC- sed 949 JO VOU Aq wourted orp o1 qenbesqns poder voryenyea pus poyepdn io
ANSE QUNOSS O} SPUSI TTT Joolorg susewid op, Jo Tuetidoyeasp st} SUMMISeq UI “TT Aq Siep Of peleyuNoote shz[ap aq} pur “asdeyjoo
gotid [fo Bappns sty Aq paumds (sirens JeSpnq WeuNtaach juepuoye pute) WiMMop DikoMOSS TenoIsel Jussa1 oy ‘etn Jo sessed
DI Weal) “S10 IoqMason] WI YT] Aq paaieosr sem (SISATEUE $,O¢40 ILM pastor yor) Loder sisAjeue PLOTUGOS] VayRLIM §,S710[9q pue
“aye ur omy. o} yoodser TIM (2m0pK,,) IT “9D F CHW) eyon0], = sHlojed| ‘JOUpHe puopusdopur sy wm peynsuco DTT “year
spdunorg $1 oz snsny ut TT Aq paatsoal sem Wodar ways $,OMq “SyLtl PIM soueprooce UT SIPSUISTEIS RIOURUY $.Q'T] UI TOnENTeA
$348 Mg pUe’] Yous pioses o} osu POys DTT Supunocoe yez109 oy wo Aquo ang “CTT pae MAD “spars Aq peurmuerap se) sisry pueT
3} JO TONRABA Oty UO asiApe JOU pip Dag ‘siWeweyeys elomeuy werduros SypAy Sul UE snyeA SISTY pue’] fery Meu 199°999"or Zz om
prosal OF Ish pmnoys DT] powjeta FuyuNocce Syy7T PorL{os stp Of joodser PIM OTT 0} Hodes pure sisAjeue vapiim sy epracud oF (,.5g,,)
ATI Sadoopjasnoqiayemeol1y JO SOolAsS SY POUrEFel TT ‘TEDUeISqns St SIYSry pul su JO onpeA [ery MEW L99°999'9/Z Sy} aoUIS

"(9°66 PUR $66 “b'66 SHQIEXA pus caoge “,s1yary puey
SL, 22S) "£99°999°9/7 WO Sem SUOTIENTRA STYRTY pue’y sauqy ay} Jo oFeteaE 2y, ‘SUAT pue SOTa Aq peyimeds sprepurys [euorssayoid
ath YMA Souepiosoe Uf sIqsTY puey ayy onjea Apuspuadepur of yy]Y Aq poseBus 10m, sonredmos woyenes syeqse feet Liedxe sary,

“SIYSTY PUL] att an[eA oF Aressacou sem yi ‘SomeYys
OTT mp 10; pupy-ul-quowAed yseo-uow & paywasaidar syySry pure] op sourg “syysTy pu] oy} Jo onyes om 02 [enbs soud aseypind e ye
SOIEYS DTT OSL°E99 JOY podbiosqns sspjoysieys OTT] ue Aqaioym juomnsasy Ioppoyaregg Sq} Jo suis} yy oj juensind cp oz “Z AE wo
OTT 4 peseyond sem juavadopoasp Jepun pug] sip, “Ausdoud oy (syer eSueyoxe [eny WeUIC | sed pigs zg & UO peseq C9008 'LzC$)
S[eTy THEW EFe"EOL'L8 pue SAzoyaAnT 0} (oyeI oBuRYOXs fENY MeUIC { Jad p/Es°T$ 2 UO paseq EOC ETS OSHS) STETY MRUIO PEE*EO6 SSI
ISMOT[OF SB FUNOUtE STM poreooyje sey Anedmo; ayy pur NNO P 19'S [L$ We SWstas;E]s [eIouRME sy mt yuomdoysaep Jopun pur] sip papsoosy
Auedunor) aug “opel oBuerpxe [ery MeWg | Jad pL go-Z$ F UO posed “s[ehy tweuip /99°999'o/z Te panies jusurdopeasp Japun purl sey TT

“‘C. SHH.) Sprepueys Surioday perouecry peuotenzsyny tims souepscocve mi parederd oze syrataayeys
ewe STI “AVVO SM WEA soueproooe Uy spremoyeis [eIoUeU pereprfosuce sy somdeid Anedwo om pue LdVVO Sf.)
SoTEIS PoTTay, ap wi perdeose Aypesouss sopdionud Sugumoose yum souepioose Uy spisweyys pEloUEUy Nem sede Jor pu NYO

 

SHUshy PUL] Fy 190] Juowpeoly, suyUNooy oi.

“SYJNOTL SUTUICS oO) Ut WoyENyeA
puey porepdn me worssmmmos Agu ayTT “seorid [io tr [peg oup 0} ON OIA YN ota I suonIpuOo ormouo[s SuISoeyo stp JO mela UJ

 

 

 

 

TOTENyeA SIYsny puey

TMS SFE) OY} UL PEZLIEINUIMS ale SUL PSUOMoWsJoye soi] ou} Aq SUCTTENPEA S]YSTY PUE'T OL “SYSTY pue Ts. Tio onpea
aSBIOAR OY] JO VOLEMS[eo SH UL MONENTeA TTL oy) SpN[oU Oo} panmMausisp ssa[sqIsAeu sey WeteseneUl “Isaemoy vores Jo souepunge
UE Ul JOT [eousTEys e syaosouder Apqeqord ysou pue pamey si UoNENyEA s, TTF 1etp uormdo oy} jo sr Auedtmo> aq -sTog ANC WI OTT
Aq paarooer sem podal uonenfea Uy TIp Sa], “Sto7 Avenues mt a7} Aq poaisoas orem sylodal WOHEn|eA RU AKIP7 PUR s[pAeg aul
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 53 of 92

 

oF

“s]WaUaIE}s PEUVENT $,7y TT] Uo (purl pue Aroyasaut sseoord-ut-y1om) sjesse syqiSue} se pure yeytdeo se pepsosal 9q pINoYs swysry puey
aq} yey pepnpouos Ayuapusdspur sqlopad pue Dad og “seWlsyeys [wloueuy sy UT peplooal SHISRY paw] oq Jo ona NOOPT OSI LS
ot} JaA00er 03 a] ge oq you Lem poe suoperedo snuTuos 10 josloig sULsEwG st3 ajopduias 0} ayqe oq jou AetT Ateduto;D ayy asyy TT Ag
poslaoaz UOOs JOU SI Jo}ssAu Mou B AQ JUSISeAU! Abe Ue 10 TUSUseAU] YOY ond -sed VON O7S 943 Toye ji 16 papusyxe jou ore
SUIS Yq pue sreqy aareiadg otf Jt Jo DTT 0} ApqetoaRy paajosss OU sie SUCISSNOSIP TOMs Jf “Sa LOWNE puE soups [ePSNUIACE
IOUO SB T[SM Se SSLISTON JUSMITICACT OM} SES] Je SATOADT SuOISSNOSIP xa[dunoo ssayy. “LOW Aq poredrities Jo psorjdaz ‘popusrxe
‘pap usure oq WqZT Yq euR eR Apqissod oq} pue DOD soufdes 0} JOsoATT Mou e FO SMyE]s oT “QTY om mamjseatd Ambs wor
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 54 of 92

 

Le

‘OTTO OVIAIO Woy ssoueapy pur suvc’] wis Josforg suISeMg omy pte DTT IO
Feyog wo MONTE S19'SLO'ET$ UCHIPpe ue (L107 “OE aqueidas Jo sez) Surpuodxs Aq jeope Ayeroneny yolosg suIseME sy} pue DTT
3dox Sipspuey-spsurs - os op 0} uopesyqo Aue momM pox - ATLRyMpOA sey QYALO wep Surasis VC PIO? “Z 9qoKE stp 7 qusnbesqng

“wmoury ssuadkg wamdopasq-atd a JO %OOL 29} Aed o1 HL L“OZ6‘L1S Popucdxe NVAIO

“PLOT “Z 19qg0100 TO YT] pur jWeunsa0y on7 Aq poudis sem Yq ot sloyeq pormom sasuadxg quamdopaaac]-srg yons JO
TMOWE [eIO] Sy se ,AUMOUTY osuedxg juoMdoTaAe-e7g,, AF SoUTpEp WeLSMIs Y JeppoysEAS aL -(_sasusdxy Wauido[saaq-s1d,, a4]
‘toa noay[oo) JUSUNLBADDH oq WIL WC sy) Jo WoIsnyoTION PEE TORETOFeU tg YIM poyeloosse siape!ul PUP SLANE JaTyO Ye PUE S10}SaAT]
Jenuaied 0} pue FusUALDADD a o7 suOTEyNesord Fuppemt pue Sunedeid Supupour sontaTse Tons eps pie seniAnoe eApeRsTuTMpeE
pues yersusd iompo ‘sey petoissayod pure Soymstoa ‘seay eda] Yoaey “Sulster jeudeo ‘suonomoid “Suoueny. “Supoouisua ‘soipnys
Appiqiseay “WBisep-o1 ‘Wtsap }deouoo “Surmeyd ‘Supsyrect 07 paye[el sjsoo uROLIWsIs paLMoUl OYIIO “pausis Suleq WC 3Up 0} JOLg

“YT 0} se0uRApY PUE suROT] puy sosusdxy juemdopaasg-aig

"SSBO] PUR TALO TMA O44 OTA 9800] PUE
gyezedo pue uo T{LM am Jey) sonsedosd Sur4jispun pur] sqy Ussmjoq YSINSITsIp Of palyissejood 9q ABUL SYSNY pue’] St} JO SNBA stp 10y
soqesoye oSewacied ayy ooforg suse on} Jo YORI ysuCO pue SupuuRpdieysen oy eye pue SuLMp odious saszquacied ast puey
asioaid slow sy “(q7rdd) TSMMSeANT Joy plays] yor qemdojssep iepon puey (t} pare ‘(AroquesnT) apes 20} Play St Yor Juswudo[saep
Japmm puey () Usemieq STYTNY pus] sys jo anjea oy) poyoorje seq Auedmog ey ‘ssojersT) sjueweyys PeloueUy pelepyosnoo si
Uy -(aqer oSmeyoxe [ery Meng | Jed pz go°Z$ & BO paseq A£9°008LZZS) STeTA MEMO Eee'cNs'2g  jenbe sequinu Apedord exp pue (oyeI
aSuvgoxs Teng Tuewg 1 ed $/6o°7$ B UO paseq goc‘e ls OEPS) SERA eWO PEE’E9S SST O2 JeEnbe (N) equ AroWeAUT on) SUPE
Aqarau3 “96¢°g9 03 Teubs oq 0} (x) payefnojeo uaaseueM ‘pour [epoueUy TEcreyy polwiep sy Suisy) “sjery Mrewig £99°990'9/¢ TOG N
Sagoengns Aq payeynoyes Tog) sea. Aprodord oj peyecoyye oq 01 yMOUTe ay], “AlopHeANT JOY (MN) JaquuNE otp 199 01 STERY MEMO 199°999°9/Z
Aq (x) oSmusored yey BurA[dryus wary pue ‘pueT walorg ay Jo wore pejo} ayy (z) Aq TEs o1 APoaTtuyep sueyd AQussoud cy] pur] aug Jo
vare otp (A) Surprarp Aq (x) oBeynsosed am poremoyes DTT ‘purl 0} pu Aroy eat 07 poqeooy]e 9q 0} sHmMoMTe Jedord omy SuraIMUAIep OT

~£aud JOU SI JUSTIOSEURUL YOM O} sITyHY pure sjoodsoad syt Goalorg sULsenIC sq} pue jusuysaAy WOR Su]
~3seq DONT OZ$ 0p op edsar ILA suOISsROSIP LOW ple YOU olp Sulpunoims pue woy Fuymsex sauupEHooun ayy (M1) pus ‘siSyop
yeSpng WWSMAMISAOL) pue ACIOUOSS URMIQ of Ul japtAs sUTeNs oTMCTONS Supynsal ou} (If) “(pateaooed JeyMaulos souls aAet] Yoryas)
ssond ]10 ut esderjos yuooel oy Woy Supused UeWC Hi pee Dossy WNAA oY) BT oyeoal[S OHUOTODS Si} UF sasueyo sagesen SUIMUnUCS
omy (2) JO SY Ur sIUBry pur] sup Joy ovrosex jusuNEdEM Te YsTQEIse Abu pue uoTENTeA pur] sit oepdn oO} spas] AneduIOD om saoge
POIeIS SY ‘STYeA Wey PoyRUNNss sy] pUe WOU FurCoeo ony ussmjaq soualayIp oy} Wo peseq sso] JusnUTedUA oy) somsvetN pIe SMO;
Yseo paymmoostpun sit YSnory syqezeAose! 10U si jMome Suu SH IT APNO sso] JuswTEdeN we sezIBooss Aeduo} om “pesn pue play
9q Of SIUEHY puL’] aq} se YON sjosse Paal[-Fuo] 105 “o[qezsacge! you s1 sjasse Fo dnoss Jo Jesse Ue Jo yunowE SuLATES ou; Fey SPLOTpUy
Pino Jey SSUES ssIoApe RIGIUSIs B Jo ‘pasn SI Jasse Ue YO! UW} JOUMTUL 10 yWoyXa oY} Ul aBUeYO yMROGTUss e esse we Jo anjer
POET a[QeALasqo oy} Ul sUyoop WeOYMBIs v SpnpoUT aissasse POUT Ue opePisssoeu P[om yey} SUOPIPUOL “s/qeIeAcesI oq 400
IST sjesse oyp Jo FUNOUTE SUIAITEO ON) JET} FLOP sooM|suMONO Ul SoFURYO 10 SUSAd IsAsTIAqM JOULTEdUT JOY pemalAal ore syesse
paaq-Suo] AyWO Sf) 0} Wensimd ospy -paxy pue Aroyusanr Yeydeo se pepiosal aq pols sYSNY pue’] stp ‘AVVO $f 0} ywensimd ye
PSLMOIOS SSM] SY “S"T} SY] WL sop pre wepuadepul s,AuedwMOD sy ‘STuSUMETEIS [PIOTeAY poyEpljosacs s,Anzdwo; om 0} padsai WIAA
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 55 of 92

 

Le

‘ITT 01 OVINIO Woy ssomeapy pur steo’] els sforg sulseMIQ a1 pee OTT Jo
FTeyaq wo VOYTHA EL9°SZ0°ETS TevORNppe te (Z TOT “Og equiadag Jo se) Surpucdxe Aq oye ATjeroueuy yooforg sujoeMH oy PU DTT
qday Appoprey-o[Stis - os op 01 uoNeSygo Aue moypiM pue - APEFENJOA sey OVIALO sep Fupuwsis VC PLO “Z Qo}O aH OF JuoNbasqng

“ymowy osuadxg jroudojaaacy-olg OU} 40 %OOT Jog Aed 07 pL L‘OT6'LTS pepuadxe OVINO

“PIOZ *Z J9qOWO UO DTT pue TUatNLIEAD oy} Aq Pousls sex. YC] syy slojaq pezMouy sasuadxy justidojsascy-s1g yons jo
power {E10} 3p se ,Junoury ssuedxg juewdopacg-aig,, ap sauyep quowewSy sapjoysrens sty ‘(,Sesuedxg wamdoyanccyard,, ou
‘£panos{[O9) HISUMSACH Ott TIM WC atp Jo WoIsnjouc pue woOTeOet oy} UFUA payeloosse SioHeUL PUL SONTANOE JoqIO [JE Pur STOFSaAUt
Tenuajod 0} pure PeMWISAOL) ST} 0} suoyEjuesed Zuppeai pue Suedsid Farpnjoul sagiayee Yous iepiwys pue seqiagoe SATTEXISTUTUIPE
pue jereued Joujo “saz peuotssayord pue Sunymsuos ‘saqy [esa] Joven ‘Guster yeyideo ‘suoyomoad “sufouent “suussnisus “ssrpnys
AYpqusesy “UBtsap-e1 “Usisep Waouos “Sunmeyd “Bupeysent 0} pswyes s}sco JUBOTIUSIS POI VIA ‘psudis Sutaq Yo 9m 0} LoL

TT] Op seoueapy pus suey puz sesuadxy yuamdoysasg-1g

“g5e8] Pue TMO [IM Oa Tol osouy poe
aqyerado pite WMO FIM om 3819 sapredoid Surépopun purl 3y) Uecajeq YsMUNSTp OF peyIsse[oal oq ACUI SITSTY PUR ayh JO anypea 3g} AOy
sucyzoo][e aszqusored om Spoforg sursemg oy] Jo Mop AsUCS puz Surumeydiayseur oy isye pue Supp eSsours saseyuaoied ash purl
astosid stour sy “(q27dq) JUsuNsaant 197 ploy si Qo weradojeasp Jopon pup] (1) pue “(Atoquequt) ayes soy pyar st yor quourdozsaap
sapm purr (1) weemteq SIPS puey oy FO onpeA oy) peyeooT[e sey Auedurog ayy ‘eioyeiet] swweuteye}s [elem payeplyjosuos sy
uy “(oer aSueOXe TERY ABWIO Jad PLES"ZG BHO posed £€9'008"LTZS) SERA MEMO C€EEOL‘L8 OF fenbe soqumnu Ayradord ayy pure (o7e1
aSueyoxe [ery MEU | sod pLEC'zg B UO peseq COC*E18‘OSyS) STEPA MEMO PEEE96 SST OF [ENbe (N) Joqum AlomSAMT omy SupyeUI
Kgarary ‘94¢°g9 OF penbo oq 01 (x) payepnoyeo qomeseueu ‘Tepour [RIOTEUL [RUIAPUT PopeIep SHI Buysy] “spery WLIO 199°999'97 Woo N
Sunoenqns Aq perenotes way sem Apedord oy peyeoorye oq 3 juNoMe sq], “ATOWOATT Joy (N) Jequinn 1p 199 0} spery EeLIQ) £99°999°917
fq (x) oBequsozad jem FuLApdrymun vey pae ‘puey joslorg su yo vase [ej atp (Z) Aq ‘Tes 04 AToauTep sued Ajytaseid ~yT"] puey ou9 Fo
pare ou} (A) Surptarp Aq (x) ademmooied ogy payemoyes AT] ‘puey o} pur AIOWSAUL 0} poyeoolye 3q Oo} syMoute Jadosd stp FapUTUUAap OF

“sand you si quammaSereor Porm 01 aman pue soodsoud sur Josforg suidewiO oy] ple woUMyssad] WIA sn
-seg COTTA OZS OP 07 oodsau PUM suorssnasip LOW Pue YOY sy SuIpmnoims pus WOE Suysel sayuTejicona stp (TE) pue “syoyep
ya8png WeUNenchH pus AMOUOdS UeMIC) a} UI Wepias supers oMoUWODs Funpnser ayy (11) “(paraacoad iyAMeTOs Sours oad yom)
saotid plo uy asdejoo Juaoai ot} Woy SUTMNSel ULIIQ UT pue HOISSY YNGA SUR UL SIETUTTS DTMONIESe ot} UI seTEGS sanessu SutnayCD
am (1) 40 TST UE SIYSrY pus] Wp 407 eAtosel quoutneder ue ystoeise Leu pue wOREReA puR] sy eyepdn o; spusyul AnedwoD ou saoge
pajers sy “SneA Tey psyeumgse ay) pue pimowe SuLtues ayy Ussmjaq AOUBIaATp oy} Wo peseg SSoT JUSTLTEd UN Sy) SAMSBSTE PUL EMO]
Yseo paUNoosIpUA sit GENONG s[qursaooar jou st pMoUTE STATIS SH FT ATWO SSO] quounredun ue seztusoser Audio; ayy ‘pasn pur pyoy
aq o1 SIsty pue'T out sé Yons sjosse poar-Zuol JOY “o[qeieAccad JOU $i sjasse JO dnosd 10 jesse ue Jo PMOUIe SaLArE oy] Tey SEOIpUL
PIO yyy aSuLyS osleape JWROYTUSIS v JO “pasn St jesse TE TM Wl JSUURI Jo US}Ke SUy Uy asueyo WeOTUSIS B Jesse Ue Jo onyeA
JOY TEU g[qentesqo 30) UE Say[OSp JUBIYIUeYs % SpN[oU juourssasse Jaattirednn Te szeyIssaseu pom TeqR SUOTIPUOD “e[qzIeAqoal 3q JOU
YETIE sjosse ou Jo pMOM ZupAnes ou yeUy SyLOIPUT SoTMEISUIMOLIO UY SoBUPYD JO sHBAS Jase yusunedmn Ic] pametacl ale sjosse
poay-2ue] TVVO Sf o wensind ospy “pue] pue sr0;WeATi qendeo se psprocar aq pmoys sIySry PUR] Suh ‘GV VE $f 07 Pens yey
PALMIUGD ISLMSHT] SEY “S"/) 9A Ul JoNpHe juepusdepuy s,kueduio aug ‘syuauieqels eloueuy peyeprposuce 5 AmedmioD up 07 Joedseu WALA
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 56 of 92

 

Sf

“(Aqoedes [ejoueny yons sey OT] [Aun seoueapy pue
suRC’] stp fo juouLsed syerpoumuml Sulpueriep Jo ToBUSITY On seq suIseMIC pue os op 07 Gioedeo perourUy om Sey OTT [Ren jou “ane
yeoqoeid e se mq} pteuop uo OTT Aq “ony ‘omBemg 0 s]qeXed ae (1107 ‘O¢ Joquisideg Jo sz) SsoURApY pu SULOY JO G19'SLOELS SUL

ITT 02 S80UDAPY PUD SUROT oy I

"OTOC] MEIC] SU JO ATESIATUUR JsLy au} WO SulUUIsaq sjuSMe}suI
Tene yenbs sag ut OVI 93 pred 9q [La Junomry ssuadxg Juourdopsaac-sig oq Jo (405) juacled {py Sureme op (¢

pur ‘oq
AABIC, OU Joye sXep (Q]} Te} UII Jo Ho QYIO 1 pred oq TIM jMOMY ssusdxq juourdopeasg-sig sup Jo (o,05) used Ag (Zz

pur “(. Sua.) sprepuays Supioday [epueuly FEUOpEWME] PIM souepsoooe
Ul pue SIC] MBICT SU} WO Splosel PRIOURIY $,DTT UO psprcsel 9q [[eYs PnoUTY ssuedxg metmdopaaqrerg 3 soy AGE om (I

payge ui Apuasoid se yusuisois y Jeppoysreys oy3 07 qensind xoqumy

"L107 Indy
ti OVINO Aq pastorexe ore sTORdO VAIO 3H pure (Molaq ‘J08HUOD-]O] Sq L,, 299) Memeseuem Aq povopuege A[yerM 379M
suOTPROFeU eG) MLL “DOO Aq WoYEsiog soyel UST] pure ,Pssise,, aise YOM JO Ye “_Syualsaree possse,, WELOIUT poles Pur
URL TIM. L [OZ YOLEIAT USNOM 6107 tequtseaq] woG (DD Aq Uo paynyjep Apuenbssqns) sosueys poaide pur sionenosen ‘suorssnosip
snonumuod AljenyIA pue snossumu Jo soyemt yoolqns sty slam sispEU asoyl ‘AuenbesuoD Jeutosisy Jspjoysreyg eyy Jepun
SUONEEGO SII UO PUB STUSTUNTONNOS S904} JO [Je Wo palnejep suo!sesoo Tisuayyip peraAgs Uo pue — Apuenbasqns — peusis sem jonnUED
~DOD sip lege Apaqerpoumnicy syrousoATy YseD poxa}ac] Aoyy IssAUl (I) pure JoeNUD-DDD stp uals (11) “uone|duroo Jo aseys peoueape
Te UI SPM C[DZ Jequtscec] BI TOT (,JoeNI0D-90>,,) PE_UO NOROMAStIOS TeWIQ-990 ap Jo Donenoseu ay azyeay G} Apduoid
O1 CLOT rsquiscaqy Ul Fuss ys1g rye ND ssewoeq 2sAsMOY Petioco Jess JUsMAAISY SupoueUlA teyt O71 Wensmd syecl MEIC ¥
quauseld yy Suroueny e poutis ueAey Py JeISEIA] pue TT Wom 6102 “67 JoqmeAON UO paLMoco syeq] Jusulsasy SMOUEUTY ISIE ay],

“SEC MEIC, OU} SE PSUep sf SuTIOUEUT }Qep JO MOTE ISIY 94] UMOp SMEIP
cyTT] UsqM. sre jusuIserdy SopULULy JST ay] Oy GuoNbesqns syep om ays ul Apuesaid se jusmesisy Ieppoysieys omy 0} Juensmy

 

JUNO BSuadny [MaMAGjoAa yoy OYE

‘WUSuIess y Jeppoysszeyg SUASTXa 94} JO STOGIpUOS pue
sue} Sunsrxe Apuaseid axy aBueqo Aer yuaulsalsy JeppoysIeyg pereisay pue pepusury ue Jo sUORIPUoS pue SuLIOY oY], “Mousa
JOPTOUAWYS oy] Jo suas} 94) YIM SoUBpIOIOR Ul OYINO 01 O1qesMquMoL pue OVO Ch OTT IO SONTIqeH 99 [M4 sasaadxg quemmdoysaac]
~aig Yons JO FILOZ6‘LIS ITV “puewap Uo aqeced ore pre VINO OF OY1J0 SOnIGeY ore SsoMeApY pue SURO] ANS JO GI9'SLO'ETS TF

 

 

 

 

 

 

 

SoOURApY pue sueo’y ‘sesucdxg yuoudopssq-slg

-a{ Qe} SUM OT[OF BU} VI pope Si SaouBApY pue suecy ey Jo pue yanoury ssuadxg qourdojaaacy-oLy sii jo Atemmans
02695-AT Document 3-8 Filed 03/29/19 Page 57 of 92

-CV-

Case 1:19

 

6f

“DYNO 55 SezeYg DTT O00OOT? uN & rystSa1 pu smss] 0} poyesryqo Apuasaid
SLOT I “OTT cn yuommsoany ysep peuayact (600°09S$) 0G0'0TT WO SI speu Sutaey HYIAO Jo yMsal = se Joarsy syEp sip Jo sy

 

 

 

 

 

000-0SS°6TLS: £99°920°LE NO:
DOSE § O0SZ UO
4 0s

    

 

O0OORETEE § OOODIE
sreod $n STRRY] TeaCG a@eyno

TSMOT[OR SB pozteydes Apuasaid st TT

"CEE E9Z OZLS) L99°9E0°LLZ
YO Jo sep of jrousoauy pers e 107 “ConN' PL SIZ$) £99°990°OLZ MO % PIN[EA sIyshy pue’y] sup fo jeuyseaus yseo-ou eB (1)

pue ‘(OVINO Aq paiseant sem [000°0825] O00‘DDE HO TOF 30) [N00"Sces] 000°09E WO SuNEIO1 SIueUNSeAtT Yseo (7)
LSPCUI SARY SIpjOysswys porssrssy sty Jooray oyep omg fo sy
Spy elders OTT

“OVINO OTT Moy Sumo pue onp weg} sasueApy 3 suo] O43 Jo BoRIOd peyuEsqns B Io [Fe Jo TT Woy jueuAedar
pueurap 0} LOTTETH! yusssud s,yuoursSeueul DYIAC Sf I ‘esLMIeTVO Jo uleloy pue sAoge polloguen sjusuyseaty Aynbs jepusjod ouy
OL IEPPUNS DOD aoejdar 07 wraunssamy Aynba we sesopo YT] 40 TT 03 jusseauy WOU suc-ised VOM Oz$ sty shed Woy Tey pus
Ft BuroSsr07 oy SuIpMEisLMON] ‘poystduoose Sureq Woy [eos Jer] Styirsaaid siapeuwd Jepo pue sseyy Jo wornjoser sjqeuoseal Aue
oO} oofgo 10m soop JusuIaSeUeUL pue o[qissed se noos se ioslorg VUseMO st JoF SAMIABIe UOONYsuCS pue Udisap SOLES JO GOUNzy sty
9q 0] sonupuoo eos Arennd s jusweseuepl puewep sjduns ay 5, VINO wodn OYWIO 01 977 Aq a1gRded are pur QT T Jo ssnipqey
USLM9 ore SSOMRAPY ple steO"] 91; ‘ISASMOT SA0ge palels sy “SUIT SI] Te UTe}IOOUN SI OjSISTy SAP]ar psaise aq 0} SUOHIPUOS PUR suLie}
“TEUIIEM OTR ING 23,f sssoong sty pur zmoury esusdxy yeurdopnsd-s1g 2H} JO OVINO O1 OTT Aq juamAedar jo suaisy ayy Ajastoezd
SIOUE SZTPRULIO] ple o7eISeI ‘ssauppe oO] ‘sBap Ieyjo Suoure pepedxe st (pomooxe pur poolde s] 1 Surumsse) jusweasy Jeppoyseyg
powisoy pue papuemy ne ‘oyec] mBq] payelsosse on TIM penmooe Apeayye SoLaey seq Jusmeasy SuUEULY sy of Jo sy Ul

“smd00 TYT'] OFT 393 Sursepdor quourseaut Ajinbs we Jo SUISOTS Sy] 10 ZT] O} TUSUNssanyT WY ang -yseq UOT,
07$ our sXed YOU [HUM 10 JeqMy auny poys e ATUO IO} Os Op Oy spodxe pur joslolg sUIseNIE sq] LOY DTT JO J[eyaq wo Jo 4q waxeyepan
HUleq SOMA At} JO} YT T JO Feysq wo pue oj saqueapy puE SUC] seul OF soMUTOS APMEONIAI HY WO Foosy sep ayy jo sy

uomted Gons
SyeuL oO} uoyrsed [eomeny e UT st OTT [uM ssoueapy pite suo] ayy Jo jusuARd Suipuewep oy ureyyos ‘uoudo s[os sqI Je ‘asiaexT]
ABUL VIO pie syusuided yons soy empanss IeeyyIp # 0) soige Aer pue ysuisasy Iappoyereys of) W peside se 90] ssacong aq}
so/pue ymoury ssusdxg quamdojsaec]-aig at} Joy sepnpatios quoursed pononmemeroge at aasoyms you ‘nondo efos sy ye AeUI “DYIAIO

"oye MEIC] 9] Joye sAep
(OT) Wes URPEM 10 Uo SuTmUtgag swusuNyEISUT JeyOp WOITAH (7) OM} PeNUTE aad Ut “ouy “oUIsEWIC 01 pred aq [JIM aeq ssavong om {Z

pue “Suir
OY] TRIM SOUBPIOOCE Ul PUR SPEC] MEIC] OG} TO splocal JRIOUELY §,O TI UO peprosel 3q T[eYs vag Sss00ng vip 1oF Aynqen em (1

jaye m Apuasaid se yustmssisy
Japjoysmeys 94} JO SLs] Sq} 0} UENSM “sTeTjOP Barypud (q} >} 02 jenbe Fulsq se saj sssoong oy] Souyjep Weulesis y JoploysieYs oT,

Daf SSdsonG OYE
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 58 of 92

 

‘WWetiesi y Jeppousieys ay) o} juensimd
OTT o7mt yuounseany powers] [00S L9F6r$] OOSLEE'ST UO psubsr su syeur oy smmyrey pue yMEPEp 8.090 04 anp OTT Aq pezyan
9q JOU []LM UeO'y yur” wedey TY sq] pus jusmeesy Ue] uedEY TY SY) “pozi{an oq Jou pl ple Jou sem Ajifioey ueO] yu uedey Ty
Sig) ‘YNser e SW “M990 JOU PIP SII puE os op Oj yUStRseETE Ss] UO peSousI DOD Inq rausasy Jeppoyareyg ay] Jo sutra} sy OY JUeETsMd
399 4q paplaaid 99 01 (995 Aq poeise pu) pajoadxs sem usodep Apmoes Yong (TejeQ)) Yue uedey Py JeIseI Je JUNOsTe DTT UE WF
usodap ase pop‘O00 STS B Aq pammoes oq HO] SIR Tey] sem SaIsojo 01 jUspaceid ToNIpuos SUK “sjep Fursojpo ay Moy weak auc sqeséed
oq PINOAA pue os] sty S721 YORTT yuow ZI amy 07 penba ayer jenuue ue ye jssre}M1 Ieaq pom Gusoyo oO} Juspsosid sucprpuos upepies
jo ToRoEsTEs ary 02 39efqns sem Ory ‘veo ] yoEg wexey PY OU], “SOMA UOLONsHOS PENH] pur yusudojsaap “UaIssp Jo TuysIsTIOS
peflorg suden¢ oy} jo eseyd isry ou soueUy oO} (,.ceOy Jue wEdEy Ty,, 3) UeO] BOI ozs B toy (aeTeD) YR, UEAEY TY Jee]
IBla (,Juoueddy wee] uedey [Y,, 903} Juoulsasy Aqyoey eYEqUMyY B psincexe DTT ‘CLOT “Gz oqMeAON To ‘popodsl Ajsnotacid sy

yueq ueiny fy 37

 

SIOPIEIOO) PAE Sloysaaay eq
"9° OL NAMA Se Olerey peyvere jomtse.S y JsppoysreYs Ip 0 1X9} [TY 9p O} GoUalayoI
Aq Ayerqua sit wt peyrenb si pur sjepduros 9q 07 podmd jou sop WollasIsy Ioployareys sy} JO siti} ot] Jo Aretums Surodasoy oy],

quoulsalgy Joppoyszeyg peyeisey pue peprsury ayy jo
HOUNSOXS of JO SU oth we 10 Ameduios yooss yufol e OFM TT FO MONRUUORSUALY 9G] JO stay St He M990 0} Joystey sIeYys styt adxo
Apusseid of, “We sug Jo Sumas ogy 0) Jonbasqns NYC Oo} parraystey oq 01 TOL Aq pote Apussaud someys QTY aq] 103 sapiacad
YW pue JTT Jo soryod yuoutedeuem pue soummuanos ayeiodioo ath “SStny Jetje Suoure ‘settoads osfe justiaalSy reppoyoreyg aq],

-( MoneMIO}suerz,, say) Aueduios yooss-jmrol e oyu Aueduroo Apyiqety peyrmny # wey sazjonns
aqeiod1o9 SH WOsUeN 0} SPUSI YT] JusMIalsy Jappoysmys poleissy pue papusury st) Jo woNncexa sy 0} juonbasqns stay autos py

“LoOS*Lo¢ 6rSl COSLRS'S1 UO JO Tmnotre syeFerSFe oy] Ul TT OFM PoMNseAn]
sed pouazac] SH yeu jou pue 7Mezep [fa 3 Uy WorsFeaeut o5 poyeorpur sey QOD Woweewy oppoysseygs peyeisay pue popusury
uz ti poside oq AUI TOT Tey} 0} eyo wt Aymaseid yuswloaiy Japjoqsreyg sui Ul pszifeueuistd wy} Woy edueqs jou Avwi Jo Seur
JOUSSANY YSe> poLsrecl] Wow yous fo wourted pur Samu o—p ‘suorssnosip Smosuo Apuarms Jo smoayno oy] uodn Supusdep 4nq
[szo‘sos61$] Sc9‘Oro'L WO JO JMoME speSei8Se ot TE OTT] Ot JuSUISOAUT Yseo IOYLMY SH SYEOI O} payesi[qgo aq OF sanuITOS YOY
“BUEN GOD pae WeUIQ-DOD Aq paumo QT] Jo sareys op Jo [Te ssegomd 0} suondo NYO am} pasiorexe DVO L107 ‘¢ dy ug

 

 

 

 

ISMOTIOT Se axe TISNpU] ap sasSUNLOD Jo AUSTIN WELK ot] Je Palaysidal Se DTT Jo sesejusciod drysmumo otp Jostay oyep ot jo sy

quswsai8y uonduosqng YOY pelEIsey 3 pepusury
LE SPN[OUL [LM Worn jUsutess y Iappoysieygs payeissy 2p pepuaury Le oy JuEnsimd Os op o4 paysoc’xa st ng JuSWIsAEY Japfoyamwyy oy}
&q pamba se 9197 Athy UL OY] O10] quousaaq] yseD panozac VONTAL OTS Sal epemt yd Jou sey YOU PUe jeNID DOO op Usis pue
TIE pooS uy syeyoFar o} pue Q'TT oy yusunssauy yse; pauayscy SH SYLOr o} VOPESTGO sq Uo poyMesep sey DOD Foarsy arep oy Jo sy

‘yusmmacisy Jeproqaseys aug Aq pammmber se TT 01 enNseaTdl WOU SG-se BONPTA OZS om
fed 0] amyprey $V OY Jo Wsneoeg JustuseS y Jeppoyareys qussaid ay OF rensmd yoy Aq peares Apussaud si sareys DTT os2°€99 tons
SAlsoe O1 IYSL YONA) sysTy PuE'] stp Joy esueyoXs UE YAY 01 SAYS DTT GCL F99 JstpIny & onsst [lm OTT pee OTT 0} ueunseagy]
VOU once seg DONNY 07S 9 Aed [Im YOY yoy. 0} Juensmd Quousasy uonduosqns WOU Pepustty Ue Surpnyouy) jewseey
Japjoysleys perzisyy 3 pepuslry UE oO) seFSe TTLM WY PUES OVID TR Bonesdxe $ JUeOSEUEM SI J] WWoMIseTs y Jeppoyaieys ayy
£q paunber se 91 0¢ Amp U1 Queuyseauy WO Snq-ssed WONT OZS OY) OTT cat woumsoany ysed porayeq [sz9°s9e"61$] Sz9°On9'L
WO su spent 4 yOu sBYy ING DTT OM SHSTA purr] sp Jo Msuysoany Wd Ysed-ToU (QO0F19°S1ZS) £99°999°9LZ UO Sit speut sey YOU
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 59 of 92

 

OF

“Sppoyaseys “VT We souoseg JOD soepder o7 1OWSSAU Mat B O/ptte NTT 0} MEAS OAD] YOY and-seg Bor]
07S op shed YOU pue sqm pepajouos aq tes yURG SATEMLOTTE Ue YIM sucIssnosip Sulosuo sy eqs OysToINdo supeual jUsMOFeURY
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 60 of 92

iy
‘squewiareys [eOUEUL poyeprosuoo s Auedurod oy wl pazoopor ose st yor Aynba Mau Jo speNY WEUIQ 199°999°9L7 Peyoog FIT = “9

‘syvaulsyeys petoueny s,Acedaio7 3q7 pues, 7] Ul poset Suipsocaz Ui. pue sIyeny pueyT eqs Jo aseqoind s.9 TT
Suypresai ioypne juepusdepyy s,Aneduioy sup pue smopaq “Omg Woy poaseoor orem, syioday pue sosdpeue Suyunsee pradxa S

fpoyardanoo sem SIUSTY pUe’] oI} JO UOTENTeA oy] pue PavoIssiutMod atom Spiodal pire Serprys UOTTENyeA ayuzedes sary 'p

S¥q Sup Ml paouazsyer S19Z
“TL OPAL JO seq aaNoAY om pue LOT “7 Jeqowg Jo seq] uoNMoaxg ap yoq psorydar cr9z “I Amp jo seqeaperdo om = “€

STUSUITLIGACL SY] IQIM pelolsider pue pousis sea WO ot Z
STHOUMMLIAAOL ot} Aq pPsynEy sen Wq 3q) "T

TPSPTPIA OVO Aq Ajeryus paoueuyy sem yor ABoyE Is Yorn sey sATENU] Ayes SIU “PLOT “Z 9qo}90 Jo steq NoHNsexY Yq sy Joye
Appyerpoutun sig opdiyynur uo sessooord pure syoye asiaalp Ateijo Juswesetel Dy Aq Surpouny| faljeszed aug pammbe TT Aq pousd
sii SULMp soqianoe [ent Aueur jo uopMoaxa et] “Josisy slep oy] pue Sumdis WC sy veamjeq poned aml] ot] $F poled VG-ISOd Oyj,

TORRY PRY

"TT Joy SBuiaes ys09 [enUEsqns
James 01 psyodxs st (Wolsey YNSIAL OU} OL slojoenmos Joy JUeuTMoTATa ommoucSs yuaserd am wears Alpetoadss} ssasoid Stinppiq
SATTedm09 sig] pue sIOJORYTIOS SNOLIRA OF pig op 10 nd 9q 07 psjoodxs MoU oI soseTY MOYONsUoS sHOLRA OT], slolg susEMIg s1yue
Uf} JOT ISEHUO) TeletaL th 9q 0} pajsadxs Apuasaid st JOPSENWOS JeyO AUB 1OU DDD JaWjTEU “peusis aq 1OU []LM pue Jou seq ;oeNWOD
JOD au sours “L.2seY dg, @ *qows) saseqd snores oy peplarp 2q [yim poslorg suiseuig sy} Jo woyanysOS pue yuomdoysasp ‘Ueisap oT],

 

THOIULSUC) y JUSMIUOpATG “cise

‘gpo1dm02 Jeon Io adios si eseyd usissp pure Surmueldioysemt ayy Joye [ROM pepesu Aypesz 100 st
—wofoid Aue 10 ~yoafoig euiBemg sty Joy soueury polorg parmbel ay ‘sage pouonnem sy “septese s.1ojUNMo. pur s,tedolasap Fe
yo doy amye onssy we st sonenry yoforg,,) Suloueny Jqep UoToNTsuOs Jo Jeyyem ay} ‘syuR yeooT ye sonssy AIpmby wesaid am usar

“OTT opti quouyssant Aymbs
UOLPUE HTH SH ISSA OF poreSiygo soremter yy (9107 Amy) “OSe sow gy Ayeyeuxordde somg “sxoyseamT [enUeod se Jedojesaq
Teqncy st} pue sodojasacy aicdeBurg on} ‘puny amjueA-YNAIN at) uo pesnooy Apussoad si romeseneul DTT pue TT Jo siappoyoreys
Surmoced Wi SSISIUT possardxs sIojsaall assay] JO [BIsAeS “SPENPIATPUT YLIOM-jau Ysiy pus sioyseaut AAmbe ATT [equejod quam visy
pug sdoing ‘volfoxy WNAIA Su) ss0108 sTOne;Easeld JOjsaAUI Jo Spnininur  pajanpuos sur juatMosenET “ayEp Oo} pu 910Z “S1OT Sung

SWopIeljpue,} PUE SIOPSOALY LO)
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 61 of 92

 

 

ey

“SOTSOp 05 UI JI Ssel.g YONSs ATE GO Pig 0} STHODTAM 9q TIM WEIO-9D0 “Os Op []LM I SuIppiq satpedwoes Joy ut Jepuey ves YT] ey
yons pajajduros Aprietoiyms st aseqg Aue jo suoneoroads 16/pue WaIsep al se pur yooloud argue oq} 107 treiso1d Surseyd 2 doysaap ppm
om ‘Surmerdrajseur ayy jo wed sy ‘poyetduoo Ajrenmersqns st waisap oq} eye sioje gOS [eoo] Aq pig o1 NG jad usr pue pagroeds pure
PoUBisop sk YOM ay] JO saseyg snows oy) se aosford ayy wr poajoAul oq [LA siojeqUCS FUypiNg Pelsaes Tew panedxe Apusseid su ay

PUREE S-DOO pure TeMIg-JOD Aq poumo
“y "J Jo sareys oq] Jo {Te sseqomd 0} uordo sit postorexs sey YO PUR pasead sALY DOD ya suolssnosiq{ “prlemsoy o8 ous sv poseye
3q [TM Saseqd Jo uonduosep pesoposip pue peqiiossp A[snotacid orp ing saseqy wi padojsasp aq [Ns tenamoy (fm polory curse oy

“JOD WIAA SIOHEU osaqy JO UOISHOUOS SANTUOp & Ul INsau pom suOTENOSaU toguIny Jo JUMOUTE OF Jeg) popnpouds

Aypeay yaoueZereni pue psrmoso Torsnjauos ou ing Surmeoypoy aq PyHOM potsouoo saryed [fe Joy UOIsNTOUCS [EIOYeNa = Jey SAS1[Sq
01 pourjour Ajoansod pue onstumdo Ajsnorasid sem juomaSeueyy WeMIO-]O0 WLM peusis oq 70U [ILM PUE JOU SEM EHOTD-D7D sy],

SB8SDYE DOD ANE / PVMUOY DOD A4L
-poredaid o10M S]UB]RSUOD [RAILII-WOISSTUN JOF S}ORTIMOS JO SIPEIP TEM Joqyo [eIaAss = “G}

pue ‘sde[sp Avena Jaye Ayngssaoonsun papue
ToYSesuey. sty) sso[o 0} jdunaye peg ays yng (9107 APPL Wl Apitieces Jsowl} payesi> stem PelMED DOD ap Jo syeip adnmyl “ST

‘yreq Yonhs U0 TO snsoy qUssaud ¥ TRIM paLmeso aay SujUeULY yo” poworpucg jo uorstacad ay o7 padser yim odomg
pure woey YNIA 2Y) ‘UENO Ul syteq jeMOyEMIEyN pure euorser Goo] YMA ssuyseur pus suopejmasaid aydymus pue sarsusixs =“ |

. fs101S9Am1 [eMaiod se 1adojsaaq reqnc] sip pue Jodofsaacy szodesurg
sug puny sus A-YNEW 9g) UO snoogy yrasaid e TIM SujoSuo [ys sze siojssauy oPPayeRSs pspopes [eJeaes TIM suopEnOsen
‘SIOISOAUE JOU “SIAYOIG 8¢ O} PLS SI UT] No pew sojssANy peyodmd jsoul oT pue psonpuos slam “G°f) oy} puE vISy
‘edomyg ‘seuqunos uosey WN XS OF ssoyssam Abs QTY jenuojod wala ssuyseu pre suoyeyasaid epdyynm pure sajsusyxe = “g]

‘palos|os PUR POMALAIoIUT “payimioas Taaq savy suOMIsed SATNOSKS DTT JOMSS IO soteprpurs = ST

Sweuraserens Aq spell Wasq oAel SHle}NsuCo ATBU FO SUOTSe[as ple jueUsSeueMT

hq pazdjeue poe pemalaer ‘poateoor m90q sary (Sioqjo pue suesiapy [efoueuy ‘semmedmos juswiaseneu joloy “sues]Ape

Ayeydsoy ‘srestApe syeys9 year ‘slodeams Ayquenb ‘siSeweu wersoid ‘sreeutdua ‘sisuued seysem “srsadysap ‘sjooyzyore)
sureyisice joaford yeonuo-norsstar 1ofeu Woy suoyeesord pur spesodoad yo suoyeray! s[dpum pue ‘pm sfuyesm adn =p]
‘poqejduros sem ued s1SSENS STI “ET

‘payears alo pofolg auiFemig oy} pue Ty TT] ‘oulseug
soy quotasding 0; pusyt om Toned Sursessow pueiq wUCyrM pue swenoduros repyid pueig payeloosse pue , AIMOp] puerg, 1 “ZT

paalsoal sem FULUETLY Yue psyeorpuss omy yoddns o}
[elo7e][09 se pasn sq wWeo sTYSTY pue’] stp Jo onjea ayy JeIp (MEMO Jo spismMo sym WO JOU ING) TeWIO UI syleq WOR uopEUIBUCS =—“[]

{poo dimes
pire pouoIssyUMNIOS SEM SISTAPE pUE SioyEG JUOUNSOAT! o1z]S9 Jer Istyeioeds Aq [POM [eroteNy pours s TT JO sepdn we “OT

‘pojsfdoros pue patorssrmuos sem Apnys ATTIqiseay m0 of oyepdn Aped pry] Wepusdapm ue "6

Susmmonate _, Arto prews,, §$ joalorg suBeMg ot ssoloe poe Anedio> ey] poe
TT] ss0108 juswepdun o] puaym om SuOnN[OS pus Ylomeumwy L] OW} [FEST pure oor yore OF payoayss SBM PTEYMSUOS TT yedxe we "g

Soeynsues soneny pue Sununossce quepuadapur we Aq poyeato seat
yoofory suSemg sy Jo ZansyEM! pue BoyoNTsuOo YuomdoysAap stp SuLmMp post oq 0} pomamtey Areje¥png SupuMoe soo F LE
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 62 of 92

 

£p

“O01 HONING se oysuey paqoeye Sl Wemsasy Jeppoyswys Sy JO 1x9} [MY ST, ‘7°66 PUL SOL SHaNIXA se
Olaisy PETE St jastusorg y yoruMsE) SU JO 1X33 FL OWL, "T"G66 PUE LOT SHAIGXG se OjsIEy poyoese si suse y yuotmdaysaacy ay yo
JXO}1 [MF AUL, “SHlewiserFe Tons Jo sxa} []Ny oy} 07 sousuayer Aq Ajanque syi wr penTpenb st pure eyopdmos oq 07 yodmd 100 seop Mensa y
sIopjoyseyg ouy Jo/pue wlowssy jongnsy ay Juemssisy jourdopsaaq sq} Jo MONIpues Jo mire} B 0} yrodes sig] ul sousreysr Avy

eaaddey ATenDE syuea9 Gaus [QUT pelory aniseMH any 10) APOE Sap uENy 3y3 SaISOP OF 10 senTDEY 1q49q 10
sayes Aymby 19q363 Susu UE PRyssesons aq [LM Anedmo; 303 AaqiaqM 07 SE BUNT SI] ye UeAiD 3q WED FSASMOY SIUEANSSE ON]

“sonss! Apmby yous seq 30u ssop aseyoed souruy joofoid ve Fuenoseu
Ayuosaid ore oM UOT Ti WEG ot] ‘oouaites SuLOBolOY sy} SMIpURISqAMION “sos soueury yoolo1g Mo uo joedun saneFou B sAey
OL stuquos Aen symEq DOH Wi ezsenbs Apmbry juasead sy], DAS ap iylm peyy suodar yenuue pue Ajsayenb Joud mo mW pue wWaisy
psquosap se TT 0} aUNssAU] WOW eN-sed VON OTS ou Aed on soyearoy) ompEE Ss WOY pus ynejep oyeuNM 8,999 ‘sAeyap
penne }-75 39 Aq payesrtduics AjeyewinyM sem sty} ING sucsesa jo sires & JOZ poutsoue. pe pue Joolorg sutsemgO 9u1 “OTT 407 2q
0} pajoodxe Sea YT Iayeg st) “PsLMoc0 FEC] WASTAsISY SUOULULY Bp JEU] JoyIwe oY, “27a IMasIs Y SNOUT, 4] se PSsWaAIsy
Jopjoysieyg sp UT peuyep sl uedey [Ty JeIsepl WIM JUomesisy SuruEULY Yons say ayy Jo ayep UoNNoeXe C10Z “GZ JeqUIBACN oy],

qusumissiy surouealy oyeredss & Aq pozipeLiowienl oq Yses [[IM SUIOUENL Yue peyesipuss Wow Jo stonmystl eloueny ‘srojseau
‘symteq Woy JeTpOyM aouEUT joslorg Jo syoueL v Jo SUIsO[S SEY “SSHIATIe ToTAMNstOo Jo suOnOSS MAT SOU] Jo oto pus Fupexeur
“USisep Spnyour FIM saseqd yor Fo ye ‘eseyd vononysnos pue qwemdoressp matt & JO BurmuSeq ayy yim AjoqeuTxordde oproutos
0} poodxe si ‘Aue 31 Jusueeisy SulouRULy JsyiMy Yons Yse_ “OTT OF S[qelreae aq []Lm Borouenry palorg ety 10 poyoexe os oq [IM
Ajpenoe Aouy yey} UsArd aq weo souemsse OU “IoASMOT Sotpred juego O13 Aq pomnoexe ATTenjoe ore S[USUISeISy SuTSUETEY JeyO [UN

DID
aouydas oO) JOISSATT MOU % TRIM MONSEsUBN jausaam Aymbe Ue sso[> MOU ISN “TT 10/pue JUSUNSAT] YOY anq-seg ony ozs
st OT] Aed mon isn YOu ‘pieaviog 24007 0} Joolorg IULsEUEC stf Joy Jepl0 Ul "pazy_HR J9adT SBM U WReFAp §,D5D Jo ssresaq Sacge
PawIs se Ng justuseIse Meoy tekeY [Y 9G) JO SULUSIS oT] THI COZ “GZ JeqMeAON Do pennoso ajc] usMIseISy SULMOMeULy IsIy oy
“aononysTo= pire yustadopsaep peseud s409[o1d uj Jo asmos amp SuLMp poynsoxe oq Ajay] FMA SWUSUeSIS y SUISUEUT [eloAes pire mos0
TTLM SUOWNINST! etoueUy Joie Jo symeq Moy sursueng joafoid jo sayouey [Bleses wry sloyalerp pajoodxe st fF ToRONASUOS Jo suoNAeg
SIOUE JO su spout Ajax] [fiw aseqd yous oes pu seseqd yersaas ur pedojaasp oq [im yooforg suLsEMQ ay Jeu) peyedionte st 3

 

BUMUDILIBSOPYY / SUIGUDULY JoalOd / SeStj] UOWOILGSUO-) / SaSDY J juawudOTodacy
“woRe dunes 01 GBnoN sseyg yoes Jo pure yoeford anius ot Jo UsIsep ay} FO [ANNO jsngor B uEMeU oO suEtd QT]

“parojdios om joofolg sursewic 213 dupNysuOS SO AA PteuRULIA
J[E JO HOTSNpoUeS oe [HUN snUTTOS TIM saseyg vo UononysuoD ~peysjdimoo Ajenuenbes ame seseyg Snowe aig Joy stomeoqroads
poe susisep snouea oy} se Iomuent Suiddepioao Ue UT A[snosue}NUNs DORON ASuCS Iapun oq |] Seseyg [elses xem payedionne sr iy

“y7T Aq SPeul st PEM? PRNUOS & ple PalMeXe are slojaieus spiq sannadaios ary eye pue payspdines
ATREMRISGNS SI IOFS1sy] USISEp oLy sole sseyq BJO wOYIes AO aseyg B WO SeglAnoe WoROnystOS saueuuToS Apo [jim JO}BqOD Sy,

“Hoel YNAW 30) pue teng UL sIojseqUCS payifenb
Jo Ajddns spdure ue st ory, Tasoyo 3q [JEM SIO}DEQUOD sNOLEA oy] yor fq ssaoord aannedmos pue Suyppiq sy oFeuew [PMA ATT

“PolaAl[ep SI ONPEA Tey pue payajaid
ate ssioqi 5,97] emsus o} sanpeued pue ssanucour ‘susjouresed souenuopiod prepueys ANSNpUr FO 798 B UTEJUOS [TIM pue (COIL)
sigomBagq duymsuo; jo uoyEsepe, Teuoneuswy oy Aq poyednmod sprepueys Supsenuos poidecor A[yeuoMEWIeI uO paseq oq TPM
pure 9°71 Aq PeTOISIATS sz JORNIOD-39D Pep Apes oo} Joye poyspoul aq [TIM siopoequos jeyuajod Ta sioeqos uooOnysnos Man AU
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 63 of 92

 

tr

~pelolg singemg
ay Jo epoAo yuewudosaap ead-nnw oy Sap WORN oorg 1 OSes AporeunEoidde oq [LM sqlemermbe: Furouemly yueg poyesrpudg
yead $,7y TT 3293 syemmsa sa ‘suordumsse Juesaid uo peseg “Alpes & joaloly aMISenIC oq} sxeU O} Jepie ul ysidmiosoe pue ssazppe
0} JOYeU! PRION ¥ SI SITY, "Sug WO Surouemy yqep Jo ATUetmd posodrmos oq cy popoedxe sf yor Fmoueury yoeg peyeorpuds op
Surpraozd sypreq yons Joy syodsoad ong ssnastp o7 seas “SSuNTR Joyo Saoure Yorn Jo ssodind orp ‘syneq feuoHEMeyU poe jeoo] Jofent
AUGUI YJIM SYJUORI SnOJSUME Jsed ay] J9A0 SUOISSTOSIP pUe SSTTSOUT SMOISUMIN Ploy GARY SoANOOXS [EUEUR pile jraMeseuEM ATT

-sonsst AFIpMbiy Yous sary you seop eseyjoed soueny yoofoad v passnosrp
SAzY Sai YONA Yl yueq LED) oy] “AuloSeloy ot) SUIpUEISTALMION "Z1GZ PUR 9TOT Ut pe[ooo BT] OF sensed Wecl pue
Supoueuly yoeg pereorpuds Surpraosd Joy syteq Yous we C17 WI passomim om aynedde adrej sy], “syusuTaa0’ Aq symeq osom
cont syisodsp ul sseisap Sansa pue [io apnio Jo soud op ur dosp spimppiom, a7) Jo year & se A[euTEd oT OZ ut emsserd
sueaas Japim Suleq Joye Fulpunoges Apsapour oz sjeast Aupmby Stppueq oy Apuosoid yng “o19% at Aupmbr Supjreq Jo
qunowe jreonTudis & oq 0} pareadde siey) DOH sy) pue weMId Ul syueq jeUOYwaIeT pus TeuOLser ‘Teooy Jofeut oO josdsar YIM “AL

pure “HeuiQ pie ssinimos DDH oy} ‘edomg “g"7 ot OE
SIOJSSAUI Tegtiojod Jom pus sxweg [ersAas lM “SuIUeNL] YUE poyearpusg wery sso TT Joy sense qeq] o} padssr LA “HL

pae “OVING Jo Sispfoyszys Sapuoceq UI paysasoqMT wOLey VNAAL
ayy pur visy ‘odomg “S77) ag} Ul SIOJSOATI YuOs-Jou YSTY pure spuny JeUNsaAnt Tim ‘saeg Anby HY o1wedser Im “Tr

ple ‘sonqumos DoLsey WNAI [eleaes pur eisy ‘sdomg toy sjenplAIpUr yOM-Jan [sry pue ‘sisdopasap peuorder
‘spuny UOUYSAL SUIPNpPM “TT JO sioppoyszeys SumMoosq Uy paysarspai (1sdoysasq] lequa] oq} pue isdopsasq aiodesatg om
‘puny amma A-YNOIAT op Supnysul) susdoysasp pur srojsaau Amba [enwayod peraass TIM ‘sareg AINby OTL oljadser im 1

ISSURISU SNOISUIMN JONpwoOI OF ONUUOS pur ‘Pojonpuos sary om “syTtoU Avett ised arg 12g

soa oly SUISeUID smi Jo yuomdopsaep
oti smooxes Oo] Sty Joao ATesseoou souraly josfoig pue SuIoueUy JO jIMOUTE TUEOITUGis sy] UleyqO 07 97Qe 9q TTL. OT Jo Aceduig
ST] SISA Of Se OUI] Shy] Je WOATS oq ueo aoURMsse Ou ‘oun sforg JO sNbReMLy YReg peeorpusg (1) Jo “(,soney iqec,
“Sjoan99[[09) OTT Aq somimoes Iqep Fo oes Jo suiosiod Jomo Jo smOYNHSHT eIODeUT ‘syteq ULM Septowy 3Gep (11) Jo “Lseyes Aymbg.,.)
TT Je/pee OVO Aq Amba Jo seyes (1) pameyd Jo posodord ‘ajqissod sumpreser yoda sip ul peuenoo Fur Aue SurpuEystpIMjON

“Suouewny yur payesipuds sep Supsuetw yo satjoolgo out PBL “Yoro} DT oq oO} STUGHOS []LM poe Mon ore om YSTGM Tb ‘seq
STOLE Sty OF sToNSuasald yen FTPPeUI Jo sssuisng oy mMoge Jos STURIINSUOS JoOo/IS Jo} poe IaslapyY [eOURULy oy} pue ATT “pesy sup 11
ISSlApY POCO] TT 9 Ts pue puey Ul Vel SSeuIsNg OTT Oe GEM “tel SSoulsng OTL. Ue Ola! pa[qatesse sie OTT Jo fedeq
Wo Jo Aq payearn seipmis BuyouEld ageyens pur sajes “FASYIEM Joye pue eyep Fulosasoy ayy Jo qe ‘ATEWLY “steers sever payoolord
payerosse pee sjsoo poyofoid nom yi Buje syraweys Josfosd usnyNSueS RUT pure esiooad sy) jooTer O1 Topowl yeromeMy sjoslorg
suisemg ou Suyepdn oq PM sosiapy Jeloueniy ayp ‘sessscoud ssoyy Uzim Apsncamey[nmls “sapoas ATRINEU osfe TELA wWoRorsuco
pure qesudojaasp Jo soseyg WO-MOT[OY Snowe aty ‘odeys soye} pe ssajoAs weld JejseuI oy] Se pue PeuTejep are ("oe ‘odeospury
{usuMreyiozta ‘s[s}OY ‘TeyUepisel) syrauzays joolord sno syljo juameoed pus sadvys ‘sears jowxe ‘ssoooid Surumeydigysemt oup Sum

“poe Supoueuly yueg pareorpuds sty SAup 0} tostape peroueny sup Aq pozipyN aq oO} payssdxa st (ue[q ssayeng payayduros
MOU mo Aq palo; st wang WI YoTYM) Berd ssonrsnq Ino-psysey Mo puE SsIPMs SNOLIEA 94} WIM Suoye wed ssjsem Areoranjaid a7,

‘poololg suiseuig aug 10f ssaooid Wéisep [euy pue suouetdicyseul ay] TOFU! pue of sing.
[Ie Si8SIApe pue syteymstoo sso], “Tey ssauisnq mo pue sseooid Surmepiagseu stp WIGTUr [LM YOR sorprys Peuorssozoid snoyea
aMnoexa O1 Sytel[nstos Suysyreul pue souemsm ‘oyeys9 year ‘Aypeidsoy oui oSesus pM om Oye Furmmeydieysenr oy YIM Jorpered un yeqy
pouueyd syassard s1 4y “sispUa] Jo sywaweimbes io/pur ssou"sMMoNs singny Wo Suipuadap avo Juesexd ag oj ayepdn ue so Apnys Alyiqrseay
JeTEMY & WOIssTMMCS JoAaMOo ABU oy ‘AN[IGIseay yeloueuy s,joeford amp sayesuomap Ajajenbspe [apout [erouemy mo se yweload amp z0y
pauuerd 10 pesmber Apussoid st Aprgs ANPIqIseay VIN ON "psmoas st GOD soepdas oy AOPSSANT Mone [UM Jo jaMealdy Joppoysieys
on O} joensind woTeSlqo ISINSOATE UOT YZ} SU STHIME YOu Wun urseq you TIM poolorg suiFemE op jo Supmmejdrayseat oy],
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 64 of 92

 

SF

“sppoyun joaford eu) se pUe SUCTENION] JoyIEU YAA SUT] UT ow, 0] ST Woy esuego
TRA - AdN pue AO Yseo [210] JO seyeIEAsa o1y sloyererp Pte - [EpOU [BIOUEUTT 9G} Jo symauodmoo snoIzeA Ot} Jeu] UlESS ATperyTA
St 1[ “alinber suoripuos joyseur se pte spyoyim sseooad ussep pue urexsold juswdojasap ayy se “ayqeyeae ewocaq LOneWIOpUT pus
s1Ouy Mau se sdueys Aenn Kamp yey suONNeEs Ing s[qeuosEsl are suondiumsse [epOU [RIOULUY sH sovsljaq TuswWsseuey “sIe[[op UOITIG 9 TS
Apreurrxcrdde Jo pofoug suisewe sm Jo (, AdN,.) aNJBA THesead you & pur YC] sy Jo SUIBBIs om O1 ANenbesqns potted Iwod Wess 94} JOAO
TYLOVIAIO J0y sMog ses oanisod rou penumysqns sjseoei0y oLeusos aseo oqeqoid poyepdn Ajqlacel SONI sy, “solretaos aseo afqeqoid
PUe 9580 JSIOM “ASBD JS9q MOS O] POZTTEPIO SI [SPOU eoURUy sy], ‘spuey popsloid pus sonrpear jaw Jueseid usy sug ore SeaaTAq
quctmeSeuew yey smgdes 0] Jopso UI Sum 61 sun; mo porsn[pe pue pelrpom ‘peyepdn st japour yeloueuy peasy s. OTT OVO

-pamnber oq Avo se 7y TT 104 Sttioteuy Ione pue Zulouenly yoeg poyorpuss ou} Sursere a olor
ayy yo SOURTeg OT AOy JesIApYy [eloweULY poreusisep $977 Aq Ajereummn pure ‘sueyd yaoudopsaep sit sung uly 03 OTT Aq poziqyn 9q [Ika
Aaty poe (parmbau j1 pue se porepdn ieyymy eq Avi pue) paysjduioo neaq eazy [spour peloueny oy pue Apnys Apyiqiseay payepdn omy wog

‘SIEYMSHOD SJe}s9 [eal pie Sule WsMyseAT1
yeroueny padxe are oy soned prey poergyeun fq jooforg ouseui¢ ay} JoF [Spow [eloueUY peUIsyUT QT] peyepdn ue (1)

ple Freyastios SuysyIEt pre
WISLMO} ‘ayEISa Tear PeuOTssyord e st yorym. Aued pry Jospusdepur ue Aq joofolg WUISEMIO oT Jo Aprys Amiqiseay paepdn ue (1)

{POMOISsTUIDIGS
osje qaulsseuem (sacqe “SMYSTY PUR OTL,, Seg) sySTNY pale] oy 0} wodser yim syoder pue serpmys Votenfea 24} 0} UORIPpE UT

SOIpMS POWPA)

Baysueuty
yueg payeopusg Are Surpuyjour Sapoceuy wep yTeq Aue ozipeseyPElJoo OF SYSNY puey] sy ash oF Arqe sy Jo Justussesse yroserd $s. OTT
sotpe ABUL SIWOAa aIMgNy yeyAA APUNEVIED WLM joIpard oF ou sy ye spqissod jou st} “sAsMOY JUaTHATEIS SuIOBS10y oy SUIPUEISTIMION,
“SSIMAYY] OP TI. STG METED UY] JotRO sylreq JOU Jo JayIeTMA SSRIs sIEY Ye IesjouN suTeuiel Ing jolorg sUISEUIG oUB Joy SarueULT
yueg paresipucg oy} Jog yexoye][Oo se sytteq TAeMIC) 24) Aq palepisuos aq TVA Giodel uoren|eA pur] peyepdn ue 04 Juensimd g1 Oz WL
porsnfpe oq Bur enjea Yor) SIPSHY pu] sto anyea (OOO PI9'S1Z$) £99°999°9/Z UO 2H ey wapyuee Apuasaid st yrsuraseuews DTT

“SIUSTY PLE S.T 1 JO Teme pur simen ay] joge Srejep SOL sas AY] [YOM SIomsle SATIOGSp YLM SUTMOOGHOT
s$9| Useq SARy (TEU UT SeyoueIg Tarp SULpHjou} syueq FeUCHEUIA! pu [eOIor PuEMIC-UoU Jamo ing paloly sulseMC ou] I0F
pomeuLy paforg amp JO} sontioey jqep Sujoueuy yteq woddas 0} TexayeT]O9 se NYE TAVUEC Yons Aq paispsuco 9q [IM SIBSTY Pury] SOT]
JeyR poworpur sagy - oyepdn pur jeoul oj onuyues om TIOTAL TIM PUe ~ JOU Sel] FOWISSSTEUT YT] YOY ILM Syme MIEUICD Joferm OE],

“QuouTaaIs y yoauIC] Jo sayajouLy
- YCL 2H 0} OZ aINpotyos “1°66 PUR LOT SHQMPRY :2ag) ., ~~ Sassy Joelosy aut pun ‘spiauiaesBD paypjas 4oylo JuRusedsy
jonifnsyy ayy ‘uauesdSp tsudopaaacy ayt fo sdapua’y ay] G] Rlawusissy um suppnyout MundiuoD joelbig ayy fo sJasso UuL}tad 48A0
siseuaquy dquinseg fo Mom Aq stySti wtayl Surfpaymouyou siepuay] YIM SiuaulaadBY oad] OftiZ Aaja [NYS jUBULLBAOD YI ~,,

cured JURAd|PI WH SSIS Ye] SIL “(sissseqay AyLmsesg siepusy - Yq stp
J9 TZ SSMBIQ PUR “166 PUE LOL SOTERA 229g) “DTT Aq isos 7my Azrmoes & 70 JUEIE Yors Aue Oo} Jostiod 0} - PUR] STB JO Isto porsjsisat
OU] SB ~ JUSUMISANH St} soFGo IOyMY Yq eq, yslosd om oY Meptay pUE syTEG OL SITY PUT SHE TI isorayM Qumoos B duymesd 34
[4 STUN pus] ot Jo LUMO paloysial ayy se ~ OTT 1eup soyepdurazuos Apresjo pUE WSUS] a[qeISpISuOS Ul JeyeM ST sassaIppe VC oq I,

‘ABM IOPUN [TOM ST OFFA
Surmoeydreiser sy} Joye ssaoord Stioweny yoolosd sry uy aseSue Aymy yl 3 yy “PreSol STg} Ul UeWIC JO SpisIne syteq jeUOTEtLSpAY pux
[euotTar ou Jo Aue jo wowtsod otp oO} se JespoUN are am Jng FT] Joy sonpoey Igep yUVNQ Jof [eiorE[[Oo se sIsry puey s.OTT osm TM
WEED BIQUA sted yey] FUSPAWOS st woutaTeuen DTT woseid yy “soueyodun s[qesepisuoo Jo algyataty s1 Suueuly yuEg payeorpudgs
Yons poddns 0} pexaqeyjoo se syteq snotrea omy Aq posn oq []LM JO DEO SIS puey $.OTT 100 Jo ssyjoya Jo worsen’ oy ‘sxreutesmber
Smouruy yueg payeorputg pesodoid Aue oy yoodser yyy -saseyd uy pedopsssp sfeuye ysouqe ore pooforg oumseMg sty yo adoos
pur ozis sy} yo syoofoid se - syteaa asoyD yelUEULY persaes Ayyensn — ,eSO[D JROUCULY,, B £2 UMOID] JUOAS Ue UL soyeuTaTo “ayssaoons
USqM ‘Yorya. sseooid payeorduros pue Surmmsuos-sury] © sl W “sSiorexe PRIALN ® jou sf SuLouewy yoafoud Suyatezqo Jo ssaooid ayy,
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 65 of 92

oF

poor smseng
9g) JO SATBALIap pus ‘o} Ale][oUe siz Yor slavsrs snusaal Ameduio> jenuajod seyjo Suyuuexs (4) pure ‘onyea Jopjorsieys souequs
Til 2ASTPOq OA sISPEUL JoTYO sROLA Burporexs (A1) “O[qUST]S ore OM Se MOOS se (s)duNSsI] Yous Oy A[dde 0} poredeid oq Agar am os
soSteyoxa Yoo}s SNOLIZA Jo syustIeunbar Saysry su} YL (oTqe Afuasaid ore am qusyxs aq} 0}) SuLA[duros pure SuLmataci (11) “SQ eq) pue
YEE) UI BOG ssolares peuorsseyord sso pues xe} “FurpuNoose ese] pomnbar pue syeudoidde ayy Surge (1) ‘polar suBeway oy wy
Paajoatll aq 0} pasodoid ssaXopdurs pue siuejmsucs “siqjoeqTod “siopusa Jofens Jop}0 YIM sJUsMIesI2 soles Suuyenosen (1) 04 powmny
JOU aze 1Nq ‘apH[OUL OsTE soMLANOe ssoutsng sIMyNy sy Joy suoneredaid s.AuedmoD om ‘oAcqe PsHONTSTH SerLANoe si] OF UOUIppE Uy

DT TIJ0 Feppoyaieys &
SUMS! OYW(O se Fao] se 10g aredoidde se Aceduros ouy Jo sywisyeys [eLOUeUy. psyepl[osui0d oT} ME Peptyjour sq T[Le SyMsed petouRENy
FareFue s,cVT]T ‘syuoweyeys Peoeny peyeprposuoe s,Auedmoc ay} Ul pepiooal st CTT Ul ysss9y0r drysisume s.OVIO Furoesardsr
oSequsored syeudoidde neq oy) pue JT T Aq palmoss si 590 soudar o} 10}SaAUI MOL B pUE WOUNSOAT] WY sng-3seg VONT OZ$
ag jo ay op justaded s, YoY Woy mooo sasesrouy jendes saypmy uayM poe jt ‘yeqideo a sosessour jeruEysqns feuoRIppe soueLadxe
Tea Auedwog yy, syuomeqers persueny s.Anedaio> 34] pue sj 7] Ul peplocel joy] pue su s,O 7] WM patojsidal orem syqSTy
pUe'T op way COZ ‘Z Ame WO perides ur sseoroul enuEIsqns e@ psousiisdxe Auedmiog sq *seye1g porn sy) mt peydesse Ayperoued
sejdiound Supomooce gyi aoueplosoe uy Anedmeg sy] Jo syjuser Bloweny payeplesues oy Ur papnpout ore Ty TT] JO s}Msex [eloueny oy,

Ssey ParDpiosuo)

ueseyomd
aq) oF paxoysuey st Ayiedoid pues pur] yons 0} aT} ppoysel, oq} Us SuIsop op ye Jeseryomd yueasper sy} Woy Junoure soud sayes
PaoeHUES sty FO 9, OOT Paaledss APEOTE sey Yl Jaye [HUM ywoUrULsAOy sty O7 sUSTIARY SOLLT puey Aue syent of payesijqo Jou sf 3 sours
posueque JeuLMy oroZoIsTy ST appar Suoweuyy $c ]T Jeseyound 9G) wo punoure jOeNUCS sopes esSfol oI Jo puoTIAE [eu] ponlodod
sey OTT 19ye inose ATO T]LM SBuIsopo Yong “pUE] YOUS Jo oes om JO Susop ay JO oumy om ye Jeseymd & o} puey oy apN ploysey
ou sigysttey AyfeSo, DTT se sw yons UM TT Woy Saume Jo onp you are FWSUIMISAGL) Sy 0} syUsMIdeg sollg ple] ‘orountsymy

“(Mopeq
_SUCHIPUOD ISP, 23g) “SIESA Jos! Oi Sem i weD) ABpoj sso] SI sajes ,ueyd po,, yous oy ayedde szoumsuoo sy “syTeq sil WO
SuIoueULy Yue payeorpucs Joy syuotelnbe ayesersse sy: Sujonper Aq DTT Wstsq ApuEoyiusis pL ssoooid juaulted pur joesuoe sapes
paideose Apuounmoo siqy ey] spodxe juowiseuepy “syoeNMOs sopes wed yyo,, of prensimd pyjos ore yor seyredoad yo sys00 uorpnysu0s
aq} toy Aed 0} sopso Wi Sujouenry yorg poreorpus yonur Ars 30 Aue sZt 0} DT 10} sroyorsyp Azessaoommm oq AOI] TL Wt (1) pae
SIsseqomd JUEAaTeI oy} Aq , PoonENg-0MO,, AlTenieysgns oq [im ved Jo., pros ore jem sernzodoud soy sjsoo woponnsucs ayy (1) wey)
sayedioyme 7y PFT Joequos sopes yous ur parepadys Aodoid preaayar sty. yo soud sayes aqyjo 9469 Ajajeunrxordde aq 04 pajoadxe st Azadord
JUBAT|[AI 3 JO BOTONSUOO 943 SuuMp pue siofeq sjueuised ssaidoid pue ysodap Yous jo ayeSaisde ot) soulg ORHWOS seyes yons Aq
peraace Spadosd jueasyar sq} Jo poried wononysuos sty Sammp sjusuided ssexdoad (11) pue Joenoos seyes YoNs 30 SunEsis uo ysodap z (1)
jo susseypoand yons Aq TT 0 meuAed oq} ajemndys ypia “Goosey uoronystos ap aroyeq peseysmd -a'l) ued Fo, peseyomd are yey
setpodord yerozoummioa Jo TeyUapiser Jo steseyomd Ayed ping WIM spoRHUOS sores yey} sayedionue TT ‘weg wl soyoud yuosaid sx sy

 

SUBUD f BLY PUT PUD Say UT FO

foauay ayup 247
Jo sp dquo syvads ‘dansues ay} oj pajou asisuayze ssayun ‘yonia Gspoa1ef 40 Juswars Buyyoo-pivauof yons duo ue soupyat anpun
pond 0} Jou PIUOYMDI aL SLOMIAUI JUTUAIOY Bpr«nIID 2g O] adostd [lM SyswIaof Ao SaUlySe Diy WY to Parnas aq [jim suoyoefosd
BYl joIgt usdid aq un? z0uDINSSD ou puD JoRuO? 8,funduidy ayy puodeg am yoiym fo humus “SalouasumUo? pun saquinpipoun
junoufmdis 01 paiqus ase spsvoasof pup saroummse ‘suoyoaford yons qty sv uresey pauoytiaut Spupdiaiund joyatiua Ag setmurysa
uo 40 suoyoafosd japous oouonyf pauorusuiaio{p ay uO aUDYaL anpin aonjd Jou PINOYS SLOTSAAU] JOY] SkOTNDA TURUAZDUD A

“YT ye sausaal papafloid to oars aansod 2 pet] sey saqSny pure] ot Jo Torpenyea oFetoae /99°999'9/7 MO
ayy “suctToefoid [eueuy [etait s, OTT DYINO Funioddns tearp snueaal azz] B st soysedoid ferousummoo pur jepueprsel jo ofes ay,
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 66 of 92

 

LY

“VON OOPS pue uONTME oCes Uaamyaq aq Oo] WeMeseuet Aq peyeuryss Apyooseud st jooforg suidemg eq} fo spoAo DanoNySUOS pur
quowidopaasp og] Suump omy otto Ane re Surpueysyno aq 0} popsdxe Aptiosesd Sapouenly YUeg poyesipudg Yous Jo [UMOUTE URAMENeUE SY],

“poforg smiseug amy dojeasp 0} OTT Aq pez
oq 0} pajoadxa am ‘satisdoid [eroreunuoo pur jepuepiser sy jo sayes Woy spescoid oy; pur Sulouenly Yue poyespudg “Ave jt sapeg
Aunby woy spssooid “y TT Jo peydeo ayy, sexed pimp 01 oyese Jeor Jo soyes ponueyd su moy spseoord yo ydtaoar s,Q FT Jo oda} pre
goed om (1) pur “YT T7e seres Amb jenonrppe Aue (1) Aq peowsnyypar Apeaid oq [la pue psforg suseMCQ syy.yo epoAo UOROR]SUOO pur
quoudopsaap a1y 19A0 syenjonyy 0} pejedxa st slepusyy sto QT] Aq oumy auo Aue ye pomo Suloueuly yueg peyeoipuds jo junowe oy y

FISSH JOsIApy [RUeULy ap
opnyou; Ava por SUISUeULY YUE paleoipusg yons 10y susSoere pea] yurodde 0} Joslapy [PIOUBULY SII Tal Jatpedo} Brom BOG [IM OTT
‘SuOURULA YU_ Pereorpucs oy} Jo pUowsoe]d pue WourssueLE op pray pue smmMoNTs pendes wo ostspe [TM JesApY [eOUEALY SOT]

"ayep Isye] E ye UOyeopUds & UIe]s GO) SUBIEM URL IsyEI
uo A[iea JuSurUTMCS suEnLy pefolg B dn yooy Of} 739s 0} PSsLApe [fom oue sIopEAUOD pur siedopAsp Tog sues seMCMON9 Juasard
USA ‘aqajdonos rest Jo opapduxos st aseyd wEisop pue Furmejdieqseum orp Joye [RIM popseu Ajyensn you st — yasford Aue Jo — (oT
Ors Ajoyeurxordde ye poyeumpss) poforg sursemQ op Joy soueuty weforg pesabes ayy apy A “epuede s,Q TT Jo wogergy oy7 0} poAow
MOI SBT TE] ANSST we st aonRUTY slorg Jo teyeu ony ‘symeq UOsay YNAIAL pue TeOo] Je sonssy Apmbr yesaad oy usars ‘Apuepoduy

poforg sUsettiC 94} Joy pormnbel Furoweny Wep 949.30 1
£q worstacid ou 01 oadse1 TIA ,AUSTTUNEIO Yos,, & TT uaa Apeae sey yoryss yueq Lreyet) @ YIM sUOrssnostp UI A[jUesod are oy,

“poforg suTsenig oy; 107 (,SupoueUL
yueg peweorpuss,,} Supuemy jqep om Jo syeq PRBAes Zuowe voneo—pass ony sSteue [im IslApy [eIoueuly ay) yous sy “Aeduios
dupmsues [eloueng peuorssaford sayzo Jo yee B 9q 01 payoadxe st oa forg euISeM_ oy 10y (, JeSIAPY [PDOURULY.,} JastApe perouenly s.yTT

TSP [OITUULY

"OTT Aq pamass 81 955 separ 0] Aoysoaul mou e Jo/pue
{SUNSSAU] YIM sNC-se_ UORTYA OZ am) OTT shed YOu [Hon uiseq jounes joalorg suIseWIC a1} Fo WOyONAsUOO pus yuotUdofsaap
‘Sumuejdisjsem sayy, “AeMIOpun Ajpeueysqns st joefoig stmiSewoO sp Jo UoyorysToD pue juetadofeasp ayy yuUM Jooforg auseUO
amp wy seqiedoud yo suoyetado Jo sayes way enteaad ayesouad 0} poyodxe jou st Auednuod styy, “[eaoqe eed S830, pue TT 07
S2OKAPY pue suBO’] pus sosuodxg yuaumdopanaq-ary,, 29g] DTT Aq pamoss st 90 sovjdey 0) JoIssAn] Mou e ple ueUSeAUT YOU snd
~seq WONPAL OTS 91 JO DTT o} weuted s,yoxy [ua Jo (sooueapy pue sueoy] aig jo sue} jueuXedoi puzwep-Te ay} Jaye JOU TIM
TOn[M) yusuIasIS y Joppoyareys peressy pte papuswry ae Zo suo; ofp Aq persyye A[qissod so/pue peAgjsp oq 0] Apoay] mou o1¢ sosuedxg
ynomdoyaaoq-arg Sit JO} S}USTSSINQUINSL yous “Cy YAO O1 SHaMTpEISUT 93,7 ssooong oy} SuLted surdagq (It) pire ‘sesuadxg promdopeacq.
S17 Sl JO} HYINO Fusmquias wesaq (1) DTT se ou sm Aq onteses syeronad 07 poyoadxe A[snojscad peq Aneduay ami yenompy

; “OINT] Sil] 72 epeui oq Ue ‘Aue FI “onusael Tons
Jo Junoure stp Jo stonos ford on nq ‘sasssuIsng YoRs Woy sweays snteAat Sujosue syeisued 0} sjedxe Apuesoad Auedmop amp pue
- poforg smSemy sayy Jo sABeALIOD pur ‘o] Aleyioue pur ~ juonidojaaep ayeyso [ear Tey} Joyjo sessamisng Isjue o} sued Anedmog aq
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 67 of 92

 

 

-Aueduioo ayeaud 2 st “yTT pure psloid
parosuods }HOURHeAOE 8 100 st zaAeMOY Heloly sUISeMC ey TewE uy SUIpnypoM — Torssy YNAIA OG UL ANSnpUl BORON ASUCS ais Set
potoedm Aypzenss savy seond po ti susp 94) Jo Yoeq oq Fo syoofoid JaUNTISAGS payjEys pue sepop Treute,] “poypsoues Io pefeysp
“pauodsod som sjoafoid pazosuods juommusaog Aueur pur ‘pedejsp stam syuourted siojequos SuorSer at} ssoise pases suom sspngq
ueummsacd ‘sooud [Io epruo tr doup peysedxeun pur prides ‘oSrey otf oy Momoear Uy Tos: YWNAIW ey Ul sueredo — siojseQuos pue
stadopoAep Surpryout — sad} je Jo saTaedaioo ayy 10} pur syuoumsa08 uolSoy YNAW| 2H Joy JuouMON Aue Supsuslpeyo Apsuayxs Ue Uy
pozaysn yooys sold [10 sup ‘spuny oATasar USpaT9AOs Ul SSUPARS JO suB|TOP Jo SMOT]IG Jo SOOT pey seuMsAOT uoey YNAW Ynomyy

“suteZoid
Surpuods jusuntisscd How pe sormouces ey; Hoddns of [10 spn Jo apes ot} TO yUapusdep are nosey WN Sup U1 settumos
[Te BOWL “[qG/SS$ IMoge SI TO apts Jo sond omy Apusselg [lo spmio Jo yy Peqors & poyeeio aseyasys pure “S*f OU} UL MoHSnpord
qengot sz (jaumeq sad ogsyszg moge O jexteq Jod OOTY 18A0 WOT) sro PUE FOZ UY Ajjeoneuresp pur Atwappns Avaa jI9y lo epnito Jo sonad
aplappom sug ‘sseid pae eIpatl [euOnEuiay pus peso] Aq pavodar Ajapia oq 0} Sonus pur Uesq Sey se pu pesopasip Ajsnoraeid sy

SEOHIPUOD POPE

“snorzisdo pte SSaUISnq Mo WO joaypa SsIaApy [SLA}VUl B SAR] pfom 7f ‘M000 0} alem, SoMEISUTHOTO & YONs FT
‘poforg sursewg ot ajo[durco pur prmg ‘doraasp 0} poambes Supoueny yoofoid aq] fo jaMOUTe JUSTOOIMS e 16 “Aue Uleiqo 0} ayqe aq TIM
YT EUR SU STP 7e Tacs aq TR soueMsse OU ‘Sonsst AGIpMbl] patoLwadieinge oT jOLM DEG Tey} & Woy polo oMsewIG ou JOT
paitnbor Susweug iqsp ap Jo worstaoud arp oy odsar ysLM ,.JUSUITUNUTOD Yos,, B paslsdar Apeale sey YT] wy Joey stp SUIpURIsTAION,

“BAQY'] pue uous % “bey “euXg ur StroSu0 sanranoe ATEH [TO popiasun 243 Jo WoyeNUAWOS BTR
pure ssorid yro ul [yes pidex ywaoe oy) Jo ssnwaag ysed sieved Ul SJom, AU} TET} SHORTED B1OUl aie 1aASMOY STOFNIYST] pue suosioed yons
ISO] "TOBE WNAVA 209 UT syoaford yrourdopaaap purios “i SunsaATy pue ‘o} SuTpUSy Joy SUOBNINST] [efoURUY pue syueq worded WNAIN]
Zuowre snedde pur supmby Jo sarsop apqeuoseas e y]Ns ApusLno st s19q] Jey] MOUS JOU! ATMISd9r Sey H BIOTA TA syeq pUe SieSTAPY
[eloweuty aly [fe yeu) seagi[oq Wousdeuepy alorg surseuO oy} roy duoueng yefoid Aressooo ou} sduene 02 9[ge aq {iM teslapy
[PIOURULY payendisop oq 02304 Sit pue DTT IG (scoud plo wi dosp wappas ST OZ aTA S1CJOq T99q PHY YI USTE JWepguoo ssoj nq) onSEEBdO
Ajsnownes wou st Aveduro} sy “soepdieysewr soweny joolord ayy ul SayTeAess suonIpuos pie Jo sngeys sy SuIpsesar SMONMUSH [PSUeUy
FENONVUIOIO! ple syteq UolSsy WNOIN WulM yepos Iepnder Uy are SatAloe sserisng [eULION Jey; Fo ped se pie syle Saroneuy
yooleud uoigay YNAW Su: uf ostiedxe Sulsuel-spla pug dean aaeq MoyM jo [je ‘SISSLApY [eBOBBULy pazrudoocss Ajpeuoyeuiay felsags
Wim syoou Arejnder quemeFenen TT] “sjusunisao8 weg paaresar Suisq susodap yueq Jo auysep pider amp 07 pay yor ssond po
SPIMpTIOM JO suljoap pidex oy} Jaye snopes Weier 0} senuquas HOSS YWNA 99) pus WeUG Ui JWenMOMAU Supueny josfoid oy],

“sxNeq Ie[[EUS 10 VZIS-plUd SU} Wayy AppuEy s1OW ULiojs sy SALISTYEIM aie VsINL0o Jo syweq sore] oy] “sommes
speatid roy Apoedeo Surmouog PISTONS Oo PMO Oy Pls} SHONMANsE! Fupyue [ejoruuTCS Woy SSuimoxiog JastMIeAO? aB1e] pue
MST WINE ‘[10 apna Jo ses sy} Woy sunmser sysodap JEIMMUISAOS Uo Peap JearS & 0 Solfar AWpMby asouM syURG Ss0q} 0] aduATEYO &
si sooutd [IO ppaoas Ut [Teg pides amp yng Aupmby Jo seas] syenbope Urey UTEcs O} sry SUOTNIT SUT TeIUeNy pure syeq nora VNA

“pazi[gn Jaacu se Suloweny yons emesis y Joppoysieys ats Jopun suonestiqo JUounsoamt
Sir [GINS 09 aMpey $050 oF onp Ajereunuiqyur) jooforg sursem_Q op Jo aseyd srg ponueyd usr sy) Jo Sutoueny aq o3 joodsas Yim
wesey Dy JeISEIAL TAM 399Ys TLIO] DSL & OFM paleqs DTT WeaqM CTOZ “6 equesoN Uo paylginy Sem saoge 0} paurayar WOHIpuOS ST],

(166 PAS LOT SECUERA 298) ,. 79af% sayz ou sany joys uays jusuasISy jusudojsdaq] SIYi ‘eaogH 07 paLiafes
poiiad yzuou (77) acjany ag fo Cadxe ait as0fog 40 Ag mauusacog) si] 0} JeByY MLAS yons fo Adoa ov paseatjap jou spy dupduion joalotg
aul ff (12849 uaz, 0} jelo.g ayy fo jfo 40 aswyd 4ayzo Aun ‘asut gy IS4L] ot} fo Burounutf ay? 40f Saapuey BYt YPM JasYyS uLsa] UBT
ones aaque 12°66 PUE SOL 166 “LO SHAME 998 SS 10z “T Ane Jo seq saqeredC ay mou] amc Monnoaxy ays modf syjuow (¢ J) adjamy
fo uoyajdiuos ayy axofeg 40 Xq jim Gunduo7 yoaloig ays ‘ApSulpsoooy Hi 07 uoToIa. ul S1y3}4 uIDj.ao papioffo aq Oj joadxa dow suapuaT
joyy pun joalorg ayI 0} uorjas ut Sujoumuaf as.moza4 party asin. 07 spusqut Aupduiod joalosg ays inyh sazqudores Juauitsiaacy BYT.,,

rpted qWeAsfal Ur ‘sayeys J Way
ATS Sit SoSsaIPpe PUR SSZIESOII YC] SY], “SUoissnosip Yous Woe ‘Aue Jt “oecomo ot? SUlpiwFa1 su slqy yw Woaid oq Wes seoUeMsse
ou pie semlapun [jem st eforg susemQ sty Jo surumejdisjseur sty Joye [UN pepnpouce aq joNuES pie Sulosuo ole SMOssOSTp
asayy, “FUBRaTeg oq [IM pUe YSB] PIALD # JOU SIT ‘suOLIpIIOS joyreUt pue OTMOTOD9 quasoid Wears yey} sozMsOsal nq polo1y SUELO
Bu} Joy SuOMeULy yueg poyes:pudg om Suysuerre 10} sjoodsoud sy TT OF joodser IM Jupedoy surettiel yomeseuent Guo sryt Furpesy
JOSIAPY [PIOUEULY 8.971 WI “Pslorg suiBeurC oy Joy pormber Smoueny yqap ey Jo H Aq Topstacid oy joodser LM, ,;WOURTOTUTOO
Wos,, & TT Weald Apeorye sey yor pue sense Apmby yous Fursastiedxs fou sy yoryas yoRq LEH & Yim suossnosrp ut Apuescud
aie SA ‘[lo spnio roy soutd poonpar Ajdimys on} Woy SuNmMser ayeUN]o OTMOMOCS JuaLINS al} O} SNP Auypraby xeeq fo Zusyqysn oy
pauLquos symeg yons [fe some Goo forg sursenrg arp 10} souenyy yoforg sup Suyssnosip Uy poyssispuy uyerer AoW aly pue SuyoueuLy
JEE_ paesputs yons oy joedsei WIM suONTMENST PBOUEUY BOTY WN JO Jequinu 2 YM SUOISssnoS|p SAlsteTTS PY SARI OA
48

Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 68 of 92

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 69 of 92

 

6P

“SHEQE o]E]s SuLsene Ajoaqoe oq 0] waes
st Aysofeyy SIET SE poleqe oAzy 0] suises Worssasons dijsiepes] pay AsTiqeis jeonyod s,cemiQ to sazy [lbs yey ‘Aue JI oayyge Fey pre
‘sooged DEIN pscojaq yonar ony “Aisafeyy ST Jo Peay sy} IeAo ARTY “weUIC s[qRIs ATTESTUMOTICNS PUB ATjEOpTjOd UE oses o1y jOu st
PRE JOU SBM SIT 7g STUOWAIEAOT Today YN stos Aq soeqysnid yafolA Gum 18tu Buieq S18 SUCTENsUOMTep ssaq] sa5z0 StOS OT pure
OILS JO SPEIT AaKy JO aN oT PLM Joys !p Jo suopeysuowsp Sulsveviedxa ore pie peoustiodxe saey UOT YNAW Sq} OT seLQumes
gery Jago “sovjduounmes aou ore WislIOLIs} pue saqsero Arey [IH Wapora Ajrep ‘saluMod Joyo Suowe eAgqry pue weule 7 ‘euts ‘bea uy

“sioyoeUOO Zurpping Suowre yoyIew sy wi AYNeseid wonneduios sraass
at) 0} onp uMop Ajdreys cue $}s09 WORINysu0d jpeIaa0 Ing — Teed jsed oy) FoA0 SBuLMS premdn pue plemuMop qloq peseliedxa Apuscer
SUIAET TWIG UW S[USIOA EUMeMIOS UTEMes seotid Joqel pue [eLIeFEU ey “Isnqol apm ‘seer Upeyied Ul ‘pue Suons APAeley Suu
(JeqsuI0reg jemOrSar B) Acowose s,Teqna] [ezaued Wr ng JoyreUT Fuses] pue sapes [EAUSpIsal Sit Ui ssolyyos SuTMaTJadxe si weqnq Aqesn|

“snopeiodo simgny 5,y TT eda] ATqeIOART
PMoYs suouIpTOS joxeW ‘Lop sisted wEDIO UL Wesaid ye SupsEVe suOnTpUCS ayes a}Mb pue o[qeys A[feouyod orp se Su] se “NOISY
YN@IA ot jo syed Jsqj0 ur enuaMOS WisLion) pue sontAoe Arey “siepiosip yeysIoos Ameua “ysncyiTy “siedopeasp qui soeTtOS
SOTRS OFT SuULAay IS sAogeq yonpord poysiuy e puewmap Apuanbay Mon suenq se (soyes .Weyd-Go,,} syum souepisel fo sopes-o1d oy syyjedde
zouMsuo paoupesr B pue siedng sayernosds yo sousssid psonpar & poyeorpur saky saeod Maj jsud of] SULMp texted Teng op ti spualy,

"DDD 2oulder
O] JOWSSAUE MO TRIM JUSUTSOAUT Te JO SUISOpO op Jaye Jo/pue jeMyseAUY YOY wic}-iseg WoL 07S od shed Wx Jaye supow zy]
Say 91} TIYIM moo0 oO} pouued s1 3] se Aoemose Aue wun payorpeid aq Apuesaid jouues joolorg SuSeLIgy OT} Fe Sapes [BIOISUIUIOS puE
yenuapiser yo youney sy Jo TT Aq Sumy ayy, “seo lo apr Sg OF OPPO .{euLION mau, ay} o} snlpe syredioned [ye se joyreUr ayy WI
SSOUTIOS outOS (aatasqo Apwosord pue) joodxe am ynq seord po opnsa U1 [yey a4} Mog oq TL BooLid pue oumyoa uorsesaeg wo yoedon ony
yeu omsum Apuesoud aie 944 “910 PUP S107 WI eoueUUOzred oy aATETOL o[qeys Ore JOyTeLT oyeIs9 [ear PHENIC a1 wi Supopid paz samjoa
UCTIORSHET YjOg Tey VAoT[Oq syuedioned joyreul PUR sIyMEG PeOO] Jey SILOM JuSwAseuETE Aq parowred sous TJS JHU oy],

“M290 pynes seoud SuTypes JOMOT pu sefes Jamal Jo JaMO]s Ul Suypnser
SISAIEM aEISs [PAI SY] UE ysyye WO-yoouY = ‘payequun snuguos syueq ye ezesnbs AIpmby] spim-]OH eyi pue sHoLep pur suononpar
yeSpnq yweumsads) ‘ssoud jo m doup ay 4q posneo suonIpues oTCUCSs sAyESo jOLMS ayy pmoys “ospy “pesvons [fm sueyd
quasaid mo yew dear oq Apuasoud ues SOMRISSE OF DUE JUSUNLIACH Iq} PUE JayRIEUL Jeo] ayy UL WO YSN] ore suorsus} “IeAsMoy ojep
0} jooforg sMiSeuC su; Surdojeaap MI sAvjap PrEOyTUss om Jo asneseg “palorg sulseuIQ sty Jo yrouldopesep Apapio a1y GM pasocid
0} TT 40} Jepi0 ut papasu se ozecy aareiedg oy puowe pur ‘syMejep Wc pue sAvpsp ysed [je saTem 03 PHOULIEAOL) aly SIULATOS OF
a1ge 3q Ts Ateduos orp wu “990 eowpder 01 DTT Aq pamoes $1 JOISOAUT Mau JeTOUR Jo Jodoyeaacy reqncy ayy ‘zadoyaasq erodesuig
out ‘pm ame A-YNAAL 3} Joy/pue juoussany YOY onc ised UONIEA 02S St DTT shed you poplacid ‘onsrmmdo Ajsnopnes are
SAA INQ SSIgTTRar aso ony 0} ydepe syzedronzed exeut [re se Frost! 1qBu Ajpenqusaa [lm sBueyo ajoAo ssauisnq Ueppns sMy yers joodxe oy

“saLMOGIp SursueLiedxa ore s1ojoRIPUOD Isa IE] ayy JO suios MOU WeAq ‘aigjeq jou
aiam Aol] say SiaMollog asiE] suueasq sjreunttaAo# Aysnoowmeynans opty Aleoneurerp yey sisodsp se emsseid esuewmua] Jepun ae
uedey VNAI J8pts pie 505 om ul sucnransur Supjueq jeoo] ye Aipmby yueq ‘sopes [lo We susodep ul [ey Uepprs amp yA “ssoud
pro ut dorp aptwpyzom oreurerp Jusoor sty} 0} Jold tiajsés SuppEeg Feoo] ayy ut jaoredde Arpmbry ssooxe Ayeutiou oy} opraosd 6} Ispr0
UH squsuMIaAO3 Aq sayes ses ple jlo most sxsodap o8ze] uo yuepuedep ore Uolgay WNAW oti Ul SOLS Suryue Peso] [jz omy

"SIOPVZTUOO pire SoyiIOUOse PEDO] Ue yoedMM sMMONOS S1aAgs & PET Set] SIOJOR.QUOD
0} SIUSUIIBADS TOsey YN Aq siuaunded podepap su pue Sarpreds jmouMA0S JeMO] 9A JO Sloss To-NOOMy omy jnq ssasSord wy st
24 0} SUISSS,, JEAIEM OU Jo Surouepeqay e pue soud [aueq sed sgcg prea stp punore poziiqeys Apuases saRY OF .Wees,, seo [10 apmip
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 70 of 92

 

os

-(A[rorey sTeIPOUTUMT Way] pUe SsAjOSHIey 1OF)} eSlA WWepisal  Pansst 9q OF MET TuEWIQ Aq pepe se (57)
Aue 10) yooforg euiSemgQ om CIM seouapisal Jo slaseypIMg “seouspiser F[J-Wou 0} oApefar soud Sunjjes wnritesd ve Aofus s1ogeroyy
sotepisal 51] pue (sierdnoo0-sumo pre stojseauy qj0q Aq) siaseyoind Aq arqeysep ATYSHY 9q 01 paMsiA oe SL] Ur saouspisey “sadng
qons 0} pamoysuey oq Avur sonsodoid [ejoraurmios pue ssouspised ‘prey yons Oo] apy pjoysey ay} pus - song TmeuiC-uor Aue Surpnyouy
- opmappiom JoAng Ate 0) pjos og Avur joalozg suigemg oy] UA sotodord [erotoumios pie sootepises Pu] 3g) “OL ue se pastor
MOU ST Yl OSNBIOE “DL MO IYI paInoos aa Saljiadosd joIseuluiOD 40 Saouapisas PUD] YORS ssafun TRC WH seniedoid [eisuMes
Jo ssouapisex ‘puvy eseqomd 0] me] ToeWIQ Aq Lepprqioy oz (rewig TH Suppom pus SuLAy sopetaedxe SuIpnpout) stosiad mrenigQ-uony

“OL we se polorg suideuIC sty SuyEUsisap AT] 01 steer] OL] We pansst FUSUNLAAOD on) “FOZ ‘9 ANNE UO “DET ue se poaleg
susan sy Supensissp (,2s020r] A II,,) ssusory xefdaiog wisimo], poyersowy oe Sassi of payrany] you yng Surpnjour oslory sarseagG
Sy] Jo yatudoysasp aug 10j psumbar aq AvuL se sULIEg pue Sasuact’] Yous anssi o} JOUMLISAND om Jo UopEsygo ap sajyemduys Yc] oy L

"BUG surge yy To ymgq pie podopeasp oq [ILM FETE SSUIP[ING [SLOISUMOS Jo eHUSpIsal 4] JO Aww
Jo sayes-aad puz safes Io} smope Yq oY], “uous sx Sursnoy peNvaplser Mau YoNs Joy (stoyoesueN joyem Jo Jaquine) sayer mondiosqe
JHU oY] Due eM Bare wasnyAy [IO] STP OPO stacs oy pantthues sey ‘symod-sotid Joyswws poaloosed uy o1 peustsep syusmyrede
aoyjewas Ayeroedsa ‘Aroyusaul Sursnog Men “ATAT Oe sores ‘papisues-soud aymb yoqye Wus0e1 0} onp poysturunp sey (SOL] UIA pur jo
pismo yjeq) y3TeT (opes-21) ATepuooss sy UI Fmsnoy pjosun Jo A1opreaut sy J, “HOdal sup Jo siep ay yo Sz pue J 1Oz pue 910z SuLMp
[quis ATSAYEISI PeUTeUIal sARY WENO Jo Pore eosnJAl aq} UT spoford wisLMOY poyeITayU] 1eyGO UT SUISMOY AG} Seve JEJUSI poe saad ayes

HsIA Jee} Jo reqnc] ® O} VoBIppe [eowoy pae pemyen e oq [LM olor ouLseMIC sTp OP FISLA YAWN ath pus UEWIC
WO wE Masks Kempeol sayy e Aq s[qissaoor Ayises st pue We Aq reed pus ieqnd Woy Moy suo payeoc] Apuetusauco aq [LM ololg
aUsewO st], ‘SISLINO} pure SIOPSIA Jo pow ony e eye 0} paposdxe are susds asoy JO Hog "ZzZ0Z UL seweD dap pyo”, op jo
Zuysoy sseeH Aqreou wo Ayreperis pue “Oz0z OdKA FO Sumsoy s,teqng woy pyeueq oj efory smSeMQ sp spedxe womaseuL]

“90, STq} 72 yorpaad 07 WNIgyIp pus UMomUM st sy99[01d yeMNLIEAOS puz sIetimsucs To sjoays oTRIOTONS Ud-yoomy
ay] pue ssord pro apruo ur [fey wece7 emp Jo 1oedun ayy, ‘sjodsoud soyes amyny 8,7] OF Apaatsod aynqiquoo Tim (aye ‘syod.me peuordas
‘speor ody JEUONERIS WU] TOSMJAD VIMNOMTSeTT §, VEIC OF sTMOMISACIGEA] SUMUTUOS S,JWOUIMISAOL) Ot] SB [fo SB SjoyTel oyeyse
fess yeooy Jo ANTIGE}S ealte[ar ot yey sjosdxa mommetenEA, “DOD soupdex 0} JoIsaAn] Moll B WPI UoNsestieg TUAUNSOAT te Jo SuTsoyO
aq] 20 JT] O} WOUNSANE WOU SNC - seg BONA 07g 3m sulted yoy Jo (ajyeumjse Apuosaid 4 s[quum sf jUoMeSereUl Gorm) BounaH
3) To ySSUy TOS MOU SI II pue IsqyINg sep YouNe] sm, podepap MoU SEY TT] Ul 1ojsaAnT mow pasodoid mc yo yeep pajsodxoun 31)
Iq BLOT JO ssHeNb puooes so ISNy oT ur aq Oj pommeld Ajsnotseid sem, so]es [BIOISUNMION pue FeyUepisal 10g syep youne] poyedtonue oq,

“SPELIQJETA SULSYIVUE PUP SOTES [EIAILT[OI payeloosse se |fAM
se slmauodmios snopes sH pur yosfoig SUIFeNtED o17) Jo sfspoul ayes eSIE] UIE WOO [[MA puE yaunOsIed sayEs ofe}S9 Jeol pooteriedxa WAAL
palieys aq [lM Woaimogs/eouge soyes at[], “Silg SUTSeuC arp ye Woo Moys safes = syeiodo pur jonysuos o7 weld om PreMloy oA0W am SY

“sBauayo prea pure Qipeyidsoy ‘uommepoyus Sammon sw sjowoud pue
SSTLIGAPE 0] ple STes Ioy satadoud pepozscmuoo pu petoeprsel jo Youne] s,Q TT] 9} loud ANSP! puBlq sy YSstqeise oO} sustedumes suoreyer
arqnd pue Suipoerq ‘Sulsnisape “Suyayen snontyios pue Buduer apis [elases oyELepIN oy suRyd OTT “Teploqsmeys pue 10jsaauy
Te st 5D sogpdor 0} UOLIESUE FUSMSOATT Ue SesO[9 DTT oye Jo LoyEsyqo wWounsaan] wor[MA ozs onp zed SH SITET YOu soy

STRSHRET pure Sspes

“SIOUSIA WONT CF IOAO JUNI OF payoodxo St YORIM YZOZ OAK Joy ISON at} se Woyspas
qmased sy wold Ayjefoadsa pur ‘staexdosd jusuqseatn Fansyseu pus jusudepaasp jeyideo amgang salsseidun SUt “SUOTIOR TYE “JOYTEUL IOTISIA

SUNSTXS SH] UOAIS ‘omypNy a[qesessz0y ou JOY sseo om 9q Oy AJOYT] SI SMP PUL JoyeUL MsLMO} FINN ayy Joy Aem ou spesy Teqney Sqivay]

FooIey Sep sq] Jo se Apuo syeeds torn Fseoor0y Lo JuoULSzEys
Sunjec|-premioy Yons Ave wo sonerje2 onpun soe,d 04 Jou pauclnes ase sIapjoysIEys pue sIo|seaT] “pyopumn sytese surg se ~-qusuysnfpe
qyemonTEsis <jqissod — yrauysnfpe subs [TM (jepour [eoaeUy sy “sudgererp pure) jooforg oulsentg sy) Joy sayeUISs 3909 Sq TeT|H Sjoodxe
ATny yoomadeueyy juounsnlpe simibor Apomnor sayeuryse seq ety pue ysesaicy se Apouxa dofasep sjoled Sjtiand amgry yey suonTES
JUaUISFeUEPY ‘Paprloar aq pos ssesoz0y jussead uc souBl[s2 eRPUN JWetMUMOTATS onMONdes pepesun Apussord ory ‘sFung ego Fuowe
“yo asneoaq PUL sTFe[OA TEYMeUIOS Ueto Dolder SujpunoMMs ayy ple weMIGC) UI seond Sutjes Auisdoid pue sysoo [eLleyeMr NOMONASHO
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 71 of 92

 

Ts

“QVIND 10 OTT Jets Jo Auedard amp ‘eq [IM Jo “are syueystoo pue siopETNOO ‘s;ayryore “sreusisap
quepusdepu yons 4q paynoaxs stummeip pie susisop ‘sJusUMMOp JeLayem ye 4 sjqguddoo ye ‘pouuetd Apuaseid sy “syueymsuos
Su quam. drysuonejer ssamisnq Sumpom pooS & sareyuyem 7 soaetjaq AvedmoD oyL “suoneisdo Jo ssauisnd sii to yoedum esieape
‘(eLloyera B SAR PMO Pspsyas Sey I YOU Jweynstos Yons Aue yo waropted 01 ANTIGeMl Jo sso] SU FEI sAst[sq JOU sop Aveduio ot pus
Supud sappedatos WIM a[qe[rear syueqnsuos Yons Auem om sry, Welosy ouisenig emus oy} Loy USIsap ot} SZIeUY JUOMIASPUENT ILM,
saqpeSoy TIM oy (oye ‘spreynsuos Aresdsoy pur ayzjso [ear “slasussue “1ettae[d royseur) S|UE}MSUOD SH] Sz STAI SNOLTRA sTVSus HLM OTT
“Syse} asoy} udpied of SEG SIPPI] sip poe sdomg ‘sawig paylty oy} Ul syweyNsuO puE sIO;ORNUOS “sayTyOIe “SxOUBISOp SMOUIEA WEM.
poyoequos ‘pemnbeu se ‘wag pue , 30m go adoos,, om peulep pu sideoucs juemidepaacp ot paataouoo Aqjerouse sey OIG ‘orep OF,

ooforg auFeuig oy Jo WoQINLASUOS st] 1Of SIOJSeTOS MEUIC [BOO] SNOLA amy O4 spray AQuasald TT

"paloig surézemg ayy jo edoos pue
azis oy} Jo ATTeqoyS suonseme ssejo pyom sonpoad Apwser o} senuTUOO Yoes ple ‘ToLsay YNAI] oF SMIpnyoU “piiom. sty pumas
eid]Uas yuSTTUTEpA}Wa Xajdui0s yous AsyjO pue sumpenbe ‘sooz ‘sumosnur ‘syzed ouweT] SUpnjoU! “aseq JUSL[o SsIsAIp B PSo[Ales sey
sradopsaaqy yasuos sanoadsoad aig yo Yoed “suoyserayo] pue ssoustiadxe yeorsAgd pure penjosypoq Jenoyoure ZupaO ssovjd pearsAqd
Oy seare Sumpmnowms puE seMMOTUAS [eS II JO WMO Vy] IO} WOISIA STSozeIs ons] YS spoolorg suUIsEMO oy} Jo VorEeMIoysuey
am usissp 01 DTT Ag peSedue oq pM (sisdopsseqy juew03g,,) sefuedmos yous Jo aio Jo auG “safvedatos [euotssazord Jo yi] HOYs
BO] pamoued Bsaq sary DTT Aq pemy oq 01 sopeprpurs UsIssp soustadxe JONSIA pue JusyUOS juSUTUEPOIMS ‘UBIsop sanerdiepn oy],

“LIY RI NSsTOD ys03/EuTAsams Ayuenb v pue WU WemeFenen woLonystoo @ “ULAy yOMaseueM emo e “Wy
FuusaurFas we ‘cay wEtsop B SITY O} SpUoI “TT eyTOs & oO} Sussise pue Sulpeyosou o1 pue sJoppoysreys S11 jo Teacidde ou oy osfqng

-ssanqid yoouidopaaap pur Surmueydzajseu yoslorg aursewic ot} tt
(910z ‘Z Aja oy yuonbosqns) sfepap yo sqOW {1 qsed ot] JOF asneo 5105 Sty} ST JWOUNSSARY WO shq-Ised VONTA OZ ots Aed YOU
fq ayep 0} amMpeT oY], “QOD saepdal 0] JOISSAT] MOU B YIM WOROESIEY ofeg Aymby we asojs of Savy [IM DTT 10 Jusmnseany YOu atid
45g LOT OT$ PROT Sed 02 oney TEM yOu elorg smisemo ay) eomeny pure exeyspun paz seanoes {qo sy ysyducoce AIRY OTT
20} jn “SAOge POTEIEPN! $B SYSB] [LONLIO Ate UayZpapun sey DT] ‘seoueapy ple SUEOT I] lA HYINO WoO Soueisisse INIA, “SeRITSUy
Jo sataedmos UOOTYSHOs Jo usuidojsasp mayioo “utseuLsua “UBisep Aue ayeledo Apoonp JO mM Apueseid jou seop Auedtos sqy.

 

JUPMAOpOADE] JuaTUO-) FUFMOODUDPY WDIG01T UOPINYSHO,) BULIGAUISH TOLsOCT

“(oaoge “_siysty
PUT SL» 2295) (OO0F 19'S TLS) £99°999'°9LT UO St (Oolg pueT] Yous Jo 200) sqYSTY pee] op Joy UoHeNeA sdserear ayL “sioseyomd
Aped pag o} sijes a pueq poeforg out Joy jour arenbs 30d (c9$) ¢Z WO Wountsson or Aed TIM OTT “WN pue VC op OF Wensmg

yoeorTadis pue Pepsyeur aq 07 poyoedxe st pur] oolorg om) Joao SyySTY pueyT s,O TT 0 juensmd Aneduiog om par ITT
0} SuMIN" S}eTaG omy pure snuescr ADEdwmoD pues OTT smuny jo JeaLp sremud @ 9q 0} pojoadxe st aug suIseuig oyi ZupMysuce pur]
au} Jo anea ayy “podes uopenyea pur mo o7 srepdn g10Z poured ano yo Msar = se pure] ou} FO WOMeNyeA-sI prlemmmop ajqissod Are zo
satodsony “sanredoid [efoounmos pus [equapised jo o[es ot} Mol ondasel 5, DT] wo pays oantsod & savy Oo) poyoodxa si puy siqsry
pue’y sty Jo UoKENTeA ot Uo Joye sanisod e pey sey (gT0z UI yedex uoNPeA poyepdn ue YIM pouLpUos-al savy Oj suzy OTT onyea
Gora) arg sULFeMg sp FUAMIySHOS PAE] Vy JO SIVSA [EISASS IGE] STH JOAO SNILA BUR MT SSeaIOU] AY], “PEYUEPSIUS S} OTTO SUS suse
au] JO uoIsTAoMd stp jo eouoymMds orp poe smedionred yayremt [eool Aq pozIUBooer SI sg SUBEUIQ of Jo TOPE] WoTfeoxs sy,
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 72 of 92

 

es

“syuaas peredinnme yons SuipreSer open tseq Sal] sey) sieTeers ot SuLspzspun suondumsse ayy yo esnessq synoAs
amuny poyedionue wiox Japip Aeur syaas omTgNy TemIe puE ‘osuy om, SSL SY) JO NSA! @ se synsal amyny pajooford mo wag AyeLajews
Japp Azut synsed [enjoe Mo se ‘syMser sINNY JO JowlaAslqoe oy] Sulpwedes Waals aq Wed saoueMsse ON “Pazyeal aq PLM suondumsse
FO suonosfold ‘s]svoau0] Fons Fey} WATE oq Teo aotEISsE OF pre ‘JoqUOS s,fuRdMIOD 93 puoseq aie yor Jo Amer ‘solousSuyUCS pue
senMIEpooun yuRoy Tuas 04 oofqns ore suoydunsse pue suonoaford ‘sysessz0y Yons [fy fosley syep stp Jo se pus poysTumy os suiy arp 7e
Aneduro7) 34) 0 a[qepear UoneULzoyUr uo peseq A[qeuoseal oem BioIsY passaidxe pue panteynco suondumsse pue suopoatord ‘sysvos10,5

“OTT Aq pourenqo 9q 0} s[qe oq ILM Spueg Jeuordel & yim SuoueUyy gop
pesodord au} Surporom “Supaueuy yoford permber ons Fo [ye Jo Aue yety Uaals oq Ue souEINEsE OU pus polaid oy; Jo spoAo Justadopaasp
20) IM jareued uy soqouen [eisaas UL peSuete aq o) pouueld st Yorn SoToueny jooford Jo symoure yueoyMsys ombal YL AredmoD
ap Aq payepduisquce snpayos JesA-TTMUn sy] JsA0 Josloig SUISeUEC oq} Jo VOYNOSXe Ot JI} sreMeE oq DIMOYs szoplOysseys pus s1ojseany

“‘DVINO WOR Jo D7] Woy Apsemp iy saleys OTT
jo aseqomd sig 0} joodsar WIM sI0IseATT JENUaIOd sotyO pus Jadopaaaq qn ayy “edopasaq] aiodesulg sip ‘puny smNyUS A~Y NA 29}
WM pow TY omar yreuseamt mba wor ozs onp ised sy 01 oodsar TIM Woe Wi suoissnosip Surpyoy Apussaid st Aneduroy ayy,

“(000° PIORILS) SIETOP puEsNO|} useLMOY pompUTUy KIS BOY] Neapste parpmny Teas jo WoyeNjea ssereAe ue ye spledxs yuepusdapur
apisme samy Aq panes slow sIysny puey 8. TT pue wemmeccH oy YF parejsisel pus Aq peusis sem Yi] Sip “JueuMMIEAOD oy
Ag pours Sem WC SUB JeyeelsyL “plod *Z 2290190 UO TeMIC Jo jouMUIEsOD oy pus YT] Aq pousis sem jUoMoald y JUsuIdopasac] aq],

"000°9ZZ$ JO DVINO 0} spasooid ayzdaudsse I0y s1opsrIp jepusdspur
pai pte yuoptsard sora Yuaprsadd s,Avedmog oy] 0} sarzyg WOUND psyjolsar 061 ‘OEP JO swselese Ue (q) pur gLOEETS IO OFIND 1
spseooid apeBari8Fe Io} sIOWSSAUY 04 SOIBYG WOUTMIOD PajoLysal gps GeO JO ajesordse we (e) plos OVINO “L107 JO SIMON XIs Is oy UT

“poaculas waaq Sey WissuOD Jo Worssaidxe Jery ‘syasMeTe]s [EOUEU poyipiean / 107,
‘og saquiaideg ano 0} enon Fumueydes pre sysusypys Tloueuy Ayszayrend psypnem 107 “OE soquiaydeg mo ut Suruutgaq yng wWedN09
Supod & se snuyu0s oy Aupiqe me moge 1qnop jenUEIsqns passeidxe siovpHe mo ‘syusweyE|s [eloUeUy peypne p[QZ Jee [eosiy Ino
no uomido nay uy wscN0S SmI0S B se oAUITOS Of AUTiqe Mo moge Wasu09 Jo UOIssaidxe Aue UlETION JOU ssop pOday STyt UT pepnpouy
squsMiszeys [eIOURUy peipne ($107 PU) 9107 IeeA Teosyy mo wm siOUpHz jepusdepuy Io Jo uonndo ayy “OTT Aq peseyomd qysry puey
aw Jo anyea om go ¢1oz ‘Z AM Jo se Uleley] DoIsnjout oy) Woy Fupmser Teydeo ui ssPalou] eu sqns & Joya syuSMATEIS peIoUEUy.
pereptfosuos s,Aurduzop orp “oyep 0; Sumuyquoo pure syroeuleyeis [eloweuy pareprposuce $107 ‘OE Jequiaydag s.Auedwol om Wt surged

“TOMOT oq TIM S]s0¢ HOQSuystos
[202 Jem pue ATT Aq poysSpng Apuasaad om yep sood syy 0} Pens isea] ye oq [TEM Sosto[al sopes ajdujnur peuueyd s josforg supSeeDICg
ay] SuLmp saciid Suyjes yeHuspises yons yey, AAnce yoyEMI poe suoRdunsse yuoum9 uo poseq ‘sjodxe Aymoesaid ssepequisseu DTT

‘(eange *_ SUSE] PUE S2[BG,, PUE ,SUONIPUO JEPL, 92g) “OU sip JE
spent oq joUNED soyer DoNdiosqe yayTeu 10 svorid Serpyas ‘sysoo oINMY Yors Oy syseooigy SpEMOE PUE UEUIC Ul apye[OA JeyMaWos UyETMT
sotwe doid Tetoremmmos pue yeNMepisel mau Jo soyer Wondiosge? yew pus sou Suryfas sup Se [OM $e S[EUAIEUI PUE IOqET Jo s}s09 ay

“sIBOp WOT CZS pus [ZF Wasnyeg 9q [11M pelorg sUAsenIH om 10) Guemaseuem Tonon|sHCS pre jueTNaSEUEM UresOAd “ToyonysTOS
‘adisep IO} $1909 Oy) StapN[oTT) sysoo Juotudajaasp oy teyy ‘UeISoId jromdojssep perepdn sy FaLtpepun suogdumsse were sy
Do paszq ‘stoadxa Apeasoad 77] “azemooe alour Ajoreuonrodoad surooeq y]MA pue oAey s7sco JuotEdopsAep puE UoLoNYsOS Jo seyEUENSE
aip ‘ssargoid sasssooid uisep pue Supumzyid arp se pue pepeyep ozocd semoceq yoofory anrsemg au Joy weWdoid yuatudopsaep eq} SY

“premio Sujos suoreiedo sit Wieysis pue seaqoe{(qo Ss} Dene 0] Jepso Ul enusAad SmnzEJado a[qeatejsns spessues
oy pact Fim Atedmo7 ayy “DOD 90e/der 03 IO}sAU] Mou e UHM WonoesueT epeg Amba ue sesold DTT Jo imoure jusUASeAu] WOW eng
“188g WONTLYAT OZ$ SDT sted Wow pan mBsq youues jooloig suTsemg sy Jo yuoudoyssap oy], -Aewsopun Ayjenuezsqns st pslorg
SISEWIC) syZ Jo TWetwdopsAap sy [RUN We] welt om UI suoyRIedo Woy sntsAe eyeloUes 0} poyoodxs jou st Ing (saoge “997 Ssadong,,
aug pue TT 02 ssoueapy pure sive] pur sosusdxg ynatmdopansc-or,, 399) SIUSTUTTEISUT 99,7 sso0ong ou) Suised suigaq pus ssouzapy
pie suec’] pue sesusdxg jusmdopsaacy-olg G1 10} OVIAIO SUIsinqUIal suldaq AT] se snuesss oyeroued o poyoadxe sy AnedutoD syy,

 

aaILed()

 

BtonewdH jo Sissy
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 73 of 92

 

 

 

£¢

ensisoy sup Jo s1jaNp Jo pux sisoqyzo 0} Sumo pus oup st (€OS‘796S} LOT “OE Jaquisideg re sontEqer orm Jo CHp*EgG' ZS
amp Jo (%zE) Waorsd om-ALNGT “91OT ‘LE Jeqmecec] ye OorOLE‘ssys Jo Teudeo Suryrom o} pamduoa pey‘gte‘Larg Jo peudeo
Suppo pey jueRssay om “2 10z “Os Jequiardag yy "orked ,sieTljo pemtoow fo o¢e“cecs pue sosusdxe pemiose pue s[qeAed syamocor
J° ILLZ0'1$ “sors paniose pue apqeded sajou Jo YEz‘1 LPs ‘ess pontooe pur ayquéed sajou aPqHIeAtOo Jo BoO'TEGS JO SUYSISUOD
SPYEOS'TS PAO} L107 “OF sequiagdag 3 sanTiqey weno squensiSoy oT “Ysed Jo oTSs pue OT] ouisewmo ut were Lambe % CT
JO NOS*SSg ‘slasse jusimo soxpo pur sosuadxe predaad oog‘sg “(swears peloUeUYy payeplfosuos s JUENsIsey Sq} 0} Z SION 99S) a[es Joy
PIs yHeuIdoysasp Jspun PULL Jo COSC TR "OSHS FO SUNSISHOD “Siosse WOLM Ur §/8°6L8OSPS PET WeUsiseY sp “LLOT “OE Joquiaydag 1y

"LIOZ ‘0¢ eqMardeg peptis sIytOM SUT ety Joy sammypaodxs jeydeo ur Og pey weNsissy oy L,

"EOT VA
OLOZ WqMII09C],, BH JOY O00 OSTS FaTpEjor sywownyeysun AppWOU smo Jo Jusurted Aq yasypo o[qeced sayou squISauOD WY gOO*SEI$ FO
Spesd0ld °g/ NESTF FO HOG wWoUUED Jo ayes oy} Woy sposooid Jo pasisuoe / 107 “Og Jequiesdeg popus syWOUT SUTU 34} Joy sanAnoe
Suiouen.y “saytAnoe Surpersde Mog H6Z"OGrS JO MOY seo oanedon e Aq josgo somAnse FuUEUy Woy g/.O'RL1$ JO MOY yseo santsod
sq Woy Sums ZLLSZZS JO Used Ut oseaisp & pey wensisoy sy ‘L107 ‘OE Jequisidesg pepus sIpucUT suTU om SuLM “A[sansodsox
‘g10Z PUE L10Z “OE saquiadeg pepus syjuOUT sum ey SULMpP s/RESTTS PUE Lpo'RSH IS JO Sosso] Jou poxzMauUl juRHsisoy sty,

 

SA0INOSaY JORAG pun dpm y

~{ETLOTLS) OTT Wl sise1eq ar Surjo.nuco-tou 1 a]qemqLye sso] YU Wy asEsIOSp B PUE NNO'PES Jo apqudud sajou 1oy
S9Q] WOIsusyxXa Ut aszaraut oe “(o0/"C1$) asuadxs JsasopM UL asesLoul ‘(909'6kS) SIUMOSIP JGep JO TOyeZHIONIE UT SeseaIOU] pue sAcqe
pomoyuem sasuadxg y2Os Ul sreaINep 1/9. Poss Om 01 s[QeMaENe Ayedrounmd sem poued sod oy o} pareduros £107 “Ng s9quiaidag
popes SIUC suTU aif 1OF SSO] OU S UENsTssy ouB Ul ssvaIOSp (9% EE) JET TOLS STULL “9TOT ‘Oe Jequaidag pepus staout oury am IoL
LLY ESTTH JO SSO] Jou B OL poredumoo J [Oz “OE Jequieytes popUs supONT auTT sep Joy [PORCH 1§ JO SSO] Jeu e PanTESNS FUBNSTSOy OL

"(LS0°C99) Hoyesueduos peseq-3o0}3s Sarpnypont woyesiedmos sicpenp pus .slsongo
ul eseaour £q y9Sq70 (6Z*7S$) SISOO SADENsIUTWUpE pu [eisUe’ “Sutjas Jotge pue (gg 1° $) Aouednoso “(g99"OS1$) VoONEsuedmos peseq
-yoo1s Suppnyour soy jUsunMUes {cco‘epzs) [ereU {LS¢"067$) Seay euorssayord “(Eg/“ogzgs) UoHesuaduICs paseq-yooys Surpnpouy
sogy SuypNsucs :saLIoSayeo asuadxe SuLMoT[OF ayy 03 ajqemquye sem aseascep (94h) 1L9'P96$ SMLL “OTOZ ‘OE oquieidag pepus syyzour
OUT SU} LO} POO'SLT‘ZS 9 poredtnos 1 107 ‘O¢ Jequisideg papus pouied yIMOM! ouTE ot} SuLMp CEE LIT TS 39m sosmadky VOS TOL

“OL0Z PUS LIOZ ‘OE Joquisidag pepus spoed quour supa ayy J0F sayes Jo Jsoo Aue Inout Jo onusAer Ade oyeloued 10U pip Wensissy oy],

St07 ‘Ee HAGDINALAIS (AANA SALNOW ENIN
“84 LIOZ “OE HHAAALAYS CAGNA SHLNOW ANIN

“(LO0Z60L$) OVE Wi USeIsTH SuTORTOS-LoU oO} aTquinqLE sso] Jou Ul aseeLep & pue ONN"PT$ 30 a[qeded saj0u 10g
Soo} WOIstEIXs Ul esesIoUT UE “(gozps)} esuadxa ysazaquy UT aseazoUl “(Cen PSS) sHMOSSIP IGSp JO WoNEZTOUTe UI SsPaION! Ue pue sAcqE
peuonuer sosusdxg WPS Ul esesLep STp'socs op OF a[qeINqEnT Ajjediowad sem pouied iopd 9y3 03 pazedmos 1 10Z “OE raqmaaj3ds¢
papus SHUOU sany ou IOF SOT Jou squBNSoy st Ul oseoLeP (9697) FEGOLIS SMLL “91NZ “OE Joquiadeg pepue sqmow sary oF
OF SHO ‘LLG JO SSO] 19U e OY paredttod 4 107 “OE ZeqUIaIdag papus s~pUOUI sexy SU IO} [99'S JO SSO] YoU & PouTEISns jWeNsSay ayL,

*(09¢$) 83809 Aourdnaco pur (Egg"e gs) HoNEsueduico
peseq-yao1s Sutpnyout sooy SunMsuoa (os|e‘zg)} wotesuadues peseq-yoojs SupnpouE uopesuedmico .stopeltp pur .sieoyjo
TH sasearout Sq sso “(909°T1$) Sisco SATTENSIUNNpE pure peIazad “Suyes Jomo pur (67pO1$) [242 “(0000S 1S) Wonesusduas poseq
-yo0)s Suppuypour seay yuounacs “(ogp'gsz4) Seay jeuorssazord :satiogayeo astadxe Sa~moyjoy ot OF STGEINGLINE sem sostedxy WROS
Uy aseavosp (%0S) SZP‘R9ES STEL “9TOZ “OF JoquIsidas popus suMOUL sem om SULMp OSS"geL$ OF paredioo 1107 “NE Jequierdeg pspne

* sUMOW ser ay} SuuMp ZOT‘OLES 239M (,Sesuadxy V2#OS,,) sesusdxe Suneiodo sanenstummpe puv pesioues “Buyoyrewt “Ayes [ejO,

‘ToneIoued anueser aminy 5 juensidey ay Joy suopesedo sy] ] suse uo SUTAjal st IEYSISIy STI “OTT
PUE / LOT OE Jequisidag popus spored yuoM sang oy) SuLMp soyes Jo soo Aue MIU Jo snusAal Aue sqeselied JOU pIp JURISSY IJ,

S107 ‘OC UAANALEIS CAONE SHLNOW SRE
“SA LLOZ “OS WASNT LAGS CAGNA SHINOW FaaAL
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 74 of 92

 

$f

“IOISOATH poyipesooe YONs O71 siuETE MW, oTqeisnipy
Q00OOT Dansst QWIG “I0}Seaul porparooe te fo 10ARy Ta ajou ArossTuroid spanraaTeo GOC‘NOTS SULES ISSISIUE-tON & TBI WORoSMIOS
W “L107 “EL Tedy uQ sideouoD jenny 07 smeuE yy oqgersnipy OO0'OS1 PenSSI OVINO ‘(.,sideouep yemy,,) woyelodics ysnug &
‘TT sedsauo2 jem jo 10aRg ui ajou Arosstmmoad ayqnieauos 9p0*¢2$ Sullesq [ssisyUI-LOU & YIM Donosuuos Ut “OOZ “pl J8qoG UD

SOLE SY TOIAEY

“Surpueysino Jo pansst sywere
ysodura], O 19M atau] Woday simp Jo ep om Jo sy “9107 “Ez suns WO pesrorexeun pomdxe sjmeuey isadmay sgc‘gpe Sarmreuel
SUL “OP S'9T6$ JO OVO O1 specooad opeSarsde 107 pasiosexa atom sue edule], £09°0S9 JO [e107 B ‘osep UoKendxe mary 01 IOLg
“(bp LIQIIXG 899) sep astoioNe Wress[ol oy} Stupaooad AjoyeIpounul Ae] SUTPELL at Uo seg UCUIOD & Joy soud ayes SuIso[o op Jo
2408 (q} 40 ‘areyg uoUNOS ted OO 1$ () :Fo Isyeaxe a1 01 yenbs coud ssiojexe sieyg uoMUCD Jed 2 we sseyg WoUMMOD palorysez suc
fo sseyoimd alg Joy o[quslotexe siom. Yor JO Yors IOSsAUL oF Oj STEEN sedmay goo'O90' FH PeNss! OVO “LOZ “PZ sUNL O

STUDLIO ff paduisy

“POsUBYOUN PoLTEWSl SPIELE |, OTdayeIS ST JO SUOGIPTIOS ple SLID} Jaq}0 [TY “LZ LOZ “LE 4equeseq] 9} OT OZ “TE Iequiesac] Mog pepusixs
ureSe som syreue MM oldeyeng aly ‘o1 07 “6 Jaquieoaq Peep DONNpOSeT slojoeN] JO prwog =F Oo] juensmd pure 91GZ ‘LE Jaquiessqy O41 STZ
“LE tequissaq] Woy papuayxs sem syUBLEM SIseyEyg [[e Jo ayep uopesdKs om “slog “ZL IsaSny palep uoRNjosal sIO}ONC Jo prog ¢
0] FIENSM FUstiaye]s Tope Rsissz Yons JO STYEIS SATOG]jo STILE, 31} ULVIUTSM 0} JUSTIpUSUTY aAtoayje-asod peyepdn ue oj 04 spratu
Aueduio; ep pue 91 07 ‘TZ 48q0}O Uo pendxes uOpENsisey eUE MY peyepdy ay} JO snyeis sAMoayyo STL -“OTOT “Sz Avenues sansays
woReRsTsoy wee A, porepdy ap parepsp Drs sul “(..VoneNsIsey wee poyepdy),, 9q) sel oSereNS Yons SurAjepun sareqs
TOUHO? PZL‘ZZH*o SY pus sJURLE MM, oisa}ENg SUIpUEIsMO pue panss] UsTH PZL‘ZZ‘9 [le JO UoueNsIsor nolo aqy oyepdn o4 (ZogegT
“EEE “ON SII WorssyuMMOD) [-g Woy Uo juetupusUY eansey-Ieg & PI OVINO “OTOZ “FI Arenuer uo -sueyg wou} Jod g1g¢
ye S[qustolaxe are ZOYTIZ EC pue ays wourmo; sed cg ye a[qustolsxe ale 79°] 1Z°¢ ‘PsmqLasIp sjueLEM Bes PZ1‘TZP'9 BIO

SRDLIDY oissin-gy

“OVINO 10] Sulsneny fenonppe yo soamos sammy B apraeid [TIM
Yoryas pasiorexe oq TIM poe ,ASUOM 3qj UL, eMooeq ATTENIWSAS [PIM STUSLIE yy, SuIpuErsine pzi'ZZ9°9 oq} yeyt pufedoy st promeFeuep]

“(SIUELE MY, o[qesnlpy,,} alec] astosexg yessjal om] Furpesoid Apeperpeunuy Aeqy Sumpery, sy wo
SIL g JOE] Sy2 JO (9403) wasIed AySte (11) Jo ‘g¢-og (1) Jo Joyears ary 0 [enbs cond ostoiexa oreyg UOMMIO| Jed z ye areNg UOTE.)
suo Jo eseyomd ayy Joy a[qestorexa are Gory JO QOOOST (9) pue (stmeuEM, o1ss7eNg,, ot} Sutaq (q) pre (2) AJeauoaqjoo) [,syreue
01. 2G1] 09 01 $ 70 send ssioraxs sieyg nOWMMCD Jed 2 ye azeYg MOWMMOD su Jo sseyommd ayy Joy s[qestareNe om FON Fo 7901 Tze (Q)
“[. SUEDE ¢¢., OI] OO S$ JO son osiorexs smys uoMMMOD Jad B ye sIeyg UOMMMOD o0 Jo aseqoind oy} Jog sjqesiorexe are YO JO
ZOOLIZ'E (2) ‘Suypueysne pe ponssy (,,sweuey,,,.) syueLeM sseyomd yours TOMO} ¥Z1'ZL9°9 SEY OVINO ‘L10¢ ‘0€ 9quisidag jo sy

SEL A

"(L60°S1Z$) sare ponzoce
pur a[quéed sajou ul saseaxoep Aq josyjo “gg i“gpzg) IsssSIut poriioce pue o[qeed sajou apqrieauca pue (gOL°S{ 1S) Towed jsueonzO
poriooe LT Sasweront “(999°L STS) SAnITIQeL JWoLMd Joyo pur sasuadxa penooe ‘a[qeded symnosor Ul sasBOLOUL O1 SNP OLOZ ‘Lg IsquresacT
O} paxedimog peseoroul 1107 “OE Jaqmeydeg je sakufiqer squensisey og “(ONS SSS) OTT SUseMIC UI ysozIIMI YOST pUE (179°SS) s}osse
quod Joyo pue sestiedxe predeid uy esearour amp Aq Jogo “(ZIL‘87Z$) Yseo Ul eseatoep v pur (gcy"OOES) SeHIEGeT WweLMo UY esearOUT
SU) 0} SIQEINQMUE SI GTO “Le Fequisceq] O3 poredatoo (107 “Og aequusides Je peuides Suppom 5 jueqsWoy oy Wl eseesoep GZO'SOPS FAL
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 75 of 92

 

cs

“PIEMIO] Sues pseu LM Anedaro7> sup yeydeo
Suryiom Amynautstddns orp jo sures sptacid Aye] TM. VCS PLOT 9} poe Surusis yq oq) sasrgoe 0} pepson onary oy} Aueduto-y
stp papiaoid Apquindsipur syqas Jord SUL “YOAS P1OZ Up opin aqepieae WONT CF Thy ayy pose Apoins [[l om Fey SI Tuoussasse
Juosoid no pus YQIS PILOT eM) IepUN s[queAe VOIR Cg NY 9a We} SS9_ OZTPTIN O} Sul SsTeO 0} SN 0} S[qETeAR oTLON|g Weim SurouEny
Jo seoinos ommyny isto yey jorpaad Ajrmasaid JoUNeS 3A “PIB¢AIOJ SAOUI 344 SP SOLS MOWED Mo Jo AyFETOA poe Aupmby ‘soud m3
&q poping oq asmoo Fo [IM YRS PlOZ 9 JO 950 YONS "VCAS TOT 94h Jopan sn 0} s[qupear FMOMTE WOTTTNY Cg sINUe Sq3 SzI[HN ATNy
[ii 9M 721g joodxa Apuasaid am Soslorg sursenic) ayy synosxXs 0} 2e3q 0} SULIG Of parmbal oq [JIM 2M SPAMOSAL s]qeISpISsUOS 3Y} T3AIg)

“qeridea Zarnom Aressacet oy} Ule}G0 0} aTqz aq [[LA Aueduie> oq] yeqy UoArd oq Tes souRMssE ow NG
VAS FLOz Oth SztTum of sueyd yu Gor Jo wood 2 Joy SuTouRULy WoyOTLYsUO; on] UetA JeqjO synetuermbed pedo Sunjzom SurMosTpI0F
Appider pue yeuueisqns oxey o1 sadxe Auedmos suf Joey yeu) SUIpURiSTRIMION “YORS ploz otf Surztn Aq possesppe oq jou
TIM Juoweumber Supweuly WONSRASUOT SITY, “sIBaX ¢ Of p KOU SU} SULMp stay stolea Isao (SuluenEY UoHonysUOD aq Sarpnjout)
Smoueug yosfoad / Susueuy iqsp Jo (worm oss 0} du Aiqissod} vorpra goes Jo tanuateE e ambos Im DTT wp paysdxe sy
aforg auigeurg oq) 30 edoos puz azis ey UeAlt “osforg suTseUIC KOHTIG og om JoNNsao? pue dojeaap “UBisap O3 peweSyqo St OTT

“VAS PT0d 9G} Jopun siqepreae woryrar
S$ yo coud sapes syeSerSSe orp Suryoral sioyeq YCAS F1OT Suh JepuN s[quifeae sareys QQO"OON'E UmUEpEnt sy WA O} [as pae onsst
piiom om yeqy Ajay sz qr ‘sn Aq sing quenbesqns yum weddey 0} ponuyuoo msyed sig] 3] ‘sszeyg MOUIMEOD NPL ‘G6 FO VA 0} conensst
sip Aq poysnes Ayoyeurgn sea YOR 0000S Joy ind e YX sald 01 HVINO pel[sdmos Aredumo5 arp ye sistio Arpmiby] evenes @ vag
L10Z 3 qC}O Aue ur psuaddey yey Afastoard st sm Mg Yous Jo Wonsyyslyes Ul poLag SUSU 94} OF yeanbosqns WA Oo} ISAlsp of
aulposp soud Yons ywosqe ponnbel 3q asiaMet]0 pom om soreys WOUTMOD fo JoqQlimU oth eseeiour AjsTelpaumat [[zM oulpoep cond yons
Acry ‘aurea p [IM sareyg noun; mo jo send on} peq? Apour] st “(eonoeid Aremoysna $s. A St Se) Ng mo oO} wWenbesqns pousg Susug
seq] Surpexy, eay sy Saump yeyreu onqud op oy sareys Wounned ses VA JI pue Cand, &} SON SOTRAPY Ue WA card om otmn
ayL we seas] Apmby Mo] SupiqyXe st sazeyg wouMOD mo Joy yoxprett om J] “oAosduyy yOu op s[saey AupmbIl yous pe VATS PLO7 ap
JO SSeUBAPE TIME Sx] 0} B[Ge 9q 200 AeuT om “speaay Aipmbr] mop periqiyxe Aypeouioysry sey YOCg UOMUIOD Mo IO] Joxseul yy ssneoeg

“symammermibez yseo JUSLIMN Ten Mo (iA) pue ‘(oaoge *,sastiadxy jusmdojaaaq-slg Wo-seg / sesuedxg
quourdojeas-alg,, “SmonAg pdeD OTL, “AWeutsoisy seppoysseyg Syl, pus “JosIapy [eIoUEULY,, -9g) “WosT QEg JO sseoxe
Uy SSOUeAPW pue SURO] pue TMowY asuedxy ondojsAaq-oLg 94} pue 99,j ssa0ong UOT Og 9) OVINO Aed 0} Aioedes petoneny
ou} SDLAeY DTT JO (Auyengoe 30) poonyayyy ott (14) “DTT nul simeumseant Abe Jopue iqep Meu (q) pues OYINO oil sjusuqsoAT
Aynbs man (2) esueie of spoge yooseid ino Jo ssaoons ai Jo (Aupenjoe Jo) poopysyy] ou} (A) ‘symeneyy Jo ‘Aue jr ‘esiquexe ayy
{4D yoo1g moUMHe7 mo jo soud yet pus Apmbry om) (np ‘Suioceag pamiber sssooe Apprdes of Ayiqe mo (m1) ‘Sajoueuy sayewoye
jo soo pue Aipgqeyrear aug (1) 20} peyUNy] JOU Ing SuppNjoul “ssoy"y yeIsass Aq Peps oq [LM VATS 7107 2 FO DVN Aq asn Any

“VCS LOZ 3U} se suse] oures ou} WO ATpeISUES St VOUS PIOZ SUL (VOSS FIOZ, 2H) F107
‘OQ 28q01909 UO pepusure sem OTM yemsasy nopnqmsiqg Amby Aqpueys mou v OV] pelsye WA Pue VINO ‘“FlOZ ‘zz mady 0O

‘“SVGAS IOLMY,, of se UpeIsy Of poLiayes Ajeayjoayjoo are WAS L1OZ 94) Pue VAS 6007 SUL
"plOZ Iz Aimy Uo poyeatisy sem Yous (..¥ CIS L10Z,, 2g) Weusersy vonnquysiqT Amby Agq-pueyg pucoss zB 03 soured siom, yA pure
DVO (VOSS 6007. 78) VA Jo seNgTe oe Tim jNomaaTsy ueynqmsi Amba Age paris & Dey DYNO ‘1107 PU 600Z Usemeg

 

Sjusuiaalap WORRGLEGSICT Age GPUs
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 76 of 92

 

 

9S

"WA JO syelBye we oO} sereyg WOU) SuLusjsaey. Aq peproar aq 10mue9 des yons ‘aye O72
yA, sue Aq paumo someysg UoUTUIOD [fe sepnyout deo dryszaumo Yons sours pue NYO 10 WA Aq poATem 9q jou Aeu deo drysistmo
%66'6 STE UONIpps Uy “Auedurog a1) Jo yOo|s UoMMUOS SuIpUEsING UeER ety Jo 946676 PISXs 0} SaIIUE sq puke WA Aq ‘(pepuoure
se “pes JO PY adueuoxg sonuMosg sy Jo (p}e] MoHsss 0} yuensimd payeynoyes se) paumo ATeIoystsq scieyg uoMMMOD Jo saquinne
sreSausFe oy asnes soueapy ue 2 JuENsInd WA OF S[QeNss! SawYG UCM} Jo IsquINU ayy [feys JUSAS OU UE VOUS LOZ oy O] wensIng

seq Bapery, Yans uo aeyg UOMO oy FV AA 90) Aq Aeq SUIpely Yous Joy saseqg WOUNUC Jo smMyOA
Surpey Apep aug Supmasoider oqumn oy} SaL{jdypau Aq perteyge jonpoad sta $1 pepery snjeA Ayreq: eleys sonON aouRApY FEASTAI
oT] JO jep aq} Surpsosad Ajoyerpounmt sAec] SuIpery, (¢) aay oy Jo ows soy ,pepesl one Aprec],, ap JO sdesose yy (4) 30 “(000‘007S)
SIRIOP puesnoly pezpang omy (2) Jo JeyesIs ot peooxs jou Aeut sorjon] soueapy Ane wt OYTO Aq pajeasisep sary Jo ayes orporad
TEAptAIpUt Aue go anyea Jeyop ayy (A) pus ‘skeqy Supery, aay isea] ye Jo potied sum e Aq payeredas aq Jsnur yA 0} sareys Jo safes oiporred
(AD) *YORES FLOZ 202 UI pares suoNIpuce pue snopedifqo [fe iL peyduos seq pue pewoped aq 0} slueuisalse pue s]TBeA0S
Tle powopiad sey OYP[O Ul sonON seTeApy yoes Jo amy om ye YA 01 SuATIIED OY (1) “Lard sana” vonensisey,, op
Suloq OAS Om Aq woPIEpOSp Yots Jo sep sy) SANs WawsyEg UOHeYsIsay Yous SuLEpep ys oy} (1) ‘(.queuMaS UoTENsssy.,)
VGAS F10Z oF Jepun WA o1 Pros sorys op Jo WA Aq syesal of} JajsiBor or YS oy} Wim suas uopeNsIsal e SUT OVW
(1) Sarpnyou suomipucs upeyes oy psiqns NYO WoY sores Yons sseyomd o] YOS pLO7 Out Jspun paresyqo st WX “opeSersse
omy UE (gN0"DOO'SS) STE[IOP wor [lun cag 0} dn sjenbs jeqy ays Ul Sm Of SUNN MONE ION asetyoM_ Sy) Fe peal saeyg JO Tequran
WT} VA 0} []9s VOHoLosip ofos sii UI pue YCHS P1OT Sy JO wuts} oy Jano “Avon Inq VA O14 Sores Aue [fos 03 PeresyTGO jou SI DYIIO

-( polled SMT. 34) PODON SOUEAPY jWeag[as atp Jo ayep ty O1 Wonbesqns Apeyerpoumr (YCAS PLOT 9G} Ul poeyfep St wuts} YoNs sz)
skecy SuIpesy, oamMogsuos (¢) SAL ayy SurmMp “qT ‘Bzeqmooyg Aq polonb se sreqg wowrUteD & 103 (LAW ALA. 90)) sould aSriear porysiom,
samyjoa A[rep 1am] eq} Jo % 56 0 [enbe (,,s0ttg osetomg,,) coud omyg tod © qe (,sareyg,,) YA 0} SomeyS UouNMCD yes Aleorpozied
*(, OOHON SoURApY,, He) VA, 0} 99900 UepLM SULAIS toda poe “aote.losIp a[Os sy UT AST TYWINO “WCAS F10Z 94150 SULI} ou OF ESM

“HEYLTV Of Of soreys poyoLnssr Qgz 191 panssi Anedmon oi
‘o107 Joquicjdeg UY ,jueMpueMTy WORS puors,, om} 0} mensind oj wroUATTAMS HON'OSTS BJO MONEsHES BT “C.SEHUTV.. OM) VA
Jo syeryge Ue St WOT OTT “AdS IE GD VA 9 C.sueys cay PeunrEMMIOD,, sty) sereyg UOUIOD pHoLysel 778°S8 PUSS! OVINIO
“VGAS $107 2tp 02 uensind onp aay jnouTEMUIOD GOO‘OSTS BJO UOROEsHes UI “9OO"NOO'S$ Jo INOUTE spesarsse oy] MI YAS -10T OH OF
quensimd saoneapy yo juounted spew saz [feys VA, WORM To oyep su] (1) 16 “g10z “T Areniqog (1) Jo Jorpes am no andxs Ayeoneuome
Hes VOUS PLOT Mp ‘SULA, SH WLM soueplcose UI poyeMULIs] JolpTes sso “WATS L1OZ 94) SB suuiey cures om UO AlferoUss
SI VOAS plz SUL C.VCSS FIO, 2) VAS oy Jo WIS} ot pusIxs 0] 9107 “NZ Joquadeg UO IESE popusure soyeorsT) pu $147
‘D1 1990790 Uo pepusute sem YOM jUSUTssISY HonNqInsiG Amby Aqpuys Mo & OT parila YA PUY OVINIO “Flog “Zz tady 4O

FOAS PLOT O4L

"Pl0z “Sz Amy UO DAS oT) Aq sAQSaTS parepoep sem JusTIowG UOYeYsiasy YAS L107 3th O2
juawpucure sansayye-jsod yong “WOAS LLOT stp oy juensimd WA O} pjos Jo penssi OU aso HON sareyg LOMMMOD OT Es er'e Pussisel
Ajsnoiasid ay} Fube|sisar-ap jauayEIg WolEYySeY VOAIS [107 3} 0} jUsUIpuoMe sanooye-ysod & psy OVINO Ploe “tz Ame
UO “VCAS LLOZ 97} Japon HYCO Woy sareyg ommMo| Aue ssetmd syeassry jou pip VA pur QCO'SERS JO Ud ssElpoMY aeSaus se
UE JOE WOYS LOZ sy) span OYIIO Woy semyg uounnog gg9"L9S paseyomd WA ‘ploz ‘9 AeW] PUE LIOZ “pz BNsNy useMpg
“CVOES L1OZ 9G} sapun onp soot jrounsmros QoO"OOLS SH JO LOWORPsHEs Ut [1OZ SUN pue AePL UL WA, O} penss; semeyg TOWLIOT
O1Z rT SUIpNpoUL) possisi#er aiem, soreyg WoO OTZ'pre'E YOUN oF yuensmd (gOTSLT-EEE “ON FLA UolsstwMNAD)} [-g Woy
no (,JusweES HORENSISoY YAS [10¢,, Sy Woulereys UOREysIsal & DAS SR I pelt OVO “VES 1107 O48 WM Bogsemm0 Uy

“(6T'OL HARE :99g) sopzed amp Jo josuoo jenymn
om Aq ylOz “TZ Amy WO poyeUPULIs} seas ING p] OZ “T Jaquiaydag uo andxe oj emp sem YCHS L107 PUL “E10Z Ul podxe YOAS 6007 ILL

SVCdas Ong
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 77 of 92

 

 

Lg

“AjaaTpodsar
L001 puEe “97 0L STOEL SEqIQR se Oysloq peyseye FUSuIeyeS SuISOT WA ot pie SION, A om Yusmssis yy ose SION, A ay jo
$X9} YG Sq] of souezegor Aq AyoIUS Sy TT paapyenb st pue ajayduros aq oi odmd jou ssop ueol] VA SIOZ ot} JO SMLio} ony ro AaewiEms
SuroFaroy oy, “STEN GTY ou) 07 pred sem oop jaoutEETOs GOO'OSs a puE ST OZ ‘1z Ae To Aaeduno; 24} £q poalsoal sem WEO'] VA S10Z
amp Jo spasooad pog'o0Ss FULL *(.STY,, 2) VA Jo sIeIgye ve ‘OTT AdS I AD VA OF DRO] WA STOT 243 0) oadsar YIM say
yam GOOTHSS & Aed 0} posSe Anedmos sy wemasisy weo'y VA $10 SU} 0} WeNsINY “949 ] JO ster ssTSgU fenUTY UE ye Jesh suo
Jo ULI9} B J0F (.UEOT WA S107. HY) VA WOE (900°N0S$) HEI[Op puesnom pespany cay pomonog Auecutoy oy Quotes y UeO] VA
SIOZ OH 0} Uensmg *(,JUeMISUY URO]T VA SIOZ, FH) MowlseiSe weo] pry & oper poseye YA poe AueduoD om “Sto? ‘oz ARIAL UO

“SULia} Sq OL juensund teOT YX P10e 94} pled OYVINO
‘Ajsaqoedsaz OL pure ET OT “£2 OT SHIQHa $B Opole peaporye jetiowis Sursof} WA ouy pue STON, ¥. ne o”R outset y S52 oM_ SION]
VA. att go ixs} Ty aq} 0} souelgpoi Ag Ajorqus si OE payin SI pue aqeydui0s oq Oo} yiodind you saop we07Tf ¥. A PFLOZ ayo SRLS] sqt jo
Avermmms SmoBesof aL, “1 0Z “ET Md wo NYO Aq peateoss sem wEO" WA PLOT 9p £0 spesdord set P7Z'6PE$ HULL “PLOT “OE Indy
yong p10z ‘EZ Udy pored oy 107 wee] VA PLOT SP Uo anp sassy Jo O60°LS amp predaid (1) pue Teo] VA LOZ 9y 0} Joodsax
IIA 39] JUSTAROUIOS AGO'BES = pled (If) juamesusy BeOT VA, CLOT St} Jopun emp uatB souryeg OSSOT IS OM pled ( OVING ‘UeoT VA
PLOT sp Jo souryeq Pedround ooo‘oes$ sy Woy UoyoNpap Ysnomp ‘pros ‘zz Pady uo Juemaowy Beo'] VA F1OZ SH} 0 wWensmy -%H]
jo O84 JSoIS]UT TenUUe Te ye TOA SUO JO WIE} 2 103 (UBOT VA P10T. 9T) VA Wog (O00'00SS) Ste[jop puesnoM) porpuny sly psematiog
DVN Aqaeqa, (suet y URC] VA PIOZ,, Sy) Wetsezse URC] pemsesun IeqjowE OPI paloys WA PUe DVO ‘F102 ‘we dy uo

"ITO HAMIX” se Oporoy porpeyye WoMIsSIsy UBO'T
VA CLOT sto 1X9} [IY su} 0} eouszayor Aq Ajamue sit ut powprenb’ st pure eyajdumos 9q 0} pedmd you ssop uo] VA E1OT 3u} JO SULIOy
oy yo Areumums SuoFo107 OY, “-VOTS L10Z sy JO step Uonendxe om popuayxe osye wowesIsy UOT WA C10Z SUL “E107 “¢ 1equisidag
TO HYIIO £q paateser sea spsosoid Jo OOOOSTS TNS “OO0OSTS O1 enbs OVINO 01 GeO] VA COT 9 Woy spaeoaid jou syy Supyem
Aqarou} SIOSLAp SPLAIIO x 01 pred pae pamolsss aq 03 9NNOZS OF [enIbe oo} JUSUIaseTEMT pue SALIO|HOW oO] & JOT paljeo sma
wo] VA SLOT SUL “901 JO afer Jsa1ayUT [enue Te ye TAA GUO JO Tis] & OJ (.EOT WA C107. 8H) VA Boy (000°C07S) SFTIOP
puesnoyy paspumt] omg pamorlog HYNWO Weursedy uecy VA CLOT otf OF JUENSIMY “(_JUOUIEAISY TEST VA E10%y OM) C10 ‘Oe ATL
PaEp PisMIseISe ueo] pamoosun We OP! paispEs “YOAS PLOT 94} 0) OVINIO Wim Aired e 6] Tor puny WeUHssAUl ayy “WA pue OVINO

Sualdoniepy UDOT Pe OT

“O00‘O01S JO spasoard 10F sameyg BOUTIIOD Ops "OPE [PUORIPPe UE £107 “p 1aqoqQ Uo (q)
PUE NOOGOTS JO spooooid 10F sareyg VOWED sit Jo sameys OOZLRT (2) VA 0} pfos sey “ou eurseulC “WOS p10Z Su 0} Juensmd pue
podey sip Jo sep om] Jo sy ‘Alessooou Jr pre se suogeisdo Fmosuo sy puny or YTS FOZ SUP ZION 0} spusm HW “eond yooys
JNO UO aMsssid PIEMUMOP PaIGUl sty 0} SI Wow, SAB IexZeU oLyqnd sup oT sareyS BODMMOD YoRs Jo WA, Aq sopesoa qonbasqns
oy} ple sIeploysreys [Te oO} sAnNIp teeq sABy SYCIES JOU sy} 0} Juensimd aqerEe sit 10 WA 1 sareYg WouMOD Jo sayes o1potiad
INO ssaysqPSUOU mq ‘SYCAG JOLY sty Jo ayep o} osn SH UI saQeAIesuoo puy snoop! teeq sel H wey Seaatfaq juomOseuEY! “NHO’SeRs
JO soLtg sseypIng ayeSe1sSe Ue JOT soreyg BOUTOD N6S19S PsTeIO} SYCIAS JoUg oy 0} JUensmd WA Oo} saleyg UOUTOD Jo soyEg

“BLOT POE SLOT FEO
SUGIUXY SB oyeley poysepe ox yor Jo saidoo “YTS PLOT 9B PU SYS JON otf Jo syxaq [NY OM) 0} souareyer Ag Ajoryue oy
ue pogrend ore pure ajajdies aq oy wodmd jou op VOUS FIOZ 9 JO pue sys JONG 9yB Jo smusy oWy JO souenTUMs Suossigy ayy,

‘sATOaLs WeWAEIS UONENsicoy VdaS
oy} parepap gS om “ALOT ‘RT INN Jo se pue uoyENsissy YS ap Jo ssauaatoayze sup urepuyeu 0} “A[aahoodsad “4 10z ‘TZ nan
pue £10Z “21 Ae 8O DAS OTP TIM poyy asem / “ON PUE g “ON SJueLUpHaUTY sALoaA-sog “LLOT “OE [Hcy uO portdxe ssousanoaye
Yons ple catalyse wonensisey YAS WM Paleloep OFS sm “L10T “ET Arenaqeg jo se pue uonensisay YdaS auf Jo ssoueagoays
ay mteyumend 0} *ApoAmoadsar ‘2107 “ET Areniqeg pue s10z “9 Areniqag ‘x10z “OL Arenuer uo OgS om GILM pep orem JuauIEIES
UOTENSTSSy WAS oUt O1 ¢ “ON pure “ON “EON JUeMUpUEMTY sanoaFA-4s0g “OT0T *6 JeqowO HO pordxe ssstaanoetye tonya sanosye
uOHENsisay VOAS a) pore[sep OAS stp “OTT “ET Arenues up ‘uopensisoy yquS sy Jo ssoueanogyye ayy ureter 0} “Apaatoedsal
‘9 10z ‘9 Arenuey pue SLOT ‘1Z Jequiesar] Uo as ot} TAL pally asom JuaMeTeIg NOHENsIoTY YAS M01 Z “ON pure 1 “ON siuoupusUTy
sANDaTT-Is0g “SLOT “CT Arenuel wo DAS em Aq satoaye paleposp sem Weulemmg voneAsBeY VARS PlOZ Af O Wowpusue
YOTs pue OUIsIeg UOLENsIsoyY JEY) 0} ]LOUIpUSWE Ue Poly OVIAIO “SLOz ‘g Arenuer uO “VCS P10Z 9m} Aq porance sareys wouuO[
ZZB‘SIO'E OUI JOISIB9I 0} [~S WLIO uo FloMAIIS WONENSIESY SIP Pa OVINO FIOZ ‘$1 4990190 To “VCS 107 943 WM VopOouNeS Uy
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 78 of 92

 

 

gs

we]
WA 9107 sequissaqy sig Aedes 01 27q2 99 [TIM 3m Feu} 10 paxrooucs Apuasaid se ued ssomisnq si oyn99X9 01 I JOF Azessaoeu Fuweny
ULSI Sty 9935 OF VTS PIOZ aya 10 Squeae yy, Sy} aZI[NN Aymysssoons 04 d[qz 9q TM OVIAIO 124} USAIS SouRINsse OU 5q TES S151]

‘Joorsy] WOPTIQUIOS & 10 “WETS
PLOT au (9) Jo ‘syne, Jo osieioxa ot (q) ‘snoyoesmey Juemeoe]d ayeaud (2) of quensind ape soreysg woUTHIO?) Jo sayes jo spasoaid
qo {(ssonRApY 3 sugo’] sy Jo womiod & Jo OYINO 0} jHoutded fered qenbesqns om pue) yUoMsAAT] YOY anq-iseg UoNTyA OZS
amp Jo OT 01 Vou 49 wourked on} (1D) 10 ‘puny sammie A-WNAIW ou (1) Woy yuensisoy ayy Aq paatsoor spung woy preder aq [jm Teo]
WA LOZ toqmecaq, ay jeu seredionue Apuosord jreqsiSsy oy], “JeHSM sp o4[Oser O} joulaSuELe o[qeoTUE Ue SueHoseu Apuesord
are WA pue mensidey “NST TLS SEM LOZ ‘OE Jequierdeg jo sz ysoroyot pur yediound enp ysed oy], “Joyeauery pue {10Z “/ ous BO
anp sywamised qusty[eisul WeO] VA. OLOT Jequascaq] auy SBM O} aInTTeY Ss AENSTsoy oq] SoypreBer y X JO FEGEq Uo TE TeqorD siesiapy
S{[AMOA, WO SopLOU WNEYep & peatecal Nesey Bt “LLOZ “TT 1940100 UO “saLieIpisqns psyeplosuog sy pue IueAsTseyY at zo Sjesse
TeEOr am Jo (o45-g) yaored SUO Jo FEY ouo OEY sso] Syesoider URC] WA OTT Jequscacy ayy, ‘Ajeatoedsar spol pur ‘oy OT “crOl
SUQHIXE Se Caley PoYSEHE Wems}Eg Susc[D VA Fy} PUE SION VA op TUemealsy aseyomd a0N VA 2 JO PKs} [IN aI 0} souerazas
&q Memue sy ur payypenb st pue ayaydares aq oj podmd yet seop Teo] WA 9LOZ Jequmesaq] oy) Jo suue} au] JO Areutums Sutosa10j If],

“910 ‘L
requiscac uo Auedai07y aq Aq paateoal slam URC] WA, 910T requisoacy om go spascoid OS7‘zP7$ MULL “SEE Ot) pue WA O3 pred pur
Weo'T VA, 9LNZ Jaquiesec] stp Jo souepeq yedsouid QQN"NSZ$ OY} Woy psionpap som weOT] WA 9TOZ Jaquisca] otf Jof aay TUsUyTUMTIOD
Ul PUR BeOT VA TOT Sty Ou) puE UEOT VA OLOZ Wore, oy} Jepum onp soourreq amy Suymeseides syunoure oyendoidde ayy ‘weoT
WA OTOZ J9quisved BU 30 ST OZ ‘2 Ioqueaq Uo FMsop om Ty “L.SENOTY., 9H) VA JO Mele oe “DTT AdS Tl eqD VA 0} Ueoy
YA $107 Jaquiesaq, otf 07 joodser yy aay JuaMMpENUtOD QDO*SLE & Aed 0} pure owed y wee] 910Z staf sty pie yletisey ueoy
O10 WEIL SU Joptm O1OT ‘2 Jaquiacecy Jo se anp souElEq OLL‘TEps OB Jo syesorsse oT Yo Sed 0] pooise Aueduiog aq} pomesls yy
WOT VA, S107 Jequiacecl 9u} 0} yuensimg 8407 JO syey soley enuUE ue ye Teak aud Jo THIS} B Joy (.TeOT VA 9107 Jequisoaqy,,
aq) VA HOg (000°0S2$) SIBOP PuBsnoMm APY porpuny weres pemoniog AuedwmoD sq) Juewesisy uO] YA 910T Jequisceg oy OF
qensm.y “(,AUoUIssIs y TROT V A, 91 0Z 19quIs09(],, otf) JuoTMIOISE UO] JetOUE OFIT pasroque yA, pur Aueduro; om “O10 “L Jequzeceq UC)

“AToanoodsaz Qp'O1 pure ‘6£"OT
'SeOL SHIP Se Olereq payoeHe WuSUISEIg SETSOID VA otf pue c10N WA su} GWettesIsy aseyomY” SION WA oR JO 1x3} [NF STB 0}
gousiaya1 Xq AyarUs say Wt pegipenb si pue sjaydures aq 03 rodind jou soop ukO'T WA 9102 eutly ST} JO SuLID] aq] Jo AreuMmMs Suposazy
aL “O10Z “Zz aume wo Auedmo7) oq) Aq poataoos sem WOT VA O10Z une oT Jo spesoord QOO‘O9ES SUL “ATEETY e— Oo} pred pue
weo'] VA 9107 Sumy sty Jo souereg Tedionud ogo “Hors A HIER peyonpep sem UBOT WA 9102 SUME Sy} Joy soy yueuRTUMIOS aq} “HBOT
VA SIOZ SUNL SyB Jo 9107 ‘ZZ SUNE WO TuIsopo om Ty “SIELLLY om 09 UeOT VA OLO7 SUM otf 0} osdsar MIM 997 yUSUTOTUIOS QOO'OrS
2 sed oy pocude Aredmoy ory juomsslsy uEO'] VA STO Sim St) 0} FUENsINY “9491 JO oFeI JsoTayM [eNuUe We ye IesA BuO Jo WLI} F Igy
(.meO'] VA 9107 Sun, at) YA WOH (000OOPS) SIETIOP puesnow perpuny nox pemoriog AteduroD ayy Wemssy TeOT YA ITNT ouME
Dy OL Ensmg ‘(.gremsey Ueo'| VA 910 auMg,, aq) wermseiSe wo] Isyjoue Cyt porayne YA pase Ameduion om ‘970% “Zz su TO

“Aaampadsar Q€'O1 PIE “GT OT +BZ OL SUGRIXA Se CrereY poyoEye juswayEyS SUISOTD WA St} PUE SION,
VA op Wewsisy aseyomg ON VA op JO 18} | [MJ aM 0] aousuezor Aq ApoTHUA sy Tm pagiyenb si pug oyepduroa oq 0} podmd jou seop
WEO'T VA STOZ WOE] SUF JO SuLI9} Og] Jo Aremmums Furosaroy sYL -91OT “St YoseyW wo Acedmio| syy Aq poateoal alom UECT VA 9107
yey su Jo spoaoord Sz 'EFES SLL “MENNTY op pue VA o1 pred pus ueoy VA 9107 Yom] om} Jo souepeg pedroutad agg‘no9s om Mog
paynpap osm WEOT A OLOZ WRIA] 9) JO] aay jMeMNTUTIG Sty pure eMsoIsy Deo] VA $10Z 90a Japuml snp aoueyeq oy dunupscider
symome oyudordde ayy Weo] VA 9107 WIA] OM) JO OTOT “ST WoreAl uO Sulsopo ay Fy “STENT V 8G “OTT Ads 0 QD VA Ot
DEOT VA S107 SoIBW otf 0} Josdsor TUK soy joUATUMIOD QON‘NOS & Aed 03 pue woMeaY UEOT VA SLOZ ap Jepum OT OZ “ST YUE
Jo se snp aouBTEq SLS‘OSIS 2D GO And my pooter Aundnios ag} JUSTINA BY UkOT VA 9107 POA Sq 0} JueNsMY “940 JO Fes JsaleTE
[enuUE Ue ye wed oUO Jo THI] E 30g (,.ueOT VA OTOZ TRIAL, 2) CPT ‘Ned I VA poureu mou) yx woy (900°009$) SIeJop puesnom
peIpimy xs pamouog AuedmoD ay JusweeSy ueoy VA 9107 WRIA SG} OF JUENsmY “(,jueuTeaisy TeOT VA 9107 HURL, 2H)
yuourgerSe Weol # On palawe yA, pur Auedwog ogy ‘a Loz *S 1 WEA UC “SURO] [BUORIppe om] OM] palayue YA pure Aueduror am} ‘9107 OT
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 79 of 92

 

 

TOISIaAUOS ak} Suronpar Aq ajou Azossumoid soz “e Amy tp poyrpour (17) “ozeys sed grog 01 sueys ied 07709 Woy send uoIszean00
at Suyonper Aq (£107 “ZI sequiewdeg popuetme se) aon Alosswmoid £167 “El Tady (1) S..0}SeanT peypoxoce ay] payipoul OYAIO
“a0 QOO'SYIS Of MIM uoHoMMIOD UT 4107 “Z JOQUISAON UO “Halyo TI Let S4ON aU} Jo solid WOIsISAUOS CO"OS JO OTOS sy Mopoq
Tee syteue Jo suondo yooys Aueduiog jo asjorsxe Aue so ‘Anedures oip mog aseyomd yoo)s uommues Ave pmogs oq Agu sseo oy
SB SOO$ JO OL'OS UEUY ssa] JO solid WoIsIsAUND B JE AION STI LATO OF papAus oq [[eys OWSeATT payrpalooe ayy ‘sq ABUT ged Oty Se LTO
*g] saquisaaq] 10 £107 °g Teqtttacec] 1eyye Jo To ‘ajON] Oe JO poltad uoIsJeAUoo sup SuLnc “amys Jad CoOg Jo sould worsraAUOS 8 ye yDOIg
rowTTET) Aud STL OM S[QHIAU0d ST a}0N 2] WO JsazeqT perooe snp soueyeq SuIpuejsno omy ‘7 10¢ ‘sT Zaqmsceq] Ue SulaTIsaq
pue ‘oreyg wourme> Jad gy 9g jo goLd worsreAuOo 8 Je / TOT “g Jequiacacy Uo SuTMMISaq yourg NOUTIOD 5 Anedmio- at} OJUT oFQLUSALICS
pue mmoue ted 947] 38 ISSISTOL WIM {LTOZ “§ Iequeoac] onp St S}ON Z JequIsAON aL, “C.AION T PQDISAON,, 20) 0009 TS JO Timon
Pediowisd ouy soy 210 ‘7 19qnISAON polep ojou ATossrword s]qHIaATOd & OJUT parajie LOISAART Poy pSI008 [UPTAIPUL Oe PUE OU] ‘AUISELIC,

-(saousapy 3 suBo"] sui Jo Uorod 8 jo OY WIO oF wamAed jegied pusnbasqns ow pus) jaUNseAT] YOU enq-4sed
DORAL OZ$ SA JO DTI Vou Aq Jusuiced orp (10) Jo ‘puny aamqus q-YNAW oi (1) wo Aueduie ayy Aq peslooes spuny meg predazoq
TIA ON a[qmueato3 YING su) ey} serediaque Apussoid DYIAIO “S10Z “81 4890190 US AION al Jo spessoid you OOS *pys 9m} partooes
Aredaro aqy, soud piq Susp ayy so ‘aye Worsisatio; 2G} Fuppeosid Ajsretpeunuy pue Surpayour sAeq] Surpely saqnossaos sag-Ayoomy
ou} Sarmp JHEP PECIOULL 91) To yours womMOT amy Joy sond apes soe] oy] Jog Jo qusc1ed Ay pure “oyec] SaIsey_D amp Fatpooord
Ajererpoummy Aecy Burpery sy) wo yey] pediouLg of to yoog wouMMOr) sy 1oy aoLd oyes SUISO[o 91) JO JOMOfP au? 0} yenbe sond
UOISISATOO ¥ Je SfU(] SOUBTSS] aI) WON SAep ORT Joye Yoors uomMOD s,Auediod sty oF ofqreauoo pure umuuE Jed 947] ye yssasINH
IM TOT ‘BZ tequaides snp st sION aYL “00'S SS JO FaROwE jediomsd oy} 1OF (SION, 9TH JO ,.AI0N S[QINOATOD VE. 30H) L107 “BT
requaidag porep sjou Arosstmod ayqrsatos & OF palayne ‘1oyseauy peypouoce we “CWING..) OT eIouRUL WIA pur ‘oul ‘sueuo

~(ssouRApY 3 suo] st] yo Wood B jo
OVO 01 uoused yenied yuonbesqns op pre) waunsaany YOY ong -ysed VOI OZS 2. JO DTT 0 Wow Aq wowthed amp (11) Jo ‘pung
eanqud A-WNAIA 20p (1) ero Auedaroz atp Aq poAloood spury Woy predes aq [[LM S30] BfQueAuoD srysny aq Jey ssyedionue Apuesoid
OVO "LIOT “OT J9q0199 TO s0K] 941 Jo spascord Jou QO SPS am) Pealooos Auedwior aL ‘seq ROISssAUED ay; ¢) Joud Lec] Sorpery,
gy9duIOS Isaze] BT]. Uo Imps sXecy Supe], ealnoasuce sAy-Ajamy 9p ULM YOO}S WOULD SYIIOF VOLg SUIpeTY, SEM] Sp JO Raed
AU, pure SION SIT Jo step omy 0} JoLd Aeq Surpexy, siopdmnes {seyey St. Wo SoG SUIPEIT Sy] JO JMO] sti OF yenbe souid worsisauoo @ 72
Seq] SoTENssy tp Woy Shep OS] YE YooIg vOUNTIO s,Anedu10y ayy OFT s[quiaaroo st a}ON oyL “‘Tedrourrd stp Jo %NS M1 BSE MOT
SurSues senyened jweurXedaid pue mmune Jod 97] ye S9tOT IM SIOZ ‘9 Pady s10jeq Io uo sung Ave ye predeid oq Aru s}0Ny ot pue
LOZ 9 AIRE ST ION ot Jo step AEMEPT SILL “OSL*LS$ JO JUMOutE yedroutsd op Jog (,S10N,, SY 10 SION SIQHIOALOD sTOTLY,, HP) L107
*g seqa}2Q parep sjou Arossroroud afqusAod kB OIUT paseqe Josesul poupsuooe ue “(_smony,,) OTT ‘Pung siony pee ‘oul ‘oupsenig

"000‘CrS Jo Tanmmoid uoyduspe yseo ou) pure ysa1sqUT panooe ul Cgg‘cg JumouTe Tediouted QOO‘OOTS at} Jo Strysistio9
SION ATOSSTMMOIY a[QIVEATOD “OUT sWOUTISSAU] psy oy oO wuensmd onp sge’spTs om My uw pred Auedweg stp “‘Z10z “Ee JequisAON,
Ug *{ SION AlosstOIg a{qUIEATO} alg ‘Ep'O 1 UWaNpeY -299) “OF st UEMed yueurtedeud aup “/10Z ‘£ JoqMmaAon, jo oyeq] moutedelg
SY] 02 AEP wIZT SUL HOY pure ‘gery sf umm yuawAedod tg “azeq souenss] omy Joye Aep ,OZT SU} 02 AEp 16 Ot} Woy GsorequT
SUIpUBISMO Of UONIppE Ut og¢zZ] Jo wma uondmape Yyseo ¥ ye aI DoTENSS] ON) Jee Aep yO 9y HUN My we sony a Aedaad
fem Sueduio5 ay coos uoydimepes yses Supls winrmesd & TIM oye, somENssy ay} Jape sAep Og] Smooo Yor secl waukedery
Sty s1gjeq yworajmr ponuose Ane WLM JowyeFoy [Ey Tr aon] at Aedosd Lem Areduiog ayy, “uorsieauos ary 0} zond ported Aep Ajmamy
ou) Soump yug UOMO) ep Jo cond Furpex samo] sty Jo 9409 04 penbo soud worsrsAmOs B Je HEC] souENss] SY MO shep Ygy oye
yoors uoUTMOD s,Auedwmio> oup ow o[qnteAoo pue g Oz “L Aenage, amp “ummmre Jod 947] 48 Ise97I TIM OOOO S$ Jo jour fedjoupd
SU} Joy UOJSeAUT payipeimor ue “oul “syeouyssady Poe Usa SION] ATossTWOLY S[QRISAUOD & CANT porsjus Auedmo> am ‘,10z “g Ae UO

~(S0UBADY 3 SUBO'] at] Jo UOTOd # yo OWING 0} josuaded pented jronbasqns otp poe) jUoMsoALT WOU stiseg DONA
0Z$ SIO DTT 1 Vow Aq wewfed arp (it) 10 puny amquay-yNA oD (D og Aveduo| avy Aq poatooar spiny Woy predal oq [iM
ITY syrsmpsaauy e808 3g YM s}ON Alosspmorg a[qieauoD eu yet sayedronue Apuosaid NYO “( SS'OT PUE HS'OI “ESOT ‘TOOL
SHIGIURY 7298) “SUCISURTXS / 107 JeqUFSAON] PUe {10% JeqoyQ ‘Iequieydeg Isnsny “Ane sip Jo Wows tof NON'Ss Jo adI0sH 1S 0} pred
saa] HOISUeTXe Jo UoLEIepisuca ur ‘Ajsahosdser {TOT “LT Jequiacaqy pue L107 “L1 Jequissony “L107 “L1 19490 “L102 “L1 Jequieqdes
"107 “LL NEN O} SION] OU Jo oyeqy ATLIMEYY SU} pspuayKe UTese TTT syusuyseauy ad10ex) 1g pue Auedwo-y om} L10z Joquieaon pur
LIOZ QORO ‘L107 soquieydag “LOZ sHBNY “L107 AME UT “(BION ArossrMOAY o]qRISAUOD oF INstUpueUrY “OS*OT HARA -99§) OTT
SIUSWISSAL] SSIOSH) 7S 04 0OO'OIS pled AceduxoD oy “uoysuazxKe ey] Jo VONEIApysueD Ul “LZ LO? “LT Ane OF seq] ATLMVETAT L107 “91
Avy] ou) FuIpusyxe 910Z “pl JaquisAON Palep SION ATOSSTULOIY SxQUIOAUOD ONON'SSTS 37 03 WeUIpusine ue pansexa TT] Susursoany]
a8i0er) 1g pue Aueduzo> om ‘/10z ‘Ol ABIL UO “Guemossy aselpMy sanimoag stp plte WloltisaLoy asset sON] 9UH “EY OL PLE Ze OT
SHONXA :99§) “TOT ‘91 23qWISA0N TO O0N'OSTS FO Spassozd jou poalooor Auedu1O; ou “QOO' SS JO S9QF [ESO] pue (CIO) WnocsIp ansst
PEMBu 0goOE$ BJO VoNonpep eyy “Ayeued nog surg Aue ye ped ur Jo spoyms ur sjON ayy Aedard Aeur AredmoD aq], WoIsIaAUOD om
Surpsoaid Ajsyerpeunmnt sep Surpen Aue sy] SuLMp yoo1g WoUMMO|D 3,AuedwMo; 24j Jo} SaoLg SETA Posi Ay SUMO, ATTEP 1S9M0]
SAT} SUL JO 909 07 enbs sollg UOISISAUO’D B IE THETA JO WAT oy} WI Oo werked-Ton Jo oses 9yR UI A[UO YomIg UOMMUMIOD s,Auedie>
al] OFT s[qHIeauoo ‘9107 “S] JaquisAoN Jo ayep Sutpuny om Woy syOUT xs “2 10Z “91 APIA DO snp OOO'Sg TS Jo WOU [edrounsd ony
JOT “VY T'] SHEBUSSAT] VS1LOSH “4G ILM SORT ATOSSTMOTY e[QMISAUOD say }ss2e]NT We OT parsjue AtedmIOD stp ‘91 QZ “pl JsquIsAON TO
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 80 of 92

6¢

"(SSONEAPY 2p SuBO'T aq) Jo HoIod B Jo OYIAO O1 Usted
Tenred jeonbesqns ou} paw) usmssauy YOY Snq-qsed VOLT 0Z$ SH JO OTT OF WOu Aq ueunsed ot (1) 10 “pum emute A~WNAIAI ST
(1) wog Aveduiog op Aq poatooar spuny tog predes oq [TIM o}0N 7 IaqmisaoN 9g] jeu) sorediotme Apuosaid OYWIO “sreus ied gag
jo sould osiozexe ue 0) (oreys Jed og og Jo “syep esiozaxe yuRAdTo! OG] Sutpaceid Aep Sarpen sty uo soud yoyreu om Jo ogNg Jo royesUT
am) singesy o[qeuea PB jim soud ssioiexe oy) BurBueygo pue Yueire sy ou) Jo astaiexa ssaptises & log SaMMoye “RLOz ‘OE SUT O} STOZ
*[¢ Jaquisoac] Woy, syep asforoxa oY) Suypus}xs Aq yeLeM L107 “ET [dy st poyipou (m1) pure ‘oreys Jed OT 0g 1 ST og Tay coud
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 81 of 92

 

09

"paaloser AjUE|sM sq prnom — yustudoyeasp yoalord aqy Jo ye1s ou; Fuyusaard sansst sow Te pus —
enss! Jdep SuoueNy ISpliq Sp Vay} O} payeSyGo ome Aaq) se jUSUSeAU] Wy SNq-seq OTA! Oz$ Yons fed pnom YOU A “(Ajeqrm
Suilieas TOM) sep Yous Aq JsUMsSaad] WIA sl-se_ UCI ATS 8 shed WOY FIO LOT Jsquisoeci-pru wey Joye] ou Aq puny
omgUS A-YNAV St Wi JOSTNSSAHI LOY HZ poyedionue ony Jo woriod & 10 [pe sso7o 0} s]qe ore om gt Arto (sucrsieATOO SAGMEp Aue
PIOAe pee) Yseo Ul Iqep Fuiowemay oFpigq styy Azdor 0} aque oq [TM Wt savedionme Apmoscid Aneduro5 sy, ‘semyeay uoTszeAu0o aAgHTp
Ayga ty pue sue) yuourtedar snoisuo sales gop SUSUR aSpuq sm JO YOR|Y “SUODRSTGe sy Jo JusuIsed Jo yey $, Woy Aq pesneo
des Supoueuy sy} Snyd 07 reso wr 219% SULNp Iqap Suoueny espliq asour AeHUEIsqns Wo You} HYG “eousisixe Ot OTT pue OVI
Wo g TEITTENT of Joplo U] “peimoas St 3D soupda 0} 10jsaAur Mou SIR Dey Os Op Pom Aoyl JOE payesrpur sey Woy Weurted yons
oye OF UoNLBTgo jaseid nsw Jo ads uy “os auOP SA JOU Se WY JOeIsy syep sy Jo sy ‘onpssao Bao] si Yoram TT OF WeUNseauy
VOY onq-weg vor ozs om Aed | LEO Burmp yoy passoid Aypenuyuos sey qosmesewem: Anedmos ‘pssioiexs oq Jeas [TIM
Ssyuele Ay mo Jo Aue Ft yorperd of syqissod jou st jt nq SwOUEUy [LUOMIppE Jo somos omy e spracid [pm seme ot Feu Pryadoy st
WioteSenEyy “strameceyd oyeauid o1 rensimd sper sajou pure saleysg WOUEO PsoLysel fo sajes WO se [Jom se FaLeyyo swqBu ZLHOz ap
pue SYCas 1OLLg pur YORS P10Z a0} Oo} jUensmd spem sareyg WOUNMOD Jo sees WOIT pue suRO] Jato ‘suRO'] WA sy Wor spssaoid
aly Wo patjor sread Ace ysed 90] Jano s2q yO ‘suoygzsedo SuroSuc s.AnedwoZ aly urEysns O} papord Yses oy) stelelles oy Jopso Uy

BUF SUED)
“y]P'] Jo ssouisng simgny oy uodn TyMoLg anuaAal Joy SuLAjor st Auedurog ayy “(sAcqe “JOSIAPY [EIOUEULY,, 299) “O77 a7 ajqujman

aq fin Sunupurf jaleid yons poy 40 paywoexe os ag ja Gronzoo May} poy] uadig aq ud souvsnsse ou ‘seysnd ayy dg pagnozaxe
Ayjonjon ain SuDupull joUCuIppe YanS Oo] jaedsas yn suse. SupuouLy FMA olo1g suiseug sui dopaaep of weld sy oynoexa
0} Jap10 UT “durouewly yur pereorpads Alqeqord ysou Surpnpou “sutuemyg yoflosd jo youre JeCyIESIs  IOF pue saoge pauoymew
$2 OISSAT] OTT Meu Bo} ges Amb ue pue jusunsaauy YOY enq-ised uO, OZ$ oy) JO yourked Joy adoeue 07 sARy [TIM OTT
“OVW Aq psoueuy useq seq pie Suteq SI a1ep Oo} ssouTsng $,¢]] Jo VOMENUTUGS sy.

“(eaoge © SIqaTy pue’y siL,, :395) Sutsnopy Jo AnsTaA] TeME 3yy WIM wueusaIsy ionyNsy) ay Jo wOnEASISeT oI
THEA iwermouoe ¢107 ‘Z AIng Do payoquied sem Wow Aq OTT OV syysny pur] oy Jo wWeuysoaut [900 19 S1LS] £99°999°GLZ MINIO SU,

“JUSUSATY WOM MC-se_ WON OH Sth SI JUNOURE STZ,
‘[sz9‘cos'61$] Sc9°0r9°L UO Jo Jano syeSalsse oT Ul OTT Ol jaUyssAT] YseD poLlejacy sii syear o) payeSyqo Apuasaad st yoy

‘qaUBAsY Jeploysreyg oy} 0} yensind worpeSyqo st [My Ot poysHEs sey OVA FOS] Sep yr JO sy

‘Tetkdeo Yseo pony $. TT paedep oxey ayep of permoutl sastedxe esnessq soounosal
yseo poem seq Apuoseid Oy] ‘SuroBo1oy op Furpueyst~pemon “[O00'OSs‘61L$] L99°9TOLLZ WAG Je pezipendes Apuasaid st yy]

“Wont Sq speul ses joonsoAnT yseo-tou [000719 SLZ$] £99°999°9L7 WAO YM Tr
pie “O VINO Aq spent sem juenyseant yses [000°9rS$] 000'01IZ MANO HUES
pue ‘stepjoyareys DTI op Aq opera sem ysumseaul yseo [900'See$] OOOOE! WAO EME tT

TOT OF oyep 0} spent Teoq oA STHOMYSAUT PeOIppe SULMO[[OF Ot} WoUlseLd y Joppoyareys
aq] 01 Juensind pte topeztuesio sy todn sy 7T oN wanyssany Amby eum OVI [o00'ZS$] 4822 000°0Z WA 24} pasoaTI OYWIO

“‘SAOMOSSL POULE YS pPUE payruny sey Apuosoud TT

 

TTL SULovu)
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 82 of 92

 

TS

“(sapere
S3[2S,, pue ,SUCTIPUCT TPL, pue .JOSIAPY [eIoueUTI,, see) ‘syedopsssp TIM S}oEqUOD sayEs OFT SULia]Me siqjeq yonpord
paystoy ¢ Sumpuewmsp mou ore siofng s10Ul AUELL Se SyfIm Sotleprsel jo soyes-ald soy ajyodde rsumstes paonpal & payeciput oABy toaamoy
IDPEUI TEGO 3G} U1 spusy jusseyY “SHUN Yous Jo VoTINASuCS ey Sump syuaunted ssardoid pue stisodep Supaisoal pue sieseqomd Ared
PIG] WA syoetos soyes cyt Suse Aq syun perorsMMIOS pue souepisal [Jas-aid o} Alpiqe syt Aq psonpaz oq 0} paysadye st Suroueuyg
qyoofoid 10] yuemamnbar $,5'T'] “IOsapy [BOueULy sy Jo souejsisse ot YUM OTT Aq poSiretre sv syueq [evOneWley pre yenorsel TM
posed 9q [im 377] Joy (Stouemy yueg peyworputs Aue Surpnjout) syusmrermber Supoueuy josfoad amany Aue jem} joadxe Apuasaid oA

“YT IO OVINO 12g ye Atediios sug 01 sfqepteaz oq [EM Suiouenty yous Tet Weald oq WES SOMEIMSSe ON

( AmouenLy ys forg/sonTed goq/sseg Amby/suuneydeysepy, pur ,,emponyg HdeD DTT / euleas y jspjoysueyg oy, -
$souisng,, :299) senmoey jqeq] soteny joofo1d pue sueo] yueq ‘sayeg AMby ‘jepdeo persaagy jo uoneMmqmose ysnONE TTI “i

ple ‘sueoj pre ssoueapy sy pue pmoury asusdkg
juaudoppAsc[-a1g at} ‘ee,j ssooang sift oy joadsar TAM TT] WOR paataoas syuotaARd oy pue ‘sozeyg UOMO paysLysel jo saypes
qnswooeyd oyeaud ‘syerre yy JO osT010X9 OT} “WOAS PLOT 3U} PIA SoreyS wouNMO> jo sojes WO spssoord oy EIA OVO OI

TPOOURUY Sq [LM semurpucdxe padeo yons eq) yoodxe Aguaseid ay

“S' 2) SU] pue ceUlO Wi suoyeiado ssouisng Imo jo dn
Suidures sy sdeuem 01 OYINO pur OTT 04 7 pamnbal sooyyo pue Gers papuedxs aq] sorazas 07 Aressooou oq TIM yor jnemdinbs
SUONEOTIMUTUIODSI9} PUR sremyfos puke srepiey Jomduioo ‘sapmaa ‘anu Guamdmbs soyjo Jo segumenb oy} Jo OVINO pue
“YT Aq aseqoind oy asuduios ApeSrey [EM pus cy 77 Je payeruesnos AjoSre] 9q YIM Samppusdxe yeqides tons yeu yooexs Apussaid Ay

“oloLy SULFENC ot 107
Smoteng jofoid mim poyeloosse iqep [eqUEIsqns Mout [Jim -y°T"] (11) pue ‘somppuedxe peqides 03 payejer sesusdxo jueoyrasis mou |
soedmo07 om (1) yeu uo Stppiom, Apdeseid ore sm yey quoudojaasp ysfoid ayy mseq 01 Aresssoen sartpioes Aymbea ro iqap aq) Jo o1001
JO sto 350]9 0} 9142 Sie om Sutumsse ‘osdxe ay “LTT JO SYIUOUI OUTU ISI ayy Mi scummipuadke pedeo Ane mou jou pip Aueduoy sy

 

UPUDULY UOUIMASUO) PUD SOLTPUD fowdD-)

“soopZiede anuro2 04 Apiqe s,Auedmza-)
dq} Wo Dalje asIoape JUKIgTass APSLIqEUT B VARY PLA Peslevel 92 spuny yous Pyun saonesado nyeqsns 0) Aressaveu se SuuEOY
aSPLlg JoqLIny dsueLie 0} BINPP] 9A} 10 sA0QE PaeNpAl se PUNY IMI A-YNGA 2g} 10 YOY Wo. spany saleces 0} aINpEy ayy

“ewJapum [Jom Si oolo1g suysenig oy Jo juoudopessp ou Jsye TOIM snueAel
Aug oyeroued 0} joadxo 100 Op oa pure sized pezonss sed aug JOY sTUsASI OU PRY SARY Sas JEN} sIeME 9g P[NOYs SleplOysiwys pue SI0}SoAU]
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 83 of 92

 

ir

re cprgers qrenetaren anf fate tree tetas apaaanananiamarsanvasinmaiasnnee 4 TEE IEAM tay Ut lt j

a

“Suniodsl RINTeLy Jaco yorUC. TeMamn s_Auedmoey
sq} page AyeLsyem 04 Ajaxpy] Ajqeucseal are 30 payogre Aypeuoyeur yeu isyenb yeosy sey s,Auedmo7 30} Sump soSaeyS OU olen SIS],

 

Tpiodey [eusul” 1sAg [O1U0-) [eMioiny ui SIsneT >

"LIOZ ‘OE Joquieides Jo se aAnoayya alam sanpaooid pure sjonHos
aMsoposIp Mo wy} pepnpouos sey Isogjo yeloueuyg yediound pue sannooxa yediound sjuensiBoy sy] WonEneAg IoC sm uo poseg

*(moyenpead dod, of) Loder sm Aq pozsaoo pousd oy] Jo pus
aq Jo se sampacomd pure spoquoa amsoyasip Yons Jo uoReredo pur USIsep ay) Jo SSoMSATOOIYS SU} Jo LORENTEAS Ue jo pelites Aaediog
90} JSoLjo [EOUEUY pure sAqNOEXS Jonjo sJUBISISey oy} SMIpnpoul Juemesevueu jo uotyedionred of) YE pUe torsiatedns om zepury

“sinsoposip pernbel SurpreSal suorsiosp Ajsuny Moype 07 “syendordde se ‘suopouny reyerts SmpuLlogied suosied 16 srsoygo
poteug pedroud pue sanneexe jediound sj Sarpnpoul Yuemeseuew s wensisay oy 0} paweoumuMmeo pur paye(nemoze st AueduioD
at £4 pasopsip 9g 0} pormbat UORETUOTI yey] smsus Oo} pausisep sampsooid pue spoquos “VOI EN] IOMIM “spNyOUE Osfe spOHUOS
Yong “sug puE sept $, 99S em ot petfioeds spored sum om TIM “popiodes pur peziemrumns “possaoaid ‘popaoosz st yioded simp
ut Areduio; ayy Ag pesoposip aq 0} parmbar uopEMuoyu yey) siusue 0} pousisap are sampeooid pue spayues amsopstp s_fuediutos ayy,

 

WANPIIOLY PUe sjoapUO,) dIlsOPPsig Jo UOHEN[EAY 5, jlomeseuelA,

SIINPII01 J PUL S[CIJWO;} ~ p Bz]
Auedmos dupiodar Je[[ews & SE II sauIs PIENSISey oy} Joy pormbear Jou st Hondes sty} Jopun permbal Doyeuweyoy
HSN IOHIEPA] MOE sorNsOpsiy eA TW eA Pur saAyuvyquUeNy - ¢ Niaz

“sannue ssodind feiosds Aue Suruioy Jo woymeym iagsead ou sagt pee poutiog
JOU SARY 34 ‘SHIOTesUBLE SuioTeUT Jeoys souepeq-yO Ane OP SaLtaywe Jo worMeyM qoserd Ou SAY PU OUT PoroyUs JOT SAT OA

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 84 of 92

 

“000‘0OTS Jo spssoord Ioy soreyg MOTD OPZ"Or6 PIOS OVINO “VCIES Sty 01 oensand */ [QZ “p Ieqo~O UG

“$20°E$ Jo spssocid Joy IOISSAT PoyTpPorose We 04 SOIR S Woes pooLtiser YN0‘OT ples Auedman om “Z1OZ “4 STM UO

“Q00°OT$ FO Spesooid 10y 10jSeAur poptpaiocE UE Oy SaIEYS WOUTMO[) pojonnsed 4/6°p9 pros Auedwo> am ‘ZT O¢ ‘9 sum crag

“005°L$ JO spasoold Loy JOISSAUI paypazoor UE Oo) SSIETS WOUNMNO: pajosel E6z‘Sz pros kuedurop ap “LEZ ‘Og ARAL ID

“000°OSS JO spseooid Joy WA oO} sareYg MOUTON C/7°ZET PlOS OVI “WQS stp 0} uensmd *;10z TE [dy up

“OOOORS JO spossord Joy JoISaATT polrpaiooe we oO} sexes rourUIOD pojonses s90*907 pros Amedmo> amp ‘/ Loz ‘p dy aD

"LIOT “LE taquisceq] ysnonp

L107 ‘T dy poped om soy poxrspras oq oy sadTAIDS Jo YOS‘ZeH AOK [IA UL yusmAed se JOPUOA OUIeS aq} 01 YOOIS UOTMMIOD Jo sozeys
PSIOLNSA OSZOS JEUONIppy UE perissl pue “4107 “LE Gouep] ysnomp o1gz “| Atenter povted om) 10} potepuer saorates Jo QOS‘L ES IOF
[My Ut qUatAAEd se JOpuon SUCTETSI LOISSAT] SH 0} Y90]g TOUMOD Jo sameys pajiyser o¢/‘¢¢ pausst Auedmo_ om “210% “TE Wore UO
“000°00T$ JO spasoord Joy JOjsaAUT paypaioe Ue 0} seleyg UOWMIOD poyoLnsal QOG‘ROZ PIOS OVIIO “L102 ‘Lz Azemiqag ug

“NOO'SLIS F0 spasoord syedaisse 10f 948] Jo wnooSIp ApOuTTY ot SHUT L107 ‘7

Arniqay wo sereyg UOUTTOD s,Q YING Jo sould Susop p]p9 OFS et UO paseq soreyg MOINMIED poyLysel O/ “Lb psseyomd ropiseud
Sols $ Aledo; oy] pure SaIEYS UOMUIOD psoLysal Opeps peseqomd qove szojoemp Acedmo> wepusdepmr sei ‘Zz 107 *¢ Arensqeg UO

"000°TS$ JO speesoad Joy 63] JO moasrp ApauuTy ayy sMUTH 1 1G7 “TE ATenTeL Uo Joog BOUND s.O YAO
Fo sou Sursops 79°Ng Sy] Wo paseq sareyg UOUTTIOD powLysel GOO‘DOT peseysmd Aceduzoy sto quepisord on} “ZT Az ST Areteged 15

000‘OTS Jo spssocad 1og JOJSeAU poypelose Ue Oo] SalEyg WOUND payoLyser ONOOT PIOS OVINO ‘L107 ‘sz Atenaes 19
“NOS*ZIS FO Speodord Loy LOJSaAUT poypeioce Ue 0} sareYS MOUTON pernse: YO0'SZ PIOS OVINO ‘LLOZ ‘ez Atentes up
000°OT$ Jo spesoold 103 JO}seau paypeooe Ue O} SerZYyg MOUTUIOD payoUssl E60"S1 PIOS OVO ‘LOZ “ET Arenuer 1g

“910Z “OE Jeqtmeceq] HO Yomg DOMINIO? s,WonEIOdi0> sty Jo sond Susojo O19 NS 94] To poseg sIDjOSAp
quepriedepur samy s ,coperodioc otf Jo yoee OF QOO'OSS 7 petijes Seregg Tomo? pojornser E911 pens! OVING “L107 “p Amenmes UG)

TEL CDT Gp “Ay ‘omSenig sy yo sesXoydars
IQEAY? IE O1 OST OLS FO TONeNTes poyworsip-aoT ou} Te sammYS WOMUMIOD payiNser TS/‘ETT PANGLINOD OVO “LOT “ Atenuel uO)

“SBUI[. DUS Io c} ssaooe YM paptacid siom suosied poousisyes-mojeq agi JO [TE ‘S1OULIayLMN JusMSeAuI NST}
JO aIngeU sAneNOeds on4 poojsiapun Ash) yey) pues JISUySoAL] JIgq] JO Syst pus siew ayy SurzAyeue jo s[gedes som Aaty yeu} ‘s10}saAnl
pejecnsrydos 10 peypetooe suem suosiad peoueieyel-mojsq sty JO Te yey} stonenraejep Imapusdepur spent am ‘suosrad poousisper
-mojsq sty Aq sdonEIasaidar 0} UONIppe Ul Oy senuimoss su) Jo sjuoulemnber om yim souepicsse ut Aneduiog mo Aq pajouse:
Sea Jgrsuey pue Auednioy mo Jo slojoamp JO slsoyJo aamncexs Jo Atedwioy Imo Lo sajepoosse ssoursngq ‘SIOISSATL powpenoce alom,
TOY Jo [Te ‘suosied Jo 29qUINT Paty] B O} OPEUL s1oM Safes pus SSUTIATTO ay], “SoNLMSes a3 FuLeyyo wi peAopdiwa sem woneporyos
Jziouled Io Suisteape oN OY semlancsg ey} Jo (z)y uoyoag Aq pepsoge uonensie: segumoss woy vonduexs sy uodn perez
OM. ‘MOTSq POISl] SETS UCTAMIC? oY] pue sjuELE A e[qeisnipy oy} yo sn Aq SoTenss! otf Witm pue sY Cas Joug om yim WOYsemmOO OF

Spee70lg JO 27 PME saniinaag Amb y Jo safeg pereysise1ay - 7 Wary

“L10Z ‘v1 dy to DAs mp Ws pory oT OZ ‘TE taquisoec] popta wed Jeosy auf 1OF Y-OT
W907 To pods: tentue Mo Jo | Ley oO} Y] War] apy pasopsip Apsnctaard se s10joeJ Ysky St} 0} soBuRr [eLsyeM ou useq savy BIOY,L

SLOPE ASE - VT Wel]
“stoTeISdo S]f IO jl UO joaljs SSISAPE [LLAyeUl B AARY pyNoMm yoryM sAurpessod peBoy Aue 0} Ayred e Aguosaad you st Auedunoy ayy
soulpesvo.1g [E597 - | W33]

NOLLVIARMOANI UAHLO ~ Lav
63

Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 85 of 92

 

 

 

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 86 of 92

 

 

 

 

 

 

 

TO OVALO Fo sae-Ag @e

EX OL0G: CAGIL Dae VING Jo uonelodiosuy Jo Ses), pares i

MOQCLISHT SAS UENAT
FGIYXY

 

 

“ES TouENsey Fo (e)1 99 We] yyLKs souepzoo08 UT parsqunu suQINA,

WMOWRIOGIOS “S°F) AEMISCT
B “oul “SUISeUIC SUBD! ISI] UIQREA Si UE OVINO., 01 ssousigyey “O-O] UNO, sip jo ued se papnjour are syqryxe SuIMOTIOr aL

SHIQIEXY ~ 9 mraz]
“euON

DONEULLOF EY JEWIO - 5 WI]

“ayquorddy yon

sainsopsid Ajayeg euTJAl - p Woz]

"sHONT

SeWPnIeg Lomag wodn synzyeg - ¢ Wey]

“LOZ ‘OE
Jsqmiaydag papa poLed WUOU SUT sq} BOLINp sareysg DOMMES Sarpueyso pur pensst s.OYINO Jo Aue oseysmd jou pip Auedtae> sy],

 

SaULinoaG inl gy JO SAYA LaHSST

‘sosodimd jeydes Zapjiom syeiodico peisues Joy Auedw07 oy] Aq posn ieas SSMLMIAs Jo Safes psUOyUSMASAOGe St} Jo spasooad aq],

SPODOIT JOA
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 87 of 92

 

 

 

 

 

 

 

 

 
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 88 of 92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OE) DTT SSUSSOATT oF x085) 8 Poe ‘OVRO Testa SON AIOSSTOL ToIRHRATED TEC FT SSquISAONT SE a

 

 

 

 

 

 

“Toadies sIsquin NT
HQT
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 89 of 92

 

59

thasiog peThy *

  

INSHIADOC NoniNtgad NOISNELS AWONOXVL TASX dae ior Sa
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 90 of 92

 

 

99

“Opa soterayar Aq Ulerey peyesodiosul pue COZ ‘TE Iequracec]

pspus reat Jeosy ap JOJ Y-OT M04 vo odsy s_Auedutoc amp 09 WqIyXe UE se POT “S] [Edy uo gs om yA por A]snorsarg
“OLOIOY] DOUSIayeI Aq Ue18T

payeiodioout pue y-g Woy Wo poday Thermo s,AuEcto> oy] 07 IQIYXa we se P1OZ “ge [Udy bo OS stp WIM poyy Ajsnorasig
“OpBISY] Soualayal Aq UleIey peyetodrosm pue ¥ [Oz ‘os sme

papus potied ouj Jox O-} Mug uo podey Ajreyenb s sursenic 0} HqTyXe HE se PTOZ “TE ATM TO DAS SUL WIM pay A[stiowaarg
“OpaI9T] DousIEFeI Aq UTaLaty

payerodioour sI JI pue £70z ‘og reqmajdes pspue poured oy 107 O-oL mog wo podey Apeyenb s,Auedmog aq} of Wqiyxe ne
58 £10 ‘6] JoquIsAON WO OAS ol] RIM Wewesasy aseyomd SION VA CLOT At OF I smpeyos pepueury om pepy s[snoracid
pure foysret sousisyar Aq Uleley payerodioom si UW pue C[Oz “og atm pepua pouad omy ox H-07 Woy wo podey Ayepenb
s,Avedwo 2 01 NUM UE se ETOT *S IsNENY wo DAS oy YIM juaMeasy sseyomg NON VA E1NT 9H Poy Ajsnorasig
“O]euet SousIayai Aq Uisisy peyerod100ul puke ZLOT ‘LE Jequiaseq]

pepus mak [eos ay} Jo Y-Q] Wo vo yodey s,eujszm_Q o} WqAKE UE se ETQZ ‘] [Udy uo Das om YM pary Aysnormarg
“‘O}OIdY] sonarepor Aq Misieg poyesodioowt pur “¢70z

"21 AeA 00 SS OU) HIM VOL OT Wo wo pary. Suny [eUIZLIC e410} | “ON JueUTpUEUTy (q) pur ‘(, SURLY [UISLO., 2) [10%
“TE sequuscac] papus ead eos} OU JOF TOT “OT [Udy 5O QYS Sy} HIM pele Y-OT Mog uo Hodoy s,suisezmQ (ve) Surpacure
V/H-O1 Woy Uo 7 IVqUINN WoUIpuSUTY s,sUISEID 0} WGIGXS UE se ET OT ‘Tz ANURL DO DAS yt WEM poy A[snolaag
“OaI919 sotIazajor Aq WisIOY payerodioomy pue (S9ISLI-EESE “ON S[EA) 1-9 BUOY UC JewalE}s HOYeTsIss1

SEO] Z “ON PROUMpUSNTY oANeA-Is0g S,OMSEWIEQ of UGNKe Ww se Z10Z “ZI Jequiojdeg Uo OAS om WIM pely Ajsnomaig
‘OSISTA souaragar Aq TieJey peyerodiooml pue (GPO6LI-EEE “ON ST

WOISSTRIUOT) [-§ WOT Uo JUSMNSTEIS UOLEHSIFo § SUISETIC 0} JIqGryXS BE SE Z {Oz “Z| Amen uO Oa ot Ila poly Apsnomselg
“opa1OTA souslayal Aq UlosOY powerodicoul pure (OPO6LI-EEE

“ON PLLA) V/T-S Uo Wo JUsTIETEIS TONENsIser s,suISELIE 01 HQTYXe ue SE ZI OZ “{ ATenIqeg HO DAS OM TALK poly A[snolAarg
“OpSISq] SoMaIoyai Aq Wieroy

pereiodsoout pure yy-g WO7 uo poday JWSLMS $.sUISeMC 01 UGIYXS UE se [NZ ‘TZ SNE BO DAS SU YIM poy Ajsnoiaetg
“LLOT “TE ARIA BO DAS 9) PIM ps[y 3-8 WO, wo podey jueuns 5 suseMC

O} UQIEXe Te se popy sem Adoo sousiajai & pue ojssayy sousisjor Aq Tse paresodiosur pus (107 ‘gg Jequisides papus
pored omy 10} O-Q} wey ne poday Apoyenb s,omseniy 0} UqNPKS We SE LOZ “g JoquigAoN Wo QYS om TIM popy Apsnormelg
“Ojelety sousreyei Aq

Waeley paperodioouy pure y-g WUC Uo poday JUSS $,SUISENIQ 0} UQTYXe Ue Se 1107 “S ARIAL UO DAS OTP YI poyy Aysnolaszg
“oyo19T} souaiayex Aq wtaioy poyerodrooul pue O10Z

‘Og oun pepus pouied syj Joy C-0] WOT Bo Lodsy 5, suTdeMg 0} JIqnXe We se O07 “Oz AME UO JAS ONT GA por Ajsnolasig
“O}219Y} SolsIajar Aq Uleisy payerodioowt pre §o0T ‘LE wquIeseqT

pepus Inch [Ost sty lol Y-O] Weg uo soday $,SUISEHIQ) 0} TIQHYXS Ue se O07 “pT Pady uo jas om) IM pery Aysnowe1g
“OjaIsy] souslejer Aq Ularey payerodioonl pue gong “1 ¢ teqttacaq

poplia TOA [ROS] OW] JOF YI-] WLIO Uo odey s,eulseuE o1 UqNyxXe UE se GN0T “SZ ATENIGe,J Uo DAS yt TMs poly A[snopaarg
“OjsIog] Sousisfsr Ag Ulaiey

poyerodioour pue y-g WHO] Uo Lode jeu 5, sULSENIG 0} JIGIXe HE SE BNNT “EE tequIsoo] UO JIS ou TEM poly A[snomerg
“OFAISYL GoUsIayss Aq Wesley payeiodiosul pare /00z “T£ Iequissaq

pepue wed yeosyy OU JO ASW-O] UO, wo Lodeyy s,euiseMO 04 WQTYXe we se BOOT “pI [dy Uo Das 3m} TIM poy Ajsnotaoty
"OyaU8y] ouarayeI Aq ulessy peyeiodioom pur op0z ‘1 ¢ wequesacy pspte

yea [BOS ay IO} FSU-Ol waey uo vodey s,Auedmo; arp 07 yquyxa we se 1007 “ZT Tudy To OgS ou) LM poy Ajsnomaig
“OjSloy aouiaxazel Aq Waray poyeodioom pur con ‘og Iequreides papue potad

ap Jo} GSO-OT Vue uo podsy Apeyenb s,eursewE of qnpXe ue se CONT “RT JsqUTsAOn] Uo OS 2m} WLM poyly Ajsnomcrg

{61)
(31)
(it)

(91)
(st)

(1)
(eT)
(z1)
(IT)
(or)

(6)
(3}
(4)
(9)
Cs)
)
2)
Z)
7)
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 91 of 92

 

 

 

 

£9

“0J0J003 aouargyar Aq W1e13q]

pereiodiocur pug yf-g woe Uo poder yerms s,Aueduro;y ayy 0} WONTXS Ue SE / [OT “GT 18q0}O WO OAS SU} WIM pale Asnolasig
- “OyoLel SouIsIayel Aq Wielsq

parerodiconl pus 3-2 Wo. Ge podaljusume s Auedio- sy} 0} LIqIgXe UE SB L10Z “81 Isqomo TO DUS sy} GM poyy Ajsnoms1g
“Ojaleg] soueZazes Aq Uisiey payezodioonl pue 7107 ‘OE sun

papus poped ayy Joy H-O] Woy wo poder s AnedmoZD ay) 01 WQIAKe We se £197 “TT asMsNY oO DAs oy TIM pay A[sTOrAas
“ojadoyy souazayas Aq ulerey poyerodooul pur (egeggl-ELe

“ON ST) V/T-S WHO Wo yuswsEs wOpENsIgaI s,Auedu0-) aq] OF JIQIyXa UE se £107 “21 Ayal uo DAS Sus OIIM perp Apsnolag
“OJaIey] souasazer Aq Meley poyeiodiconl pur 7 10Z “LE YOTEPAL

papue poried on 207 O-Q] Woy uo poder s,AnedimoD ayy 0} NqTYKe we se ATOZ “EZ ABW UO FAS op YIM popy Apsmormarg
“Ojeiayp soussayel £q Ujessy payerodioouy pue (¢gEGGI-ELE

"ON 211d) W/1-S WO. UO IWaUIEIE}s HOMENSISe1 S,UTSEUAC 0] IIQIyXe Ue Se L10¢ “9 Aremuiqey UO Das Om YM pays Ajsnorasig
“Ojos Sovsrajo1 Aq Wlotoy poyerodioout puz (€SE661-EEE

“ON 11D) V/I-S WHO Uo TUSUIETEs DOFENSTSar $,o0;5eMIH OF HQIYXe Ue se £1 OZ “OT Arenuel DO DAS aT TIM payy Ajsnojnerg
“O}aieT] sonesajar Aq wisely payerodioour

pue j-g ULog wo poder quazmo s,Aueduog ou] O; HQIYXS Ue Se O10 *g Jequiisceq, HO Das stp Wim poy Ajsnomeig
“O}aJey sousrayel Aq poresodiooul pue 9 Loz “og Jequiaydes pepue

ponied aq 10r O-OT Moy wo podey s,Aredwor omy o} HqIEXe we se OT OZ “EZ JequIeAON] UO JAS aM yy poyty Apsnomeg
“OyS151} gotarezer Aq lei pererodioout

pae y-g wey wo wode1 jroumo 5,Auedmo7 ot) 0} NqTYXe Ue se OTOZ “1Z Jaquiades Uo DAS 37) AIM peTy Apsnomarg
“OJeI9UR sousIeyar Aq WiszeT]

poyziodicoul pue y-g wOg Ho Loder yuan ¢,Aceduog sq) 01 NqIyXs ue se O07 “Ee BENE DO Das ot Wil polly Ajsnomalg
“OJalot] sotelajal Aq Weley payztodioom pie $107 “Te sequmascag

popus meek [easy ot] JOJ YO] UuOg uo edsy s,Auedmes ot) o1 TqIyKs Te se oT OZ “PY judy wo Das 21 YI poTy Afsnolacag
“OyaIOT} sotlatajex Aq Wletory

periodico pur 3-3 Ge uo poday yusims s,AuecducD su} OL JIQIyXe UE SB OT OZ “OT MEY UO Da 20a I payy Ajsnomery
“O}SIOT] 9ouIaJOFeI Aq payeiodiosui pue ¢[ ag ‘og Jequieides papua

 powed amp 107 O-O1 BHO Wo vodey s,Aueduro7) og 03 TIQHEKe Ue se ST OZ “EZ JEqUIOAONT HO DAS om MEM pory Ajmomarg

“O}aIS]} aotarszai Aq Wisse

peretodiooml pue Y-g Woy uo podsy yeLumo s,suIseME OF WqIyXe we se SIOZ “TZ ABI UO DAS om} WM payy A[snoaarg
“QysJelyy sotessyar Aq

Ulssay payerodicoul pas y-g WHO; TO Lodsyy yeLMo §,suIseIaD Oy IqIGXe UE se CT OZ “6 AjBr UO DAS IH GWM pay Arsnopaary
“OjaIaT sousiajer Aq Ulaisy payzrodioouy pure (€SE661-CFE

“ON afd) V/T-S WO Uo JuouFDyIs UOENsTFor $ sULseUICE o1 UqIyXe ue se COT “g Arenuey Uo DAS SAL PMA peyy Aysnofaatg
“OySIO] souoTayar Aq Wale

paresodioon pur y-g Who J uo podey juan s,euseMC Of UqIYXe Ue se PLOT “OT 2qO10Q BO OAS op Ws payy Ajsnorsag
*O}819]} soUSIayoI Aq Wary

perelodicott pue Y-g MuIOg no podey jeims s,suISeMCG 0} LIqIyXa Ue se PIOZ *Z eqoNG Uo DAS sy] WIM pop Ajsnomerg

(s¢)
(se)
(9¢)
(se)
(re)
(eg)
(ze)
(te)
(0¢)
(62)
(82)
(27)
(92)
(sz)
(pz)
(€z)
(22)
{1Z)
{02}
Case 1:19-cv-02695-AT Document 3-8 Filed 03/29/19 Page 92 of 92

 

 

89

OIO gamMoscoy jediouug pue Jaypoques
AZ INVA WVITEM
ASEH] DIENYEM, /5/:Agl L10Z ‘Oz tequieson =payeq,

Ge01gO Feteniy redismng
pue IsogyO eaynoexg pedrourtg)
TOGO [RIUM pase sAnNoexy Jory
pure Wepissig ‘sIO}IsIC] JO pleog oI). Jo uenTEG
‘NVHOU if SNVaa
BEqoiq ‘¢ ymery /s/:Aq LOZ OZ 29qUISAON “pore

 

Gueqsiday)
“ON “DNS VINO

“pazlioyme Aap Cjmesoy} psusisrapun oy Aq
FTeYaq Sy DO pausts 9q 07 yOdD1 spy pasnes Amp sey JuENssey om “peg] Jo wy odueYOXg seyumaes oy Jo samba am oy wensmg

STaRLYNIIS
